Exhibit 10.12

EXECUTION VERSION

THIRD AMENDMENT

THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
December 1, 2016, among Envision Healthcare Corporation (together with its
successors in interest, the “Parent Borrower”), the Subsidiary Borrowers party
hereto (the “Subsidiary Borrowers” and together with the Parent Borrower, the
“Borrowers”), the lenders and other financial institutions party hereto (the
“Refinancing Lenders”), Deutsche Bank AG New York Branch, as swingline lender,
as an issuing lender, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and as collateral agent for the Secured Parties (in
such capacity, the “Collateral Agent”) and JPMorgan Chase Bank, N.A., as
co-collateral agent under the Restated Credit Agreement (as defined below) (in
such capacity, the “Co-Collateral Agent”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided to such terms in the Credit Agreement referred to
below.

W I T N E S S E T H :

WHEREAS, the Borrowers, the Lenders from time to time party thereto, the
Administrative Agent and the other parties thereto are parties to a Credit
Agreement, dated as of May 25, 2011 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “2016 Merger
Agreement”) among Envision Healthcare Holdings, Inc., a Delaware corporation
(“Holdings”), AmSurg Corp., a Tennessee corporation (“AmSurg”), and New Amethyst
Corp., a Delaware corporation and a wholly owned subsidiary of AmSurg, AmSurg
and Holdings will combine in an all stock merger of equals (the mergers
contemplated by the 2016 Merger Agreement, the “2016 Mergers”);

WHEREAS, pursuant to and in accordance with Subsection 2.7 of the Credit
Agreement, the Parent Borrower has requested Credit Agreement Refinancing
Indebtedness in an aggregate principal amount of $550 million be made available
to the Borrowers (the “Refinancing ABL Facility”), and the Refinancing Lenders
and the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, (a) that the Refinancing Lenders will make
available Commitments, of which $150 million will be available in the form of
Letters of Credit, (b) that such Commitments and Letters of Credit will be used
to refinance Commitments outstanding immediately prior to the Refinancing
Effective Time (as defined in Section Five below) and to finance the working
capital, capital expenditures, business requirements, acquisitions and other
general corporate purposes of the Parent Borrower and its Restricted
Subsidiaries and (c) to amend the Credit Agreement as provided herein without
the consent or approval of any other Lender, as permitted by Subsections 2.7 and
11.1(d) thereof;

WHEREAS, immediately following the Refinancing Effective Time, the Refinancing
Lenders will constitute all of the Lenders under the Credit Agreement, as
amended by Sections One and Two hereof;



--------------------------------------------------------------------------------

WHEREAS, immediately following the Refinancing, the Refinancing Lenders, then
constituting all Lenders under the Credit Agreement, as amended hereby, the
Administrative Agent, the Collateral Agent and the Co-Collateral Agent wish and
agree to amend the Credit Agreement as set forth in Section Three below and to
increase the aggregate amount of the Commitments to $850 million;

WHEREAS, the Parent Borrower, certain of the Parent Borrower’s subsidiaries and
the Collateral Agent are party to a Guarantee and Collateral Agreement, dated as
of May 25, 2011 (as amended, supplemented, waived or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”);

WHEREAS, immediately following the Refinancing Effective Time, pursuant to
Section 9.1 of the Guarantee and Collateral Agreement and Subsection 11.1(a) of
the Credit Agreement, the Collateral Agent, the Parent Borrower, the other
Grantors (as defined therein) and the Lenders party hereto, constituting all
Lenders under the Credit Agreement at such time agree to make the amendments to
the Guarantee and Collateral Agreement set forth in Section Four below; and

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE – Payment of Accrued Interest and Fees; Letters of Credit. Subject
to the satisfaction of the conditions set forth in Section Five hereof:

(a) On the Third Amendment Effective Date (as defined below), (i) immediately
upon the occurrence of the Refinancing Effective Time, all Commitments in effect
immediately prior to the Third Amendment Effective Date will terminate and (ii)
the Parent Borrower shall pay in cash to the Administrative Agent, for the
account of each Lender and the relevant Issuing Lender entitled thereto, the
principal amount of all outstanding Loans under the Credit Agreement and all
interest and fees that are accrued and unpaid under the Credit Agreement to but
not including the Third Amendment Effective Date.

(b) The Letters of Credit outstanding on the Third Amendment Effective Date
shall continue as Letters of Credit on and after the Third Amendment Effective
Date and (x) shall be deemed to constitute a utilization of the Commitments
under the Credit Agreement (as amended by this Third Amendment) and (y) shall
accrue letter of credit commissions and fees in accordance with
Subsection 3.3(a) of the Credit Agreement (as amended by this Third Amendment)
on and after the Third Amendment Effective Date as if the Third Amendment
Effective Date were a new date of issuance.

SECTION TWO – Refinancing Amendments. The Commitments under the Refinancing ABL
Facility shall become effective subject to the satisfaction of the conditions
set forth in Section Five hereof and, upon the satisfaction of such conditions,
Schedule A of the Credit Agreement is hereby amended by deleting it in its
entirely and replacing it with Annex I attached hereto.

 

2



--------------------------------------------------------------------------------

SECTION THREE – Amendment and Restatement of Credit Agreement. Subject to
satisfaction of the conditions set forth in Section Six below, effective as of
the Restatement Effective Date (as defined below) immediately following the
Refinancing Effective Time (as defined below), the Credit Agreement (and the
Exhibits and Schedules thereto) is hereby amended and restated in its entirety
in the form attached as Annex II hereto (the “Restated Credit Agreement”).

SECTION FOUR – Guarantee and Collateral Agreement Amendments. Effective as of
the Restatement Effective Date and upon the occurrence of the GCA Amendments
Effective Time (as defined below) (the “GCA Amendments”), the Guarantee and
Collateral Agreement is hereby amended as follows:

(a) The Guarantee and Collateral Agreement is hereby amended by deleting the
words “CDRT ACQUISITION CORPORATION, a Delaware corporation (“Holdings”),” from
the first paragraph thereof and deleting each reference to “CDRT ACQUISITION
CORPORATION” and “Holdings”.

(b) Section 1.1 of the Guarantee and Collateral Agreement is hereby amended as
follows:

(1) by deleting “if the fair market value of such fee interest is less than
$5,000,000 individually” in clause (i) of the definition of “Excluded Assets”;

(2) by deleting the definition of “Excluded Vehicles”;

(3) by amending and restating the definition of “Vehicles” as follows:

““Vehicles”: all vehicles that are owned by a Grantor, including cars, trucks,
trailers, ambulances and other vehicles covered by a certificate of title law of
any state and all tires and other appurtenances to any of the foregoing.”

(c) Sections 2.1(d)(ii) and (iii) of the Guarantee and Collateral Agreement is
hereby amended and rested as follows:

“(ii) as to any Guarantor, a sale or other disposition of all the Capital Stock
of such Guarantor (other than to a Borrower or a Subsidiary Guarantor), or any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Parent Borrower, in each case that is permitted
under the Credit Agreement and (iii) so long as immediately after giving effect
thereto, Excess Availability would not be less than zero, as to any Guarantor,
such Guarantor becoming an Excluded Subsidiary.”

(d) Sections 2.1(e)(ii) and (iii) of the Guarantee and Collateral Agreement are
hereby amended and rested as follows:

“(ii) as to any Guarantor, a sale or other disposition of all the Capital Stock
of such Guarantor (other than to a Borrower or a Subsidiary Guarantor), or any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Parent Borrower, in each case that is permitted
under the Credit Agreement and (iii) so long as immediately after giving effect
thereto, Excess Availability would not be less than zero, as to any Guarantor,
such Guarantor becoming an Excluded Subsidiary.”

 

3



--------------------------------------------------------------------------------

(e) Section 3.1 of the Guarantee and Collateral Agreement is hereby amended by
replacing the words “all Vehicles” with the word “[reserved]” in clause (p)
thereof.

(f) Section 3.3 of the Guarantee and Collateral Agreement is hereby amended as
follows:

(1) by amending and restating clause (j) thereof as follows:

“(j) any assets subject to certificate of title;” and

(2) by inserting the words “to the extent the security interest therein is not
automatically perfected by the filings under the Uniform Commercial Code of any
applicable jurisdiction” immediately before the words “other than Loan Party
DDAs” in clause (n) thereof; and

(3) replacing the words “any Excluded Vehicles” with the words “any Vehicles” in
clause (q) thereof.

(g) Sections 5.1(ii) and (iii) of the Guarantee and Collateral Agreement are
hereby amended and rested as follows:

“(ii) as to any Guarantor, a sale or other disposition of all the Capital Stock
of such Guarantor (other than to a Borrower or a Subsidiary Guarantor), or any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Parent Borrower, in each case that is permitted
under the Credit Agreement or (iii) so long as immediately after giving effect
thereto, Excess Availability would not be less than zero, as to any Guarantor,
such Guarantor becoming an Excluded Subsidiary.”

(h) Sections 5.2(ii) and (iii) of the Guarantee and Collateral Agreement are
hereby amended and rested as follows:

“(ii) except in the case of the Parent Borrower, a sale or other disposition of
all the Capital Stock of such Grantor (other than to a Borrower or a Subsidiary
Guarantor), or any other transaction or occurrence as a result of which such
Grantor ceases to be a Restricted Subsidiary of the Parent Borrower, in each
case that is permitted under the Credit Agreement or (iii) so long as
immediately after giving effect thereto, Excess Availability would not be less
than zero, as to any Grantor, such Grantor becoming an Excluded Subsidiary:”

(i) Sections 5.3(ii) and (iii) of the Guarantee and Collateral Agreement are
hereby amended and rested as follows:

“(ii) as to any Pledgor other than the Parent Borrower, a sale or other
disposition of all the Capital Stock of such Pledgor (other than to a Borrower
or a Subsidiary Guarantor), or any other transaction or occurrence as a result
of which such Pledgor ceases to be a Restricted Subsidiary of the Parent
Borrower, in each case that is permitted under the Credit Agreement or (iii) so
long as immediately after giving effect thereto, Excess Availability would not
be less than zero, as to any Pledgor, such Pledgor becoming an Excluded
Subsidiary:”

 

4



--------------------------------------------------------------------------------

(j) Section 5.4 of the Guarantee and Collateral Agreement is hereby deleted in
its entirety.

(k) The second sentence of Section 9.16(b) is hereby amended and restated as
follows:

“In connection with a sale or other disposition of all the Capital Stock of any
Granting Party (other than any sale or disposition to another Grantor and other
than with respect to Capital Stock of the Parent Borrower) or any other
transaction or occurrence as a result of which such Granting Party (other than
the Parent Borrower) ceases to be a Restricted Subsidiary of the Parent Borrower
or the sale or other disposition of Security Collateral (other than a sale or
disposition to another Grantor) permitted under the Credit Agreement, the
Collateral Agent shall, upon receipt from the Parent Borrower of a written
request for the release of such Granting Party from its Guarantee or the release
of the Security Collateral subject to such sale or other disposition,
identifying such Granting Party or the relevant Security Collateral and the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Parent Borrower stating that such transaction is in compliance with the
Credit Agreement and the other Loan Documents, execute and deliver to the Parent
Borrower or the relevant Granting Party (without recourse and without any
representation or warranty), at the sole cost and expense of such Granting
Party, any Security Collateral of such relevant Granting Party held by the
Collateral Agent that is being released, or the Security Collateral subject to
such sale or disposition (as applicable), and, at the sole cost and expense of
such Granting Party, execute, acknowledge and deliver to such Granting Party
such releases, instruments or other documents (including without limitation UCC
termination statements and certificates and instructions for terminating Liens
on Vehicles, if applicable), and do or cause to be done all other acts, as the
Parent Borrower or such Granting Party shall reasonably request (x) to evidence
or effect the release of such Granting Party from its Guarantee (if any) and of
the Liens created hereby (if any) on such Granting Party’s Security Collateral
or (y) to evidence the release of the Security Collateral subject to such sale
or disposition.”

(l) Section 9.16(c) of the Guarantee and Collateral Agreement is hereby amended
by replacing the words “Upon the designation of any Granting Party as an
Unrestricted Subsidiary” with the words “Upon any Granting Party becoming an
Excluded Subsidiary so long as immediately after giving effect thereto Excess
Availability would be not less than zero”.

(m) by inserting the following new Section 9.18:

“9.18. Transfer Tax Acknowledgment. Each party hereto acknowledges that the
shares delivered hereunder are being transferred to and deposited with the
Collateral Agent (or other Person in accordance with any applicable
Intercreditor Agreement) as security for the Obligations and that this
Subsection 9.18 is intended to be the certificate of exemption from New York
stock transfer taxes for the purposes of complying with Section 270.5(b) of the
Tax Law of the State of New York.”

 

5



--------------------------------------------------------------------------------

SECTION FIVE – Conditions to Effectiveness relating to the Refinancing. This
Third Amendment relating to the Refinancing set forth in Sections One and Two
above (the “Refinancing Amendments”) shall become effective on the date (the
“Third Amendment Effective Date”) and at the time (the “Refinancing Effective
Time”) when each of the following conditions shall have been satisfied:

(a) each of the Borrowers, the other Granting Parties (as defined in the
Guarantee and Collateral Agreement) the Refinancing Lenders, the Administrative
Agent, each Issuing Lender, the Swingline Lender, the Collateral Agent and the
Co-Collateral Agent (as defined in the Restated Credit Agreement) shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile or other electronic
transmission) the same to the Administrative Agent;

(b) the Administrative Agent shall have received (A) true and complete copies of
resolutions of the board of directors or a duly authorized committee thereof of
the Parent Borrower approving and authorizing the execution, delivery and
performance of this Third Amendment, and the performance of the Credit Agreement
as amended by this Third Amendment, certified as of the Third Amendment
Effective Date by a Responsible Officer, secretary or assistant secretary of the
Parent Borrower as being in full force and effect without modification or
amendment and (B) a good standing certificate (or the equivalent thereof) for
the Parent Borrower from its jurisdiction of formation;

(c) all fees and expenses then due and payable to the Administrative Agent, the
Other Representatives (as defined in the Restated Credit Agreement) and the
Refinancing Lenders pursuant to the fee letter agreement, dated June 15, 2016
(as amended by that certain Letter Agreement Pursuant to Commitment Letter dated
June 15, 2016 dated as of July 7, 2016, as amended by that certain Letter
Agreement Pursuant to Commitment Letter dated June 15, 2016 dated as of July 8,
2016 and as may be further amended, supplemented or otherwise modified from time
to time) by and among the Parent Borrower, AmSurg Corp., JPMorgan Chase Bank,
N.A., Barclays Bank PLC, Wells Fargo Bank, National Association, Wells Fargo
Securities, LLC, SunTrust Bank, SunTrust Robinson Humphrey, Inc., Deutsche Bank
AG New York Branch, Deutsche Bank Securities Inc., BMO Harris Bank N.A., BMO
Capital Markets Corp., RBC Capital Markets, LLC and Bank of America, N.A. and
Section Nine hereof shall have been paid on the Third Amendment Effective Date;

(d) the Parent Borrower shall have delivered to the Administrative Agent (i) a
completed field examination of the Loan Parties with assets to be included in
the Borrowing Base by a third-party examiner reasonably acceptable to the Lead
Arrangers (as defined in the Restated Credit Agreement) and (ii) reasonably
satisfactory evidence that, on the Third Amendment Effective Date (after giving
effect to the amendments contemplated by Sections Two and Three hereof), Excess
Availability shall be no less than $250 million;

(e) the Parent Borrower shall have delivered to the Administrative Agent a
Borrowing Base certificate prepared as of October 31, 2016;

(f) the 2016 Mergers shall have been or, substantially concurrently with the
initial extension of credit under the Refinancing ABL Facility shall be,
consummated in all

 

6



--------------------------------------------------------------------------------

material respects in accordance with the terms of the 2016 Merger Agreement,
without giving effect to any modifications, amendments, express waivers or
express consents thereunder that are materially adverse to the Refinancing
Lenders without the consent of the Lead Arrangers (as defined in the Restated
Credit Agreement) (such consent not to be unreasonably withheld, conditioned or
delayed), it being understood and agreed that any change in the Exchange Ratio
(as defined in the 2016 Merger Agreement) shall not be deemed to be materially
adverse to the Refinancing Lenders;

(g) since the date of the 2016 Merger Agreement, (i) no change, event,
development, condition, occurrence or effect shall have occurred, arisen or
become known that has had, or would reasonably be expected to have, individually
or in the aggregate, an Amethyst Material Adverse Effect (as defined in the 2016
Merger Agreement on June 15, 2016) and (ii) no change, event, development,
condition, occurrence or effect shall have occurred, arisen or become known that
has had, or would reasonably be expected to have, individually or in the
aggregate, a Holdings Material Adverse Effect (as defined in the 2016 Merger
Agreement on June 15, 2016);

(h) the Administrative Agent shall have received a certificate of the chief
financial officer or treasurer (or other comparable officer) of the Parent
Borrower certifying the Solvency (as defined in the Restated Credit Agreement),
after giving effect to the 2016 Mergers, of the Parent Borrower and its
Subsidiaries on a consolidated basis in the form attached as Annex I to Exhibit
G to that certain commitment letter among, inter alia, Holdings, AmSurg and the
Lead Arrangers, dated as of June 15, 2016 (as amended, supplemented or otherwise
modified prior to the date hereof the “Commitment Letter”);

(i) the Administrative Agent and the Lead Arrangers shall have received at least
three Business Days prior to the Third Amendment Effective Date all
documentation and information as is reasonably requested in writing by the
Administrative Agent and the Lead Arrangers (as defined in the Restated Credit
Agreement), at least 10 calendar days prior to the Third Amendment Effective
Date, about the Parent Borrower and the Guarantors mutually agreed to be
required by U.S. regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act;

(j) the representation and warranties in Section Eight below shall, except to
the extent they relate to a particular date (in which case, such representations
and warranties shall be true and correct in all material respects on and as of
such earlier date), be true and correct in all material respects on and as of
the Third Amendment Effective Date as if made on and as of such date; and

(k) the Parent Borrower shall have delivered to the Administrative Agent and the
Refinancing Lenders an opinion from each of Debevoise & Plimpton LLP, special
New York counsel to the Parent Borrower, Richards, Layton & Finger, P.A.,
special Delaware counsel to the Borrower and Bass Berry & Sims PLC, special
Tennessee counsel to the Parent Borrower, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and dated as of the Third
Amendment Effective Date.

 

7



--------------------------------------------------------------------------------

The Administrative Agent shall promptly notify each Lender party hereto of the
occurrence of the Third Amendment Effective Date and unless the Administrative
Agent shall have received notice from any Refinancing Lender prior to the Third
Amendment Effective Date that one of more of the conditions set forth above has
not been satisfied, each Refinancing Lender shall be deemed to have acknowledged
that each of the conditions precedent set forth in Section Five of this Third
Amendment and the Credit Agreement shall have been satisfied in accordance with
its respective terms or shall have been irrevocably waived by such Person.

SECTION SIX – Conditions to Effectiveness of the Restatement of the Existing
Credit Agreement. The Restated Credit Agreement shall become effective
immediately following the occurrence of the Refinancing Effective Time (such
date of effectiveness, the “Restatement Effective Date” and such time, the
“Restatement Effective Time”).

SECTION SEVEN – Conditions to Effectiveness relating to GCA Amendments. The GCA
Amendments shall become effective immediately following the occurrence of the
Restatement Effective Time (the “GCA Amendments Effective Time”).

SECTION EIGHT – Representations and Warranties; No Default. In order to induce
the Administrative Agent and the Lenders party hereto to enter into this Third
Amendment, the Borrowers represent and warrant to each of such Lenders and the
Administrative Agent that on and as of the date hereof, after giving effect to
this Third Amendment, (i) no Default or Event of Default exists as of the Third
Amendment Effective Date; (ii) the representations and warranties of each Loan
Party contained in Section 5 of the Credit Agreement and in the other Loan
Documents are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date; (iii) the execution,
delivery and performance of this Third Amendment has been duly authorized by all
necessary corporate or limited liability company action on the part of the
Borrowers, has been duly executed and delivered by the Borrowers and constitutes
a legal, valid and binding obligation of the Borrowers, enforceable against the
Borrowers in accordance with its terms, except to the extent that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and (iv) the execution and
delivery hereof by the Borrowers and the performance and observance by the
Borrowers of the provisions hereof do not violate or conflict with (A) any
Organizational Document of any Borrower or (B) any Requirement of Law applicable
to any Borrower or result in a breach of any provision of any Contractual
Obligation of any Borrower, in the case of this clause (B), in any respect that
would reasonably be expected to have a Material Adverse Effect.

SECTION NINE – Fees. The Borrowers agree to reimburse the Administrative Agent
and the Other Representatives (as defined in the Restated Credit Agreement) for
their reasonable and documented out-of-pocket expenses incurred by them in
connection with this Third Amendment, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for such Other
Representatives, and White & Case LLP, counsel for the Administrative Agent, (I)
in the case of the Administrative Agent, in accordance with Subsection 11.5 of
the Credit Agreement and (II) in the case of such Other Representatives, in
accordance with the Commitment Letter.

 

8



--------------------------------------------------------------------------------

SECTION TEN – Reference to and Effect on the Credit Agreement and the Notes. On
and after the effectiveness of the Refinancing Amendments, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by the Refinancing
Amendments. On and after the Restatement Effective Date, each reference in the
Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Restated Credit Agreement. On and
after the effectiveness of the GCA Amendments, each reference in the Guarantee
and Collateral Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Guarantee and Collateral Agreement and each
reference in the Credit Agreement and each of the other Loan Documents to “the
Guarantee and Collateral Agreement”, “thereunder”, “thereof” or words of like
import referring to the Guarantee and Collateral Agreement, shall mean and be a
reference to the Guarantee and Collateral Agreement, as amended by the GCA
Amendments. The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Third Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this Third Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents. Each Borrower and each other Grantor hereby expressly
acknowledges the terms of this Third Amendment and reaffirms, as of the date
hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements as
in effect immediately after giving effect to this Third Amendment and the
transactions contemplated hereby and (ii) its grant of Liens on the Collateral
to secure its Obligations (including, without limitation, in respect of the
Commitments established pursuant to this Third Amendment) pursuant to the
Security Documents both after giving effect to the Refinancing Amendments and
after giving effect to the Restated Credit Agreement and the GCA Amendments.

SECTION ELEVEN – Execution in Counterparts. This Third Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract. Delivery of an executed
counterpart of this Third Amendment by facsimile transmission or electronic
photocopy (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Third Amendment.

SECTION TWELVE – Governing Law. THIS THIRD AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered as of the day and year first above written.

 

ENVISION HEALTHCARE CORPORATION By:  

/s/ Randel G. Owen

  Name:   Randel G. Owen   Title:   Chief Financial Officer

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Issuing Lender, Swingline Lender and a Lender By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President By:  

/s/ Dusan Lazarov

Name:   Benjamin South Title:   Vice President

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Collateral Agent, a Lender and Issuing Lender
By:  

/s/ Angela Leake

Name:   Angela Leake Title:   Authorized Officer

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and Issuing Lender By:  

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Vice President

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and Issuing Lender By:  

/s/ Polly Hackett

Name:   Polly Hackett Title:   Vice President

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

HEALTHCARE FINANCIAL SOLUTIONS, LLC. as a Lender By:  

/s/ Alan M. Silbert

Name:   Alan M. Silbert Title:   Duly Authorized Signatory

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association as a Lender By:  

/s/ Kathy Plisko

Name:   Kathy Plisko Title:   Duly Authorized Signatory

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

Royal Bank of Canada as a Lender By:  

/s/ Diana Lee

Name:   Diana Lee Title:   Authorized Signatory

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

BMO Harris Bank N.A. as a Lender By:  

/s/ Quinn Heiden

Name:   Quinn Heiden Title:   Director

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

City National Bank, A National Banking Association, as a Lender By:  

/s/ Lauren Bourke

Name:   Lauren Bourke Title:   Vice President

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nadine M. Eames

Name:   Nadine M. Eames Title:   Vice President

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

NYCB Specialty Finance Company, LLC, as a Lender, By:  

/s/ Nadine M. Eames

Name:   Willard D. Dickerson, Jr. Title:   Senior Vice President

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Seth Meier

Name:   Seth Meier Title:   Director

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

CapStar Bank, as a Lender By:  

/s/ Mark D. Mattson

Name:   Mark D. Mattson Title:   Executive Vice President

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

Whitney Bank, as a Lender By:  

/s/ Dwight Seeley

Name:   Dwight Seeley Title:   Senior Vice President

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

Pinnacle Bank, as a Lender By:  

/s/ Carol S. Titus

Name:   Carol S. Titus Title:   Senior Vice President

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

Each Guarantor acknowledges and consents to each of the foregoing provisions of
this Third Amendment. Each Guarantor further acknowledges and agrees that all
Obligations with respect to the Commitments under the Credit Agreement as
modified by this Third Amendment shall be fully guaranteed and secured pursuant
to the Guarantee and Collateral Agreement in accordance with the terms and
provisions thereof. Each Guarantor hereby agrees to the amendments to the
Guarantee and Collateral Agreement contemplated by Section Four hereof.

 

GUARANTORS: ENVISION HEALTHCARE INTERMEDIATE CORPORATION   By:  

/s/ William A. Sanger

    Name:   William A. Sanger     Title:   Chief Executive Officer CLINICAL
PARTNERS MANAGEMENT COMPANY, LLC NORTHWOOD ANESTHESIA ASSOCIATES, L.L.C.   By:  

/s/ William A. Sanger

    Name:   William A. Sanger     Title:   Manager

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): A1 LEASING, INC. ABBOTT AMBULANCE, INC. ACCENT HOME HEALTH
CARE INC. ADAM TRANSPORTATION SERVICE, INC. AFFILION, INC. AIR AMBULANCE
SPECIALISTS, INC. AMBULANCE ACQUISITION, INC. AMERICAN EMERGENCY PHYSICIANS
MANAGEMENT, INC. AMERICAN INVESTMENT ENTERPRISES, INC. AMERICAN MEDICAL
PATHWAYS, INC. AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC. AMERICAN
MEDICAL RESPONSE HOLDINGS, INC. AMERICAN MEDICAL RESPONSE MANAGEMENT, INC.
AMERICAN MEDICAL RESPONSE MID-ATLANTIC, INC. AMERICAN MEDICAL RESPONSE
NORTHWEST, INC. AMERICAN MEDICAL RESPONSE OF COLORADO, INC. AMERICAN MEDICAL
RESPONSE OF CONNECTICUT, INCORPORATED AMERICAN MEDICAL RESPONSE OF GEORGIA, INC.
AMERICAN MEDICAL RESPONSE OF ILLINOIS, INC. AMERICAN MEDICAL RESPONSE OF INLAND
EMPIRE AMERICAN MEDICAL RESPONSE OF MASSACHUSETTS, INC. AMERICAN MEDICAL
RESPONSE OF NORTH CAROLINA, INC. AMERICAN MEDICAL RESPONSE OF OKLAHOMA, INC. By:
 

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): AMERICAN MEDICAL RESPONSE OF SOUTH CAROLINA, INC. AMERICAN
MEDICAL RESPONSE OF SOUTHERN CALIFORNIA AMERICAN MEDICAL RESPONSE OF TENNESSEE,
INC. AMERICAN MEDICAL RESPONSE OF TEXAS, INC. AMERICAN MEDICAL RESPONSE WEST
AMERICAN MEDICAL RESPONSE, INC. AMR BAY STATE, LLC AMR HOLDCO, INC. AMR OF
CENTRAL TEXAS I, LLC AMR OF CENTRAL TEXAS II, LLC APH LABORATORY SERVICES, INC.
ARIZONA EMS HOLDINGS, INC. ASSOCIATED AMBULANCE SERVICE, INC. ATLANTIC AMBULANCE
SERVICES ACQUISITION, INC. ATLANTIC/KEY WEST AMBULANCE, INC. ATLANTIC/PALM BEACH
AMBULANCE, INC. BEACON TRANSPORTATION, INC. BESTPRACTICES, INC. BLYTHE AMBULANCE
SERVICE BOWERS COMPANIES, INC. BROWARD AMBULANCE, INC. COMMUNITY AUTO AND FLEET
SERVICES L.L.C. COMMUNITY EMS, INC. COMTRANS AMBULANCE SERVICE, INC. COMTRANS,
INC. CORNING AMBULANCE SERVICE INC. DESERT VALLEY MEDICAL TRANSPORT, INC.
DONLOCK, LTD. By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): E.M.S. VENTURES, INC. EASTERN AMBULANCE SERVICE, INC.
EASTERN PARAMEDICS, INC. EHR MANAGEMENT CO. EMCARE ANESTHESIA PROVIDERS, INC.
EMCARE HOLDCO, INC. EMCARE HOLDINGS INC. EMCARE OF CALIFORNIA, INC. EMCARE
PHYSICIAN PROVIDERS, INC. EMCARE PHYSICIAN SERVICES, INC. EMCARE, INC. EMERGENCY
MEDICAL SERVICES LP CORPORATION EMERGENCY MEDICAL TRANSPORT, INC. EMERGENCY
MEDICAL TRANSPORTATION, INC. EMERGENCY MEDICINE EDUCATION SYSTEMS, INC. EMS
VENTURES OF SOUTH CAROLINA, INC. FIVE COUNTIES AMBULANCE SERVICE, INC. FLORIDA
EMERGENCY PARTNERS, INC. FOUNTAIN AMBULANCE SERVICE, INC. GILA HOLDCO LLC GOLD
COAST AMBULANCE SERVICE GOLD CROSS AMBULANCE SERVICE OF PA., INC. GOLD CROSS
AMBULANCE SERVICES, INC. GRACE BEHAVIORAL HEALTH, L.L.C. GREATER PINELLAS
TRANSPORTATION MANAGEMENT SERVICES, INC. GUARDIAN HEALTH CARE, INC. GUARDIAN
HEALTHCARE GROUP, INC. GUARDIAN HEALTHCARE HOLDINGS, INC. By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): HANK’S ACQUISITION CORP. HEALTH PRIORITY HOME CARE, INC.
HEALTHCARE ADMINISTRATIVE SERVICES, INC. HEMET VALLEY AMBULANCE SERVICE, INC.
HERREN ENTERPRISES, INC. HOLIDAY ACQUISITION COMPANY, INC. INTERNATIONAL LIFE
SUPPORT, INC. JLM HEALTHCARE, INC. KMAC, INC. KUTZ AMBULANCE SERVICE, INC.
LASALLE AMBULANCE INC. LIFE LINE AMBULANCE SERVICE, INC. LIFECARE AMBULANCE
SERVICE, INC. LIFEFLEET SOUTHEAST, INC. MAINSTAY SOLUTIONS, LLC MARLBORO HUDSON
AMBULANCE & WHEELCHAIR SERVICE, INC. MEDEVAC MEDICAL RESPONSE, INC. MEDEVAC
MIDAMERICA, INC. MEDIC ONE AMBULANCE SERVICES, INC. MEDIC ONE OF COBB, INC.
MEDICAL EMERGENCY DEVICES AND SERVICES (MEDS), INC. MEDI-CAR AMBULANCE SERVICE,
INC. MEDI-CAR SYSTEMS, INC. MEDICS AMBULANCE SERVICE (DADE), INC. MEDICS
AMBULANCE SERVICE, INC. MEDICS AMBULANCE, INC. MEDICS EMERGENCY SERVICES OF PALM
BEACH COUNTY, INC. MEDICS SUBSCRIPTION SERVICES, INC. MEDICS TRANSPORT SERVICES,
INC. MEDICWEST AMBULANCE, INC. MEDICWEST HOLDINGS, INC. MEDLIFE EMERGENCY
MEDICAL SERVICE, INC. MEDSTAT EMS, INC. MERCURY AMBULANCE SERVICE, INC. By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): MERCY AMBULANCE OF EVANSVILLE, INC. MERCY LIFE CARE MERCY,
INC. METRO AMBULANCE SERVICE (RURAL), INC. METRO AMBULANCE SERVICE, INC. METRO
AMBULANCE SERVICES, INC. METRO CARE CORP. METROPOLITAN AMBULANCE SERVICE MIDWEST
AMBULANCE MANAGEMENT COMPANY MOBILE MEDIC AMBULANCE SERVICE, INC. NATIONAL
AMBULANCE & OXYGEN SERVICE, INC. NEVADA RED ROCK AMBULANCE, INC. NEVADA RED ROCK
HOLDINGS, INC. NORTH MISS. AMBULANCE SERVICE, INC. OHERBST, INC. PACIFIC
AMBULANCE, INC. PARAMED, INC. PARK AMBULANCE SERVICE INC. PHYSICIAN ACCOUNT
MANAGEMENT, INC. PHYSICIANS & SURGEONS AMBULANCE SERVICE, INC. PROFESSIONAL
MEDICAL TRANSPORT, INC. PROVIDER ACCOUNT MANAGEMENT, INC. PUCKETT AMBULANCE
SERVICE, INC. R/M ARIZONA HOLDINGS, INC. R/M MANAGEMENT CO., INC. R/M OF
TENNESSEE G.P., INC. R/M OF TENNESSEE L.P., INC. RADIOLOGY STAFFING SOLUTIONS,
INC. RADSTAFFING MANAGEMENT SOLUTIONS, INC. RANDLE EASTERN AMBULANCE SERVICE,
INC. REIMBURSEMENT TECHNOLOGIES, INC. RIVER MEDICAL INCORPORATED By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): RURAL/METRO (DELAWARE), INC. RURAL/METRO CORPORATION
RURAL/METRO CORPORATION RURAL/METRO CORPORATION OF FLORIDA RURAL/METRO
CORPORATION OF TENNESSEE RURAL/METRO FIRE DEPT., INC. RURAL/METRO OF BREWERTON,
INC. RURAL/METRO OF CALIFORNIA, INC. RURAL/METRO OF CENTRAL ALABAMA, INC.
RURAL/METRO OF CENTRAL COLORADO, INC. RURAL/METRO OF CENTRAL OHIO, INC.
RURAL/METRO OF GREATER SEATTLE, INC. RURAL/METRO OF NEW YORK, INC. RURAL/METRO
OF NORTHERN CALIFORNIA, INC. RURAL/METRO OF NORTHERN OHIO, INC. RURAL/METRO OF
OHIO, INC. RURAL/METRO OF OREGON, INC. RURAL/METRO OF ROCHESTER, INC.
RURAL/METRO OF SAN DIEGO, INC. RURAL/METRO OF SOUTHERN CALIFORNIA, INC.
RURAL/METRO OF SOUTHERN OHIO, INC. By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): S. FISHER & S. THOMAS INC. SEMINOLE COUNTY AMBULANCE, INC.
SIOUX FALLS AMBULANCE, INC. SOUTHWEST AMBULANCE AND RESCUE OF ARIZONA, INC.
SOUTHWEST AMBULANCE OF CASA GRANDE, INC. SOUTHWEST AMBULANCE OF NEW MEXICO, INC.
SOUTHWEST AMBULANCE OF SOUTHEASTERN ARIZONA, INC. SOUTHWEST AMBULANCE OF TUCSON,
INC. SOUTHWEST GENERAL SERVICES, INC. SPRINGS AMBULANCE SERVICE, INC. SSAG, LLC
STAT HEALTHCARE, INC. SUNRISE HANDICAP TRANSPORT CORP. SW GENERAL, INC. T.M.S.
MANAGEMENT GROUP INC. TEK AMBULANCE, INC. THE AID AMBULANCE COMPANY, INC. THE
AID COMPANY, INC. TIDEWATER AMBULANCE SERVICE, INC. TKG, INC. TOWNS AMBULANCE
SERVICE, INC. TRANSPORTATION MANAGEMENT SERVICES OF BREVARD, INC. TROUP COUNTY
EMERGENCY MEDICAL SERVICES, INC. VALLEY FIRE SERVICE, INC. VELITA SMITH HOME
HEALTH, INC. V.I.P. PROFESSIONAL SERVICES, INC. VISTA STAFFING SOLUTIONS, INC.
VITAL ENTERPRISES, INC. W&W LEASING COMPANY, INC. WP ROCKET HOLDINGS INC. By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): ACCESS 2 CARE, LLC   By: MISSION CARE SERVICES, LLC, as
Manager of Access 2 Care, LLC   By: AMERICAN MEDICAL RESPONSE, INC., as Manager
of Mission Care Services, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary ACUTE MANAGEMENT, LLC  
By: HAWKEYE HOLDCO LLC, as Sole Member of Acute Management, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary AGAPE HEALTH CARE AGENCY,
LLC. CARE CONNECTION OF CINCINNATI LLC GEM CITY HOME CARE, LLC GUARDIAN OHIO
NEWCO, LLC   By: GUARDIAN HEALTHCARE HOLDINGS, INC., as Sole Member of Agape
Health Care Agency, LLC, Care Connection of Cincinnati LLC, Gem City Home Care,
LLC and Guardian Ohio NewCo, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): ALPHA PHYSICIAN RESOURCES, L.L.C.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary AMERICAN MEDICAL RESPONSE
DELAWARE VALLEY, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary AMERICAN MEDICAL RESPONSE
HPPP, LLC   By: AMERICAN MEDICAL RESPONSE, INC., as Sole Member of American
Medical Response HPPP, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary AMERICAN MEDICAL RESPONSE OF
MARICOPA, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary AMERICAN MEDICAL RESPONSE OF
PIMA, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): AMR BROCKTON, L.L.C.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary APEX ACQUISITION LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary BRAVO REIMBURSEMENT
SPECIALIST, L.L.C.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary CMORX, LLC   By: EMCARE,
INC., as Sole Member of CMORx, LLC   By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary ED SOLUTIONS, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): EDIMS, L.L.C.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary EMS MANAGEMENT LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary EMS OFFSHORE MEDICAL
SERVICES, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary EMSC SERVICESCO, LLC   By:  

/s/ Craig A. Wilson

  Name:   Craig A. Wilson   Title:   Secretary EVERRAD, LLC   By: TEMPLETON
READINGS, LLC, as Sole Member of EverRad, LLC   By: EMCARE, INC., as Sole Member
of Templeton Readings, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): EVOLUTION HEALTH LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary EVOLUTION MOBILE IMAGING, LLC
  By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary HAWKEYE HOLDCO LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary MEDASSOCIATES, LLC  
By: EMCARE, INC., as Sole Member of MedAssociates, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary MISSION CARE OF ILLINOIS, LLC
  By: MISSION CARE SERVICES, LLC, as Manager of Mission Care of Illinois, LLC  
By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC  
By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): MISSION CARE OF MISSOURI, LLC   By: MISSION CARE SERVICES,
LLC, as Manager of Mission Care of Missouri, LLC   By: AMERICAN MEDICAL
RESPONSE, INC., as Manager of Mission Care Services, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary MISSION CARE SERVICES, LLC  
By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC  
By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary MSO NEWCO, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): PHOENIX PHYSICIANS, LLC STREAMLINED MEDICAL SOLUTIONS LLC  
By: EMCARE, INC., as Sole Member of Phoenix Physicians, LLC and Streamlined
Medical Solutions LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary PINNACLE CONSULTANTS
MID-ATLANTIC, L.L.C.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary PROVEN HEALHCARE SOLUTIONS OF
NEW JERSEY, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary PROVIDACARE, L.L.C.  
By: AMERICAN MEDICAL PATHWAYS, INC., as Sole Member of ProvidaCare, L.L.C.   By:
 

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): QRX MEDICAL MANAGEMENT, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Senior Vice President and Secretary RMC
CORPORATE CENTER, L.L.C.   By: RURAL/METRO CORPORATION, as Member of RMC
Corporate Center, L.L.C.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary RURAL/METRO MID-SOUTH, L.P.  
By: R/M OF TENNESSEE G.P., INC., as General Partner of Rural/Metro Mid-South,
L.P.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary RURAL/METRO OF INDIANA, L.P.
  By: THE AID AMBULANCE COMPANY, INC., as General Partner of Rural/Metro of
Indiana, L.P.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): RURAL/METRO OF TENNESSEE, L.P.   By: R/M OF TENNESSEE G.P.,
INC., as General Partner of Rural/Metro of Tennessee, L.P.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson   Title:   Secretary RURAL/METRO OPERATING COMPANY,
LLC   By: RURAL/METRO CORPORATION, as Sole Member of Rural/Metro Operating
Company, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson   Title:   Secretary SAN DIEGO MEDICAL SERVICES
ENTERPRISE, LLC   By: RURAL/METRO OF SOUTHERN CALIFORNIA, INC., as Member of San
Diego Medical Services Enterprise, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary   By: RURAL/METRO OF SAN
DIEGO, INC., as Member of San Diego Medical Services Enterprise, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): REGIONAL EMERGENCY SERVICES, L.P.   By: FLORIDA EMERGENCY
PARTNERS, INC., as General Partner of Regional Emergency Services, L.P.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary ROSE RADIOLOGY, LLC  
By: SPOTLIGHT HOLDCO LLC, as Sole Member of Rose Radiology, LLC   By: EMCARE,
INC., as Sole Member of EmCare, Inc.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary SEAWALL ACQUISITION, LLC  
By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary SPOTLIGHT HOLDCO LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): SUN DEVIL ACQUISITION LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary TEMPLETON READINGS, LLC   By:
EMCARE, INC., as Sole Member of Templeton Readings, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary WHITAKER PHYSICIANS SERVICES,
L.L.C.   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS (cont’d): AMERICAN MEDICAL RESPONSE OF NEW YORK, LLC   By: AMERICAN
MEDICAL RESPONSE, INC., as Sole Member of American Medical Response of New York,
LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary METROCARE SERVICES – ABILENE,
L.P.   By: AMR OF CENTRAL TEXAS II, LLC, as General Partner of MetroCare
Services – Abilene, L.P.   By: AMERICAN MEDICAL RESPONSE, INC., as Sole Member
of AMR of Central Texas II, LLC   By:  

 

    Name:   Craig A. Wilson     Title:   Secretary

PATIENT ADVOCACY GROUP, LLC

  By: AMR HOLDCO, INC., as Sole Member of Patient Advocacy Group, LLC   By:  

/s/ Craig A. Wilson

    Name:   Craig A. Wilson     Title:   Secretary

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

Deutsche Bank AG New York Branch, as ABL Agent under that certain Intercreditor
Agreement dated as of May 25, 2011 (as amended, supplemented, waived or
otherwise modified, the “Intercreditor Agreement”) and JPMorgan Chase Bank, N.A.
(as successor to Deutsche Bank AG New York Branch), as Term Loan Agent under the
Intercreditor Agreement hereby acknowledge that the Commitments as amended by
this Third Amendment will constitute ABL Obligations (as defined in the
Intercreditor Agreement), under the Original ABL Credit Agreement (as defined in
the Intercreditor Agreement).

 

DEUTSCHE BANK AG NEW YORK BRANCH in its capacity as ABL Agent By:  

/s/ Frank Fazio

Name:   Frank Fazio Title:   Managing Director By:  

/s/ Robert D. Miller

Name:   Robert D. Miller Title:   Managing Director JPMORGAN CHASE BANK, N.A.,
in its capacity as Term Loan Agent By:  

/s/ John A. Horst

Name:   John A. Horst Title:   Executive Director

 

[Signature Page to Third Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

Annex I

SCHEDULE A

Commitments1

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

3424 Peachtree Road, NE, 23rd Floor

Atlanta, GA 30326

   $ 122,750,000   

Barclays Bank PLC

745 7th Avenue

New York, NY 10019

   $ 122,750,000   

Bank of America, N.A.

150 N. College St., NC1-028-17-16

Charlotte, NC 28255

   $ 100,000,000   

SunTrust Bank

303 Peachtree Street, N.E.

Atlanta, GA 30308

   $ 100,000,000   

Wells Fargo Bank, N.A.

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

   $ 100,000,000   

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

   $ 50,000,000   

NYCB Specialty Finance Company, LLC

16 Chestnut Street

Foxboro, NY 02035

   $ 50,000,000   

BMO Harris Bank, N.A.

115 S. LaSalle St.

Chicago, IL 60603

   $ 40,000,000   

Royal Bank of Canada

200 Vesey Street

New York, NY 10281

   $ 40,000,000   

KeyBank National Association

127 Public Square

Cleveland, OH 44114-1306

   $ 37,500,000   

City National Bank, A National Banking Association

400 Park Avenue – 7th Floor

New York, NY 10022

   $ 35,000,000   

Healthcare Financial Solutions, LLC

77 W. Wacker Drive

Chicago, IL 60601

   $ 25,000,000   

 

1  Reflects Amount of Commitment under Restated Credit Agreement. 55/85 of the
amount of each Commitment set forth in the table above constitutes the portion
of such Commitment being provided as part of the Refinancing ABL Facility.

 

A-1



--------------------------------------------------------------------------------

Annex I

 

Pinnacle Bank

150 3rd Avenue South

Nashville, TN 37201

   $ 15,000,000   

Whitney Bank

2510 14th Street

Gulfport, MS 39501

   $ 10,000,000   

CapStar Bank

PO Box 305065

Nashville, TN 37230-5065

   $ 2,000,000      

 

 

 

Total:

   $ 850,000,000      

 

 

 

 

A-2



--------------------------------------------------------------------------------

Annex II

[Attached]

 

A-1



--------------------------------------------------------------------------------

EXECUTION VERSION

$850,000,000

AMENDED AND RESTATED

CREDIT AGREEMENT

among

ENVISION HEALTHCARE CORPORATION,

and

THE SUBSIDIARY BORROWERS PARTY HERETO,

as Borrowers,

THE LENDERS

FROM TIME TO TIME PARTIES HERETO,

DEUTSCHE BANK AG NEW YORK BRANCH,

as an Issuing Lender, Swingline Lender, Administrative Agent and Collateral
Agent,

JPMORGAN CHASE BANK, N.A.,

as an Issuing Lender and Co-Collateral Agent,

JPMORGAN CHASE BANK, N.A.

and

BARCLAYS BANK PLC,

as Co-Syndication Agents

BANK OF AMERICA, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

SUNTRUST BANK,

as Co-Documentation Agents

JPMORGAN CHASE BANK, N.A.

BARCLAYS BANK PLC

BANK OF AMERICA, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

dated as of December 1, 2016



--------------------------------------------------------------------------------

Table of Contents

 

          Page      SECTION 1       DEFINITIONS    1.1   

Defined Terms

     1    1.2   

Other Definitional Provisions

     71       SECTION 2       AMOUNT AND TERMS OF COMMITMENTS    2.1   

Commitments

     73    2.2   

Procedure for Revolving Credit Borrowing

     75    2.3   

Termination or Reduction of Commitments

     76    2.4   

Swingline Commitments

     76    2.5   

Repayment of Loans

     78    2.6   

Incremental Facility

     79    2.7   

Refinancing Amendments

     82    2.8   

Extension of Commitments

     83       SECTION 3       LETTERS OF CREDIT    3.1   

L/C Commitment

     85    3.2   

Procedure for Issuance of Letters of Credit

     86    3.3   

Fees, Commissions and Other Charges

     87    3.4   

L/C Participations

     88    3.5   

Reimbursement Obligation of the Borrowers

     88    3.6   

Obligations Absolute

     89    3.7   

L/C Disbursements

     90    3.8   

L/C Request

     90    3.9   

Cash Collateralization

     90    3.10   

Additional Issuing Lenders

     90    3.11   

Resignation or Removal of the Issuing Lender

     90       SECTION 4       GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS
OF CREDIT    4.1   

Interest Rates and Payment Dates

     91    4.2   

Conversion and Continuation Options

     91    4.3   

Minimum Amounts; Maximum Sets

     92    4.4   

Optional and Mandatory Prepayments

     92    4.5   

Commitment Fees; Administrative Agent’s Fee; Other Fees

     94    4.6   

Computation of Interest and Fees

     94    4.7   

Inability to Determine Interest Rate

     94   

 

-i-



--------------------------------------------------------------------------------

          Page   4.8    Pro Rata Treatment and Payments      95    4.9   
Illegality      96    4.10    Requirements of Law      96    4.11    Taxes     
98    4.12    Indemnity      102    4.13    Certain Rules Relating to the
Payment of Additional Amounts      103    4.14    Controls on Prepayment if
Aggregate Outstanding Credit Exceeds Aggregate Revolving Credit Loan Commitments
     104    4.15    Defaulting Lenders      105    4.16    Cash Management     
107       SECTION 5       REPRESENTATIONS AND WARRANTIES    5.1    Financial
Condition      112    5.2    No Change; Solvent      113    5.3    Corporate
Existence; Compliance with Law      113    5.4    Corporate Power;
Authorization; Enforceable Obligations      113    5.5    No Legal Bar      114
   5.6    No Material Litigation      114    5.7    No Default      114    5.8
   Ownership of Property; Liens      114    5.9    Intellectual Property     
115    5.10    Taxes      115    5.11    Federal Regulations      115    5.12   
ERISA      115    5.13    Collateral      116    5.14    Investment Company Act;
Other Regulations      116    5.15    Subsidiaries      116    5.16    Purpose
of Loans      117    5.17    Environmental Matters      117    5.18    No
Material Misstatements      117    5.19    Labor Matters      118    5.20   
Insurance      118    5.21    Eligible Accounts      118    5.22    Eligible
Inventory      118    5.23    Anti-Terrorism      118       SECTION 6      
CONDITIONS PRECEDENT    6.1    [Reserved]      119    6.2    Conditions to Each
Extension of Credit After the Third Amendment Effective Date      119   

 

-ii-



--------------------------------------------------------------------------------

          Page      SECTION 7       AFFIRMATIVE COVENANTS    7.1   

Financial Statements

     120    7.2   

Certificates; Other Information

     121    7.3   

Payment of Obligations

     123    7.4   

Conduct of Business and Maintenance of Existence; Compliance with Contractual
Obligations and Requirements of Law

     123    7.5   

Maintenance of Property; Insurance

     123    7.6   

Inspection of Property; Books and Records; Discussions

     124    7.7   

Notices

     125    7.8   

Environmental Laws

     126    7.9   

After-Acquired Real Property and Fixtures; Subsidiaries

     127    7.10   

Use of Proceeds

     129    7.11   

Accounting Changes

     129    7.12   

[Reserved]

     129    7.13   

[Reserved]

     129    7.14   

[Reserved]

     129       SECTION 8       NEGATIVE COVENANTS    8.1   

Financial Condition Covenant

     129    8.2   

Limitation on Fundamental Changes

     129    8.3   

Limitation on Restricted Payments

     131    8.4   

Limitations on Certain Acquisitions

     133    8.5   

Limitation on Dispositions of Collateral

     134    8.6   

Limitation on Optional Payments and Modifications of Restricted Indebtedness and
Other Documents

     134    8.7   

[Reserved]

     136    8.8   

Limitation on Negative Pledge Clauses

     136    8.9   

Limitation on Lines of Business

     138    8.10   

Limitations on Currency, Commodity and Other Hedging Transactions

     138    8.11   

Limitations on Transactions with Affiliates

     138    8.12   

Limitations on Investments

     140    8.13   

Limitations on Indebtedness

     140    8.14   

Limitations on Liens

     146       SECTION 9       EVENTS OF DEFAULT    9.1   

Events of Default

     150    9.2   

Remedies Upon an Event of Default

     152    9.3   

Borrower’s Right to Cure

     153       SECTION 10       THE AGENTS AND THE OTHER REPRESENTATIVES    10.1
  

Appointment

     154    10.2   

The Administrative Agent and Affiliates

     154    10.3   

Action by an Agent

     154    10.4   

Exculpatory Provisions

     155   

 

-iii-



--------------------------------------------------------------------------------

          Page   10.5   

Acknowledgement and Representations by Lenders

     155    10.6   

Indemnity; Reimbursement by Lenders

     156    10.7   

Right to Request and Act on Instructions; Reliance

     157    10.8   

Collateral Matters

     157    10.9   

Successor Agent

     159    10.10   

Swingline Lender

     160    10.11   

Withholding Tax

     160    10.12   

Other Representatives

     161    10.13   

Appointment of Borrower Representatives

     161    10.14   

Application of Proceeds

     161       SECTION 11       MISCELLANEOUS    11.1   

Amendments and Waivers

     162    11.2   

Notices

     165    11.3   

No Waiver; Cumulative Remedies

     167    11.4   

Survival of Representations and Warranties

     167    11.5   

Payment of Expenses and Taxes

     167    11.6   

Successors and Assigns; Participations and Assignments

     168    11.7   

Adjustments; Set-off; Calculations; Computations

     173    11.8   

Judgment

     174    11.9   

Counterparts

     174    11.10   

Severability

     174    11.11   

Integration

     174    11.12   

Governing Law

     174    11.13   

Submission to Jurisdiction; Waivers

     175    11.14   

Acknowledgements

     176    11.15   

Waiver of Jury Trial

     176    11.16   

Confidentiality

     176    11.17   

Incremental Indebtedness; Additional Indebtedness

     177    11.18   

USA PATRIOT Act Notice

     177    11.19   

Electronic Execution of Assignments and Certain Other Documents

     177    11.20   

Reinstatement

     178    11.21   

Joint and Several Liability; Postponement of Subrogation

     178    11.22   

Designated Cash Management Agreements and Designated Hedging Agreements

     179    11.23   

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     179   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

A

   —   

Commitments and Addresses

1.1(a)

   —   

Assumed Indebtedness

1.1(b)

   —   

Disposition of Certain Assets

1.1(c)

   —   

Existing Financing Leases

1.1(d)

   —   

Existing Letters of Credit

1.1(e)

   —   

Fiscal Periods

1.1(f)

   —   

Existing Investments

5.2

   —   

Material Adverse Effect Disclosure

5.3

   —   

Good Standing Disclosure

5.4

   —   

Consents Required

5.6

   —   

Litigation

5.9

   —   

Intellectual Property Claims

5.15

   —   

Subsidiaries

5.17

   —   

Environmental Matters

5.20

   —   

Insurance

7.2

   —   

Website Address for Electronic Financial Reporting

8.11

   —   

Affiliate Transactions

8.13(d)

   —   

Third Amendment Effective Date Existing Indebtedness

8.14(b)

   —   

Existing Liens

EXHIBITS

A-1

   —   

Form of Revolving Credit Note

A-2

   —   

Form of Swingline Note

B

   —   

[Reserved]

C

   —   

[Reserved]

D

   —   

Form of U.S. Tax Compliance Certificate

E

   —   

Form of Assignment and Acceptance

F

   —   

Form of Swingline Loan Participation Certificate

G

   —   

[Reserved]

H

   —   

[Reserved]

I

   —   

[Reserved]

J

   —   

Form of L/C Request

K

   —   

Form of Borrowing Base Certificate

L

   —   

Form of Lender Joinder Agreement

N

   —   

Form of Subsidiary Borrower Joinder

O

   —   

[Reserved]

P

   —   

Form of Junior Lien Intercreditor Agreement

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 1, 2016, as may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, among Envision Healthcare Corporation (the “Parent Borrower”), a
Delaware corporation, the Subsidiary Borrowers from time to time party hereto
(together with the Parent Borrower, collectively, the “Borrowers” and each
individually, a “Borrower”), the several banks and other financial institutions
from time to time party hereto (as further defined in Subsection 1.1, the
“Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as swingline lender (in such
capacity, the “Swingline Lender”), as an issuing lender, as administrative agent
(in such capacity and as further defined in Subsection 1.1, the “Administrative
Agent”) for the Lenders hereunder and as collateral agent (in such capacity and
as further defined in Subsection 1.1, the “Collateral Agent”) for the Secured
Parties (as defined below), JPMorgan Chase Bank, N.A., as an issuing lender and
as co-collateral agent (in such capacity and as further defined in Subsection
1.1, the “Co-Collateral Agent”) and the other Issuing Lenders party hereto.

The parties hereto hereby agree as follows:

W I T N E S S E T H:

WHEREAS, the Parent Borrower is party to that certain Credit Agreement, dated as
of May 25, 2011 (as amended by Amendment No. 1 dated as of February 27, 2013,
Amendment No. 2 dated as of February 6, 2015 and as further amended,
supplemented, waived or otherwise modified prior to the “Restatement Effective
Time” (as defined in the Third Amendment (as defined below)), the “Original
Credit Agreement”);

WHEREAS, on the Third Amendment Effective Date, all Commitments of the Lenders
party to the Original Credit Agreement were refinanced pursuant to Subsection
2.7 of the Original Credit Agreement (the “2016 Refinancing”);

WHEREAS, immediately following the effectiveness of the 2016 Refinancing, the
Lenders party to the Third Amendment constitute all of the Lenders under the
Credit Agreement;

WHEREAS, the Administrative Agent and the Lenders have agreed to amend and
restate the Original Credit Agreement in its entirety to read as set forth in
this Agreement, and it has been agreed by such parties that the Loans and
Letters of Credit outstanding as of the Third Amendment Effective Date and other
“Obligations” under and as defined in the Original Credit Agreement shall be
governed by and deemed to be outstanding under this Agreement with the intent
that the terms of the Original Credit Agreement shall hereafter have no further
effect upon the parties thereto, and all references to the “Credit Agreement” in
any Loan Document or other document or instrument delivered in connection
therewith shall be deemed to refer to this Agreement and the provisions hereof;

Defined terms used in these Recitals and not previously defined are as defined
below.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1

Definitions

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“2016 Merger Agreement”: that certain Agreement and Plan of Merger among
Envision Healthcare Holdings, Inc., AmSurg Corp., a Tennessee corporation, and
New Amethyst Corp., a Delaware corporation and a wholly owned subsidiary of
AmSurg Corp., pursuant to which AmSurg Corp. and Envision Healthcare Holdings,
Inc. will combine in an all stock merger of equals.

 

1



--------------------------------------------------------------------------------

“2016 Mergers”: the consummation of Mergers (as defined in the 2016 Merger
Agreement) and all other transactions relating to any of the foregoing
(including payment of fees and expenses related thereto).

“2016 Refinancing”: as defined in the recitals hereto.

“30-Day Specified Availability”: as of the date of any Specified Transaction,
the quotient obtained by dividing (a) the sum of each day’s Specified
Availability during the thirty (30) consecutive day period immediately preceding
such Specified Transaction (calculated on a pro forma basis for each day during
such 30-day period to include the borrowing or repayment of any Loans or
issuance or cancellation of any Letters of Credit and the addition or use of any
Specified Unrestricted Cash in connection with such Specified Transaction) by
(b) thirty (30) days.

“ABL Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement whether or not the same remains in full force and effect.

“ABL Term Loans”: Incremental ABL Term Loans, Extended ABL Term Loans and Other
ABL Term Loans.

“ABL/Term Loan Intercreditor Agreement”: the intercreditor agreement, dated as
of the Closing Date, between the Collateral Agent and the Term Loan Agent (in
its capacity as collateral agent under the Term Loan Documents), and
acknowledged by certain of the Loan Parties, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
the terms hereof and thereof.

“ABR”: when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Loans”: Loans to which the rate of interest applicable is based upon the
Alternate Base Rate.

“Acceleration”: as defined in Subsection 9.1(e).

“Accelerated”: as defined in Subsection 9.1(e).

“Account Debtor”: each Person who is obligated on an Account, chattel paper or a
General Intangible.

“Accounts”: “accounts” as defined in the UCC (including any
“health-care-insurance receivables” as defined in the UCC) and, with respect to
any Person, all such Accounts of such Person, whether now existing or existing
in the future, including (a) all accounts receivable of such Person (whether or
not specifically listed on schedules furnished to the Administrative Agent),
including all accounts receivable created by or arising from all of such
Person’s sales of goods or rendition of services made under any of its trade
names, or through any of its divisions, (b) all unpaid rights of such Person
(including rescission, replevin, reclamation and stopping in transit) relating
to the foregoing or arising

 

2



--------------------------------------------------------------------------------

therefrom, (c) all rights to any goods represented by any of the foregoing,
including returned or repossessed goods, (d) all reserves and credit balances
held by such Person with respect to any such accounts receivable of any Account
Debtor, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

“Acquisition Consideration”: the purchase consideration for any acquisition and
all other payments by the Parent Borrower or any of its Restricted Subsidiaries
in exchange for, or as part of, or in connection with, any acquisition,
consisting of cash or by exchange of property (other than Capital Stock of any
Parent Entity) or the assumption of Indebtedness payable at or prior to the
consummation of such acquisition or deferred for payment at any future time
(provided that any such future payment is not subject to the occurrence of any
contingency). For purposes of the foregoing, any Acquisition Consideration
consisting of property shall be valued at the Fair Market Value thereof.

“Additional ABL Agent”: as defined in the ABL/Term Loan Intercreditor Agreement.

“Additional Assets”: (a) any property or assets that replace the property or
assets that are the subject of an Asset Sale; (b) any property or assets (other
than Indebtedness and Capital Stock) used or to be used by the Parent Borrower
or a Restricted Subsidiary or otherwise useful in a business permitted by
Subsection 8.9 (including any capital expenditures in respect of any property or
assets already so used); (c) the Capital Stock of a Person that is engaged in a
business permitted by Subsection 8.9 and becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Parent Borrower or
another Restricted Subsidiary; or (d) Capital Stock of any Person that at such
time is a Restricted Subsidiary acquired from a third party.

“Additional Indebtedness”: as defined in the ABL/Term Loan Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement, as applicable.

“Additional Lender”: as defined in Subsection 2.6(a).

“Additional Obligations”: subordinated or senior Indebtedness (which
Indebtedness may be (x) unsecured, (y) secured by a Lien ranking pari passu to
the Lien securing the First Lien Term Obligations or (z) secured by a Lien
ranking junior to the Lien securing the First Lien Term Obligations), including
customary bridge financings, in each case issued or incurred by the Parent
Borrower or a Guarantor in compliance with Subsection 8.13.

“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Term Loan Documents) issued or executed and delivered with respect to any
Additional Obligations or Rollover Indebtedness by any Loan Party.

“Additional Term Credit Facility”: as defined in the ABL/Term Loan Intercreditor
Agreement.

“Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar Loans for any
Interest Period, an interest rate per annum (rounded upward, if necessary, to
the nearest 1/100th of 1.00%) determined by the Administrative Agent to be equal
to (a) the LIBOR Rate for such Borrowing of Eurodollar Loans in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Borrowing of Eurodollar Loans for such Interest Period.

“Administrative Agent”: as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9.

 

3



--------------------------------------------------------------------------------

“Affected Eurodollar Rate”: as defined in Subsection 4.7.

“Affected Loans”: as defined in Subsection 4.9.

“Affiliate”: as to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent Advance”: as defined in Subsection 2.1(c).

“Agent Advance Period”: as defined in Subsection 2.1(c).

“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent and the Co-Collateral Agent and “Agent” shall mean any of them; provided
that for purposes of the ABL/Term Loan Intercreditor Agreement, “Agent” shall
mean the Collateral Agent.

“Aggregate Lender Exposure”: the sum of (a) the aggregate principal amount of
all Revolving Credit Loans then outstanding, (b) the aggregate amount of all L/C
Obligations at such time and (c) the aggregate amount of all Swingline Exposure
at such time.

“Aggregate Outstanding Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Revolving Credit Lender then outstanding,
(b) the aggregate amount equal to such Revolving Credit Lender’s Commitment
Percentage of the L/C Obligations then outstanding and (c) the aggregate amount
equal to such Revolving Credit Lender’s Commitment Percentage, if any, of the
Swingline Loans then outstanding.

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

“AHYDO Payment”: a payment in respect of Indebtedness in an amount sufficient to
ensure that such Indebtedness will not be an “applicable high yield discount
obligation” within the meaning of Section 163(i)(1) of the Code.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus  1⁄2 of 1%, and (c) the Adjusted LIBOR Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, the Adjusted LIBOR Rate for any
day shall be based on the LIBOR Rate at approximately 11:00 a.m. London time on
such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBOR Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBOR Rate, respectively.

“Amendment”: as defined in Subsection 8.8(d).

“AMR Accounts Historical Collection Analysis”: the Parent Borrower’s analysis of
write-offs and collectability of AMR Service Accounts by payor type consistent
with the past practice of the Parent Borrower or otherwise in a form and level
of detail reasonably acceptable to the Security Agents.

 

4



--------------------------------------------------------------------------------

“AMR Business”: the provision of ambulance services to communities, government
agencies, healthcare providers and insurers, other Persons and individuals and
at sporting events, concerts and other events and of training services, dispatch
services, management services and other services, including to communities,
joint ventures and public safety agencies and other Persons and individuals, and
other businesses of a similar type or reasonably related thereto and any
business related thereto.

“AMR Other Accounts”: all other Accounts relating to the AMR Business that are
not AMR Service Accounts, including Accounts for ambulance services at sporting
events and concerts, air ambulance services, services for public safety
agencies, receivables for government subsidies and capitated contract
receivables.

“AMR Self-Pay Accounts Collection Rate”: as of any date of determination, based
on the applicable part of the most recent AMR Accounts Historical Collection
Analysis (referred to by the Company as the “Closed Accounts Analysis”), a
historical collection percentage in respect of Self-Pay Accounts that are Closed
Accounts calculated as follows: the amount produced by dividing (i) the amount
of total collections made on Closed Accounts that are Self-Pay Accounts during
the eighteen (18) consecutive month period ending on the date that is one (1)
month prior to the date of determination, in respect of Closed Accounts that are
Self-Pay Accounts billed during the twelve (12) consecutive month period ending
on the date that is seven (7) months prior to the date of determination by (ii)
the aggregate amount billed in respect of Closed Accounts that are Self-Pay
Accounts during the twelve (12) consecutive month period ending on the date that
is seven (7) months prior to the date of determination, or a collection
percentage calculated in another manner reasonably satisfactory to the Security
Agents.

“AMR Service Accounts”: all Accounts relating to the provision of 911 emergency
and non-emergency ambulance and other services of the kind reported in the
Parent Borrower’s accounts receivables financial reporting systems under the
categories “AM2000,” “Non-AM2000” and “Unbilled Receivables” (or any successor
categories in the current accounts receivables financial reporting systems of
the Parent Borrower or any successor accounts receivables financial reporting
system).

“AMR Service Eligible Accounts”: those AMR Service Accounts created by a Loan
Party in the ordinary course of business, that comply in all material respects
with each of the representations and warranties respecting Eligible Accounts
made in the Loan Documents, and that are not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below. AMR Service Eligible
Accounts shall not include the following:

(a) Excluded Accounts Receivable;

(b) if applicable, an amount equal to the amount of any reductions made to the
gross amount invoiced or to be invoiced to Account Debtors reflecting
contractual allowances provided to Account Debtors in respect of Accounts that
would otherwise be AMR Service Eligible Accounts;

(c) Accounts that have not been billed by the date that is 30 days after the
earlier of (i) the Service Date or (ii) the date as of which such Account is
first included in the Borrowing Base Certificate or otherwise reported to the
Security Agents as Collateral;

(d) billed Accounts that Account Debtors have failed to pay within one hundred
and eighty (180) days after the original Service Date;

 

5



--------------------------------------------------------------------------------

(e) (i) Accounts that have been written off, (ii) Accounts that the Security
Agents, in their Permitted Discretion, believe to be doubtful by reason of the
Account Debtor’s financial condition, upon notice thereof to the Borrower
Representative or (iii) AMR Service Third Party Payor Accounts (that would
otherwise be AMR Service Eligible Accounts) and Self-Pay Accounts (that would
otherwise be AMR Service Eligible Accounts) up to an amount equal to the bad
debt allowance applicable to such AMR Service Third Party Payor Accounts and
such Self-Pay Accounts calculated in a manner consistent with the most recently
completed field exam (but excluding from such calculation any AMR Service Third
Party Payor Accounts and/or Self-Pay Accounts that Account Debtors have failed
to pay within one hundred and eighty (180) days);

(f) an amount equal to the amount of any unallocated cash or unapplied cash
relating to AMR Service Accounts that has not been applied to or posted to any
AMR Service Account;

(g) an amount equal to (i) the aggregate amount of Self-Pay Accounts (that would
otherwise be AMR Service Eligible Accounts but ignoring for this purpose clause
(e) above and this clause (g)) minus (ii) the product of the amount calculated
in clause (i) multiplied by the most recent AMR Self-Pay Accounts Collection
Rate, provided that the amount of Self-Pay Accounts that are included as AMR
Service Eligible Accounts, when aggregated with the amount of Self-Pay Accounts
that are included as EmCare General Adjusted Eligible Accounts, does not at any
time exceed ten percent (10%) of the Borrowing Base (calculated for this purpose
excluding the amount of any Self-Pay Accounts that would otherwise be included
in the calculation thereof);

(h) Accounts with respect to which the Account Debtor is (i) an Affiliate of any
Loan Party or (ii) an employee or agent of any Loan Party or any Affiliate of
such Loan Party, in each case, other than Accounts arising from the provision of
medical care, including ambulance services, delivered in the ordinary course of
business;

(i) Accounts that are not payable in Dollars;

(j) Accounts with respect to which the Account Debtor is insolvent, is subject
to a proceeding related thereto, has gone out of business, or as to which a Loan
Party has received notice of an imminent proceeding related to such Account
Debtor being or alleged to be insolvent or which proceeding is reasonably likely
to result in a material impairment of the financial condition of such Account
Debtor;

(k) Accounts with respect to which the applicable Loan Party’s right to receive
payment is deferred or otherwise is not absolute or is contingent upon the
fulfillment of any condition whatsoever (other than the preparation and delivery
of an invoice), provided that any such Accounts shall be included as AMR Service
Eligible Accounts once the related services have been rendered or all conditions
have been met and such Accounts are otherwise not excluded under clauses (a) to
(u) of this definition;

(l) Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States, (B) maintains its Chief Executive
Office in the United States, or (C) is organized under the laws of the United
States or any state, territory or subdivision thereof; (ii) the Account Debtor
is a Third Party Payor (excluding for this purpose Government Accounts), or
(iii) (A) the Account is supported by an irrevocable letter of credit
satisfactory to the Security Agents, in their Permitted Discretion (as to form,
substance, and issuer or domestic confirming bank), that has been delivered to
the Administrative Agent and is directly drawable by the Administrative Agent,
or (B) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to the Security Agents, in their
Permitted Discretion;

 

6



--------------------------------------------------------------------------------

(m) Accounts with respect to which the Account Debtor is the government of any
country or sovereign state other than the United States, or of any state,
municipality or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (i) the
Account is supported by an irrevocable letter of credit satisfactory to the
Security Agents, in their Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent, or
(ii) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to the Security Agents, in their Permitted
Discretion;

(n) Accounts with respect to which the Account Debtor is the federal government
of the United States or any department, agency or instrumentality of the United
States (exclusive, however, of (i) Accounts with respect to which the applicable
Loan Party has complied, to the reasonable satisfaction of the Security Agents,
with the Assignment of Claims Act of 1940 (31 USC Section 3727) and (ii)
Government Accounts, to the extent that these would otherwise be AMR Service
Eligible Accounts);

(o) (i) Accounts with respect to which the Account Debtor is a creditor of any
Loan Party, and such Account Debtor has or has asserted a right of setoff, or
has disputed its obligation to pay all or any portion of the Account, to the
extent of such claim, right of setoff, or dispute, (ii) Accounts which are
subject to a rebate that has been earned but not taken or a chargeback, to the
extent of such rebate or chargeback, (iii) Accounts that comprise service
charges or finance charges, or (iv) Accounts with respect to which the
applicable Loan Party is not able to bring suit or otherwise enforce its
remedies against the Account Debtor through judicial process;

(p) Accounts that are not owned by a Loan Party;

(q) Accounts which have been redated or extended (provided that this shall not
apply to any Accounts that have been re-categorized from one payor type to
another payor type in the ordinary course of business);

(r) Accounts that are not subject to a valid and perfected first priority Lien
in favor of the Collateral Agent, as applicable, pursuant to a Security Document
(as and to the extent provided therein (provided that in no event shall any
Excluded Assets be deemed to be AMR Service Eligible Accounts hereunder));

(s) Accounts that exceed the amount such Loan Party is entitled to receive under
any capitation arrangement, fee schedule, discount formula, cost-based
reimbursement or other adjustment or limitation to such Loan Party’s usual
charges (to the extent of such excess);

(t) Accounts with respect to which the services giving rise to such Account have
not yet been performed;

(u) Accounts that were acquired or originated by a Person acquired in a
Permitted Acquisition consisting either of (x) receivables of a type
substantially different from those in the Borrowing Base at such time, or (y)
receivables of a type substantially similar to those in the Borrowing Base at
such time, provided that in the case of clause (y) only, such Accounts with an
aggregate net book value in an amount not exceeding 10% of the aggregate
Borrowing Base at the time of such Permitted Acquisition shall not be excluded,
provided, further, that this clause (u)

 

7



--------------------------------------------------------------------------------

shall cease to exclude any Accounts of the type listed under clause (x) or (y)
above at the time the Parent Borrower delivers to the Security Agents a field
exam in form and substance reasonably satisfactory to the Security Agents
prepared by a third party field examiner reasonably satisfactory to the Security
Agents with respect to such acquired Accounts, or such field exam requirement is
waived by the Security Agents.

Notwithstanding the foregoing, the Security Agents may, from time to time, in
the exercise of their Permitted Discretion, on not less than ten (10) Business
Days’ prior notice to the Parent Borrower, change the criteria for AMR Service
Eligible Accounts as reflected on the Borrowing Base Certificate based on
either: (i) an event, condition or other circumstance arising after the Third
Amendment Effective Date, or (ii) an event, condition or other circumstance
existing on the Third Amendment Effective Date to the extent the Security Agents
had no knowledge thereof on or prior to the Third Amendment Effective Date, in
either case under clause (i) or (ii), which adversely affects, or would
reasonably be expected to adversely affect, AMR Service Eligible Accounts in any
material respect as determined by the Security Agents in the exercise of their
Permitted Discretion. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Security Agents shall be available to discuss the
proposed change, and the applicable Borrower may take such action as may be
required so that the event, condition or circumstance that is the basis for such
change no longer exists, in a manner and to the extent reasonably satisfactory
to the Security Agents in the exercise of their Permitted Discretion. Any
Accounts of the Loan Parties that are not AMR Service Eligible Accounts shall
nevertheless be part of the Collateral as and to the extent provided in the
Security Documents.

“AMR Service Third Party Payor Accounts”: AMR Service Accounts with respect to
which the Account Debtor is a Third Party Payor.

“AmSurg”: AmSurg Corp., a Tennessee corporation.

“Anti-Corruption Laws”: the Foreign Corrupt Practices Act of 1977, as amended.

“Applicable Commitment Fee Rate”: with respect to commitment fees payable
hereunder, initially a percentage per annum equal to 0.375%; provided that from
and after the end of the first full Fiscal Quarter after the Third Amendment
Effective Date, the commitment fees payable hereunder shall be subject to
adjustment on the first day of each Fiscal Quarter based on the applicable
Average Daily Used Percentage for the immediately preceding Fiscal Quarter as
set forth below:

 

Level

   Average Daily
Used Percentage   Commitment Fee Rate  

I

   £ 50%     0.375 % 

II

   > 50%     0.250 % 

“Applicable Margin”: a rate per annum equal to the rate set forth below for the
applicable type of Loan and opposite the applicable Average Daily Excess
Availability Percentage:

 

Level

  

Average Daily Excess

Availability Percentage

   Applicable Margin         Alternate
Base Rate     Adjusted
LIBOR  

I

  

Less than or equal to 33% of Availability

     0.75 %      1.75 % 

II

  

Greater than 33% but less than or equal to 66% of Availability

     0.50 %      1.50 % 

III

  

Greater than 66% of Availability

     0.25 %      1.25 % 

 

8



--------------------------------------------------------------------------------

From and after the end of the first full Fiscal Quarter commencing after the
Third Amendment Effective Date, the Applicable Margin shall be subject to
adjustment on the first day of each Fiscal Quarter based on the Average Daily
Excess Availability Percentage for the immediately preceding Fiscal
Quarter. Notwithstanding the foregoing, the Average Daily Excess Availability
Percentage (i) shall be deemed to be in Level I from and including the Third
Amendment Effective Date to but excluding the first day of the first full Fiscal
Quarter which occurs after the Third Amendment Effective Date and (ii) shall be
deemed to be in Level I at any time (after the expiration of the applicable cure
period) during which the Parent Borrower has failed to deliver the Borrowing
Base Certificate required by Subsection 7.2(f).

In addition, at all times while an Event of Default known to the Parent Borrower
shall have occurred and be continuing, the Applicable Margin shall not decrease
from that previously in effect as a result of the delivery of such Borrowing
Base Certificate.

“A/R Availability Aged < 180 Days”: 85% of the following amount: the sum of (i)
the aggregate amount of AMR Service Eligible Accounts, plus (ii) the aggregate
EmCare General Adjusted Eligible Accounts, plus (iii) the aggregate amount of
Other Eligible Accounts.

“A/R Availability Aged 180–360 Days”: 85% of the following amount: the sum of
(i) the aggregate amount of Accounts that would otherwise be AMR Service
Eligible Accounts that Account Debtors have failed to pay within one hundred and
eighty (180) days after the original Service Date but which are not unpaid more
than three hundred and sixty (360) days after the original Service Date, plus
(ii) the following amount: (A) (i) an amount equal to the aggregate amount of
Accounts that would otherwise be EmCare General Eligible Accounts that Account
Debtors have failed to pay within one hundred and eighty (180) days after the
original Service Date but which are not unpaid more than three hundred and sixty
(360) days after the original Service Date multiplied by (ii) the most recent
EmCare Projected Collection Rate for 180-360 Days, minus (B) an amount equal to
the sum of (i) any unreconciled differences plus (ii) an amount equal to the
product of (x) unapplied cash relating to such EmCare General Accounts that have
not been applied to, or posted to, any such EmCare General Accounts multiplied
by (y) the Cash Eligible Account Rate applicable to such EmCare General Eligible
Accounts.

“Asset Sale”: any sale, issuance, conveyance, transfer, lease or other
disposition (a “Disposition”), by the Parent Borrower or any other Loan Party in
one or a series of related transactions, of any real or personal, tangible or
intangible, property (including Capital Stock) of the Parent Borrower or any of
its Restricted Subsidiaries, other than:

(a) the sale or other Disposition of obsolete, worn-out or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business;

(b) the sale or other Disposition of any property (including Inventory) in the
ordinary course of business;

(c) the sale or discount without recourse of accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable into or for notes receivable, in connection with
the compromise or collection thereof; provided that, in the case of any Foreign
Subsidiary of the Parent Borrower, any such sale or discount may be with
recourse if such sale or discount is consistent with customary practice in such
Foreign Subsidiary’s country of business;

 

9



--------------------------------------------------------------------------------

(d) as permitted by Subsection 8.2(b) or pursuant to any Exempt Sale and
Leaseback Transaction;

(e) subject to any applicable limitations set forth in Subsection 8.2,
Dispositions of any assets or property by the Parent Borrower or any of its
Restricted Subsidiaries to the Parent Borrower or any Wholly Owned Subsidiary of
the Parent Borrower;

(f) (i) the abandonment or other Disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Parent
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Parent Borrower and its Restricted Subsidiaries
taken as a whole and (ii) licensing of Intellectual Property in the ordinary
course of business;

(g) any Disposition by the Parent Borrower or any of its Restricted Subsidiaries
for aggregate consideration not to exceed $100,000,000;

(h) any Disposition set forth on Schedule 1.1(b);

(i) any Minority Business Disposition or Minority Business Offering; provided
that at the time of any such Minority Business Disposition or Minority Business
Offering (x) the Payment Condition is satisfied and (y) no Specified Default
exists or would arise therefrom; and

(j) any disposition arising from foreclosure or similar action with respect to
any property or assets subject to a Municipal Contract Lien.

“Assignee”: as defined in Subsection 11.6(b)(i).

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E to the Original Credit Agreement.

“Assumed Indebtedness”: Indebtedness for borrowed money of the Parent Borrower
and its Restricted Subsidiaries outstanding on the Third Amendment Effective
Date and disclosed on Schedule 1.1(a).

“Auto-Renewal L/C”: as defined in Subsection 3.1(c).

“Availability”: the lesser of (x) the total Commitments as in effect at such
time and (y) the Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered).

“Availability Reserves”: without duplication of any other reserves or items that
are otherwise addressed or excluded through eligibility criteria (including
collection rates or collection percentages), (a) any Cash Management Reserve,
(b) any Designated Hedging Reserve, (c) any Dilution Reserve, and (d) such
reserves, subject to Subsection 2.1(b), as the Security Agents, in their
Permitted Discretion, determine as being appropriate to reflect any impairment
to (i) the value, or the collectability in the ordinary course of business, of
Eligible Accounts (including, without limitation, on account of bad debts,
dilution and changes in “historical collection percentages” or “projected
collection percentages” applied to Eligible Accounts by payor type, as
applicable) or the value (based on cost and quantity) of Eligible Inventory, or
(ii) the enforceability or priority of the Lien on the Collateral consisting of
Eligible Accounts or Eligible Inventory included in the Borrowing Base
(including claims that the Security Agents determine will need to be satisfied
in connection with the realization upon such Collateral).

 

10



--------------------------------------------------------------------------------

“Available Excluded Contribution Amount Basket”: as of any date, the excess, if
any, of (a) the Net Proceeds from Excluded Contributions received by the Parent
Borrower as of such date over (b) the Net Proceeds from Excluded Contributions
as of such date designated or applied prior to such date, or on such date in a
separate designation or application, to an Investment made pursuant to
Subsection 8.12, cash consideration for acquisitions made pursuant to clause
(c)(ii)(y) of the definition of “Permitted Acquisitions” a Restricted Payment
made pursuant to Subsection 8.3(f) or (g) or any payments, prepayments,
repurchases or redemptions of Restricted Indebtedness made pursuant to
Subsection 8.6(a).

“Available Incremental Amount”: at any time, without duplication, an amount
equal to the sum produced by calculating the difference between (a)
$1,350,000,000 and (b) the sum of (x) the Commitments (other than Incremental
Revolving Commitments) outstanding on such date plus (y) the sum of the
aggregate principal amount of all Incremental ABL Term Loans made and
outstanding on such date plus all Incremental Revolving Commitments established
in each case prior to and outstanding on such date pursuant to Subsection 2.6;
provided that the sum of (x) plus (y) may not at any time exceed $1,350,000,000.

“Average Daily Excess Availability Percentage”: for any Fiscal Quarter, the
percentage derived by dividing (x) the average daily Excess Availability for
such Fiscal Quarter by (y) the average daily amount of the aggregate Commitments
during such Fiscal Quarter.

“Average Daily Used Percentage”: for any Fiscal Quarter, the percentage derived
by dividing (a) the sum of (x) the average daily principal balance of all Loans
(other than the principal balance of any Swingline Loans) during such Fiscal
Quarter plus (y) the average daily undrawn amount of all outstanding Letters of
Credit by (b) the average daily amount of the aggregate Commitments during such
Fiscal Quarter.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

“Bank Products Affiliate”: as defined in the ABL/Term Loan Intercreditor
Agreement.

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by the
Parent Borrower or any Restricted Subsidiary (other than letters of credit and
other than loans and advances except indebtedness arising from services
described in clauses (a) through (c) of this definition).

“Bank Recovery and Resolution Directive”: Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

“Bankruptcy Proceeding”: as defined in Subsection 11.6(h)(iv).

“Benefited Lender”: as defined in Subsection 11.7(a).

 

11



--------------------------------------------------------------------------------

“Blocked Account”: as defined in Subsection 4.16(b)(iv).

“Blocked Account Agreement”: as defined in Subsection 4.16(b)(iv).

“Board”: the Board of Governors of the Federal Reserve System.

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Parent
Borrower.

“Borrower Representative”: means the Parent Borrower in its capacity as Borrower
Representative pursuant to the provisions of Subsection 10.13.

“Borrowers”: as defined in the Preamble hereto.

“Borrowing”: the borrowing of one Type of Loan of a single Tranche by the
Borrowers (on a joint and several basis), from all the Lenders having
Commitments of the respective Tranche on a given date (or resulting from a
conversion or conversions on such date) having in the case of Eurodollar Loans
the same Interest Period.

“Borrowing Base”: as of any date of determination, shall equal the sum of:

(a) 85% of the amount of AMR Service Eligible Accounts; plus

(b) 85% of the amount of EmCare General Adjusted Eligible Accounts; plus

(c) 85% of the amount of Other Eligible Accounts; plus

(d) the lesser of:

(i) A/R Availability Aged 180-360 Days; and

(ii) 5% of A/R Availability Aged < 180 days; plus

(e) the lesser of:

(i) 50% of the Eligible Inventory of the Loan Parties, valued at the lower of
(x) cost, calculated on a first-in, first out basis, and (y) fair market value;
and

(ii) 5% of A/R Availability Aged < 180 Days; minus

(f) the amount of all Availability Reserves; minus

(g) the outstanding principal amount of any ABL Term Loans.

“Borrowing Base Certificate”: as defined in Subsection 7.2(f).

“Borrowing Date”: any Business Day specified in a notice delivered pursuant to
Subsections 2.2, 2.4, or 3.2 as a date on which the Borrower Representative
requests the Lenders to make Loans hereunder or an Issuing Lender to issue
Letters of Credit hereunder.

 

12



--------------------------------------------------------------------------------

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York (or with respect only to Letters of
Credit issued by an Issuing Lender not located in the City of New York, the
location of such Issuing Lender) are authorized or required by law to close,
except that, when used in connection with a Eurodollar Loan, “Business Day”
shall mean any Business Day on which dealings in Dollars between banks may be
carried on in London, England and New York, New York.

“Business Development Amount”: an amount at any time not exceeding $12,500,000
(or a greater amount, as agreed by the Security Agents in their reasonable
discretion), the application of which shall apply solely for the purpose of
developing or retaining business by any Loan Party or Related Corporation with
respect to demonstration of financial condition.

“Capital Expenditures”: with respect to any Person for any period, the aggregate
of all expenditures by such Person and its consolidated Restricted Subsidiaries
during such period (exclusive of (i) expenditures made for Permitted
Investments, (ii) expenditures made for acquisitions permitted by Subsection
8.4, (iii) interest capitalized during such period to the extent relating to
Capital Expenditures or (iv) expenditures made with the proceeds of any equity
securities issued or capital contributions received, or Indebtedness incurred,
by the Parent Borrower or any of its consolidated Restricted Subsidiaries)
which, in accordance with GAAP, are or should be included in “capital
expenditures.”

“Capital Stock”: as to any Person, any and all shares or units of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

“Captive Insurance Subsidiary”: any Subsidiary of the Parent Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof),
including EMCA Insurance Company Ltd. and Marblehead Surety & Reinsurance
Company, Ltd.

“Cash Analysis”: the Parent Borrower’s analysis of historical unallocated and
unapplied cash allocation applicable to (a) EmCare General Eligible Accounts
versus EmCare General Accounts and/or (b) Other Eligible Accounts that are
EmCare Other Accounts versus EmCare Other Accounts, in each case in a form,
substance, level of detail and historical time period reasonably satisfactory to
the Security Agents.

“Cash Capped Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount.”

“Cash Eligible Account Rate”: as of any date of determination the number
determined by dividing (a) the historical unallocated and unapplied cash amount
that is attributable to an EmCare General Eligible Account or, as the case may
be, an Other Eligible Account that is an EmCare Other Account by (b) the
historical unallocated and unapplied cash amount that is attributable to the
corresponding EmCare General Account or EmCare Other Account, as the case may
be, in each case as determined by the Parent Borrower in a Cash Analysis,
provided that if a Cash Analysis has not been agreed with the Security Agents,
the Cash Eligible Account Rate shall be deemed to be 1.

“Cash Equivalents”: any of the following: (1) money and (2)(a) securities issued
or fully guaranteed or insured by the United States of America or a member state
of the European Union or any agency or instrumentality of any thereof, (b) time
deposits, certificates of deposit or bankers’ acceptances of (i) any bank or
other institutional lender under this Agreement or the Term Loan Facility or any
affiliate thereof or (ii) any commercial bank having capital and surplus in
excess of $500,000,000 (or the foreign currency equivalent thereof as of the
date of such investment) and the commercial paper of the holding

 

13



--------------------------------------------------------------------------------

company of which is rated at least A-2 or the equivalent thereof by Standard &
Poor’s Ratings Group (a division of The McGraw Hill Companies Inc.) or any
successor rating agency (“S&P”) or at least P-2 or the equivalent thereof by
Moody’s Investors Service, Inc. or any successor rating agency (“Moody’s”) (or
if at such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (c) repurchase obligations with a term of
not more than seven (7) days for underlying securities of the types described in
clauses (2)(a) and (b) above entered into with any financial institution meeting
the qualifications specified in clause (2)(b) above, (d) money market
instruments, commercial paper or other short-term obligations rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or if at such time neither is issuing ratings, then a comparable rating
of another nationally recognized rating agency), (e) investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule
of the SEC under the Investment Company Act of 1940, as amended, (f) investments
similar to any of the foregoing denominated in foreign currencies approved by
the Board of Directors of the Parent Borrower, and (g) solely with respect to
any Captive Insurance Subsidiary, any investment that person is permitted to
make in accordance with applicable law.

“Cash Management Arrangements”: any agreement or arrangement relating to any
service provided pursuant to a Bank Products Agreement.

“Cash Management Party”: any Bank Products Affiliate party to a Bank Products
Agreement.

“Cash Management Reserves”: such reserves as may be established or modified by
the Parent Borrower in accordance with Subsection 11.22 with respect to
anticipated monetary obligations under Designated Cash Management Agreements
owing to any Cash Management Party.

“CHAMPVA”: collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines or requirements pertaining to such program
including, without limitation, (a) all federal statutes (whether set forth in 38
U.S.C. § 1713 or elsewhere) affecting such program to the extent applicable to
CHAMPVA and (b) all rules, regulations (including 38 C.F.R. § 17.54), manuals,
orders and administrative, reimbursement and other guidelines of all
Governmental Authorities promulgated in connection with such program (whether or
not having the force of law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“CHAMPVA Account”: an Account payable pursuant to CHAMPVA.

“Change in Law”: as defined in Subsection 4.11(a).

“Change of Control”: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date),
shall be the “beneficial owner” of (A) so long as the Parent Borrower is a
Subsidiary of any Parent Entity, shares of Voting Stock having more than 35.0%
of the total voting power of all outstanding shares of such Parent Entity (other
than a Parent Entity that is a Subsidiary of another Parent Entity) and (B) if
the Parent Borrower is not a Subsidiary of any Parent Entity, shares of Voting
Stock having more than 35.0% of the total voting power of all outstanding shares
of the Parent Borrower; or (b) a “Change of Control” as defined in the Term Loan
Credit Agreement or the Senior Notes Indenture (or any indenture or agreement
governing refinancing Indebtedness in respect of the Senior Notes, in each case
relating to Indebtedness in an aggregate principal amount equal to or greater
than $150,000,000). Notwithstanding anything to the contrary in the foregoing,
the Transactions shall not constitute or give rise to a Change of Control.

 

14



--------------------------------------------------------------------------------

“Claim”: as defined in Subsection 11.6(h)(iv).

“Closed Accounts”: Accounts in relation to which the relevant Loan Party has
fully closed and settled all amounts owing in respect of such Account and the
remaining balance owing in respect of such Account is zero, either through
payment and/or write-off.

“Closing Date”: May 25, 2011.

“Co-Collateral Agent”: as defined in the Preamble hereto, and shall include any
successor to the Co-Collateral Agent appointed pursuant to Subsection 10.9.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: as defined in the Preamble hereto, and shall include any
successor to the Collateral Agent appointed pursuant to Subsection 10.9.

“Commercial L/C”: as defined in Subsection 3.1(b).

“Commitment”: as to any Lender, the commitment, if any, of such Lender to make
Extensions of Credit to the Borrowers in the amount set forth opposite its name
on Schedule A hereto or as may subsequently be set forth in the Register from
time to time. The original amount of the aggregate Commitments of the Lenders on
the Third Amendment Effective Date is $850,000,000.

“Commitment Percentage”: of any Lender at any time shall be that percentage
which is equal to a fraction (expressed as a percentage) the numerator of which
is the Commitment of such Lender at such time and the denominator of which is
the aggregate Commitments at such time; provided that for purposes of Subsection
4.15(d) and (e), “Commitment Percentage” shall mean the percentage of the total
Commitments (disregarding the Commitment of any Defaulting Lender to the extent
its Swingline Exposure or L/C Obligations is reallocated to the Non-Defaulting
Lenders) represented by such Lender’s Commitment; provided, further, that if any
such determination is to be made after the Commitments (and the related
Commitments of the Lenders) has (or have) terminated, the determination of such
percentages shall be made immediately before giving effect to such termination.

“Commitment Period”: the period from and including the Third Amendment Effective
Date to but not including the Termination Date, or such earlier date as the
Commitments shall terminate as provided herein.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group which includes the Parent Borrower and which is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Sections 414(m) and (o) of the Code.

“Company”: Envision Healthcare Corporation, a Delaware corporation, and any
successor in interest thereto.

“Compliance Certificate”: as defined in Subsection 7.2(b).

 

15



--------------------------------------------------------------------------------

“Compliance Period”: any period commencing upon any determination by the
Security Agents that Specified Availability on any day is less than the greater
of (x) 10.0% of Availability at such time and (y) the Excess Availability Floor;
provided that the Security Agents have notified the Borrower Representative
thereof. The Compliance Period shall be deemed continuing notwithstanding that
Specified Availability may thereafter exceed the amount set forth in the
preceding sentence unless and until for thirty (30) consecutive days Specified
Availability exceeds the greater of (x) 10.0% of Availability at such time and
(y) the Excess Availability Floor at such time, in which event a Compliance
Period shall no longer be deemed to be continuing.

“Concentration Account”: any Loan Party Concentration Account and/or any Related
Corporation Concentration Account, as the context requires.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower Representative on request); provided that the designation
by any Lender of a Conduit Lender shall not relieve the designating Lender of
any of its obligations under this Agreement, including its obligation to fund a
Loan if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including without limitation Subsection
4.10, 4.11, 4.12 or 11.5, than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder, (b) be
deemed to have any Commitment or (c) be designated if such designation would
otherwise increase the costs of any Facility to any Borrower.

“Confidential Healthcare Information”: as defined in Subsection 7.6(c).

“Confidential Information Memorandum”: that certain Confidential Information
Memorandum dated November 2016, and furnished to the Lenders.

“Consolidated Fixed Charge Coverage Ratio”: (a) as of the last day of the Most
Recent Four Quarter Period, the ratio of (a) (i) EBITDA for such period minus
(ii) the unfinanced portion of all Capital Expenditures (excluding any Capital
Expenditure made in an amount equal to all or part of the proceeds, applied
within twelve months of receipt thereof, of (x) any casualty insurance,
condemnation or eminent domain or (y) any sale of assets (other than Inventory))
of the Parent Borrower and its consolidated Restricted Subsidiaries during such
period, to (b) the sum, without duplication, of (i) Debt Service Charges payable
in cash by the Parent Borrower and its consolidated Restricted Subsidiaries
during such period plus (ii) federal, state and foreign income taxes paid in
cash by the Parent Borrower and its consolidated Restricted Subsidiaries (net of
refunds received) for the period of four (4) full Fiscal Quarters ending on such
date plus (iii) cash paid by the Parent Borrower during the relevant period
pursuant to clause (h) of Subsection 8.3.

“Consolidated Interest Expense”: for any period, an amount equal to (a) interest
expense (accrued and paid or payable in cash for such period, and in any event
excluding any amortization or write-off of financing costs) on Indebtedness of
the Parent Borrower and its consolidated Restricted Subsidiaries for such period
(excluding, on or prior to July 1, 2017, dividends paid in cash in respect of
the Existing Mandatory Convertible Preferred) minus (b) interest income (accrued
and received or receivable in cash for such period) of the Parent Borrower and
its consolidated Restricted Subsidiaries for such period, in each case
determined on a consolidated basis in accordance with GAAP; provided that for
purposes

 

16



--------------------------------------------------------------------------------

of calculating the Consolidated Fixed Charge Coverage Ratio for any period or
portion of a period of four (4) Fiscal Quarters ending on or prior to the first
anniversary of the Third Amendment Effective Date, Consolidated Interest Expense
shall be calculated by reference to the actual amount of Consolidated Interest
Expense as disclosed in the financial statements delivered pursuant to
Subsection 7.1(a) or 7.1(b) and/or compliance certificates delivered pursuant to
Subsection 7.2(b) for the period from the Third Amendment Effective Date to the
last day of the relevant Fiscal Quarter at the end of the applicable test period
divided by the number of days from the Third Amendment Effective Date to the
last day of such Fiscal Quarter and multiplied by 365 and, provided, further,
that for purposes of calculating the Consolidated Fixed Charge Coverage Ratio
for any period prior to delivery of financial statements pursuant to Subsection
7.1(b) for the first Fiscal Quarter following the Third Amendment Effective
Date, Consolidated Interest Expenses shall be as determined by the Parent
Borrower in good faith and certified to the Administrative Agent in a form
reasonably acceptable to the Administrative Agent.

“Consolidated Net Income”: for any period, net income of the Parent Borrower and
its consolidated Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Assets”: as of any date of determination, the total assets
of the Parent Borrower and its Restricted Subsidiaries as at the last day of the
Most Recent Four Quarter Period, determined on a consolidated basis in
accordance with GAAP (and, in the case of any determination relating to any
Incurrence of Indebtedness, or Liens or any Investment or any acquisition
pursuant to Subsection 8.4, on a Pro Forma Basis, including any property or
assets being acquired in connection therewith).

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Core Concentration Account”: as defined in Subsection 4.16(f).

“Covered Liabilities”: as defined in Subsection 11.23.

“Credit Agreement Refinancing Indebtedness”: any secured Indebtedness incurred
or otherwise obtained by the Borrowers under and in accordance with the terms of
this Agreement in the form of revolving commitments or term loans in exchange
for, or to extend, renew, replace or refinance, in whole or part, existing ABL
Term Loans, outstanding Revolving Credit Loans or Commitments hereunder
(including any successive Credit Agreement Refinancing Indebtedness obtained
pursuant to a prior Refinancing Amendment) (“Refinanced Debt”); provided that:

(a) such Refinanced Debt shall be repaid and the commitments with respect
thereto terminated and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained; provided that to the
extent that such Refinanced Debt consists, in whole or in part, of Commitments
or Other Revolving Credit Commitments (or Revolving Credit Loans, Other
Revolving Credit Loans or Swingline Loans incurred pursuant to any Commitments
or Other Revolving Credit Commitments), such Commitments or Other Revolving
Credit Commitments, as applicable, shall be terminated, the proceeds of such
Credit Agreement Refinancing Indebtedness shall be applied to the prepayment of
outstanding ABL Term Loans, outstanding Revolving Credit Loans, or reduction of
Commitments in respect of the Revolving Credit Facility being so refinanced on a
pro rata basis within each Tranche being refinanced and all accrued fees in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained; and

 

17



--------------------------------------------------------------------------------

(b) such Indebtedness (including, if such Indebtedness includes any Other
Revolving Credit Commitments, the unused portion of such Other Revolving Credit
Commitments) shall:

(i) be governed by the terms of this Agreement (as amended by any Refinancing
Amendment) and the Security Documents and no other loan agreement, note purchase
agreement or other similar agreement and the Lenders with respect to such
Indebtedness shall execute an assumption agreement, reasonably satisfactory to
the Administrative Agent, pursuant to which such Lenders agree to be bound by
the terms of this Agreement as Lenders; provided that the terms and conditions
of such Indebtedness (as amended by such Refinancing Amendment but excluding
pricing and optional prepayment or redemption terms) shall be substantially
similar to, or (taken as a whole) not more favorable to the investors providing
such Indebtedness than the terms and conditions of the applicable Refinanced
Debt as reasonably determined by the Parent Borrower in good faith (except with
respect to any terms (including covenants) and conditions contained in such
Indebtedness that are applicable only after the then Termination Date);
provided, further, that the terms and conditions applicable to such Indebtedness
may provide for any additional or different financial or other covenants or
other provisions that are agreed between the Parent Borrower and the applicable
Lenders and applicable only during periods after the Termination Date that is in
effect on the date such Credit Agreement Refinancing Indebtedness is incurred or
obtained,

(ii) be in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt except by any amount equal to unpaid
accrued interest and premium (including applicable prepayment penalties) thereon
plus underwriting discounts, original issue discount, commissions, fees and
other costs and expenses incurred in connection therewith (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Commitments or Other
Revolving Credit Commitments, the amount thereof),

(iii) not mature or have scheduled amortization or commitment reduction, as
applicable, sooner or greater than the same under such Refinanced Debt and not
be subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary prepayments with respect to lender exposure or
outstandings exceeding commitments or the borrowing base and customary asset
sale or change of control provisions), in each case prior to the Termination
Date,

(iv) only be secured by assets consisting of Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations and not be
secured by any property or assets of the Borrowers or any Restricted Subsidiary
other than the Collateral; provided that such Obligations (including the Credit
Agreement Refinancing Indebtedness) shall be secured by the Security Documents
and the Lenders with respect to such Credit Agreement Refinancing Indebtedness
shall have authorized the Collateral Agent to act as their Agent to take any
action with respect to any applicable Collateral or Security Documents which may
be necessary to perfect and maintain perfected the security interest in and
liens upon the Collateral granted pursuant to the Security Documents,

(v) rank pari passu in right of payment and of security with the Obligations
hereunder (including being entitled to the benefits of the same place in the
waterfall as the Refinanced Debt) and at any time that a Default or an Event of
Default exists, all prepayments of Other ABL Term Loans and Other Revolving
Credit Loans (other than in respect of the FILO Tranche) shall be made on a pro
rata basis,

 

18



--------------------------------------------------------------------------------

(vi) be part of, and count against, the Borrowing Base on the same basis as the
Refinanced Debt, and

(vii) not refinance the commitments in respect of the FILO Tranche unless (1)
the Loans comprising the FILO Tranche are the only Loans outstanding and (2) the
Commitments for the Revolving Credit Facility (excluding the FILO Tranche) have
been terminated.

“Cure Amount”: as defined in Subsection 9.3(a).

“Customary Permitted Liens”: (a) Liens for taxes, assessments and similar
charges that are not yet delinquent or the nonpayment of which in the aggregate
would not reasonably be expected to have a Material Adverse Effect, or which are
being contested in good faith by appropriate proceedings and adequate reserves
with respect thereto are maintained on the books of the Parent Borrower or its
Restricted Subsidiaries, as the case may be, in conformity with GAAP;

(b) Liens with respect to outstanding motor vehicle fines, liens of landlords or
of mortgagees of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other liens imposed by law
created in the ordinary course of business for amounts not overdue for a period
of more than 60 days or that are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained to the extent required by GAAP;

(c) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits
or other insurance related obligations (including pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements);

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

(e) encumbrances arising under leases or subleases of real property that do not,
in the aggregate over all such encumbrances, materially detract from the value
of such real property or interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such real property;

(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;

(g) Liens, pledges or deposits securing the performance of (x) bids, contracts
(other than for borrowed money), obligations for utilities, leases and statutory
or regulatory obligations, or (y) performance, bid, surety, appeal, judgment,
replevin and similar bonds, other surety arrangements, and other similar
obligations, all in, or relating to liabilities or obligations incurred in, the
ordinary course of business;

(h) Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, unless the judgment, decree or order it secures
has not, within thirty (30) days after entry of such judgment, been discharged
or execution stayed pending appeal, or has not been discharged within thirty
(30) days after the expiration of any such stay;

 

19



--------------------------------------------------------------------------------

(i) Liens existing on assets or properties at the time of the acquisition
thereof by the Parent Borrower or any of its Restricted Subsidiaries which do
not materially interfere with the use, occupancy, operation and maintenance of
structures existing on the property subject thereto or extend to or cover any
assets or properties of the Parent Borrower or such Restricted Subsidiary other
than the assets or property being acquired; and

(j) Liens on goods in favor of customs and revenue authorities arising as a
matter of law to secure customs duties in connection with the importation of
such goods.

“DDA”: any Loan Party DDA and/or any Related Corporation DDA, as the context
requires.

“Debt Financing”: the debt financing transactions contemplated under (a) the
Loan Documents, (b) the Term Loan Documents and (c) the Senior Notes Debt
Documents, in each case including any Interest Rate Protection Agreements
related thereto.

“Debt Obligations”: means, with respect to any Indebtedness, any principal,
premium (if any), interest (including interest accruing on or after the filing
of any petition in bankruptcy or for reorganization whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, other monetary obligations of any nature and all
other amounts payable thereunder or in respect thereof.

“Debt Service Charges”: for any period, the sum of (a) Consolidated Interest
Expense plus (b) scheduled principal payments required to be made (after giving
effect to any prepayments paid in cash that reduce the amount of such required
payments) on account of Indebtedness of the Parent Borrower and its consolidated
Restricted Subsidiaries of the type permitted by Subsections 8.13(a), 8.13(c)
and (to the extent relating to any renewal, extension, refinancing or refunding
of the foregoing) 8.13(i)(ii) hereof, including the full amount of any
non-recourse Indebtedness (excluding the obligations hereunder, payments to
reimburse any drawings under any commercial letters of credit, and any payments
on Indebtedness required to be made on the final maturity date thereof, but
including any obligations in respect of Financing Leases) for such period, plus
(c) scheduled mandatory payments on account of Disqualified Capital Stock of the
Parent Borrower and its consolidated Restricted Subsidiaries (whether in the
nature of dividends, redemption, repurchase or otherwise) required to be made
during such period, in each case determined on a consolidated basis in
accordance with GAAP.

“Default”: any of the events specified in Subsection 9.1, whether or not any
requirement for the giving of notice (other than, in the case of Subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Subsection 9.1, has been satisfied.

“Default Notice”: as defined in Subsection 9.1(e).

“Defaulting Lender”: any Lender or Agent whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.

“Deposit Account”: any deposit account (as such term is defined in Article 9 of
the UCC).

 

20



--------------------------------------------------------------------------------

“Designated Cash Management Agreements”: Bank Products Agreements that are (i)
secured by Liens on ABL Priority Collateral that are pari passu in priority with
the Liens on such Collateral securing the amounts due under this Agreement,
pursuant to (A) the Security Documents (but only to the extent any such Bank
Products Agreement secured under a Security Document has also been designated as
a Designated Cash Management Agreement in accordance with clause (ii) hereof),
or (B) the ABL/Term Loan Intercreditor Agreement or (C) another intercreditor
agreement in form and substance reasonably satisfactory to the Parent Borrower
and the Security Agents and (ii) designated as a “Designated Cash Management
Agreement” as contemplated by Subsection 11.22.

“Designated Hedging Agreements”: Interest Rate Protection Agreements, Hedging
Agreements or other Permitted Hedging Arrangements that are (i) secured by Liens
on ABL Priority Collateral that are pari passu in priority with the Liens on
such Collateral securing the amounts due under this Agreement, pursuant to (A)
the Security Documents, or (B) the ABL/Term Loan Intercreditor Agreement or (C)
another intercreditor agreement in form and substance reasonably satisfactory to
the Parent Borrower and the Security Agents and (ii) designated as a “Designated
Hedging Agreement” to the Administrative Agent as contemplated by
Subsection 11.22.

“Designated Hedging Reserves”: such reserves as may be established or modified
by the Parent Borrower in accordance with Subsection 11.22 with respect to
anticipated monetary obligations under Designated Hedging Agreements owing to
any Hedging Party.

“Designated Noncash Consideration”: the Fair Market Value of noncash
consideration received by the Parent Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Noncash Consideration pursuant to a certificate signed by a
Responsible Officer of the Parent Borrower, setting forth the basis of such
valuation.

“Designation Date”: as defined in Subsection 2.8(e).

“Dilution”: as of any date of determination, as to Accounts that are (i) EmCare
General Accounts relating to paragraph (b) only of the EmCare Business or (ii)
Other Eligible Accounts, in each case if applicable, a percentage, based upon
the experience of the immediately prior twelve (12) consecutive months, that is
the result of dividing the U.S. Dollar amount of (a) bad debt write downs,
discounts, contract allowances, credits, volume or other rebates, returns or
chargebacks with respect to such Accounts during such period, by (b) billings
with respect to such EmCare General Accounts relating to paragraph (b) only of
the EmCare Business or such Other Eligible Accounts respectively in each case
without duplication of any exclusion from the definition of “EmCare General
Eligible Accounts” or “Other Eligible Accounts” respectively during such twelve
(12) month period.

“Dilution Reserve”: as of any date of determination, (i) as to Accounts that are
Other Eligible Accounts, an amount equal to the product of (a) the amount (if
positive), expressed as a percentage, by which Dilution of such Accounts exceeds
5.00% and (b) the aggregate Accounts that are Other Eligible Accounts and (ii)
as to Accounts that are EmCare General Accounts relating to paragraph (b) only
of the EmCare Business, an amount equal to the product of (a) the amount (if
positive), expressed as a percentage, by which Dilution of such Accounts exceeds
5.00% and (b) the aggregate Accounts that are EmCare General Accounts relating
to paragraph (b) only of the EmCare Business.

“Disinterested Director”: as defined in Subsection 8.11.

“Disposition”: as defined in the definition of the term “Asset Sale” in this
Subsection 1.1.

 

21



--------------------------------------------------------------------------------

“Disqualified Capital Stock”: with respect to any Person, any Capital Stock
(other than Management Stock) that by its terms (or by the terms of any security
into which it is convertible or for which it is exchangeable or exercisable), or
upon the happening of any event (other than following the occurrence of a Change
of Control or other similar event described under such terms as a “change of
control” or an Asset Sale), (a) matures or is mandatorily redeemable pursuant to
a sinking fund obligation or otherwise, (b) is convertible or exchangeable for
Indebtedness or Disqualified Capital Stock or (c) is redeemable at the option of
the holder thereof (other than following the occurrence of a Change of Control
or other similar event described under such terms as a “change of control” or an
Asset Sale), in whole or in part, in each case on or prior to the Termination
Date, provided that Capital Stock issued to any employee benefit plan, or by any
such plan to any employees of the Parent Borrower or any Subsidiary, shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

“Disqualified Lender”: (i) any competitor of the Parent Borrower and its
Restricted Subsidiaries that is in the same or a similar line of business as the
Parent Borrower and its Restricted Subsidiaries or any affiliate of such
competitor designated in writing by the Parent Borrower to the Administrative
Agent from time to time and (ii) any Persons designated in writing by the Parent
Borrower to the Administrative Agent prior to the Third Amendment Effective
Date; provided that (x) such written designation shall be submitted by the
Borrower Representative to the Administrative Agent in writing, (y) subject to
clause (z) below, any such written designation shall become effective on the
third Business Day following the date of receipt of such notice by the
Administrative Agent and (z) any such written designation shall not be effective
as to any Person that is a Lender, Participant or counterparty to a pending
trade at the time such notice is provided to Lenders by the Administrative
Agent. The Parent Borrower authorizes the Administrative Agent to post the list
of Disqualified Lenders to the Platform and agrees that the Administrative Agent
shall have no duty to ascertain, monitor or enforce such list and shall not have
any liability therefor.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Restricted Subsidiary of the Parent Borrower which is
not a Foreign Subsidiary.

“Dominion Event”: a period (a) commencing on the date on which either (x) a
Specified Default has occurred and has been continuing or (y) the Specified
Availability, expressed as a percentage, has been less than the greater of (i)
10.0% of Availability at such time and (ii) the Excess Availability Floor, in
the case of each of (x) and (y), for a period of five (5) consecutive Business
Days; provided that the Security Agents have notified the Borrower
Representative thereof and (b) ending on the first date thereafter on which both
(x) no Specified Default has existed or been continuing at any time and (y) the
Specified Availability, expressed as a percentage, shall have been not less than
the greater of (i) 10.0% of Availability and (ii) the Excess Availability Floor
at any time, in each case for twenty-one (21) consecutive calendar days;
provided that a Dominion Event may not be cured as contemplated by this sentence
more than three (3) times in any four (4) Fiscal Quarter period.

“EBITDA”: for any period, the sum of (a) Consolidated Net Income for such period
adjusted (i) to exclude the following items (without duplication) of income or
expense to the extent that such items are included in the calculation of
Consolidated Net Income: (A) Consolidated Interest Expense, (B) any non-cash
expenses and charges, (C) total income tax expense, (D) depreciation expense,
(E) the expense associated with amortization of intangible and other assets
(including amortization or other expense recognition of any costs associated
with asset write-ups in accordance with Financial Accounting Standards
No. 141(R) and gains or losses associated with FASB Interpretation No. 45), (F)
non-cash provisions for reserves for discontinued operations, (G) any
extraordinary, unusual or non-recurring gains

 

22



--------------------------------------------------------------------------------

or losses or charges or credits, including but not limited to any expenses
relating to the Transactions and any non-recurring or extraordinary items paid
or accrued during such period relating to deferred compensation owed to any
Management Investor that was cancelled, waived or exchanged in connection with
the grant to such Management Investor of the right to receive or acquire shares
of Capital Stock of the Parent Borrower or any Parent Entity, (H) any gain or
loss associated with the sale or write-down of assets not in the ordinary course
of business, (I) any income or loss accounted for by the equity method of
accounting (except in the case of income to the extent of the amount of cash
dividends or cash distributions actually paid to the Parent Borrower or any of
its Restricted Subsidiaries by the entity accounted for by the equity method of
accounting), (J) the amount of any non-cash loss or gain attributable to
non-controlling interests, (K) the cumulative effect of a change in accounting
principles, (L) any unrealized foreign currency transaction gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person and (M) any unrealized foreign currency
translation or transaction gains or losses in respect of Indebtedness or other
obligations of the Parent Borrower or any Restricted Subsidiary owing to the
Parent Borrower or any Restricted Subsidiary and (ii) by reducing EBITDA (as
otherwise determined above) by the amount of all dividends paid by the Parent
Borrower during the relevant period pursuant to any of clauses (a) and (b) of
Subsection 8.3 (in each case, unless and to the extent (x) the amount paid with
such dividends by the Parent Borrower any Parent Entity would not, if the
respective expense or other item had been incurred directly by the Parent
Borrower, have reduced EBITDA determined in accordance with the foregoing
provisions of this definition or (y) such dividend is paid by the Parent
Borrower in respect of an expense or other item that has resulted in, or will
result in, a reduction of EBITDA, as calculated pursuant to clause (a) above)
plus (b) the amount of net cost savings projected by the Parent Borrower in good
faith to be realized as the result of actions taken or to be taken on or prior
to the date that is 18 months after the Third Amendment Effective Date, or 18
months after the initiation or consummation of any operational change,
respectively, and prior to or during such period (calculated on a Pro Forma
Basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions, provided that such cost savings are reasonably identifiable and
factually supportable and in an aggregate amount, when aggregated with the
amount of prospective net cost savings increasing EBITDA for such period
pursuant to the definition of “Pro Forma Basis,” not to exceed 20% of EBITDA
(prior to giving effect to any increase pursuant to this clause (b)) in any
period of four (4) Fiscal Quarters, plus (c) only with respect to determining
compliance with Subsection 8.1 hereof, any Specified Equity Contribution.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition and is subject to the
supervision of an EEA Resolution Authority, or (c) any institution established
in an EEA Member Country which is a Subsidiary of an institution described in
clause (a) or (b) of this definition and is subject to consolidated supervision
of an EEA Resolution Authority with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eligible Accounts”: all AMR Service Eligible Accounts, all EmCare General
Eligible Accounts and all Other Eligible Accounts, or each one of them as the
context may require.

 

23



--------------------------------------------------------------------------------

“Eligible Inventory”: all Inventory of the Loan Parties relating to the AMR
Business, except for any Inventory:

(a) that is damaged or unfit for use in the AMR Business or unfit for re-sale or
return for credit;

(b) that is not of a type used by any Loan Party in the AMR Business in the
ordinary course as is being conducted by each such party;

(c) that is not subject to a valid and perfected first priority Lien in favor of
the Collateral Agent, as applicable, pursuant to a Security Document (as and to
the extent provided therein (it being agreed that in no event shall any Excluded
Assets be deemed to be Eligible Inventory hereunder));

(d) that is not owned by any Loan Party;

(e) that does not comply in all material respects with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents;

(f) that consists of Materials of Environmental Concern that can be transported
and used in the rendition of services or sold in connection with the AMR
Business only with licenses that are not readily available;

(g) that is covered by a negotiable document of title, unless such document has
been delivered to the Administrative Agent; or

(h) that is located outside the United States of America.

Notwithstanding the foregoing, the Security Agents may, from time to time, in
the exercise of their Permitted Discretion, on not less than ten (10) Business
Days’ prior notice to the Parent Borrower, change the criteria for Eligible
Inventory as reflected on the Borrowing Base Certificate based on either: (i) an
event, condition or other circumstance arising after the Third Amendment
Effective Date, or (ii) an event, condition or other circumstance existing on
the Third Amendment Effective Date to the extent the Security Agents had no
knowledge thereof on or prior to the Third Amendment Effective Date, in either
case under clause (i) or (ii), which adversely affects, or would reasonably be
expected to adversely affect, Eligible Inventory in any material respect as
determined by the Security Agents in the exercise of their Permitted
Discretion. Any such change in criteria shall have a reasonable relationship to
the event, condition or other circumstance that is the basis for such
change. Upon delivery of the notice of such change pursuant to the foregoing
sentence, the Security Agents shall be available to discuss the proposed change,
and the applicable Borrower may take such action as may be required so that the
event, condition or circumstance that is the basis for such change no longer
exists, in a manner and to the extent reasonably satisfactory to the Security
Agents in the exercise of their Permitted Discretion. Any Inventory of the Loan
Parties that is not Eligible Inventory shall nevertheless be part of the
Collateral as and to the extent provided in the Security Documents.

“EmCare Business”: (a) the provision of outsourced facility-based physician
services to healthcare facilities in the United States in respect of emergency
department, anesthesiology, hospitalist/inpatient, radiology, teleradiology,
neonatal and office staffing and other businesses of a similar type or
reasonably related thereto and any business related thereto, (b) the provision
of office and home-based healthcare and related services by physicians, nurses,
and licensed and non-licensed providers to individuals and other businesses of a
similar type or reasonably related thereto and any business related thereto

 

24



--------------------------------------------------------------------------------

and (c) the provision of billing and collection, recruiting, risk management,
population health management, care coordination and related services, medical
monitoring and call center services and other management services to healthcare
facilities, insurance plans and other third parties (other than Related
Corporations) in the United States and other businesses of a similar type or
reasonably related thereto and any business related thereto.

“EmCare General Accounts”: all Accounts relating to paragraph (a) and paragraph
(b) of the EmCare Business.

“EmCare General Adjusted Eligible Accounts”: an amount equal to:

(a) the product of (i) the aggregate amount of EmCare General Eligible Accounts
multiplied by (ii) the most recent EmCare Projected Collection Rate for 0-180
Days; minus

(b) the sum of (i) any unreconciled differences plus (ii) an amount equal to the
product of (x) unapplied cash relating to EmCare General Accounts that has not
been applied to, or posted to, any EmCare General Account multiplied by (y) the
Cash Eligible Account Rate applicable to EmCare General Eligible Accounts,

provided that the amount of Self-Pay Accounts that are included as EmCare
General Adjusted Eligible Accounts, when aggregated with the amount of Self-Pay
Accounts that are included as AMR Service Eligible Accounts, does not at any
time exceed ten percent (10%) of the Borrowing Base (calculated for this purpose
excluding the amount of any Self-Pay Accounts that would otherwise be included
in the calculation thereof).

“EmCare General Eligible Accounts”: those EmCare General Accounts created by a
Loan Party or a Related Corporation in the ordinary course of their business,
which Accounts comply in all material respects with each of the representations
and warranties respecting Eligible Accounts made in the Loan Documents, and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below. EmCare General Eligible Accounts shall not include the
following:

(a) any unearned amounts;

(b) if applicable, an amount equal to the amount of any reductions made to the
gross amount invoiced or to be invoiced to Account Debtors reflecting
contractual allowances provided to Account Debtors in respect of Accounts that
would otherwise be EmCare General Eligible Accounts;

(c) Accounts that have not been billed by the date that is 30 days after the
earlier of (i) the Service Date or (ii) the date as of which such Account is
first included in the Borrowing Base Certificate or otherwise reported to the
Security Agents as Collateral;

(d) billed Accounts that Account Debtors have failed to pay within one hundred
and eighty (180) days after the original Service Date;

(e) (i) Accounts that have been written off, or (ii) Accounts that the Security
Agents, in their Permitted Discretion, believe to be doubtful by reason of the
Account Debtor’s financial condition, upon notice thereof to the Borrower
Representative;

(f) Accounts with respect to which the Account Debtor is (i) an Affiliate of any
Loan Party or Related Corporation or (ii) an employee or agent of any Loan Party
or Related Corporation or any Affiliate of such Loan Party or Related
Corporation, in each case, other than Accounts arising from the provision of
medical care delivered in the ordinary course of business;

 

25



--------------------------------------------------------------------------------

(g) Accounts that are not payable in Dollars;

(h) Accounts with respect to which the Account Debtor is insolvent, is subject
to a proceeding related thereto, has gone out of business, or as to which a
Related Corporation or a Loan Party has received notice of an imminent
proceeding related to such Account Debtor being or alleged to be insolvent or
which proceeding is reasonably likely to result in a material impairment of the
financial condition of such Account Debtor;

(i) Accounts with respect to which the applicable Related Corporation’s or Loan
Party’s right to receive payment is deferred or otherwise is not absolute or is
contingent upon the fulfillment of any condition whatsoever (other than the
preparation and delivery of an invoice), provided that any such Accounts shall
be included as EmCare General Eligible Accounts once the related services have
been rendered or all conditions have been met and such Accounts are otherwise
not excluded under clauses (a) to (s) of this definition;

(j) Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States, (B) maintains its Chief Executive
Office in the United States, or (C) is organized under the laws of the United
States or any state, territory or subdivision thereof; (ii) the Account Debtor
is a Third Party Payor (excluding for this purpose Government Accounts), or
(iii) (A) the Account is supported by an irrevocable letter of credit
satisfactory to the Security Agents, in their Permitted Discretion (as to form,
substance, and issuer or domestic confirming bank), that has been delivered to
the Administrative Agent and is directly drawable by the Administrative Agent,
or (B) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to the Security Agents, in their
Permitted Discretion;

(k) Accounts with respect to which the Account Debtor is the government of any
country or sovereign state other than the United States, or of any state,
municipality or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (i) the
Account is supported by an irrevocable letter of credit satisfactory to the
Security Agents, in their Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent, or
(ii) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to the Security Agents, in their Permitted
Discretion;

(l) Accounts with respect to which the Account Debtor is the federal government
of the United States or any department, agency or instrumentality of the United
States (exclusive, however, of (i) Accounts with respect to which the applicable
Loan Party has complied, to the reasonable satisfaction of the Security Agents,
with the Assignment of Claims Act of 1940 (31 USC Section 3727) and (ii)
Government Accounts, to the extent that these would otherwise be EmCare General
Eligible Accounts);

(m) (i) Accounts with respect to which the Account Debtor is a creditor of any
Related Corporation or Loan Party, and such Account Debtor has or has asserted a
right of setoff, or has disputed its obligation to pay all or any portion of the
Account, to the extent of such claim, right of setoff, or dispute, (ii) Accounts
which are subject to a rebate that has been earned but not taken or a
chargeback, to the extent of such rebate or chargeback, (iii) Accounts that
comprise service charges or finance charges, or (iv) Accounts with respect to
which the applicable Related Corporation or a Loan Party is not able to bring
suit or otherwise enforce its remedies against the Account Debtor through
judicial process;

 

26



--------------------------------------------------------------------------------

(n) Accounts that are not owned by a Related Corporation or a Loan Party;

(o) Accounts which have been redated or extended (provided that this shall not
apply to any Accounts that have been re-categorized from one payor type to
another payor type in the ordinary course of business);

(p) (i) with respect to EmCare General Eligible Accounts that are created by a
Related Corporation, Accounts that are subject to any Lien in favor of another
Person (provided that (x) in no event shall any Excluded Assets be deemed to be
EmCare General Eligible Accounts hereunder and (y) this exclusion shall not
apply in respect of Liens permitted, mutatis mutandis, pursuant to Subsection
8.14(a), 8.14(c), 8.14(e) (to the extent that the Liens on such Accounts are at
least as subordinated to the Liens thereon securing the Obligations as the Liens
securing the Term Loan Facility Obligations under the ABL/Term Loan
Intercreditor Agreement), 8.14(h), 8.14(q) or 8.14(s)) and (ii) with respect to
EmCare General Eligible Accounts that are created by a Loan Party, Accounts that
are not subject to a valid and perfected first priority Lien in favor of the
Collateral Agent, as applicable, pursuant to a Security Document (as and to the
extent provided therein (provided that in no event shall any Excluded Assets be
deemed to be EmCare General Eligible Accounts hereunder));

(q) Accounts that exceed the amount such Related Corporation or Loan Party is
entitled to receive under any capitation arrangement, fee schedule, discount
formula, cost-based reimbursement or other adjustment or limitation to such Loan
Party’s usual charges (to the extent of such excess);

(r) Accounts with respect to which the services giving rise to such Account have
not yet been performed;

(s) Accounts that were acquired or originated by a Person acquired in a
Permitted Acquisition consisting either of (x) receivables of a type
substantially different from those in the Borrowing Base at such time, or (y)
receivables of a type substantially similar to those in the Borrowing Base at
such time, provided that in the case of clause (y) only, such Accounts with an
aggregate net book value in an amount not exceeding 10% of the aggregate
Borrowing Base at the time of such Permitted Acquisition shall not be excluded,
provided, further, that this clause (u) shall cease to exclude any Accounts of
the type listed under clause (x) or (y) above at the time the Parent Borrower
delivers to the Security Agents a field exam in form and substance reasonably
satisfactory to the Security Agents prepared by a third party field examiner
reasonably satisfactory to the Security Agents with respect to such acquired
Accounts, or such field exam requirement is waived by the Security Agents; or

(t) Accounts of Related Corporations with respect to which the proceeds thereof
are not subject to sweep or transfer arrangements providing for such proceeds to
be swept or transferred into a Concentration Account in accordance with
Subsection 4.16 (for the avoidance of doubt, without regard to the “commercially
reasonable efforts” standards set forth therein).

Notwithstanding the foregoing, the Security Agents may, from time to time, in
the exercise of their Permitted Discretion, on not less than ten (10) Business
Days’ prior notice to the Parent Borrower, change the criteria for EmCare
General Eligible Accounts as reflected on the Borrowing Base Certificate based
on either: (i) an event, condition or other circumstance arising after the Third
Amendment

 

27



--------------------------------------------------------------------------------

Effective Date, or (ii) an event, condition or other circumstance existing on
the Third Amendment Effective Date to the extent the Security Agents had no
knowledge thereof on or prior to the Third Amendment Effective Date, in either
case under clause (i) or (ii), which adversely affects, or would reasonably be
expected to adversely affect, EmCare General Eligible Accounts in any material
respect as determined by the Security Agents in the exercise of its Permitted
Discretion. Any such change in criteria shall have a reasonable relationship to
the event, condition or other circumstance that is the basis for such
change. Upon delivery of the notice of such change pursuant to the foregoing
sentence, the Security Agents shall be available to discuss the proposed change,
and the applicable Borrower may take such action as may be required so that the
event, condition or circumstance that is the basis for such change no longer
exists, in a manner and to the extent reasonably satisfactory to the Security
Agents in the exercise of their Permitted Discretion. Any Accounts of the Loan
Parties that are not EmCare General Eligible Accounts shall nevertheless be part
of the Collateral as and to the extent provided in the Security Documents.

“EmCare Hospital Accounts”: all Accounts that are subsidies payable in respect
of EmCare Business services provided to healthcare facilities and reported in
the Parent Borrower’s accounts receivables financial reporting systems under the
category “Hospital” (or any successor category in the current accounts
receivables financial reporting systems of the Parent Borrower or any successor
accounts receivables financial reporting system).

“EmCare Other Accounts”: all Accounts relating to paragraph (c) of the
definition of EmCare Business.

“EmCare Projected Collection Analysis”: the Parent Borrower’s analysis of
write-offs and projected collectability of EmCare General Accounts by payor type
consistent with the past practice of the Parent Borrower or otherwise in a form
and level of detail reasonably acceptable to the Security Agents.

“EmCare Projected Collection Rate for 0-180 Days”: as of any date of
determination, based on the most recent EmCare Projected Collection Analysis, a
projected collection percentage calculated as follows: the percentage produced
by dividing (A) the following amount: (i) the amount produced by multiplying (x)
the projected “cash per visit” amount which the Parent Borrower expects to
collect for each EmCare General Account billed during the six (6) consecutive
month period ending on the date that is one (1) month prior to the date of
determination by (y) the number of visits represented by the total number of
billed EmCare General Accounts during such period, minus (ii) the aggregate
amount of any payments actually received for EmCare General Accounts billed
during such period, by (B) the total amount of billed EmCare General Eligible
Accounts that are unpaid on the date of determination and have been outstanding
for less than 180 days from the original Service Date, or a projected collection
percentage calculated in another manner reasonably satisfactory to the Security
Agents.

“EmCare Projected Collection Rate for 180-360 Days”: as of any date of
determination, based on the most recent EmCare Projected Collection Analysis, a
projected collection percentage calculated as follows: the percentage produced
by dividing (A) the following amount: (i) the amount produced by multiplying (x)
the projected “cash per visit” amount which the Parent Borrower expects to
collect for each EmCare General Account billed during the six (6) consecutive
month period ending on the date that is seven (7) months prior to the date of
determination by (y) the number of visits represented by the total number of
billed EmCare General Accounts during such period, minus (ii) the aggregate
amount of any payments actually received for EmCare General Accounts billed
during such period, by (B) the total amount of billed EmCare General Eligible
Accounts that are unpaid on the date of determination and have been outstanding
for more than 180 days and less than 360 days from the original Service Date, or
a projected collection percentage calculated in another manner reasonably
satisfactory to the Security Agents.

 

28



--------------------------------------------------------------------------------

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental
Laws. Environmental Costs include any and all of the foregoing, without regard
to whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

“Environmental Laws”: any and all U.S. or foreign, federal, state, provincial,
territorial, local or municipal laws, rules, orders, enforceable guidelines and
orders-in-council, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health (as it relates to exposure to Materials of
Environmental Concern) or the environment, as have been, or now or at any
relevant time hereafter are, in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Adjusted LIBOR Rate.

“Event of Default”: any of the events specified in Subsection 9.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Excess Availability”: as of any date of determination, the excess, if any, of
(a) Availability over (b) Aggregate Lender Exposure at such time. For purposes
of the definition of “Payment Condition,” the Excess Availability shall be
calculated on a pro forma basis to include the borrowing or repayment of any
Loans or issuance or cancellation of any Letters of Credit in connection with
the proposed transaction.

“Excess Availability Floor”: at any time, an amount equal to $85,000,000.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Accounts Receivable”: all Accounts for which the Parent Borrower is
unable to provide supporting information and data necessary, as determined by
the Security Agents in their reasonable discretion, to determine eligibility.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

“Excluded Bank Accounts”: (a) bank accounts the balance of which consists
exclusively of and used exclusively for (i) withheld income taxes and federal,
state or local employment taxes in such amounts as are required in the
reasonable judgment of the Parent Borrower to be paid to the Internal Revenue
Service or state or local government agencies within the following two months
with respect to employees of any of the Loan Parties or any Related Corporation
and (ii) amounts required to be paid over to an employee benefit plan pursuant
to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of employees of one
or more Loan Parties or any Related Corporation, (b) bank accounts constituting
(and the balance of which consists solely of funds set aside to be used in
connection with) taxes bank accounts and payroll bank accounts and (c) bank
accounts constituting “zero balance” disbursement accounts.

 

29



--------------------------------------------------------------------------------

“Excluded Contribution”: (a) Net Proceeds, or the Fair Market Value of property
or assets, received by the Parent Borrower as capital contributions to the
Parent Borrower after the Third Amendment Effective Date or (b) Net Proceeds
from the public or private issuance or sale (other than to a Restricted
Subsidiary) of Capital Stock (other than Disqualified Capital Stock) by, or a
capital contribution to, the Parent Borrower, in each case to the extent
designated as an “Excluded Contribution” in a certificate of a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent; provided,
however, that Net Proceeds received by the Parent Borrower in connection with
any contributions of non-cash property or assets shall only be included so long
as such non-cash property or assets were acquired by the Parent Entity of the
Parent Borrower in an arms-length transaction within six (6) months prior to
such contribution.

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

“Excluded Subsidiary”: at any date of determination, any Subsidiary of the
Parent Borrower:

(a) that is an Immaterial Subsidiary;

(b) that is prohibited by Requirement of Law or Contractual Obligations existing
on the Third Amendment Effective Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) from Guaranteeing, or granting Liens to secure, the
Obligations or if Guaranteeing, or granting Liens to secure, the Obligations
would require governmental (including regulatory) consent, approval, license or
authorization unless such consent, approval, license or authorization has been
received;

(c) with respect to which the Parent Borrower and the Security Agents reasonably
agree that the burden or cost or other consequences of providing a guarantee of
the Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom;

(d) with respect to which the provision of such guarantee of the Obligations
would result in material adverse tax consequences to the Parent Borrower or one
of its Subsidiaries (as reasonably determined by the Parent Borrower and
notified in writing to the Security Agents);

(e) that is a Subsidiary of a Foreign Subsidiary;

(f) that is a joint venture or any non-Wholly Owned Subsidiary;

(g) that is an Unrestricted Subsidiary;

(h) that is a Captive Insurance Subsidiary;

(i) that is a special purpose entity; or

(j) EMS Executive Investco LLC, a Delaware limited liability company;

 

30



--------------------------------------------------------------------------------

provided, however, that no Subsidiary of the Parent Borrower shall be an
“Excluded Subsidiary” if such Subsidiary is not an “Excluded Subsidiary” (or
comparable term) for purposes of the Term Loan Facility. Subject to the proviso
in the preceding sentence, any Subsidiary that fails to meet the foregoing
requirements as of the last day of the Most Recent Four Quarter Period shall
continue to be deemed an Excluded Subsidiary hereunder until the date that is
sixty (60) days following the date on which such annual or quarterly financial
statements were required to be delivered pursuant to Subsection 7.1 with respect
to such Most Recent Four Quarter Period.

“Excluded Taxes”: (a) any Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, and all franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any such Agent
or Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed: (i) by the jurisdiction under the laws of which such Agent
or Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof;
or (ii) by reason of any connection between the jurisdiction imposing such Tax
and such Agent or Lender, applicable lending office, branch or affiliate other
than a connection arising solely from such Agent or Lender having executed,
delivered or performed its obligations under, or received payment under or
enforced, this Agreement or any Notes, and (b) any Tax imposed by FATCA.

“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction (a)
in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Parent Borrower or any of its Restricted
Subsidiaries or (b) that involves property with a book value of $50,000,000 or
less, and is not part of a series of related Sale and Leaseback Transactions
involving property with an aggregate value in excess of such amount and entered
into with a single Person or group of Persons.

“Existing Financing Leases”: Financing Leases of the Parent Borrower and its
Restricted Subsidiaries existing on the Third Amendment Effective Date or
permitted to be incurred under the 2016 Merger Agreement and disclosed on
Schedule 1.1(c).

“Existing Letters of Credit”: Letters of Credit issued prior to, and outstanding
on, the Third Amendment Effective Date and disclosed on Schedule 1.1(d).

“Existing Mandatory Convertible Preferred”: the Parent Borrower’s 5.25%
Mandatory Convertible Preferred Stock, Series A-1, with a liquidation preference
of $100 per share, issued on July 16, 2014.

“Extended ABL Term Loans”: as defined in Subsection 2.8(a).

“Extended Revolving Commitment”: as defined in Subsection 2.8(a).

“Extending ABL Term Lenders”: as defined in Subsection 2.8(a).

“Extending Lenders”: as defined in Subsection 2.8(a).

“Extending Revolving Credit Lender”: as defined in Subsection 2.8(a).

“Extension”: as defined in Subsection 2.8(a).

“Extension Election”: as defined in Subsection 2.8(d).

 

31



--------------------------------------------------------------------------------

“Extension of Credit”: as to any Lender, the making of a Loan or the issuance of
a Letter of Credit by such Lender.

“Extension Offer”: as defined in Subsection 2.8(a).

“Extension Offer Deadline”: as defined in Subsection 2.8(d).

“Facility”: each of (a) the Commitments and the Extensions of Credit made
thereunder and (b) any other committed facility hereunder and the Extensions of
Credit made thereunder.

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the senior
management of the Parent Borrower or the Board of Directors, whose determination
shall be conclusive.

“FATCA”: Sections 1471 through 1474 of the Code as in effect on the Third
Amendment Effective Date (and any amended or successor provisions that are
substantively comparable), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with any of the foregoing and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any such intergovernmental agreement.

“Federal District Court”: as defined in Subsection 11.13(a).

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Fee Letter”: the fee letter agreement, dated June 15, 2016 (as amended by that
certain Letter Agreement Pursuant to Commitment Letter dated June 15, 2016 dated
as of July 7, 2016, as amended by that certain Letter Agreement Pursuant to
Commitment Letter dated June 15, 2016 dated as of July 8, 2016 and as may be
further amended, supplemented or otherwise modified from time to time) by and
among the Borrower, AmSurg Corp., JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Wells Fargo Bank, National Association, Wells Fargo Securities, LLC, SunTrust
Bank, SunTrust Robinson Humphrey, Inc., Deutsche Bank AG New York Branch,
Deutsche Bank Securities Inc., BMO Harris Bank N.A., BMO Capital Markets Corp.,
RBC Capital Markets, LLC and Bank of America, N.A.

“FILO Tranche”: as defined in Subsection 2.6(b)(iii).

“Financial Covenant Debt”: with respect to any Person, without duplication,
Indebtedness of the type specified in clauses (a) through (f) of the definition
of “Indebtedness” plus, without duplication, any Guarantee Obligations in
respect thereof; provided, however, that Indebtedness of the type specified in
clause (d) of the definition thereof shall only be included on the date
Indebtedness of such Person is being determined to the extent such Indebtedness
identified in such clause constitutes a non-contingent reimbursement obligation
owing at such time and clause (e) of the definition thereof shall not include
payments required upon any early termination on the date Indebtedness of such
Person is being determined if no such early termination has occurred.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee. The Stated Maturity of any
Indebtedness under a Financing Lease shall be the scheduled date under the terms
thereof of the last payment of rent or any other amount due under such Financing
Lease.

 

32



--------------------------------------------------------------------------------

“Financing Lease Obligations”: obligations under any Financing Lease.

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“First Lien Term Obligations”: (i) the Term Loan Facility Obligations and (ii)
the Additional Obligations, the Permitted Debt Exchange Notes, Rollover
Indebtedness and refinancing Indebtedness in respect of the Indebtedness
described in this clause (ii) (other than any such Additional Obligations,
Permitted Debt Exchange Notes, Rollover Indebtedness and refinancing
Indebtedness that are unsecured or secured by a Lien ranking junior to the Lien
securing the Term Loan Facility Obligations) secured by a first priority
interest in the Term Loan Priority Collateral and a second priority interest in
the ABL Priority Collateral, collectively.

“first priority”: with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Customary Permitted Liens,
Retained Rights and Liens permitted under Subsection 8.14(h)).

“Fiscal Period”: each fiscal month of the Parent Borrower as described on
Schedule 1.1(e).

“Fiscal Quarter”: for any Fiscal Year, (i) the fiscal period commencing on
January 1 of such Fiscal Year and ending on March 31 of such Fiscal Year, (ii)
the fiscal period commencing on April 1 of such Fiscal Year and ending on
June 30 of such Fiscal Year, (iii) the fiscal period commencing on July 1 of
such Fiscal Year and ending on September 30 of such Fiscal Year and (iv) the
fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.

“Fiscal Year”: any period of twelve (12) consecutive months ending on
December 31 of any calendar year or any other period agreed by the Parent
Borrower and the Administrative Agent pursuant to Subsection 7.11.

“Fixed GAAP Date”: the Closing Date, provided that at any time after the Third
Amendment Effective Date, the Parent Borrower may by written notice to the
Administrative Agent elect to change the Fixed GAAP Date to be the date
specified in such notice, and upon such notice, the Fixed GAAP Date shall be
such date for all periods beginning on and after the date specified in such
notice.

“Fixed GAAP Terms”: (a) the covenants contained in Subsections 8.1 and 8.13 and
the defined terms “Capital Expenditures,” “Consolidated Fixed Charge Coverage
Ratio,” “Consolidated Interest Expense,” “Consolidated Net Income,”
“Consolidated Total Assets,” “Debt Service Charges,” “EBITDA,” “Financial
Covenant Debt,” “Financing Lease Obligations,” “Pro Forma Basis,” “Pro Forma
Compliance” or “Total Leverage Ratio,” (b) in each case all defined terms in
this Agreement related thereto to the extent used in or relating to any of the
foregoing definitions, and all ratios and computations based on any of the
foregoing definitions, and (c) any other term or provision of this Agreement or
the Loan Documents that, at the Parent Borrower’s election, may be specified by
the Parent Borrower by written notice to the Administrative Agent from time to
time.

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Restricted Subsidiary
sponsors or maintains, or to which it makes or is obligated to make
contributions.

 

33



--------------------------------------------------------------------------------

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Restricted Subsidiaries, other than any such plan,
fund, program, agreement or arrangement sponsored by a Governmental Authority.

“Foreign Subsidiary”: any Subsidiary of the Parent Borrower which is organized
and existing under the laws of any jurisdiction outside of the United States of
America and any Subsidiary of such Foreign Subsidiary or that is a Foreign
Subsidiary Holdco. Any subsidiary of the Parent Borrower which is organized and
existing under the laws of Puerto Rico or any other territory of the United
States of America shall be a Foreign Subsidiary.

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Parent Borrower,
so long as such Restricted Subsidiary has no material assets other than
securities or Indebtedness of one or more Foreign Subsidiaries (or Subsidiaries
thereof), and intellectual property relating to such Foreign Subsidiaries (or
Subsidiaries thereof) and other assets (including cash, Cash Equivalents or
Temporary Cash Investments) relating to an ownership interest in any such
securities, Indebtedness, intellectual property or Subsidiaries; provided that
no Subsidiary of the Parent Borrower shall be a “Foreign Subsidiary Holdco” if
such Subsidiary is not a “Foreign Subsidiary Holdco” (or comparable term) for
purposes of the Term Loan Facility.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement),
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession, and subject to the following sentence. If at any
time the SEC permits or requires U.S. domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes, the Parent Borrower may elect by written notice to
the Administrative Agent to so use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall thereafter be construed to mean (a) for
periods beginning on and after the date specified in such notice, IFRS as in
effect on the date specified in such notice (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition. All ratios and computations based on GAAP contained in this
Agreement shall be computed in conformity with GAAP.

“General Intangibles”: “general intangibles” (as such term is defined in Article
9 of the UCC), including payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.

“Government Accounts”: Restricted Government Accounts and Unrestricted
Government Accounts.

 

34



--------------------------------------------------------------------------------

“Government Accounts Receivable”: any right to payment for goods sold or
services rendered for Restricted Government Accounts.

“Government Accounts Receivable Bank”: any bank at which a Government
Receivables Deposit Account is maintained.

“Government Receivables Deposit Account”: any Deposit Accounts containing or
receiving Government Accounts Receivable deposited or transferred by
Governmental Authorities.

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Closing Date, by and among the Loan Parties and the Collateral
Agent, as the same may be amended, supplemented, waived or otherwise modified
from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower Representative in good faith.

“Guarantors”: the collective reference to each Subsidiary Guarantor;
individually, a “Guarantor.”

“Hedging Affiliate”: as defined in the ABL/Term Loan Intercreditor Agreement.

 

35



--------------------------------------------------------------------------------

“Hedging Agreement”: as defined in the ABL/Term Loan Intercreditor Agreement.

“Hedging Arrangement”: as defined in Subsection 8.10.

“Hedging Party”: any Hedging Affiliate party to an Interest Rate Protection
Agreement, Hedging Agreement or other Permitted Hedging Arrangement.

“HIPAA”: has the meaning provided in Subsection 7.6(c).

“Hospital Joint Venture”: a Person that (a) is owned by (i) the Parent Borrower
or any Restricted Subsidiary and (ii) a hospital or health system or an
Affiliate thereof; (b) owns more than 50% of the outstanding Capital Stock of an
Operating Entity and (c) is not subject to any contractual obligation that
limits the ability of such Person to pay dividends or make any other
distribution on any of such Person’s Capital Stock or other equity interests
owned by the Parent Borrower or any Restricted Subsidiary, other than
restrictions comparable to those described under Subsection 8.8 (except
transactions described in clause (a), (e)(vi), (h) or (i) of such subsection);
provided, however, that the Parent Borrower or any Restricted Subsidiary must
own no less than 40% of the outstanding Capital Stock of such Person.

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.

“Immaterial Subsidiary”: any Subsidiary of the Parent Borrower designated as
such in writing by the Borrower Representative to the Security Agents that (i)
(x) contributed 2.50% or less of EBITDA for the Most Recent Four Quarter Period,
and (y) had consolidated assets representing 2.50% or less of Consolidated Total
Assets for the Most Recent Four Quarter Period; and (ii) together with all other
Immaterial Subsidiaries designated pursuant to the preceding clause (i) (x)
contributed 5.00% or less of EBITDA for the Most Recent Four Quarter Period, and
(y) had consolidated assets representing 5.00% or less of Consolidated Total
Assets for the Most Recent Four Quarter Period; provided, however, that no
Subsidiary of the Parent Borrower shall be an “Immaterial Subsidiary” if such
Subsidiary is not an “Immaterial Subsidiary” (or comparable term) for purposes
of the Term Loan Facility. Subject to the proviso in the preceding sentence, any
Subsidiary so designated as an Immaterial Subsidiary that fails to meet the
foregoing requirements as of the last day of the Most Recent Four Quarter Period
shall continue to be deemed an “Immaterial Subsidiary” hereunder until the date
that is sixty (60) days following the date on which such annual or quarterly
financial statements were required to be delivered pursuant to Subsection 7.1(a)
or 7.1(b) with respect to such Most Recent Four Quarter Period.

“Incremental ABL Term Loans”: as defined in Subsection 2.6(a).

“Incremental Facility” and “Incremental Facilities”: as defined in Subsection
2.6(a).

“Incremental Facility Increase”: as defined in Subsection 2.6(a).

“Incremental Indebtedness”: Indebtedness incurred by any Borrower pursuant to
and in accordance with Subsection 2.6.

“Incremental Revolving Commitment Effective Date”: as defined in Subsection
2.6(d).

“Incremental Revolving Commitments”: as defined in Subsection 2.6(a).

 

36



--------------------------------------------------------------------------------

“Indebtedness”: of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property (other than
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), which purchase price is due more than one
year after the date of placing such property in final service or taking final
delivery and title thereto, (b) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (c) all obligations
of such Person under Financing Leases, (d) all obligations of such Person in
respect of letters of credit, bankers’ acceptances or other similar instruments
issued or created for the account of such Person, (e) for purposes of
Subsection 9.1(e) only, all obligations of such Person in respect of interest
rate protection agreements, interest rate futures, interest rate options,
interest rate caps and any other interest rate hedge arrangements, (f) all
indebtedness or obligations of the types referred to in the preceding clauses
(a) through (e) to the extent secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof and (g) Guarantee Obligations of such Person in respect of
any Indebtedness of the type described in the preceding clauses (a) through (f).

“Individual Lender Exposure”: of any Revolving Credit Lender, at any time, the
sum of (a) the aggregate principal amount of all Revolving Credit Loans made by
such Lender and then outstanding, (b) the sum of such Lender’s Commitment
Percentage in each then outstanding Letter of Credit multiplied by the sum of
the Stated Amount of the respective Letters of Credit and any Unpaid Drawings
relating thereto and (c) such Lender’s Commitment Percentage of the Swingline
Loans then outstanding.

“Initial Agreement”: as defined in Subsection 8.8(d).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: as defined in Subsection 5.9.

“Intercreditor Agreement Supplement”: as defined in Subsection 10.8(a).

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding, and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months, (i) each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

“Interest Period”: with respect to any Eurodollar Loan:

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, three or six
(6) months (or, if required pursuant to Subsection 2.1(a), or agreed to by each
affected Lender, two (2) months, twelve (12) months or a shorter period)
thereafter, as selected by the Borrower Representative in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, three or six
(6) months (or if required pursuant to Subsection 2.1(a) or agreed to by each
affected Lender, two (2) months, twelve (12) months or a shorter period)
thereafter, as selected by the Borrower Representative by irrevocable notice to
the Administrative Agent not less than three Business Days (or such shorter
period as

 

37



--------------------------------------------------------------------------------

may be agreed by the Agent) prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the Termination Date
shall (for all purposes other than Subsection 4.12) end on the Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower Representative shall select Interest Periods so as not to
require a scheduled payment of any Eurodollar Loan during an Interest Period for
such Loan.

“Interest Rate Protection Agreement”: with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements) as to which such
Person is a party or a beneficiary.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

“Inventory”: inventory (as defined in Article 9 of the UCC).

“Investment”: in any Person by any other Person, any direct or indirect advance,
loan or other extension of credit (other than to customers, dealers, licensees,
franchisees, suppliers, directors, officers or employees of any Person in the
ordinary course of business) or capital contribution (by means of any transfer
of cash or other property to others or any payment for property or services for
the account or use of others) to, or any purchase or acquisition of Capital
Stock, Indebtedness or other similar instruments issued by, such Person. For
purposes of the definition of “Unrestricted Subsidiary” and Subsection 8.12 only
(i) “Investment” shall include the portion (proportionate to the Parent
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Parent Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary, provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Parent Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Parent Borrower’s
“Investment” in such Subsidiary at the time of such redesignation less (y) the
portion (proportionate to the Parent Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation and (ii) any property transferred to or from an

 

38



--------------------------------------------------------------------------------

Unrestricted Subsidiary shall be valued at its Fair Market Value at the time of
such transfer. Guarantees shall not be deemed to be Investments. The amount of
any Investment outstanding at any time shall be the original cost of such
Investment, reduced (at the Parent Borrower’s option) by any dividend,
distribution, interest payment, return of capital, repayment or other amount or
value received in respect of such Investment.

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Parent
Borrower and its Subsidiaries; (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii) above,
which fund may also hold cash pending investment or distribution; and (iv)
corresponding instruments in countries other than the United States customarily
utilized for high quality investments.

“Investment Property”: “investment property” (as such term is defined in Article
9 of the UCC) and any and all supporting obligations in respect thereof.

“ISP”: the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590.

“Issuing Lender”: as the context may require, (a) Deutsche Bank AG New York
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) Bank of
America, N.A., in its capacity as issuer of Letters of Credit (including in its
capacity as issuer of the Existing Letters of Credit); (c) JPMorgan Chase Bank,
N.A., in its capacity as issuer of Letters of Credit issued by it, (d) Barclays
Bank PLC, in its capacity as issuer of Letters of Credit issued by it, (e) any
other Lender that may become an Issuing Lender pursuant to Subsections 3.10 and
3.11 in its capacity as issuer of Letters of Credit issued by such Lender; or
(f) collectively, all of the foregoing.

“Junior Lien Intercreditor Agreement”: the intercreditor agreement substantially
in the form of Exhibit P to the Original Credit Agreement to be entered into as
required by the terms hereof, as amended, supplemented, waived or otherwise
modified, from time to time.

“L/C Disbursement”: as defined in Subsection 3.5.

“L/C Exposure”: at any time the aggregate principal amount at such time of the
L/C Obligations. The L/C Exposure of any Revolving Credit Lender at any time
shall equal its Commitment Percentage of the aggregate L/C Exposure at such
time.

“L/C Fee Payment Date”: with respect to any Letter of Credit, the last Business
Day each of March, June, September and December to occur after the date of
issuance thereof, to and including the first such day to occur on or after the
date of expiry thereof; provided that if any L/C Fee Payment Date would
otherwise occur on a day that is not a Business Day, such L/C Fee Payment Date
shall be the immediately preceding Business Day.

“L/C Fees”: the fees and commissions specified in Subsection 3.3.

 

39



--------------------------------------------------------------------------------

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to Subsection 3.5(a).

“L/C Request”: a letter of credit request in the form of Exhibit J attached to
the Original Credit Agreement or, in such form as the applicable Issuing Lender
may specify from time to time, requesting the Issuing Lender to issue a Letter
of Credit.

“Lead Arrangers”: JPMorgan Chase Bank, N.A., Barclays Bank PLC, Bank of America,
N.A., Wells Fargo Bank, National Association and SunTrust Robinson Humphrey,
Inc., as Joint Lead Arrangers.

“Lender Default”: (a) the refusal (which may be given verbally or in writing and
has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to make available its portion of any incurrence of Loans or
reimbursement obligations, which refusal or failure is not cured within one (1)
Business Day after the date of such refusal or failure, (b) the failure of any
Lender (including any Agent in its capacity as Lender) to pay over to the
Administrative Agent, any Issuing Lender or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute, (c) a Lender (including any
Agent in its capacity as Lender) has notified the Parent Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations hereunder, (d) a Lender (including any Agent in its capacity as
Lender) has failed, within ten (10) Business Days after request by the
Administrative Agent, to confirm that it will comply with its funding
obligations hereunder or (e) an Agent or a Lender has admitted in writing that
it is insolvent or such Agent or Lender becomes subject to a Lender-Related
Distress Event or a Bail-In Action.

“Lender Joinder Agreement”: as defined in Subsection 2.6(c)(i).

“Lender-Related Distress Event”: with respect to any Agent or Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any equity interests in any Agent
or Lender or any person that directly or indirectly controls such Agent or
Lender by a Governmental Authority or an instrumentality thereof.

“Lenders”: the several banks and other financial institutions from time to time
parties to this Agreement together with, in each case, any affiliate of any such
bank or financial institution through which such bank or financial institution
elects, by notice to the Administrative Agent and the Borrower Representative to
make any Revolving Credit Loans, Swingline Loans or Letters of Credit available
to any Borrower, provided that for all purposes of voting or consenting with
respect to (a) any amendment, supplementation or modification of any Loan
Document, (b) any waiver of any of the requirements of any Loan Document or any
Default or Event of Default and its consequences or (c) any other matter as to
which a Lender may vote or consent pursuant to Subsection 11.1 hereof, the bank
or financial institution making such election shall be deemed the “Lender”
rather than such affiliate, which shall not be entitled to so vote or consent.

“Letter of Credit Sublimit”: with respect to (i) Deutsche Bank AG New York
Branch, $50,000,000, (ii) JPMorgan Chase Bank, N.A., $84,000,000, (iii) each of
Bank of America, N.A. and

 

40



--------------------------------------------------------------------------------

Barclays Bank PLC, $83,000,000 and (iv) any other Issuing Lender, such amount as
may be agreed in writing between the Borrower Representative and such Issuing
Lender and notified in writing by the Borrower Representative to the
Administrative Agent.

“Letters of Credit” or “L/Cs”: letters of credit (including Existing Letters of
Credit) issued by any Issuing Lender to, or for the account of the Borrowers,
pursuant to Section 3.

“LIBOR Rate”: with respect to any Eurodollar Borrowing for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBOR Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“LIBOR Screen Rate”: as defined in the definition of “LIBOR Rate.”

“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

“Loan”: a Revolving Credit Loan or a Swingline Loan, as the context shall
require; collectively, the “Loans.”

“Loan Documents”: this Agreement, any Notes, the L/C Requests, the ABL/Term Loan
Intercreditor Agreement, the Guarantee and Collateral Agreement, the Junior Lien
Intercreditor Agreement (on and after the execution thereof), each Other
Intercreditor Agreement (on and after the execution thereof) and any other
Security Documents, each as amended, supplemented, waived or otherwise modified
from time to time.

“Loan Parties”: the Borrowers and the Subsidiary Guarantors; individually, a
“Loan Party.”

“Loan Party Concentration Account”: any concentration account maintained by any
Loan Party (other than any such concentration account if such concentration
account is (i) an Excluded Bank Account or (ii) all of the funds and other
assets owned by a Loan Party held in such concentration account are excluded
from the Collateral pursuant to any Security Document, including Excluded
Assets) into which the funds in any Loan Party DDA and/or any funds in any
Related Corporation DDA or Related Corporation Concentration Account are
transferred on a periodic basis as provided for in Subsection 4.16(b), as shall
be set forth on Part 4 of Schedule 4.16 in all material respects as updated from
time to time in accordance with the provisions of this Agreement. All funds in
any Loan Party Concentration Account shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in such Loan Party
Concentration Account, subject to the Security Documents, the ABL/Term Loan
Intercreditor Agreement or any other applicable intercreditor agreement.

 

41



--------------------------------------------------------------------------------

“Loan Party DDA”: any checking or other demand deposit bank account maintained
by any Loan Party (other than any such checking or other demand deposit account
if such checking or other demand deposit account is (i) an Excluded Bank Account
or (ii) all of the funds and other assets owned by a Loan Party held in such
checking or other demand deposit account are excluded from the Collateral
pursuant to any Security Document, including Excluded Assets) into which the
proceeds of ABL Priority Collateral are deposited or are expected to be
deposited, as shall be set forth on Part 3 of Schedule 4.16 in all material
respects as updated from time to time in accordance with the provisions of this
Agreement. All funds in any Loan Party DDA shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in such Loan Party
DDA, subject to the Security Documents, the ABL/Term Loan Intercreditor
Agreement or any other applicable intercreditor agreement.

“Management Advances”: (1) loans or advances made to directors, officers,
employees or consultants of any Parent Entity, any Borrower or any Restricted
Subsidiary or to Related Physicians (x) in respect of travel, entertainment or
moving related expenses incurred in the ordinary course of business, (y) in
respect of moving related expenses incurred in connection with any closing or
consolidation of any facility, or (z) in the ordinary course of business and (in
the case of this clause (z)) not exceeding $25,000,000 in the aggregate
outstanding at any time, (2) promissory notes of Management Investors acquired
in connection with the issuance of Management Stock to such Management
Investors, (3) Management Guarantees, or (4) other Guarantees of borrowings by
Management Investors in connection with the purchase of Management Stock, which
Guarantees are permitted under Subsection 8.13.

“Management Guarantees”: guarantees (x) of up to an aggregate principal amount
outstanding at any time of $50,000,000 of borrowings by Management Investors in
connection with their purchase of Management Stock or (y) made on behalf of, or
in respect of loans or advances made to, directors, officers or employees of any
Parent Entity, the Parent Borrower or any Restricted Subsidiary or to any
Related Physicians (1) in respect of travel, entertainment and moving related
expenses incurred in the ordinary course of business, or (2) in the ordinary
course of business and (in the case of this clause (2)) not exceeding
$25,000,000 in the aggregate outstanding at any time.

“Management Investors”: the officers, directors, employees and other members of
the management of any Parent Entity, the Parent Borrower or any of their
respective Subsidiaries, or any Related Physicians, or family members or
relatives of any of the foregoing, or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives, who at any date beneficially
own or have the right to acquire, directly or indirectly, Capital Stock of the
Parent Borrower or any Parent Entity.

“Management Stock”: Capital Stock of the Parent Borrower or any Parent Entity
(including any options, warrants or other rights in respect thereof) held by any
of the Management Investors.

“Management Subscription Agreements”: one or more stock subscription, stock
option, grant or other agreements which have been or may be entered into between
the Parent Borrower or any Parent Entity and one or more Management Investors
(or any of their heirs, successors, assigns, legal representatives or estates),
with respect to the issuance to and/or acquisition, ownership and/or disposition
by any of such parties of common stock of the Parent Borrower or any Parent
Entity, or options, warrants, units or other rights in respect of common stock
of the Parent Borrower or any Parent Entity, any agreements entered into from
time to time by transferees of any such stock, options, warrants or other rights
in connection with the sale, transfer or reissuance thereof, and any assumptions
of any of the foregoing by third parties, as amended, supplemented, waived or
otherwise modified from time to time.

“Mandatory Revolving Credit Loan Borrowing”: as defined in Subsection 2.4(c).

 

42



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent
Borrower and its Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability as to any Loan Party thereto of this Agreement or any of the
other Loan Documents or the rights or remedies of the Agents and the Lenders
under the Loan Documents or with respect to the Collateral comprising the
Borrowing Base taken as a whole.

“Material Subsidiaries”: Restricted Subsidiaries of the Parent Borrower
constituting, individually or in the aggregate (as if such Restricted
Subsidiaries constituted a single Subsidiary), a “significant subsidiary” in
accordance with Rule 1-02 under Regulation S-X.

“Materials of Environmental Concern”: any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (i) $1.3 billion (amounts Incurred pursuant to this clause (i), the “Cash
Capped Incremental Facility”) plus (ii) an additional amount if, after giving
effect to the Incurrence of such additional amount (or, after giving pro forma
effect to the Incurrence of the entire committed amount of such additional
amount), the Consolidated First-Lien Net Leverage Ratio (as defined in the Term
Loan Credit Agreement) shall not exceed 4.00 to 1.00 (as set forth in an
officer’s certificate of a Responsible Officer of the Parent Borrower delivered
to the Administrative Agent at the time of such Incurrence, together with
calculations demonstrating compliance with such ratio) (amounts Incurred
pursuant to this clause (ii), the “Ratio Incremental Facility”) (it being
understood that (A) if pro forma effect is given to the entire committed amount
of any such additional amount on the date of initial borrowing of such
Indebtedness, such committed amount may thereafter be borrowed and reborrowed in
whole or in part, from time to time, without further compliance with this clause
(ii), (B) for purposes of so calculating the Consolidated First-Lien Net
Leverage Ratio under this clause (ii), any additional amount, Incurred pursuant
to this clause (ii) shall be treated as if such amount is Consolidated
First-Lien Net Indebtedness, regardless of whether such amount is actually
secured or is secured by Liens ranking junior to the Liens securing the First
Lien Obligations and (C) for purposes of so calculating the Consolidated
First-Lien Net Leverage Ratio under this clause (ii) in determining the amount
of Ratio Incremental Facilities that may be Incurred on any date of
determination, Consolidated First-Lien Net Indebtedness shall not include
Indebtedness Incurred pursuant to the Cash Capped Incremental Facility (and
shall not give effect to any Discharge of Indebtedness from the proceeds
thereof) on such date of determination); provided, further, that any amounts
incurred under the Cash Capped Incremental Facility, concurrently incurred with,
or in a single transaction or series of related transactions with, amounts
incurred under the Ratio Incremental Facility will not count as indebtedness for
the purposes of calculating the Consolidated First-Lien Net Leverage Ratio to
determine availability at such time under the Ratio Incremental Facility.

“Medicaid”: collectively, the healthcare assistance program established by Title
XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any statutes
succeeding thereto, and all law, rules, regulations, manuals, orders, guidelines
or requirements (whether or not having the force of law) pertaining to such
program, in each case as the same may be amended, supplemented or otherwise
modified from time to time.

“Medicaid Account”: an Account payable pursuant to an agreement entered into
between a state agency or other entity administering Medicaid in such state and
a Loan Party or a Related Corporation under which such Loan Party or Related
Corporation agrees to provide services for Medicaid patients.

 

43



--------------------------------------------------------------------------------

“Medicare”: collectively, the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §§ 1395 et
seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or guidelines (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Medicare Account”: an Account payable pursuant to an agreement entered into
between any entity administering Medicare in any state and a Loan Party or a
Related Corporation under which such Loan Party or Related Corporation agrees to
provide services for Medicare patients.

“Minimum Extension Condition”: as defined in Subsection 2.8(b).

“Minority Business”: means any business unit of the Company that represents less
than 50% of the EBITDA of the Company and its Restricted Subsidiaries as of the
last day of the Most Recent Four Quarter Period.

“Minority Business Assets”: the assets of the Company and its Subsidiaries,
including Capital Stock of Subsidiaries that relate to or form part of a
Minority Business.

“Minority Business Disposition”: (i) any sale or other disposition of Capital
Stock of any Minority Business Subsidiary (whether by issuance or sale of
Capital Stock, merger, or otherwise) to one or more Persons (other than the
Company or a Restricted Subsidiary) in any transaction or series of related
transactions following the consummation of which such Minority Business
Subsidiary is no longer a Restricted Subsidiary of the Company (excluding any
Minority Business Offering) or (ii) any sale or other disposition of any assets
of any Minority Business Subsidiary, including all or substantially all of the
assets of any Minority Business Subsidiary, to one or more Persons (other than
the Company or a Restricted Subsidiary) in any transaction or series of related
transactions; provided that at the time of any such Minority Business
Disposition (x) the Payment Condition is satisfied and (y) no Specified Default
exists or would arise therefrom.

“Minority Business Offering”: a public offering of Capital Stock of any Minority
Business Subsidiary for cash pursuant to a registration statement filed with the
SEC; provided that at the time of any such Minority Business Offering (x) the
Payment Condition is satisfied and (y) no Specified Default exists or would
arise therefrom.

“Minority Business Subsidiary”: any of the Company’s Subsidiaries and successors
in interest thereto to the extent any of such Subsidiaries form part of the
relevant Minority Business.

“Moody’s”: as defined in the definition of “Cash Equivalents” in this Subsection
1.1.

“Most Recent Four Quarter Period”: the four (4) Fiscal Quarter period of the
Parent Borrower ending on the last day of the most recently completed Fiscal
Year or Fiscal Quarter for which financial statements of the Parent Borrower
have been (or have been required to be) delivered under Subsection 7.1(a) or
7.1(b).

“MTM”: as defined in the definition of “Designated Hedging Reserves.”

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

44



--------------------------------------------------------------------------------

“Municipal Contract Lien”: any Lien incurred in connection with any of the
Parent Borrower’s or its Subsidiaries’ contracts with Governmental Authorities,
including municipalities, providing for emergency 911 ambulance services.

“Negotiable Collateral”: letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

“Net Proceeds”: with respect to any new public or private issuance or sale of
any securities, any capital contribution (whether of property or assets,
including cash) or any incurrence of Indebtedness, an amount equal to the gross
proceeds in cash and Cash Equivalents (or with respect to capital contributions
of non-cash property or assets, the Fair Market Value) of such issuance, sale or
contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions, and brokerage, consultant and
other fees actually incurred in connection with such issuance, sale or
contribution and net of taxes paid or reasonably estimated to be payable as a
result thereof.

“New York Courts”: as defined in Subsection 11.13(a).

“New York Supreme Court”: as defined in Subsection 11.13(a).

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.

“Non-Extending Lender”: any Lender that does not accept an Extension Offer.

“Non-Loan Party”: each Subsidiary of the Parent Borrower that is not a Loan
Party.

“Notes”: the collective reference to the Revolving Credit Notes and the
Swingline Note.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations”: obligations of the Parent Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during (or would accrue but for) the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrowers and the other Loan
Parties under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of Reimbursement Obligations and interest
thereon and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Parent Borrower and the
other Loan Parties under this Agreement and the other Loan Documents.

 

45



--------------------------------------------------------------------------------

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Parent Borrower or any of its Restricted Subsidiaries (other than
any Restricted Subsidiary that is not a Loan Party) in respect of a purchase of
such goods or services.

“Operating Entity”: a Person (i) that is an ambulatory surgery center, (ii) as
to which the Parent Borrower or any Restricted Subsidiary or any Hospital Joint
Venture owns more than 50% of the outstanding Capital Stock and as to which a
Person other than the Parent Borrower or a Restricted Subsidiary or a Hospital
Joint Venture has a noncontrolling or minority ownership interest and (iii) that
is not subject to any contractual obligation that limits the ability of such
Person to pay dividends or make any other distribution on any of such Person’s
Capital Stock owned by the Parent Borrower or any Restricted Subsidiary or any
Hospital Joint Venture, other than restrictions comparable to those described in
Subsection 8.8 (except transactions described in clauses (a), (e)(iv), (h) or
(i) of such subsection).

“Optional Payments”: as defined in Subsection 8.6(e).

“Organizational Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the bylaws or operating
agreement (or the equivalent governing documents) of such Person and (c) any
document (other than policy or procedural manuals or other similar documents)
setting forth the manner of election or duties of the directors or managing
members of such Person (if any) and the designation, amount or relative rights,
limitations and preferences of any class or series of such Person’s Capital
Stock.

“Original Credit Agreement”: as defined in the Recitals hereto.

“Other ABL Term Commitments”: one or more Tranches of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other ABL Term Loans”: one or more Tranches of term loans hereunder that result
from a Refinancing Amendment.

“Other Eligible Accounts”: (i) those AMR Other Accounts created by a Loan Party
in the ordinary course of business, (ii) those EmCare Hospital Accounts created
by a Related Corporation or a Loan Party in the ordinary course of their
business, and (iii) those EmCare Other Accounts created by a Loan Party
(including, without limitation, any Loan Party that was a Subsidiary of AmSurg
prior to the Third Amendment Effective Date) in the ordinary course of business,
which Accounts in each case comply in all material respects with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below. Other Eligible Accounts shall not
include the following:

(a) Excluded Accounts Receivable;

(b) if applicable, an amount equal to the amount of any reductions made to the
gross amount invoiced or to be invoiced to Account Debtors reflecting
contractual allowances provided to Account Debtors in respect of Accounts that
would otherwise be Other Eligible Accounts;

(c) (i) Accounts (excluding any Accounts subject to clause (c)(ii) below) that
have not been billed by the date that is 30 days after the earlier of (x) the
Service Date or (y) the dates

 

46



--------------------------------------------------------------------------------

as of which such Account is first included in the Borrowing Base Certificate or
otherwise reported to the Administrative Agent as Collateral or (ii) if the
Accounts are subject to a contractually agreed billing date, Accounts that are
not billed on the contractually agreed billing date (provided that in any event
Accounts that are billed on a date later than 90 days after the date on which
the Service Period, to which such Accounts relate, commenced shall be excluded
under this clause (c)(ii));

(d) billed Accounts (i) that are unpaid more than ninety (90) days after the
original billing date or, in respect of Accounts relating to the provision of
air ambulance services only, the Service Date, for such Accounts or (ii) that
are unpaid more than sixty (60) days after the original due date for such
Accounts;

(e) the amount of any credit balances which are outstanding (i) more than ninety
(90) days after the original billing date or, in respect of Accounts relating to
the provision of air ambulance services only, the Service Date, of the Accounts
to which such credit balances relate or (ii) more than 60 days after the
original due date of the Accounts to which such credit balances relate;

(f) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
the total amount of all Accounts owed by that Account Debtor (or its Affiliates)
are deemed ineligible under clause (d) above;

(g) (i) Accounts that have been written off, or (ii) Accounts that the Security
Agents, in their Permitted Discretion, believe to be doubtful by reason of the
Account Debtor’s financial condition, upon notice thereof to the Borrower
Representative;

(h) (i) an amount equal to the amount of any unreconciled differences relating
to Other Eligible Accounts that has not been applied to or posted to any AMR
Other Account or EmCare Hospital Account plus (ii) an amount equal to the
product of (x) unapplied cash relating to EmCare Other Accounts multiplied by
(y) the Cash Eligible Account Rate applicable to Other Eligible Accounts that
are EmCare Other Accounts;

(i) Accounts with respect to which the Account Debtor is (i) an Affiliate of any
Loan Party or an Affiliate of a Related Corporation or (ii) an employee or agent
of any Loan Party or a Related Corporation or any Affiliate of such Loan Party
or such Related Corporation, in each case, other than Accounts arising from the
provision of medical care, including ambulance services, delivered in the
ordinary course of business;

(j) Accounts that are not payable in Dollars;

(k) Accounts with respect to which the Account Debtor is insolvent, is subject
to a proceeding related thereto, has gone out of business, or as to which a Loan
Party or a Related Corporation has received notice of an imminent proceeding
related to such Account Debtor being or alleged to be insolvent or which
proceeding is reasonably likely to result in a material impairment of the
financial condition of such Account Debtor;

(l) Accounts with respect to which the applicable Loan Party’s or Related
Corporation’s right to receive payment is deferred or otherwise is not absolute
or is contingent upon the fulfillment of any condition whatsoever (other than
the preparation and delivery of an invoice), provided that any such Accounts
shall be included as Other Eligible Accounts once the related services have been
rendered or all conditions have been met and such Accounts are otherwise not
excluded under clauses (a) to (v) of this definition;

 

47



--------------------------------------------------------------------------------

(m) Accounts with respect to which the Account Debtor is a Person other than a
Governmental Authority unless: (i) the Account Debtor (A) is a natural person
with a billing address in the United States, (B) maintains its Chief Executive
Office in the United States, or (C) is organized under the laws of the United
States or any state, territory or subdivision thereof; (ii) the Account Debtor
is a Third Party Payor (excluding for this purpose Government Accounts), or
(iii) (A) the Account is supported by an irrevocable letter of credit
satisfactory to the Security Agents, in their Permitted Discretion (as to form,
substance, and issuer or domestic confirming bank), that has been delivered to
the Administrative Agent and is directly drawable by the Administrative Agent,
or (B) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to the Security Agents, in their
Permitted Discretion;

(n) Accounts with respect to which the Account Debtor is the government of any
country or sovereign state other than the United States, or of any state,
municipality or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (i) the
Account is supported by an irrevocable letter of credit satisfactory to the
Security Agents, in their Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent, or
(ii) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to the Security Agents, in their Permitted
Discretion;

(o) Accounts with respect to which the Account Debtor is the federal government
of the United States or any department, agency or instrumentality of the United
States (exclusive, however, of (i) Accounts with respect to which the applicable
Loan Party or Related Corporation has complied, to the reasonable satisfaction
of the Security Agents, with the Assignment of Claims Act of 1940 (31 USC
Section 3727) and (ii) Government Accounts, to the extent that these would
otherwise be Other Eligible Accounts);

(p) (i) Accounts with respect to which the Account Debtor is a creditor of any
Loan Party or any Related Corporation, and such Account Debtor has or has
asserted a right of setoff, or has disputed its obligation to pay all or any
portion of the Account, to the extent of such claim, right of setoff, or
dispute, (ii) Accounts which are subject to a rebate that has been earned but
not taken or a chargeback, to the extent of such rebate or chargeback, (iii)
Accounts that comprise service charges or finance charges, or (iv) Accounts with
respect to which the applicable Loan Party or Related Corporation is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process;

(q) Accounts that are not owned by (i) a Loan Party or (ii) a Related
Corporation (excluding for this purpose AMR Other Accounts);

(r) Accounts which have been redated or extended (provided that this shall not
apply to any Accounts that have been re-categorized from one payor type to
another payor type in the ordinary course of business);

(s) (i) with respect to Other Eligible Accounts that are created by a Loan
Party, Accounts that are not subject to a valid and perfected first priority
Lien in favor of the Collateral Agent, as applicable, pursuant to a Security
Document (as and to the extent provided therein (provided that in no event shall
any Excluded Assets be deemed to be Other Eligible Accounts hereunder)) and (ii)
with respect to Other Eligible Accounts that are created by a Related
Corporation, Accounts that are subject to any Lien in favor of another Person
(provided that (x) in no event shall any Excluded Assets be deemed to be Other
Eligible Accounts hereunder and (y) this exclusion shall not apply in respect of
Liens permitted, mutatis mutandis, pursuant to

 

48



--------------------------------------------------------------------------------

Subsection 8.14(a), 8.14(c), 8.14(e) (to the extent that the Liens on such
Accounts are at least as subordinated to the Liens thereon securing the
Obligations as the Liens securing the Term Loan Facility Obligations under the
ABL/Term Loan Intercreditor Agreement), 8.14(h), 8.14(q) or 8.14(s));

(t) Accounts that exceed the amount such Loan Party or Related Corporation is
entitled to receive under any capitation arrangement, fee schedule, discount
formula, cost-based reimbursement or other adjustment or limitation to such Loan
Party’s or such Related Corporation’s usual charges (to the extent of such
excess);

(u) Accounts with respect to which the services giving rise to such Account have
not yet been performed;

(v) Accounts that were acquired or originated by a Person acquired in a
Permitted Acquisition consisting either of (x) receivables of a type
substantially different from those in the Borrowing Base at such time, or (y)
receivables of a type substantially similar to those in the Borrowing Base at
such time, provided that in the case of clause (y) only, such Accounts with an
aggregate net book value in an amount not exceeding 10% of the aggregate
Borrowing Base at the time of such Permitted Acquisition shall not be excluded,
provided, further, that this clause (u) shall cease to exclude any Accounts of
the type listed under clause (x) or (y) above at the time the Parent Borrower
delivers to the Security Agents a field exam in form and substance reasonably
satisfactory to the Security Agents prepared by a third party field examiner
reasonably satisfactory to the Security Agents with respect to such acquired
Accounts, or such field exam requirement is waived by the Security Agents;

(w) any unearned amounts; or

(x) Accounts of Related Corporations with respect to which the proceeds thereof
are not subject to sweep or transfer arrangements providing for such proceeds to
be swept or transferred into a Concentration Account in accordance with
Subsection 4.16 (for the avoidance of doubt, without regard to the “commercially
reasonable efforts” standards set forth therein).

Notwithstanding the foregoing, the Security Agents may, from time to time, in
the exercise of their Permitted Discretion, on not less than ten (10) Business
Days’ prior notice to the Parent Borrower, change the criteria for Other
Eligible Accounts as reflected on the Borrowing Base Certificate based on
either: (i) an event, condition or other circumstance arising after the Third
Amendment Effective Date, or (ii) an event, condition or other circumstance
existing on the Third Amendment Effective Date to the extent the Security Agents
had no knowledge thereof on or prior to the Third Amendment Effective Date, in
either case under clause (i) or (ii), which adversely affects, or would
reasonably be expected to adversely affect, Other Eligible Accounts in any
material respect as determined by the Security Agents in the exercise of their
Permitted Discretion. Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change. Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Security Agents shall be available to discuss the
proposed change, and the applicable Borrower may take such action as may be
required so that the event, condition or circumstance that is the basis for such
change no longer exists, in a manner and to the extent reasonably satisfactory
to the Security Agents in the exercise of their Permitted Discretion. Any
Accounts of the Loan Parties that are not Other Eligible Accounts shall
nevertheless be part of the Collateral as and to the extent provided in the
Security Documents.

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Parent Borrower and the Security
Agents.

 

49



--------------------------------------------------------------------------------

“Other Representatives”: each of JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Bank of America, N.A., Wells Fargo Bank, National Association and SunTrust
Robinson Humphrey, Inc., in their collective capacity as Lead Arrangers,
Deutsche Bank Securities Inc., BMO Capital Markets Corp. and RBC Capital
Markets, in their collective capacity as co-managers, JPMorgan Chase Bank, N.A.
and Barclays Bank PLC, in their collective capacity as co-syndication agents and
Bank of America, N.A., Wells Fargo Bank, National Association and SunTrust Bank,
in their collective capacity as co-documentation agents.

“Other Revolving Credit Commitments”: one or more Tranches of revolving credit
commitments hereunder or extended Commitments in respect of the Revolving Credit
Facility that result from a Refinancing Amendment.

“Other Revolving Credit Loans”: the Revolving Credit Loans made pursuant to any
Other Revolving Credit Commitment.

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

“Parent Borrower”: as defined in the Preamble hereto.

“Parent Entity”: any Other Parent, and any other Person that is a Subsidiary of
any Other Parent and of which the Parent Borrower is a Subsidiary. As used
herein, “Other Parent” means a Person of which the Parent Borrower becomes a
Subsidiary after the Third Amendment Effective Date, provided that either (x)
immediately after the Parent Borrower first becomes a Subsidiary of such Person,
more than 50.0% of the Voting Stock of such Person shall be held by one or more
Persons that held more than 50.0% of the Voting Stock of the Parent Borrower or
a Parent Entity of the Parent Borrower immediately prior to the Parent Borrower
first becoming such Subsidiary or (y) such Person shall be deemed not to be an
Other Parent for the purpose of determining whether a Change of Control shall
have occurred by reason of the Parent Borrower first becoming a Subsidiary of
such Person.

“Parent Entity Expenses”: (i) costs (including all professional fees and
expenses) incurred by any Parent Entity in connection with maintaining its
existence or in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
governmental, regulatory or self-regulatory body or stock exchange, this
Agreement or any other agreement or instrument relating to Indebtedness of the
Parent Borrower or any Restricted Subsidiary, including in respect of any
reports filed with respect to the Securities Act, the Exchange Act or the
respective rules and regulations promulgated thereunder, (ii) expenses incurred
by any Parent Entity in connection with the acquisition, development,
maintenance, ownership, prosecution, protection and defense of its intellectual
property and associated rights (including but not limited to trademarks, service
marks, trade names, trade dress, patents, copyrights and similar rights,
including registrations and registration or renewal applications in respect
thereof; inventions, processes, designs, formulae, trade secrets, know-how,
confidential information, computer software, data and documentation, and any
other intellectual property rights; and licenses of any of the foregoing) to the
extent such intellectual property and associated rights relate to the business
or businesses of the Parent Borrower or any Subsidiary thereof, (iii)
indemnification obligations of any Parent Entity owing to directors, officers,
employees or other Persons under its charter or by-laws or pursuant to written
agreements with or for the benefit of any such Person, or obligations in respect
of director and officer insurance (including premiums therefor), (iv) other
administrative and operational expenses of any Parent Entity incurred in the
ordinary course of business, and (v) fees and expenses

 

50



--------------------------------------------------------------------------------

incurred by any Parent Entity in connection with any offering of Capital Stock
or Indebtedness, (w) which offering is not completed, or (x) where the net
proceeds of such offering are intended to be received by or contributed or
loaned to the Parent Borrower or a Restricted Subsidiary, or (y) in a prorated
amount of such expenses in proportion to the amount of such net proceeds
intended to be so received, contributed or loaned, or (z) otherwise on an
interim basis prior to completion of such offering so long as any Parent Entity
shall cause the amount of such expenses to be repaid to the Parent Borrower or
the relevant Restricted Subsidiary out of the proceeds of such offering promptly
if completed.

“Participant”: as defined in Subsection 11.6(c)(i).

“Participant Register”: as defined in Subsection 11.6(b)(v).

“Patient Receivables”: with respect to any Restricted Subsidiary, the patient
accounts receivable of such Restricted Subsidiary existing or hereafter created,
any and all rights to receive payments due on such accounts receivable from any
Governmental Authority payor under or in respect of such accounts receivable
(including, without limitation, Medicare, Medicaid, CHAMPVA and TRICARE), and
all proceeds of or in any way derived, whether directly or indirectly, from any
of the foregoing (including, without limitation, all interest, finance charges
and other amounts payable by any Governmental Authority obligor, directly or
indirectly, in respect thereof).

“Payment Condition”: at any time of determination with respect to any Specified
Transaction, that the following conditions are all satisfied: (x) (1) 30-Day
Specified Availability (divided by Availability as of such time of determination
and expressed as a percentage) and (2) the Specified Availability on the date of
such Specified Transaction (divided by Availability as of such time of
determination and expressed as a percentage), in each case exceed the applicable
Availability Percentage (as defined below) and (y) unless the Fixed Charge
Condition (as defined below) is satisfied (to the extent applicable), the Parent
Borrower shall be in Pro Forma Compliance with a minimum Consolidated Fixed
Charge Coverage Ratio of at least 1.00:1.00. “Availability Percentage”: (a) in
respect of any Restricted Payment pursuant to Subsection 8.3(i), 17.5%; (b) in
respect of (A) any investment or acquisition permitted pursuant to clause (u),
(w) or (z) of the definition of “Permitted Investments,” (B) any acquisition
permitted pursuant to clause (c) of the definition of “Permitted Acquisition,”
or (C) any Guarantee Obligation Incurred pursuant to Subsection 8.13(f)(ii),
12.5%; (c) in respect of any payment, repurchase or redemption pursuant to
Subsection 8.6(a), 15%; (d) in respect of a Minority Business Disposition or
Minority Business Offering, 20%; and (e) in respect of (A) any merger,
consolidation or amalgamation pursuant to Subsection 8.2(a) or 8.2(b) or (B) any
Asset Sale that would otherwise have to comply with Subsection 8.5,
12.5%. “Fixed Charge Condition” shall mean 30-Day Specified Availability
(divided by Availability as of such time of determination and expressed as a
percentage) exceeds: (a) in respect of (A) any acquisition permitted pursuant to
clause (c) of the definition of “Permitted Acquisition,” (B) clause (w) or (z)
of the definition of “Permitted Investments” or (C) Subsection 8.13(f)(ii),
17.5%; (b) in respect of any investment permitted pursuant to clause (u) of the
definition of “Permitted Investments,” 20%; (c) in respect of any payment,
repurchase or redemption pursuant to Subsection 8.6(a), 17.5%; (d) in respect of
(A) any merger, consolidation or amalgamation pursuant to Subsection 8.2(a) or
(b) or (B) any Asset Sale that would otherwise have to comply with Subsection
8.5, 20%; and (e) in respect of any dividend payment pursuant to Subsection
8.3(i), 25.0%.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

51



--------------------------------------------------------------------------------

“Permitted Acquisitions”: any acquisition in a transaction that satisfies each
of the following requirements:

(a) the business of the acquired company shall be substantially similar to, or
ancillary, complementary or related to the line of business of the Parent
Borrower and its Restricted Subsidiaries on the Third Amendment Effective Date,
or the assets so acquired shall be used or useful in or otherwise relate to, any
such business;

(b) the acquired company and its Subsidiaries will become (i) Guarantors and
pledge their Collateral to the Administrative Agent to the extent required by
Subsection 7.9(b) and Subsection 7.9(c) or (ii) Related Corporations on a basis
consistent with past practices on or prior to the Third Amendment Effective Date
or made in the ordinary course of business, including the entry into applicable
Related Corporation Contracts in connection therewith; and

(c) either:

(i) the Payment Condition in respect of Permitted Acquisitions is satisfied, or

(ii) to the extent such Payment Condition is not satisfied, the Acquisition
Consideration consists solely of any combination of (x) Capital Stock of any
Parent Entity; and/or (y) amounts not to exceed the Available Excluded
Contribution Amount Basket; and/or (z) additional cash and other property
(excluding cash and other property covered in subclauses (x) and (y) of this
clause (c)(ii)) and Indebtedness (whether incurred or assumed), provided that
the aggregate amount of such cash consideration paid pursuant to this clause
(c)(ii)(z) and all other cash consideration paid for Permitted Acquisitions
consummated during any Fiscal Year in reliance on this clause (c)(ii)(z) is less
than or equal to $50,000,000 (during the first Fiscal Year) and $25,000,000
(during each subsequent Fiscal Year), provided, further, that amounts unused in
any Fiscal Year may be carried forward and used to make Permitted Acquisitions
in succeeding Fiscal Years, and provided, further, that the Acquisition
Consideration paid or payable pursuant to this clause (c)(ii)(z) during any one
Fiscal Year shall not exceed $75,000,000 in the aggregate.

“Permitted Cure Securities”: common equity securities of any Parent Entity or
other equity securities of any Parent Entity that do not constitute Disqualified
Capital Stock.

“Permitted Debt Exchange”: as defined in Subsection 2.7(a) of the Term Loan
Credit Agreement.

“Permitted Debt Exchange Notes”: as defined in Subsection 2.7(a) of the Term
Loan Credit Agreement.

“Permitted Discretion”: the commercially reasonable judgment of the Security
Agents exercised in good faith in accordance with customary business practices
for comparable asset-based lending transactions, as to any factor which the
Security Agents reasonably determine: (a) will or reasonably could be expected
to adversely affect in any material respect the value of any Eligible Inventory
or Eligible Accounts, the enforceability or priority of the applicable Agent’s
Liens thereon or the amount which any Agent, the Lenders or any Issuing Lender
would be likely to receive (after giving consideration to delays in payment and
costs of enforcement) in the liquidation of such Eligible Inventory or Eligible
Accounts or (b) is evidence that any collateral report or financial information
delivered to the Security Agents by any Person on behalf of the applicable
Borrower is incomplete, inaccurate or misleading in any material respect. In
exercising such judgment, the Security Agents may consider, without duplication,
such factors already included in or tested by the definition of Eligible
Inventory or Eligible Accounts, as well as any of the following: (i) changes
after the Third Amendment Effective Date in any material respect

 

52



--------------------------------------------------------------------------------

in demand for, pricing of, or product mix of Inventory; (ii) changes after the
Third Amendment Effective Date in any material respect in any concentration of
risk with respect to Accounts; and (iii) any other factors arising after the
Third Amendment Effective Date that change in any material respect the credit
risk of lending to the Borrowers on the security of the Eligible Inventory or
Eligible Accounts.

“Permitted Hedging Arrangements”: as defined in Subsection 8.10.

“Permitted Indebtedness”: as defined in Subsection 8.13.

“Permitted Investments”:

(a) Investments in accounts, payment intangibles and chattel paper (each as
defined in the UCC), notes receivable, extensions of trade credit and similar
items arising or acquired in the ordinary course of business consistent with the
past practice of the Parent Borrower and its Restricted Subsidiaries;

(b) Investments in cash, Cash Equivalents, Investment Grade Securities and
Temporary Cash Investments;

(c) Investments existing or made pursuant to legally binding written commitments
in existence on the Third Amendment Effective Date and set forth on Schedule
1.1(f);

(d) Investments by any Loan Party in any other Loan Party or in any Captive
Insurance Subsidiary; provided, however, that if any such Investment is in the
form of intercompany Indebtedness, such Indebtedness shall not be secured by any
Lien;

(e) Investments received in settlement amounts due to the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower effected in the ordinary course of
business;

(f) Investments by any Non-Loan Parties in any other Non-Loan Party;

(g) Investments by Loan Parties in any Non-Loan Parties; provided, however, that
(i) the aggregate outstanding amount at any time of all intercompany Investments
made pursuant to this clause (g) in any Fiscal Year shall not exceed $50,000,000
during such Fiscal Year; provided, further, that amounts unused in any Fiscal
Year may be carried forward and used to make Investments in succeeding Fiscal
Years in an amount not to exceed $75,000,000 in the aggregate in any one Fiscal
Year and (ii) in lieu of the Investments permitted by this clause (g), any
Restricted Payment from Loan Parties to Non-Loan Parties may be made in amounts
not exceeding the available limit as determined pursuant to this clause (g)
(with a corresponding reduction in such limit as a result thereof);

(h) Investments by any Non-Loan Party in any Loan Party; provided, however, that
if any such Investment is in the form of intercompany Indebtedness, such
Indebtedness shall not be secured by any Lien;

(i) Investments by any Loan Party in any Non-Loan Party to the extent
substantially concurrent with, and in any event within three (3) Business Days
of, such Investment, a corresponding cash Investment or Restricted Payment is
made from such Non-Loan Party, directly or indirectly, to a Loan Party;

 

53



--------------------------------------------------------------------------------

(j) any Investment constituting or acquired in connection with a Permitted
Acquisition, including any Investment in the form of a capital contribution or
intercompany Indebtedness among the Parent Borrower and their respective
Subsidiaries for the purpose of consummating a Permitted Acquisition;

(k) Investments made in connection with the Transactions;

(l) loans and advances (and guarantees of loans and advances by third parties)
made to officers, directors or employees of any Parent Entity, the Parent
Borrower or any of its Restricted Subsidiaries, or Related Physicians and
Guarantee Obligations of the Parent Borrower or any of its Restricted
Subsidiaries in respect of obligations of officers, directors or employees of
any Parent Entity, the Parent Borrower or any of its Restricted Subsidiaries, or
Related Physicians, in each case (i) in the ordinary course of business (other
than in connection with the Management Subscription Agreement or the Stock
Transfer and Option Agreements), (ii) existing on the Third Amendment Effective
Date and described on Schedule 1.1(f), (iii) made after the Third Amendment
Effective Date for relocation expenses in the ordinary course of business, (iv)
made for other purposes in an aggregate principal amount not to exceed
$25,000,000 at any time or (v) relating to indemnification or reimbursement of
any officers, directors or employees in respect of liabilities relating to their
serving in any such capacity, in each case other than any loans or advances to
any director or executive officer (or equivalent thereof) that would be in
violation of Section 402 of the United States Sarbanes-Oxley Act of 2002;
provided, however, that with respect to any employee of any Parent Entity, no
such loans or advances shall be permitted unless the activities of such employee
relate primarily to the Parent Borrower and its Restricted Subsidiaries;

(m) loans and advances (and guarantees of loans and advances by third parties)
made to Management Investors in connection with the purchase by such Management
Investors of Capital Stock of the Parent Borrower or any Parent Entity (so long
as the Parent Borrower or such Parent Entity, as applicable, applies an amount
equal to the Net Proceeds of such purchases to, directly or indirectly, make
capital contributions to, or purchase Capital Stock of, the Parent Borrower or
applies such proceeds to pay Parent Entity Expenses) of up to $35,000,000
outstanding at any one time and promissory notes of Management Investors
acquired in connection with the issuance of Management Stock to such Management
Investors;

(n) (i) Investments of the Parent Borrower and its Restricted Subsidiaries under
Interest Rate Protection Agreements, Hedging Agreements or other Permitted
Hedging Arrangements and (ii) any Investment by any Captive Insurance Subsidiary
in connection with its provision of insurance to the Parent Borrower or any of
its Subsidiaries which Investment is made in the ordinary course of business of
such Captive Insurance Subsidiary, or by reason of applicable law, rule,
regulation or order, or that is required or approved by any regulatory authority
having jurisdiction over such Captive Insurance Subsidiary or its business, as
applicable;

(o) Investments in the nature of pledges or deposits (x) with respect to leases
or utilities provided to third parties in the ordinary course of business or (y)
otherwise described in the definition of “Customary Permitted Liens” or made in
connection with Liens permitted under Subsection 8.14;

(p) Investments representing non-cash consideration received by the Parent
Borrower or any of its Restricted Subsidiaries in connection with any
Disposition, provided that any such non-cash consideration received by the
Parent Borrower or any other Loan Party is pledged to the Collateral Agent for
the benefit of the Secured Parties pursuant to the Security Documents as and to
the extent provided for therein;

 

54



--------------------------------------------------------------------------------

(q) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
a Person in connection with a joint venture or similar arrangement; provided
that (i) the aggregate amount of such Investments outstanding pursuant to this
clause (q) do not exceed $75,000,000 at any time and (ii) the Parent Borrower or
such Restricted Subsidiary complies with the provisions of Subsection 7.9(b) and
(c) hereof, if applicable, with respect to such ownership interest;

(r) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Parent Borrower or
any of its Restricted Subsidiaries that were issued in connection with the
financing of such assets, so long as the Parent Borrower or any such Restricted
Subsidiary may obtain title to such assets at any time by optionally canceling
such bonds or obligations, paying a nominal fee and terminating such financing
transaction;

(s) Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Parent Borrower or any of its
Restricted Subsidiaries in connection with any bankruptcy proceeding or other
reorganization of such other Person or as a result of foreclosure, perfection or
enforcement of any Lien or exchange for evidences of Indebtedness, securities or
other property of such other Person held by the Parent Borrower or any of its
Restricted Subsidiaries; provided that any such securities or other property
received by the Parent Borrower or any other Loan Party is pledged to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Security
Documents as and to the extent required thereby;

(t) any Investment to the extent not exceeding the Available Excluded
Contribution Amount Basket;

(u) other Investments; provided that at the time such Investments are made the
Payment Condition is satisfied;

(v) Investments by the Parent Borrower and its Restricted Subsidiaries in an
aggregate amount outstanding at any time not to exceed $50,000,000;

(w) loans and advances to and other Investments in Related Corporations (a) made
on a basis consistent with past practices on or prior to the Third Amendment
Effective Date or made in the ordinary course of business, pursuant to or in
connection with Related Corporation Contracts, including obtaining letters of
credit on behalf of Related Corporations or (b) in connection with the
acquisition of, or Investment in, any Person that becomes a Related Corporation
(promptly following such acquisition or Investment), in any such case by the
Related Corporation in which such loans, advances or other Investments were made
in or to on a basis consistent with past practices on or prior to the Third
Amendment Effective Date or made in the ordinary course of business, including
the entry into applicable Related Corporation Contracts in connection therewith,
in the case of this clause (b) subject to (A) meeting the Payment Condition and
(B) that no Specified Default or other Event of Default known to the Parent
Borrower has occurred and is continuing or would result therefrom;

(x) any Investment to the extent made using Capital Stock of the Parent Borrower
(other than Disqualified Capital Stock), or Capital Stock of any Parent Entity,
as consideration; and

 

55



--------------------------------------------------------------------------------

(y) any Investment by any Captive Insurance Subsidiary in connection with the
provision of insurance to the Parent Borrower or any of its Subsidiaries, which
Investment is made in the ordinary course of business of such Captive Insurance
Subsidiary, or by reason of applicable law, rule, regulation or order, or that
is required or approved by any regulatory authority having jurisdiction over
such Captive Insurance Subsidiary or its business, as applicable; and

(z) so long as the Payment Condition is met and no Specified Default or other
Event of Default known to the Parent Borrower has occurred and is continuing or
would result therefrom, any purchase, redemption or other acquisition or
retirement for value of shares of Capital Stock of a Restricted Subsidiary owned
by a Strategic Investor if such purchase, redemption or other acquisition or
retirement for value is made for consideration not in excess of the Fair Market
Value of such Capital Stock.

For purposes of determining compliance with Subsection 8.12, (i) in the event
that any Investment meets the criteria of more than one of the types of
Investments described in clauses (a) through (z) above, the Parent Borrower, in
its sole discretion, shall classify such item of Investment and may include the
amount and type of such Investment in one or more of such clauses (including in
part under one such clause and in part under another such clause) and (ii) the
amount of any Investment made or outstanding at any time under clause (g), (l),
(m), (q), (v) and (w) shall be the original cost of such Investment, reduced (at
the Parent Borrower’s option) by any dividend, distribution, interest payment,
return of capital, repayment or other amount or value received in respect of
such Investment.

“Permitted Liens”: as defined in Subsection 8.14.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

“Platform”: Intralinks, SyndTrak Online or any other similar electronic
distribution systems.

“Preferred Stock”: as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its “prime rate” (which, in the case of
Deutsche Bank AG New York Branch shall be its “prime rate” in effect at its
office located at 60 Wall Street, New York, New York); each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

“Pro Forma Basis” or “Pro Forma Compliance”: with respect to any determination
for any period, that such determination shall be made giving pro forma effect to
any event that by the terms of the Loan Documents requires compliance on a “Pro
Forma Basis” or “Pro Forma Compliance” (and, if relevant, to each Material
Acquisition and each Material Disposition of any Person, business or asset),
together with all transactions relating thereto, in each case consummated during
such period or thereafter

 

56



--------------------------------------------------------------------------------

and on or prior to the date of determination (including any incurrence,
assumption, refinancing or repayment of Indebtedness), as if such acquisition,
investment, sale (or other disposition), other event and related transactions
had been consummated on the first day of such period, in each case based on
historical results accounted for in accordance with GAAP, and taking into
account adjustments consistent with the definition of EBITDA, including the
amount of net cost savings projected by the Parent Borrower in good faith to be
realized as the result of actions taken or to be taken on or prior to the date
that is eighteen (18) months after the closing date of such transaction and
prior to or during such period (calculated on a Pro Forma Basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions,
provided that such costs savings are reasonably identifiable and factually
supportable and in an aggregate amount, when aggregated with the amount of
prospective net cost savings increasing EBITDA for such period pursuant to
clause (b) of the definition of “EBITDA,” not to exceed 20% of EBITDA (prior to
giving effect to such cost savings) in any period of four (4) Fiscal
Quarters. For purposes of the foregoing, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that (x)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (y) involves the payment of consideration by the Parent Borrower or any of
its Subsidiaries in excess of $12,500,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that (x)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (y) yields gross proceeds to the Parent Borrower or any of its Subsidiaries
in excess of $12,500,000.

“Projections”: those financial projections included in the Confidential
Information Memoranda and related material prepared in connection with the
syndication of the Loans and provided to the Lenders on or about November, 2016,
covering the Fiscal Years ending in 2016 through 2020, inclusive.

“Purchase Money Obligations”: any Indebtedness incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

“Ratio Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount.”

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Parent Borrower or any of its Restricted Subsidiaries.

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

“Refinanced Debt”: as defined in the definition of “Credit Agreement Refinancing
Indebtedness.”

“Refinancing Agreement”: as defined in Subsection 8.8(d).

“Refinancing Amendment”: an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the institutions
providing such Credit Agreement Refinancing Indebtedness executed by each of
(a) the Parent Borrower, (b) the Administrative Agent and (c) each financial
institution that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Subsection 2.7.

 

57



--------------------------------------------------------------------------------

“Register”: as defined in Subsection 11.6(b)(iv).

“Regulation S-X”: Regulation S-X promulgated by the United States Securities and
Exchange Commission, as in effect on the Third Amendment Effective Date.

“Regulation D”: Regulation D of the Board as in effect from time to time.

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reimbursement Obligations”: the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender pursuant to Subsection 3.5(a) for
amounts drawn under the applicable Letters of Credit.

“Related Billing Entity”: any Person whose only substantial activity is
invoicing and collecting payments for professional medical services on behalf of
a Related Professional Corporation or a Subsidiary of the Parent Borrower.

“Related Corporation”: (i) a Related Professional Corporation, (ii) a Related
Billing Entity, (iii) a Hospital Joint Venture or (iv) an Operating Entity;
provided that, (x) no assets of any Hospital Joint Venture or Operating Entity
shall be included in the calculation of the Borrowing Base until the Security
Agents have received the results of a field examination from a field examiner
reasonably satisfactory to the Security Agents and the Security Agents shall
have agreed in their Permitted Discretion to include assets of such Hospital
Joint Venture and/or Operating Entity, as applicable, in the Borrowing Base and
(y) no Hospital Joint Venture or Operating Entity shall be required to comply
with Subsection 4.16 hereof unless the Security Agents shall have agreed in
their Permitted Discretion to include assets of such Hospital Joint Venture
and/or Operating Entity, as applicable, in the Borrowing Base.

“Related Corporation Concentration Account”: any concentration account (other
than any Excluded Bank Account) maintained by any Related Corporation into which
the proceeds of EmCare General Accounts, EmCare Hospital Accounts or EmCare
Other Accounts are transferred after initial collection in a Related Corporation
DDA, which Related Corporation Concentration Accounts as shall be set forth from
time to time in all material respects on Part 2 of Schedule 4.16.

“Related Corporation Contracts”: (i) management, practice support,
administrative support, consulting and similar agreements, entered into on a
basis consistent with past practices on or prior to the Third Amendment
Effective Date or entered into in the ordinary course of business, with Related
Corporations and (ii) joint venture agreements (including operating agreements
and partnership agreements) entered into on a basis consistent with past
practices on or prior to the Restatement Effective Date or entered into in the
ordinary course of business with respect to Related Corporations.

“Related Corporation DDAs”: any checking or other demand deposit bank account
(other than any Excluded Bank Account) maintained by any Related Corporation
into which the proceeds of EmCare General Accounts, EmCare Hospital Accounts or
EmCare Other Accounts are deposited or are expected to be deposited, which
Related Corporation DDAs as shall be set forth from time to time in all material
respects on Part 1 of Schedule 4.16.

 

58



--------------------------------------------------------------------------------

“Related Parties”: with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons of such person and
of such person’s affiliates and “Related Party” shall mean any of them.

“Related Physicians”: physicians or independent contractors that own, are
employed by, or are under contract with, a Related Professional Corporation or a
Subsidiary of the Parent Borrower.

“Related Professional Corporation”: any Person that is owned by one or more
physicians and/or independent contractor physicians, in each case to whom a
Subsidiary of the Parent Borrower or another Related Professional Corporation
provides management services pursuant to a management services, practice support
or similar agreement.

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity other than to another Parent Entity),
required to be paid by any Parent Entity by virtue of its being incorporated or
having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Parent
Borrower, any of its Subsidiaries or any Parent Entity), or being a holding
company parent of the Parent Borrower, any of its Subsidiaries or any Parent
Entity or receiving dividends from or other distributions in respect of the
Capital Stock of the Parent Borrower, any of its Subsidiaries or any Parent
Entity or having guaranteed any obligations of the Parent Borrower or any
Subsidiary thereof, or having made any payment in respect of any of the items
for which the Parent Borrower or any of its Subsidiaries is permitted to make
payments to any Parent Entity pursuant to Subsection 8.3, or acquiring,
developing, maintaining, owning, prosecuting, protecting or defending its
intellectual property and associated rights (including but not limited to
receiving or paying royalties for the use thereof) relating to the business or
businesses of the Parent Borrower or any Subsidiary thereof, or (y) any taxes
attributable to any taxable period (or portion thereof) ending on or prior to
the Third Amendment Effective Date, or to the consummation of any of the
Transactions, or to any Parent Entity’s receipt of (or entitlement to) any
payment in connection with the Transactions, including any payment received
after the Third Amendment Effective Date pursuant to any agreement relating to
the Transactions, or (z) any other federal, state, foreign, provincial or local
taxes measured by income for which any Parent Entity is liable up to an amount
not to exceed, with respect to federal taxes, the amount of any such taxes that
the Parent Borrower and its Subsidiaries would have been required to pay on a
separate company basis, or on a consolidated basis as if the Parent Borrower had
filed a consolidated return on behalf of an affiliated group (as defined in
Section 1504 of the Code) of which it were the common parent, or with respect to
state and local taxes, the amount of any such taxes that the Parent Borrower and
its Subsidiaries would have been required to pay on a separate company basis, or
on a consolidated, combined, unitary or affiliated basis as if the Parent
Borrower had filed a consolidated, combined, unitary or affiliated return on
behalf of an affiliated group (as defined in the applicable state or local tax
laws for filing such return) consisting only of the Parent Borrower and its
Subsidiaries. Taxes include all interest, penalties and additions relating
thereto.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

59



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or
any successor regulation thereto.

“Required Lenders”: Lenders the sum of whose outstanding Commitments (or after
the termination thereof, outstanding Individual Lender Exposures) represent a
majority of aggregate Commitments (or after the termination thereof, the sum of
the Individual Lender Exposures) at such time; provided that the Commitments (or
Individual Lender Exposures) held or deemed held by Defaulting Lenders shall be
excluded for purposes of making a determination of Required Lenders.

“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, in each case who has been designated in writing to the
Administrative Agent or the Collateral Agent as a Responsible Officer by such
chief executive officer or president of such Person or, with respect to
financial matters, by such chief financial officer of such Person, (c) with
respect to Subsection 7.7 and without limiting the foregoing, the general
counsel of such Person and (d) with respect to ERISA matters, the senior vice
president -human resources (or substantial equivalent) of such Person.

“Restricted Bank Account”: any Loan Party DDA, Related Corporation DDA, Related
Corporation Concentration Account or Loan Party Concentration Account as shall
be set forth from time to time in all material respects on Part 5 of Schedule
4.16.

“Restricted Government Accounts”: collectively, any and all Accounts which are
(a) Medicare Accounts, (b) Medicaid Accounts, (c) TRICARE Accounts and (d)
CHAMPVA Accounts, in each case, pursuant to Medicare, Medicaid, TRICARE, CHAMPVA
or any other similar or replacement laws, rules or regulations of a Governmental
Authority as amended or re-enacted from time to time and (e) Accounts arising
from services provided under agreements with the U.S. Department of Health and
Human Services but only to the extent such Accounts are subject to Medicare,
Medicaid, TRICARE, CHAMPVA or any other similar or replacement laws, rules or
regulations of a Governmental Authority as amended or re-enacted from time to
time.

“Restricted Indebtedness”: as defined in Subsection 8.6(a).

“Restricted Payment”: any dividend or any other payment whether direct or
indirect (other than dividends payable solely in common stock of the Parent
Borrower or options, warrants or other rights to purchase common stock of the
Parent Borrower) on, or any payment on account of, or any setting apart of
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any shares of any class of
Capital Stock of the Parent Borrower (other than any acquisition of Capital
Stock deemed to occur upon the exercise of options if such Capital Stock
represents a portion of the exercise price thereof) or any warrants or options
to purchase any such Capital Stock, whether now or hereafter outstanding, or any
other distribution (other than (x) distributions payable solely in common stock
of the Parent Borrower or (y) options, warrants or other rights to purchase
common stock of the Parent Borrower) in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of the Parent
Borrower.

 

60



--------------------------------------------------------------------------------

“Restricted Subsidiary”: any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary.

“Retained Rights”: with respect to any Patient Receivable owing from any
Governmental Authority, the rights of any payee granted by applicable law and
regulation over such Patient Receivable, which in the absence of a court order
in the manner expressly contemplated by applicable state and federal law are
subject to restrictions on assignment, pledging or are otherwise encumbered by
applicable law or regulation, including, without limitation, and as applicable,
restrictions on the collection thereof and discretion over the transfer thereof,
to any party and restrictions on any such party’s ability to enforce the claim
giving rise to such Patient Receivable against such Governmental Authority.

“Revolving Credit Facility”: the revolving credit facility available to the
Borrowers hereunder.

“Revolving Credit Lender”: any Lender having a Commitment hereunder and/or a
Revolving Credit Loan outstanding hereunder.

“Revolving Credit Loan”: a Loan made pursuant to Subsection 2.1(a).

“Revolving Credit Note”: as defined in Subsection 2.1(d).

“Revolving Exposure”: at any time the aggregate principal amount at such time of
all outstanding Revolving Credit Loans. The Revolving Exposure of any Revolving
Credit Lender at any time shall equal its Commitment Percentage of the aggregate
Revolving Exposure at such time.

“Rollover Indebtedness”: Indebtedness of the Parent Borrower issued to any
lender under the Term Loan Facility in lieu of such lender’s pro rata portion of
any prepayment of Term Loans made pursuant to the Term Loan Credit Agreement.

“S&P”: as defined in the definition of the term “Cash Equivalents” in this
Subsection 1.1.

“Sale and Leaseback Transaction”: any arrangement with any Person providing for
the leasing by the Parent Borrower or any of its Restricted Subsidiaries of real
or personal property which has been or is to be sold or transferred by the
Parent Borrower or any such Restricted Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Parent Borrower or such
Restricted Subsidiary.

“SEC”: the United States Securities and Exchange Commission.

“Secured Parties”: the “Secured Parties” as defined in the Guarantee and
Collateral Agreement.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Agents”: the Collateral Agent and the Co-Collateral Agent.

 

61



--------------------------------------------------------------------------------

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other similar security documents hereafter delivered to the
Collateral Agent granting or perfecting a Lien on any asset or assets of any
Person to secure the obligations and liabilities of the Loan Parties hereunder
and/or under any of the other Loan Documents or to secure any guarantee of any
such obligations and liabilities, including any security documents executed and
delivered or caused to be delivered to the Collateral Agent pursuant to
Subsection 7.9(a), 7.9(b) or 7.9(c), in each case, as amended, supplemented,
waived or otherwise modified from time to time.

“Self-Pay Account”: any Account owed directly from a natural person for services
provided or rendered to such natural person.

“Senior Notes”: 8.125% Senior Notes due 2019 of the Parent Borrower issued on
the Closing Date, as the same may be exchanged for substantially similar senior
notes that have been registered under the Securities Act, and as the same or
such substantially similar notes may be amended, supplemented, waived or
otherwise modified from time to time.

“Senior Notes Debt Documents”: the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any guarantee, obligation, security or other right in
respect thereof.

“Senior Notes Indenture”: the Indenture dated as of the Closing Date, under
which the Senior Notes are issued, as the same may be amended, supplemented,
waived or otherwise modified from time to time.

“Senior Notes Offering”: the issuance by the Parent Borrower of senior unsecured
notes pursuant to Rule 144A and Regulation S under the Securities Act, under the
Senior Notes Indenture on the Closing Date.

“Service Date”: with respect to services rendered to any patient, the date on
which such services are rendered.

“Service Period”: with respect to any EmCare Other Business services rendered,
each monthly or quarterly service period in respect of such services.

“Set”: the collective reference to Eurodollar Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

“Settlement Service”: as defined in Subsection 11.6(b).

“Single Employer Plan”: any Plan which is covered by Title IV or Section 302 of
ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.

“Solvent” and “Solvency”: with respect to the Parent Borrower and its
Subsidiaries on the Third Amendment Effective Date on a consolidated basis after
giving pro forma effect to the Transactions on the Third Amendment Effective
Date means (i) the Fair Value and Present Fair Salable Value of the assets of
the Parent Borrower and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) the Parent Borrower and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Parent Borrower and its Subsidiaries taken as a whole will be able to
pay their Stated Liabilities and Identified Contingent Liabilities as they
mature (all capitalized terms used in this definition other than “Parent
Borrower” shall have the meaning assigned to such terms in the form of solvency
certificate delivered pursuant to the Third Amendment).

 

62



--------------------------------------------------------------------------------

“Specified Availability”: as of any date of determination, without duplication
of amounts calculated thereunder, the sum of the Excess Availability plus
Specified Unrestricted Cash (but excluding therefrom the cash proceeds of any
Specified Equity Contribution), plus Specified Suppressed Availability as at
such date.

“Specified Default”: (a) the occurrence and continuance of an Event of Default
under Subsection 9.1(b) as a result of a material breach of any representation
or warranty set forth in Subsection 5.21 or Subsection 5.22, (b) the occurrence
and continuance of an Event of Default under Subsection 9.1(c) as a result of
the failure of any Loan Party to comply with the terms of Subsection 4.16 or a
failure to comply with the delivery obligations with respect to Borrowing Base
Certificates set forth in Subsection 7.2(f) or (c) the occurrence and
continuance of an Event of Default under Subsection 9.1(a) or Subsection 9.1(f).

“Specified Equity Contribution”: any cash equity contribution made to the Parent
Borrower or any Parent Entity in exchange for Permitted Cure Securities;
provided that (a)(i) such cash equity contribution to the Parent Borrower or any
Parent Entity and (ii) the contribution of any proceeds therefrom to, and the
receipt thereof by, the Parent Borrower occur (x) after the Third Amendment
Effective Date and (y) (A) on or prior to the date that is ten (10) Business
Days after the date on which financial statements are required to be delivered
for a Fiscal Quarter (or Fiscal Year) pursuant to Subsection 7.1(a) or 7.1(b) or
(B) on the date on which a Borrowing Base Certificate is delivered (provided
that the right to make a cash equity contribution for Permitted Cure Securities
under this clause (a)(i)(y)(B) shall be limited to no more than once in each
Fiscal Period) in accordance with Subsection 7.2(f); (b) the Parent Borrower
identifies such equity contribution as a “Specified Equity Contribution” in a
certificate of a Responsible Officer of the Parent Borrower delivered to the
Administrative Agent; (c) in each four (4) Fiscal Quarter period, there shall
exist a period of at least two (2) Fiscal Quarters in respect of which no
Specified Equity Contribution shall have been made; (d) no more than four (4)
Specified Equity Contributions may be made during the term of this Agreement;
and (e) the amount of any Specified Equity Contribution included in the
calculation of EBITDA hereunder shall be limited to the amount required to
effect or continue compliance with Subsection 8.1 hereof, whether or not a
Compliance Period is in effect, and such amount shall be added to EBITDA solely
when calculating EBITDA for purposes of determining compliance with Subsection
8.1.

“Specified Suppressed Availability”: an amount, if positive, by which the
Borrowing Base exceeds the aggregate amount of the Commitments; provided that
Specified Suppressed Availability shall not at any time exceed 5% of
Availability at such time.

“Specified Transaction”: (a) any Restricted Payment pursuant to
Subsection 8.3(i), (b) any acquisition permitted pursuant to clause (c)(i) of
the definition of “Permitted Acquisition,” (c) any investment or acquisition
permitted pursuant to clause (u), (w) or (z) of the definition of “Permitted
Investments,” (d) any Guarantee Obligation Incurred pursuant to Subsection
8.13(f)(ii), (e) any Minority Business Disposition or any Minority Business
Offering, (f) any payment, repurchase or redemption pursuant to
Subsection 8.6(a), (g) any merger, consolidation, amalgamation or asset sale
pursuant to Subsection 8.2(a) or 8.2(b), and (h) any Asset Sale pursuant to
Subsection 8.5.

“Specified Unrestricted Cash”: as of any date of determination, an amount equal
to all Unrestricted Cash of the Parent Borrower and the Loan Parties that (in
the case of cash) is deposited in (i) Loan Party DDAs, (ii) Loan Party
Concentration Accounts, or (iii) other deposit accounts in the United States, in
each case with respect to which a control agreement is in place between the
applicable Loan

 

63



--------------------------------------------------------------------------------

Party, the applicable depositary institution and the Administrative Agent or the
Collateral Agent (or over which any such Agent has “control” whether or not
pursuant to a control agreement) or that (in the case of Cash Equivalents) (a)
are not in a securities account in respect of which the applicable Loan Party
has entered into a “control agreement” with the applicable broker or securities
intermediary for purposes of perfecting a security interest in favor of a third
party and (b) are subject to the laws of any state, commonwealth, province or
territory of the United States of America, provided that if, as of such date,
the Excess Availability is less than the lesser of (x) 10% of Availability and
(y) $50,000,000, the amount of Specified Unrestricted Cash shall equal zero and
provided, further, that for purposes of calculating Specified Unrestricted Cash,
(i) the term “Cash Equivalents” shall be deemed not to include any money, and
(ii) the term “Unrestricted Cash” shall be deemed not to include any Temporary
Cash Investments.

“Standby Letter of Credit”: as defined in Subsection 3.1(b).

“Stated Amount”: at any time, as to any Letter of Credit, the maximum amount
available to be drawn thereunder (regardless of whether any conditions for
drawing could then be met).

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

“Statutory Reserves”: for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Eurodollar
Loans shall be deemed to constitute Eurocurrency liabilities and to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

“Stock Transfer and Option Agreement”: each Stock Transfer and Option Agreement
entered into by EmCare Inc. with a Related Professional Corporation.

“Strategic Investors”: physicians, hospitals, health systems, other healthcare
providers, other healthcare companies and other similar strategic joint venture
partners which joint venture partners are actively involved in the day-to-day
operations of providing surgical care and surgery-related services, or, in the
case of physicians, that have retired therefrom, individuals who are former
owners or employees of surgical care facilities purchased by the Parent
Borrower, any of its Restricted Subsidiaries, and consulting firms that receive
common stock solely as consideration for consulting services performed.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. The term “Subsidiary” shall not
include any Related Corporation, provided that, for the avoidance of doubt,
nothing in this sentence shall limit or otherwise affect the treatment of
Related Corporations (including with respect to consolidation) for financial
reporting purposes under and in accordance with GAAP. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Parent Borrower.

 

64



--------------------------------------------------------------------------------

“Subsidiary Borrower Joinder”: a joinder in substantially the form of Exhibit N
to the Original Credit Agreement, to be executed by each Subsidiary Borrower
designated as such after the Third Amendment Effective Date.

“Subsidiary Borrowers”: each Domestic Subsidiary that is a Wholly Owned
Subsidiary and a Restricted Subsidiary that becomes a Borrower after twelve (12)
days’ (or such shorter period as may be agreed by the Security Agents) written
notice to the Security Agents pursuant to a Subsidiary Borrower Joinder,
together with their respective successors and assigns after such Subsidiary
Borrower provides all information at least 3 Business Days prior to the date
such Domestic Subsidiary is to become a Subsidiary Borrower as may be reasonably
requested in writing by the Administrative Agent at least 10 days prior to such
Domestic Subsidiary becoming a Subsidiary Borrower in order to comply with
applicable “know your customer” requirements established by U.S. regulatory
authorities; provided that any Domestic Subsidiary that is a Loan Party as of
the Third Amendment Effective Date may become a Subsidiary Borrower on five (5)
days’ notice and shall not be required to provide any such information.

“Subsidiary Guarantor”: each Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than any Borrower or Excluded Subsidiary) of the Parent
Borrower which executes and delivers a Subsidiary Guaranty pursuant to
Subsection 7.9 or otherwise, in each case, unless and until such time as the
respective Subsidiary Guarantor (a) ceases to constitute a Domestic Subsidiary
of the Parent Borrower in accordance with the terms and provisions hereof, (b)
is designated an Unrestricted Subsidiary pursuant to the terms of this Agreement
or (c) is released from all of its obligations under the Subsidiary Guaranty in
accordance with terms and provisions thereof.

“Subsidiary Guaranty”: the guaranty of the Obligations of the Borrowers under
the Loan Documents provided pursuant to the Guarantee and Collateral Agreement.

“Successor Borrower”: as defined in Subsection 8.2(a).

“Supermajority Lenders”: Lenders the sum of whose outstanding Commitments (or
after the termination thereof, outstanding Individual Lender Exposures)
representing more than 66  2⁄3% of the sum of the aggregate amount of the total
Commitments less the Commitments of all Defaulting Lenders (or after the
termination thereof, the sum of the Individual Lender Exposures of
Non-Defaulting Lenders) at such time.

“Swingline Commitment”: the Swingline Lender’s obligation to make Swingline
Loans pursuant to Subsection 2.4.

“Swingline Exposure”: at any time the aggregate principal amount at such time of
all outstanding Swingline Loans. The Swingline Exposure of any Revolving Credit
Lender at any time shall equal its Commitment Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender”: as defined in the Preamble hereto.

“Swingline Loan Participation Certificate”: a certificate in substantially the
form of Exhibit F to the Original Credit Agreement.

“Swingline Loans”: as defined in Subsection 2.4(a).

 

65



--------------------------------------------------------------------------------

“Swingline Note”: as defined in Subsection 2.4(b).

“Target Amount”: an amount, when aggregated with all other amounts remaining on
deposit in all DDAs and Related Corporation Concentration Accounts (excluding
any Loan Party DDAs that are Blocked Accounts, Restricted Bank Accounts and
Business Development Amounts) at any time, not exceeding $10,000,000.

“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

“Temporary Cash Investments”: any of the following: (i) any investment in (x)
direct obligations of the United States of America, a member state of the
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Parent Borrower or a Restricted Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America or a member state of the European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Parent Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under this Agreement or the Term Loan Facility or
any affiliate thereof or (y) a bank or trust company that is organized under the
laws of the United States of America, any state thereof or any foreign country
recognized by the United States of America having capital and surplus
aggregating in excess of $250,000,000 (or the foreign currency equivalent
thereof) and whose long term debt is rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization) at the time such Investment is
made, (iii) repurchase obligations with a term of not more than thirty (30) days
for underlying securities or instruments of the types described in clause (i) or
(ii) above entered into with a bank meeting the qualifications described in
clause (ii) above, (iv) Investments in commercial paper, maturing not more than
270 days after the date of acquisition, issued by a Person (other than that of
the Parent Borrower or any of its Subsidiaries), with a rating at the time as of
which any Investment therein is made of “P-2” (or higher) according to Moody’s
or “A-2” (or higher) according to S&P (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any nationally recognized rating organization),
(v) Investments in securities maturing not more than one year after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vi) Preferred Stock (other than of the Parent
Borrower or any of its Subsidiaries) having a rating of “A” or higher by S&P or
“A2” or higher by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any nationally recognized rating organization), (vii)
investment funds investing 95.0% of their assets in securities of the type
described in clauses (i) through (vi) above (which funds may also hold
reasonable amounts of cash pending investment and/or distribution), (viii) any
money market deposit accounts issued or offered by a domestic commercial bank or
a commercial bank organized

 

66



--------------------------------------------------------------------------------

and located in a country recognized by the United States of America, in each
case, having capital and surplus in excess of $250,000,000 (or the foreign
currency equivalent thereof), or investments in money market funds subject to
the risk limiting conditions of Rule 2a-7 (or any successor rule) of the SEC
under the Investment Company Act of 1940, as amended, and (ix) similar
investments approved by the Board of Directors in the ordinary course of
business.

“Term Loan Agent”: JPMorgan Chase Bank, N.A., in its capacity as administrative
agent and collateral agent under the Term Loan Documents, or any successor
administrative agent or collateral agent under the Term Loan Documents.

“Term Loan Credit Agreement”: the Amended and Restated Credit Agreement, dated
as of the Third Amendment Effective Date, among the Parent Borrower, the lenders
party thereto from time to time and JPMorgan Chase Bank, N.A., as administrative
agent and collateral agent thereunder, as such agreement may be amended,
supplemented, waived or otherwise modified from time to time or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original
administrative agent and lenders or other agents and lenders or otherwise, and
whether provided under the original Term Loan Credit Agreement or other credit
agreements or otherwise, unless such agreement or instrument expressly provides
that it is not intended to be and is not a Term Loan Credit Agreement
hereunder). Any reference to the Term Loan Credit Agreement hereunder shall be
deemed a reference to any Term Loan Credit Agreement then in existence.

“Term Loan Documents”: the “Loan Documents” as defined in the Term Loan Credit
Agreement, as the same may be amended, supplemented, waived or otherwise
modified from time to time or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time (other than any
agreement, document or instrument that expressly provides that it is not
intended to be and is not a Term Loan Document).

“Term Loan Facility”: the collective reference to the Term Loan Credit
Agreement, any Term Loan Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Term Loan Credit Agreement or one or more other credit agreements,
indentures (including the Senior Notes Indenture) or financing agreements or
otherwise, unless such agreement, instrument or document expressly provides that
it is not intended to be and is not a Term Loan Facility). Without limiting the
generality of the foregoing, the term “Term Loan Facility” shall include any
agreement (i) changing the maturity of any Indebtedness incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Parent Borrower as
additional borrowers or guarantors thereunder, (iii) increasing the amount of
Indebtedness incurred thereunder or available to be borrowed thereunder or (iv)
otherwise altering the terms and conditions thereof.

“Term Loan Facility Obligations”: obligations of the Parent Borrower and the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during (or would accrue but for) the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Term Loans, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,

 

67



--------------------------------------------------------------------------------

fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Parent
Borrower and the other Loan Parties under the Term Loan Credit Agreement and the
other Term Loan Documents.

“Term Loan Priority Collateral”: as defined in the ABL/Term Loan Intercreditor
Agreement whether or not the same remains in full force and effect.

“Term Loans”: the loans borrowed under the Term Loan Facility.

“Termination Date”: the date which is the five (5) year anniversary of the Third
Amendment Effective Date.

“Third Amendment”: the Third Amendment to ABL Credit Agreement, dated as of the
Third Amendment Effective Date, among the Parent Borrower, the Subsidiary
Borrowers party thereto, the Lenders party thereto and the Agents party thereto.

“Third Amendment Effective Date”: December 1, 2016.

“Third Amendment Effective Date Existing Indebtedness”: as defined in
Subsection 8.13(d).

“Third Party Payor”: any governmental entity, insurance company, health
maintenance organization, professional provider organization or similar entity
or any other Person (other than a natural person) that is obligated to make
payments on any Account.

“Total Leverage Ratio”: as of any date of determination, the ratio (calculated
on a Pro Forma Basis) of (a) Financial Covenant Debt of the Parent Borrower and
its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP minus the amount of cash, Cash Equivalents, and Temporary Cash
Investments held by the Parent Borrower and its Restricted Subsidiaries (whether
or not such cash is held in a deposit account over which the Administrative
Agent has “control”) as at such date to (b) EBITDA of the Parent Borrower and
its Restricted Subsidiaries for the four (4) Fiscal Quarters ended on or most
recently prior to such date for which financial statements have been delivered
pursuant to Subsection 7.1.

“Tranche”: each Tranche of Loans available hereunder, with there being two
tranches on the Third Amendment Effective Date; namely, Revolving Credit Loans
and Swingline Loans.

“Transaction Documents”: collectively, (i) the 2016 Merger Agreement, (ii) the
indenture, dated as of December 1, 2016, among the Parent Borrower and
Wilmington Trust, National Association, (iii) the purchase agreement, dated as
of November 16, 2016, among the Parent Borrower and the initial purchasers party
thereto, (iv) the Third Amendment, (v) the seventh amendment to the Term Loan
Credit Agreement and (vi) customary director indemnification agreements.

“Transactions” means, collectively, any or all of the following: (i) the entry
into the indenture, dated as of December 1, 2016, among the Parent Borrower and
Wilmington Trust, National Association, entry into the purchase agreement, dated
as of November 16, 2016, among the Parent Borrower and the initial purchasers
party thereto and the issuance of the senior unsecured notes on December 1,
2016, (ii) the entry into the seventh amendment to the Term Loan Facility and
the Incurrence of Term Loans thereunder, (iii) the entry into the Third
Amendment, (iv) the consummation of the 2016 Mergers, (v) the repayment,
refinancing, defeasance and/or redemption of certain Indebtedness of each of
Envision

 

68



--------------------------------------------------------------------------------

Healthcare Holdings, Inc. and its Subsidiaries and AmSurg in connection with the
foregoing and (vi) all other transactions relating to any of the foregoing
(including payment of fees and expenses related to any of the foregoing).

“Transferee”: any Participant or Assignee.

“TRICARE”: collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, which program was formerly known as the
Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), and all
laws, rules, regulations, manuals, orders and administrative, reimbursement and
other guidelines of all Governmental Authorities promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.

“TRICARE Account”: an Account payable pursuant to TRICARE.

“Type”: the type of Loan determined based on the currency in which the same is
denominated, and the interest option applicable thereto, with there being
multiple Types of Loans hereunder, namely ABR Loans and Eurodollar Loans.

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

“Underfunding”: the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.

“United States Person”: any United States person within the meaning of Section
7701(a)(30) of the Code.

“Unpaid Drawing”: drawings on Letters of Credit that have not been reimbursed by
the applicable Borrower.

“Unrestricted Cash”: as at any date of determination, without duplication
(a) the aggregate amount of cash, Cash Equivalents and Temporary Cash
Investments included in the cash accounts that would be listed on the
consolidated balance sheet of the Parent Borrower prepared in accordance with
GAAP as at such date to the extent such cash is not classified as “restricted”
for financial statement purposes (unless so classified solely because of any
provision under the Loan Documents or any other agreement or instrument
governing other Indebtedness that is subject to the ABL/Term Loan Intercreditor
Agreement, the Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement governing the application thereof or because they are subject to a
Lien securing the Obligations or other Indebtedness that is subject to the
ABL/Term Loan Intercreditor Agreement, the Junior Lien Intercreditor Agreement
or any Other Intercreditor Agreement), plus (b) the proceeds from any Incurrence
of Indebtedness that is (in the good faith judgment of the Parent Borrower)
intended to be used for working capital purposes at the date of determination,
plus (c) the Net Proceeds from any Excluded Contribution that are intended (in
the good faith judgment of the Parent Borrower) to be used for working capital
purposes at the date of determination.

 

69



--------------------------------------------------------------------------------

“Unrestricted Government Accounts”: collectively, any and all Accounts (other
than Restricted Government Accounts) which (a) represent any government
subsidies payable by a Governmental Authority, (b) are Accounts arising from
services provided under agreements with the U.S. Department of Health and Human
Services, including any pilot program, or (c) any other Account payable by a
Governmental Authority approved by the Security Agents in their reasonable
discretion.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Parent Borrower designated
at any time by the Board of Directors of the Parent Borrower as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent and (ii) any
Subsidiary of an Unrestricted Subsidiary, provided that the Board of Directors
of the Parent Borrower shall only be permitted to designate a subsidiary as an
Unrestricted Subsidiary so long as:

(a) immediately after such designation, no Event of Default under
Subsection 9.1(a) or 9.1(f) shall have occurred and be continuing;

(b) (i) such designation was made at or prior to the Third Amendment Effective
Date; or

(ii) the Subsidiary to be so designated has Consolidated Total Assets of $1,000
or less at the time of designation; or

(iii) if such Subsidiary has Consolidated Total Assets greater than $1,000 at
the time of designation, then immediately after giving effect to such
designation, the Parent Borrower and its Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenant set forth in Subsection 8.1,
whether or not a Compliance Period is in effect, as demonstrated to the
reasonable satisfaction of the Administrative Agent;

(c) no Subsidiary shall be designated as an Unrestricted Subsidiary if such
Subsidiary owns (directly or indirectly) any Capital Stock or Indebtedness of,
or holds any Liens on any property of, any Borrower or any Restricted Subsidiary
that is not a Subsidiary of the Subsidiary to be so designated; and

(d) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Term Loan Documents or the Senior
Notes Debt Documents.

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Parent Borrower therein (and must comply as such with the
limitations on Investments under Subsection 8.12) at the date of designation in
an amount equal to the net book value of the Parent Borrower’s Investment
therein.

The Parent Borrower shall only be permitted to designate an Unrestricted
Subsidiary as a Restricted Subsidiary so long as:

(a) immediately after such designation, no Event of Default under Subsection
9.1(a) or 9.1(f) shall have occurred and be continuing; and

(b) immediately after giving effect to such designation, the Parent Borrower and
its Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis, with
the covenant set forth in Subsection 8.1, whether or not a Compliance Period is
in effect, as demonstrated to the reasonable satisfaction of the Administrative
Agent.

 

70



--------------------------------------------------------------------------------

The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and, in each case, shall be
subject to the terms of Subsection 7.9 and Section 8.

“Unsecured Ratio Indebtedness”: unsecured Indebtedness of any Loan Party
evidenced by any notes, other debt securities or other indebtedness; provided
that immediately after giving effect to each issuance of such Unsecured Ratio
Indebtedness, the Total Leverage Ratio is less than or equal to 6.75 to 1:00.

“Unutilized Commitment”: with respect to any Lender at any time, an amount equal
to the remainder of (x) such Lender’s Commitment as in effect at such time less
(y) such Lender’s Individual Lender Exposure at such time (excluding any
Swingline Exposure of such Lender).

“U.S. Tax Compliance Certificate”: as defined in Subsection 4.11(b)(ii)(2).

“Voting Stock”: as to any entity, all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors to
the Board of Directors or all interests in such entity with the ability to
control the management or actions of such entity.

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in any
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.

(a) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Parent Borrower and its Restricted Subsidiaries
not defined in Subsection 1.1 and accounting terms partly defined in Subsection
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. The
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.”

(c) Financial ratios and other financial calculations pursuant to this
Agreement, including calculations pursuant to Subsection 8.1 shall, following
any transaction described in the definition

 

71



--------------------------------------------------------------------------------

of “Pro Forma Basis,” be calculated on a Pro Forma Basis until the completion of
four (4) full Fiscal Quarters following such transaction (and shall also be
subject to clause (d) below to the extent applicable).

(d) For purposes of determining any financial ratio or making any financial
calculation for any Fiscal Quarter (or portion thereof) ending prior to the
Third Amendment Effective Date (other than the calculation of Consolidated
Interest Expense, as and to the extent set forth in the definition thereof), the
components of such financial ratio or financial calculation shall be determined
on a pro forma basis to give effect to the Transactions as if they had occurred
at the beginning of such four quarter period; and each Person that is a
Restricted Subsidiary upon giving effect to the Transaction shall be deemed to
be a Restricted Subsidiary for purposes of the components of such financial
ratio or financial calculation as of the beginning of such four quarter period.

(e) For purposes of this Agreement for periods ending on or prior to the Third
Amendment Effective Date, references to the consolidated financial statements of
the Parent Borrower shall be to (i) the consolidated financial statements of the
consolidated financial statements of the Company with pro forma effect being
given to the Transactions (with Subsidiaries of the Company being deemed
Subsidiaries of the Parent Borrower (after giving pro forma effect to the
Transactions)) or (ii) the consolidated financial statements of any Parent
Entity whose financial statements satisfy the Parent Borrower’s reporting
obligations under Subsection 7.1, as the context may require.

(f) Any financial ratios required to be maintained pursuant to this Agreement
(or required to be satisfied in order for a specific action to be permitted
under this Agreement) shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

(g) Any references in this Agreement to “cash and/or Cash Equivalents,” “cash,
Cash Equivalents and/or Temporary Cash Investments” or any similar combination
of the foregoing shall be construed as not double counting cash or any other
applicable amount which would otherwise be duplicated therein.

(h) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(i) The Borrowing Base shall be calculated without duplication, including
without duplication of any reserves, items that are otherwise addressed or
excluded through eligibility criteria or items that are factored into the
calculation of collection rates or collection percentages.

(j) All determinations of the Security Agents under the Loan Documents shall be
made jointly by the Security Agents; provided that, in the event that the
Security Agents cannot agree on any matter to be determined by the Security
Agents, the determination shall be made by the individual Security Agent
asserting the more conservative credit judgment, providing a notice to a
Borrower requiring additional information, requesting to take an action for the
benefit of the Lenders or declining to permit the requested action for which
consent is being sought by a Borrower, as applicable.

(k) For purposes of this Agreement references to the consolidated financial
statements of the Parent Borrower shall be deemed to include the consolidated
financial statements of any Parent Entity whose financial statements satisfy the
Parent Borrower’s reporting obligations under Subsection 7.1, as the context may
require.

 

72



--------------------------------------------------------------------------------

1.3 Effect of Restatement. This Agreement shall amend and restate the Original
Credit Agreement in its entirety, with the parties to the Third Amendment hereby
agreeing that there is no novation of the Original Credit Agreement and from and
after the effectiveness of this Agreement, the rights and obligations of the
parties under the Original Credit Agreement shall be subsumed and governed by
this Agreement. From and after the effectiveness of this Agreement, the
Obligations and Letters of Credit under the Original Credit Agreement shall
continue as Obligations and Letters of Credit under this Agreement and the Loan
Documents until otherwise paid in accordance with the terms hereof. Without
limiting the generality of the foregoing, the Security Documents and the grant
of Liens on all of the Collateral described therein do and shall continue to
secure the payment of all Obligations (as defined in the Guarantee and
Collateral Agreement) of the Loan Parties under the Loan Documents, in each
case, as amended by this Agreement.

SECTION 2

Amount and Terms of Commitments

2.1 Commitments.

(a) Subject to and upon the terms and conditions set forth herein, each Lender
severally agrees to make, at any time and from time to time on or after the
Third Amendment Effective Date and prior to the Termination Date, a Revolving
Credit Loan or Revolving Credit Loans to any Borrower, which Revolving Credit
Loans:

(i) shall be denominated in Dollars;

(ii) shall, at the option of the applicable Borrower, be incurred and maintained
as, and/or converted into, ABR Loans or Eurodollar Loans, provided that except
as otherwise specifically provided in Subsections 4.9 and 4.10, all Revolving
Credit Loans comprising the same Borrowing shall at all times be of the same
Type;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not be made (and shall not be required to be made) by any Lender to
the extent the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Individual
Lender Exposure of such Lender to exceed the amount of its Commitment at such
time; and

(v) shall not be made (and shall not be required to be made) by any Lender to
the extent the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Aggregate
Lender Exposure to exceed the lesser of (A) the total Commitments as then in
effect and (B) the Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered).

(b) Notwithstanding anything to the contrary in Subsection 2.1(a) or elsewhere
in this Agreement, the Security Agents shall have the right to establish
Availability Reserves in such amounts, and with respect to such matters, as the
Security Agents in their Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base including reserves with respect to (i)
sums that the Borrowers are or will be required to pay (such as taxes (including
payroll and sales taxes), assessments, insurance premiums, or, in the case of
leased assets, rents or other amounts payable under such leases)

 

73



--------------------------------------------------------------------------------

and have not yet paid and (ii) amounts owing by the Borrowers or, without
duplication, their respective Restricted Subsidiaries to any Person to the
extent secured by a Lien on, or trust over, any of the ABL Priority Collateral,
which Lien or trust, in the Permitted Discretion of the Security Agents is
capable of ranking senior in priority to or pari passu with one or more of the
Liens in the ABL Priority Collateral granted in the Security Documents (such as
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the ABL Priority Collateral; provided that (x) with respect to any
Availability Reserve (other than any Designated Hedging Reserves or Cash
Management Reserves), the Security Agents shall have provided the applicable
Borrower reasonable advance notice of any such establishment and (y) (i) the
imposition of any Designated Hedging Reserve or Cash Management Reserve shall be
immediately effective upon the Parent Borrower notifying the Security Agents in
writing of the imposition of any such Designated Hedging Reserve or Cash
Management Reserve in accordance with Subsection 11.22 and (ii) any adjustment
in any Designated Hedging Reserve or Cash Management Reserve contemplated by the
respective definitions thereof shall be immediately effective upon the
notification to the Security Agents; and provided, further, that the Security
Agents may only establish an Availability Reserve after the Third Amendment
Effective Date based on an event, condition or other circumstance arising after
the Third Amendment Effective Date or based on facts not known to the Security
Agents as of the Third Amendment Effective Date. The amount of any Availability
Reserve shall have a reasonable relationship to the event, condition or other
matter that is the basis for the Availability Reserve. Upon delivery of such
notice, the Security Agents shall be available to discuss any proposed
Availability Reserve, and the Borrowers may take such action as may be required
so that the event, condition or matter that is the basis for such Availability
Reserve or increase no longer exists, in a manner and to the extent reasonably
satisfactory to the Security Agents in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of the
Security Agents to establish such Availability Reserve, unless the Security
Agents shall have determined in their Permitted Discretion that the event,
condition or other matter that is the basis for such new Availability Reserve no
longer exists or has otherwise been adequately addressed by the applicable
Borrower. In the event that the event, condition or other matter giving rise to
the establishment of any Availability Reserve shall cease to exist (unless there
is a reasonable prospect that such event, condition or other matter will occur
again within a reasonable period of time thereafter), the Availability Reserve
established pursuant to such event, condition or other matter, shall be
discontinued. Notwithstanding anything herein to the contrary, Availability
Reserves shall not duplicate (i) eligibility criteria contained in the
definition of “Eligible Accounts” or “Eligible Inventory” and vice versa, (ii)
reserves or criteria deducted in computing the value of Eligible Inventory
(based on cost and quantity) and vice versa, or (iii) collection rate or
collection percentages contained in the definition of “AMR Accounts Historical
Collection Analysis,” “EmCare Projected Collection Analysis,” “EmCare Projected
Collection Rate for 0-180 Days,” “EmCare Projected Collection Rate for 180-360
Days,” “AMR Self-Pay Accounts Collection Rate” and vice versa (it being
understood that, notwithstanding this Subclause 2.1(b) (iii), the Security
Agents shall not be restricted in their ability to establish a reserve in their
Permitted Discretion related to collection rates or collection percentages used
in determining eligibility).

(c) In the event the Borrowers are unable to comply with (i) the borrowing base
limitations set forth in Subsection 2.1(a) or (ii) the conditions precedent to
the making of Revolving Credit Loans or the issuance of Letters of Credit set
forth in Section 6, the Lenders authorize the Administrative Agent (at the
direction of the Security Agents), for the account of the Lenders, to make
Revolving Credit Loans to the Borrowers, which may only be made as ABR Loans
(each, an “Agent Advance”) for a period commencing on the date the
Administrative Agent first receives a notice of Borrowing requesting an Agent
Advance until the earliest of (i) the 30th Business Day after such date, (ii)
the date the respective Borrowers or Borrower are again able to comply with the
Borrowing Base limitations and the conditions precedent to the making of
Revolving Credit Loans and issuance of Letters of Credit, or obtains an
amendment or waiver with respect thereto and (iii) the date the Required Lenders
instruct the Administrative

 

74



--------------------------------------------------------------------------------

Agent to cease making Agent Advances (in each case, the “Agent Advance
Period”). The Administrative Agent shall not make any Agent Advance to the
extent that at such time the amount of such Agent Advance (A) when added to the
aggregate outstanding amount of all other Agent Advances made to the Borrowers
at such time, would exceed 5.0% of the Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered) or (B) when added to the Aggregate
Lender Exposure as then in effect (immediately prior to the incurrence of such
Agent Advance), would exceed the total Commitments at such time. It is
understood and agreed that, subject to the requirements set forth above, Agent
Advances may be made by the Administrative Agent in the discretion of the
Security Agents to the extent the Security Agents deems such Agent Advances
necessary or desirable (x) to preserve and protect the applicable Collateral, or
any portion thereof, (y) to enhance the likelihood of, or maximize the amount
of, repayment of the Loans and other obligations of the Loan Parties hereunder
and under the other Loan Documents or (z) to pay any other amount chargeable to
or required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses and other sums payable under the
Loan Documents, and that the Borrowers shall have no right to require that any
Agent Advances be made.

(d) Each Borrower agrees that, upon the request to the Administrative Agent by
any Revolving Credit Lender made on or prior to the Third Amendment Effective
Date or in connection with any assignment pursuant to Subsection 11.6(b), in
order to evidence such Lender’s Revolving Credit Loans, such Borrower will
execute and deliver to such Lender a promissory note substantially in the form
of Exhibit A-1 to the Original Credit Agreement (each, as amended, supplemented,
replaced or otherwise modified from time to time, a “Revolving Credit Note”),
with appropriate insertions as to payee, date and principal amount, payable to
such Lender and in a principal amount equal to the aggregate unpaid principal
amount of all Revolving Credit Loans made by such Revolving Credit Lender to
such Borrower. Each Revolving Credit Note shall (i) be dated the Third Amendment
Effective Date, (ii) be stated to mature on the Termination Date and (iii)
provide for the payment of interest in accordance with Subsection 4.1.

2.2 Procedure for Revolving Credit Borrowing. Each of the Borrowers may borrow
under the Commitments during the Commitment Period on any Business Day, provided
that the Borrower Representative shall give the Administrative Agent irrevocable
(in the case of any notice except notice with respect to the initial Extension
of Credit hereunder, which shall be irrevocable after the funding) notice (which
notice must be received by the Administrative Agent prior to (a) 1:00 P.M., New
York City time, at least three Business Days (or such later time as may be
agreed by the Administrative Agent in its reasonable discretion) prior to the
requested Borrowing Date, if all or any part of the requested Revolving Credit
Loans are to be initially Eurodollar Loans or (b) noon, New York City time (or
such later time as may be agreed by the Administrative Agent in its reasonable
discretion), on the requested Borrowing Date, for ABR Loans) specifying (i) the
identity of a Borrower, (ii) the amount to be borrowed, (iii) the requested
Borrowing Date, (iv) whether the borrowing is to be of Eurodollar Loans, ABR
Loans or a combination thereof and (v) if the borrowing is to be entirely or
partly of Eurodollar Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Periods therefor. Each borrowing
shall be in an amount equal to (x) in the case of ABR Loans, except any ABR Loan
to be used solely to pay a like amount of outstanding Reimbursement Obligations
or Swingline Loans, in multiples of $1,000,000 (or, if the Commitments then
available (as calculated in accordance with Subsection 2.1(a)) are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000, or a whole multiple of $500,000 in excess thereof. Upon receipt of
any such notice from the Borrower Representative the Administrative Agent shall
promptly notify each applicable Revolving Credit Lender thereof. Subject to the
satisfaction of the conditions precedent specified in Subsection 6.2, each
applicable Revolving Credit Lender will make the amount of its pro rata share of
each borrowing of Revolving Credit Loans available to the Administrative Agent
for the account of the Borrower identified in such notice at the office of the
Administrative Agent specified in Subsection 11.2 prior to noon (or (i) 9:00
A.M., in the case of a borrowing hereunder on the Third Amendment Effective Date
(other than a borrowing of

 

75



--------------------------------------------------------------------------------

ABR Loans for which notice is provided on the Third Amendment Effective Date or
(ii) 3:00 P.M. in the case of a borrowing of ABR Loans on same day notice), New
York City time, or at such other office of the Administrative Agent or at such
other time as to which the Administrative Agent shall notify such Borrower
reasonably in advance of the Borrowing Date with respect thereto, on the
Borrowing Date requested by such Borrower and in funds immediately available to
the Administrative Agent.

2.3 Termination or Reduction of Commitments. The Parent Borrower (on behalf of
itself and each other applicable Borrower) shall have the right, upon not less
than three Business Days’ (or such later time as may be agreed by the
Administrative Agent in its reasonable discretion) notice to the Administrative
Agent (who will promptly notify the Lenders), to terminate the Commitments, or,
from time to time, to reduce the amount of the Commitments; provided that no
such termination or reduction shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans and Swingline Loans made on
the effective date thereof, the aggregate principal amount of the Revolving
Credit Loans and Swingline Loans then outstanding, when added to the sum of the
then outstanding L/C Obligations, would exceed the Commitments then in effect
and provided, further, that any such notice of termination delivered by the
Parent Borrower may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the Parent
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any such reduction
shall be in an amount equal to $5,000,000 or a whole multiple of $1,000,000 in
excess thereof and shall reduce permanently the applicable Commitments then in
effect.

2.4 Swingline Commitments.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make Swingline loans (individually, a “Swingline Loan”; collectively, the
“Swingline Loans”) to any of the Borrowers from time to time during the
Commitment Period in an aggregate principal amount at any one time outstanding
not to exceed $50,000,000 (or such greater amount that does not exceed
$75,000,000 as may be agreed by the Swingline Lender in its sole discretion from
time to time); provided that at no time may the sum of the then outstanding
Swingline Loans, Revolving Credit Loans and L/C Obligations exceed the lesser of
(1) the Commitments then in effect and (2) the Borrowing Base then in effect
(based on the most recent Borrowing Base Certificate). Swingline Loans shall be
made in minimum amounts of $1,000,000 and integral multiples of $500,000 above
such amount. Amounts borrowed by any Borrower under this Subsection 2.4 may be
repaid and, through but excluding the Termination Date, reborrowed. All
Swingline Loans made to any Borrower shall be made in Dollars as ABR Loans, and
shall not be entitled to be converted into Eurodollar Loans. The Borrower
Representative (on behalf of itself or any other Borrower as the case may be),
shall give the Swingline Lender irrevocable notice (which notice must be
received by the Swingline Lender prior to 12:00 P.M., New York City time, on the
requested Borrowing Date) specifying (1) the identity of a Borrower, (2) the
amount of the requested Swingline Loan and (3) that the Borrowing is to be of
ABR Loans. The proceeds of the Swingline Loans will be made available by the
Swingline Lender to the Borrower identified in such notice at an office of the
Swingline Lender by crediting the account of such Borrower at such office with
such proceeds in Dollars.

(b) Each of the Borrowers agrees that, upon the request to the Administrative
Agent by the Swingline Lender made on or prior to the Third Amendment Effective
Date or in connection with any assignment pursuant to Subsection 11.6(b), in
order to evidence the Swingline Loans such Borrower will execute and deliver to
the Swingline Lender a promissory note substantially in the form of Exhibit A-2
to the Original Credit Agreement, with appropriate insertions (as the same may
be amended, supplemented, replaced or otherwise modified from time to time, the
“Swingline Note”), payable to the Swingline Lender and representing the
obligation of such Borrower to pay the amount of the Swingline Commitment or, if
less, the unpaid principal amount of the Swingline Loans made to such Borrower,
with interest

 

76



--------------------------------------------------------------------------------

thereon as prescribed in Subsection 4.1. The Swingline Note shall (i) be dated
the Third Amendment Effective Date, (ii) be stated to mature on the Termination
Date and (iii) provide for the payment of interest in accordance with Subsection
4.1.

(c) The Swingline Lender, at any time in its sole and absolute discretion may,
and, at any time as there shall be a Swingline Loan outstanding for more than
seven (7) Business Days, the Swingline Lender shall, on behalf of the Borrower
to which the Swingline Loan has been made (which hereby irrevocably directs and
authorizes such Swingline Lender to act on its behalf), request (provided that
such request shall be deemed to have been automatically made upon the occurrence
of an Event of Default under Subsection 9.1(f)) each Lender, including the
Swingline Lender, to make a Revolving Credit Loan as an ABR Loan in an amount
equal to such Lender’s Commitment Percentage of the principal amount of all
Swingline Loans made in Dollars (each, a “Mandatory Revolving Credit Loan
Borrowing”) in an amount equal to such Lender’s Commitment Percentage of the
principal amount of all of the Swingline Loans (collectively, the “Refunded
Swingline Loans”) outstanding on the date such notice is given; provided that
the provisions of this Subsection 2.4 shall not affect the obligations of any
Borrower to prepay Swingline Loans in accordance with the provisions of
Subsection 4.4(c). Unless the Commitments shall have expired or terminated (in
which event the procedures of clause (d) of this Subsection 2.4 shall apply),
each Lender hereby agrees to make the proceeds of its Revolving Credit Loan
(including any Eurodollar Loan) available to the Administrative Agent for the
account of the Swingline Lender at the office of the Administrative Agent prior
to 11:00 A.M., New York City time, in funds immediately available on the
Business Day next succeeding the date such notice is given notwithstanding (i)
that the amount of the Mandatory Revolving Credit Loan Borrowing may not comply
with the minimum amount for Revolving Credit Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 6 are then satisfied, (iii)
whether a Default or an Event of Default then exists, (iv) the date of such
Mandatory Revolving Credit Loan Borrowing and (v) the amount of the Commitment
of such, or any other, Lender at such time. The proceeds of such Revolving
Credit Loans (including without limitation, any Eurodollar Loan) shall be
immediately applied to repay the Refunded Swingline Loans.

(d) If the Commitments shall expire or terminate at any time while Swingline
Loans are outstanding, each Lender shall, at the option of the Swingline Lender,
exercised reasonably, either (i) notwithstanding the expiration or termination
of the Commitments, make a Loan as an ABR Loan (which Revolving Credit Loan
shall be deemed a “Revolving Credit Loan” for all purposes of this Agreement and
the other Loan Documents) or (ii) purchase an undivided participating interest
in such Swingline Loans, in either case in an amount equal to such Lender’s
Commitment Percentage determined on the date of, and immediately prior to,
expiration or termination of the Commitments of the aggregate principal amount
of such Swingline Loans; provided that in the event that any Mandatory Revolving
Credit Loan Borrowing cannot for any reason be made on the date otherwise
required above (including as a result of the commencement of a proceeding under
any domestic or foreign bankruptcy, reorganization, dissolution, insolvency,
receivership, administration or liquidation or similar law with respect to any
Borrower), then each Lender hereby agrees that it shall forthwith purchase (as
of the date the Mandatory Revolving Credit Loan Borrowing would otherwise have
occurred, but adjusted for any payments received from such Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in such outstanding Swingline Loans as shall be necessary to
cause such Lenders to share in such Swingline Loans ratably based upon their
respective Commitment Percentages, provided, further, that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay the Swingline Lender interest on the
principal amount of the participation purchased for each day from and including
the day upon which the Mandatory Revolving Credit Loan Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the rate

 

77



--------------------------------------------------------------------------------

otherwise applicable to Revolving Credit Loans made as ABR Loans. Each Lender
will make the proceeds of any Revolving Credit Loan made pursuant to the
immediately preceding sentence available to the Administrative Agent for the
account of the Swingline Lender at the office of the Administrative Agent prior
to 11:00 A.M., New York City time, in Dollars in funds immediately available on
the Business Day next succeeding the date on which the Commitments expire or
terminate. The proceeds of such Revolving Credit Loans shall be immediately
applied to repay the Swingline Loans outstanding on the date of termination or
expiration of the Commitments. In the event that the Lenders purchase undivided
participating interests pursuant to the first sentence of this clause (d), each
Lender shall immediately transfer to the Swingline Lender, in Dollars in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Lender a Swingline Loan
Participation Certificate dated the date of receipt of such funds and in such
amount.

(e) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s participating interest in a Swingline Loan, the Swingline
Lender receives any payment on account thereof (whether directly from a Borrower
or otherwise, including proceeds of Collateral applied thereto by the Swingline
Lender), or any payment of interest on account thereof, the Swingline Lender
will, if such payment is received prior to 11:00 A.M., New York City time, on a
Business Day, distribute to such Lender its pro rata share thereof prior to the
end of such Business Day and otherwise, the Swingline Lender will distribute
such payment on the next succeeding Business Day (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by the Swingline Lender is required
to be returned, such Lender will return to the Swingline Lender any portion
thereof previously distributed by the Swingline Lender to it.

(f) Each Lender’s obligation to make the Revolving Credit Loans and to purchase
participating interests with respect to Swingline Loans in accordance with
Subsections 2.4(c) and 2.4(d) shall be absolute and unconditional and shall not
be affected by any circumstance, including without limitation (i) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any of the
Borrowers may have against the Swingline Lender, any of the Borrowers or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in condition (financial
or otherwise) of any of the Borrowers; (iv) any breach of this Agreement or any
other Loan Document by any of the Borrowers, any other Loan Party or any other
Lender; (v) any inability of any of the Borrowers to satisfy the conditions
precedent to borrowing set forth in this Agreement on the date upon which such
Revolving Credit Loan is to be made or participating interest is to be purchased
or (vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

2.5 Repayment of Loans.

(a) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent in Dollars for the account of: (i) each Lender the then unpaid principal
amount of each Revolving Credit Loan of such Lender made to such Borrower, on
the Termination Date (or such earlier date on which the Revolving Credit Loans
become due and payable pursuant to Section 9); and (ii) the Swingline Lender,
the then unpaid principal amount of the Swingline Loans made to such Borrower,
on the Termination Date (or such earlier date on which the Swingline Loans
become due and payable pursuant to Section 9). Each Borrower hereby further
agrees to pay interest (which payments shall be in Dollars) on the unpaid
principal amount of such Loans from time to time outstanding from the Third
Amendment Effective Date until payment in full thereof at the rates per annum,
and on the dates, set forth in Subsection 4.1.

(b) Each Lender (including the Swingline Lender) shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of each
of the Borrowers to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.

 

78



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain the Register pursuant to Subsection
11.6(b), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Type thereof, the Borrowers to
which such Loan is made, each Interest Period, if any, applicable thereto and
whether such Loans are Revolving Credit Loans or Swingline Loans, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each of the Borrowers to each applicable Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from each of
the Borrowers and each applicable Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Subsection 2.5(c) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of each
of the Borrowers therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of any
Borrower to repay (with applicable interest) the Loans made to such Borrower by
such Lender in accordance with the terms of this Agreement.

2.6 Incremental Facility.

(a) So long as no Specified Default exists or would arise therefrom, the
Borrowers shall have the right, at any time and from time to time after the
Third Amendment Effective Date, to request (i) an increase of the aggregate
amount of the then outstanding Commitments (the “Incremental Revolving
Commitments”) or (ii) one or more term loans (the “Incremental ABL Term Loans”
and together with the Incremental Revolving Commitments, collectively, the
“Incremental Facilities” and each, an “Incremental Facility”). Notwithstanding
anything to contrary herein, the principal amount of any Incremental ABL Term
Loans or Incremental Revolving Commitments shall not exceed the Available
Incremental Amount at such time. The Parent Borrower may seek to obtain
Incremental Revolving Commitments or Incremental ABL Term Loans from existing
Lenders or other Persons, as applicable (each an “Incremental Facility
Increase,” and each Person extending, or Lender extending, Incremental Revolving
Commitments or Incremental ABL Term Loans, an “Additional Lender”), provided,
however, that (i) no Lender shall be obligated to provide an Incremental
Facility Increase as a result of any such request by the Borrowers, and (ii) any
Additional Lender which is not an existing Lender shall be subject to the
approval of, the Administrative Agent, the Swingline Lender, each Issuing Lender
and the Borrowers (each such approval not to be unreasonably withheld,
conditioned or delayed). Each Incremental Facility Increase shall be in a
minimum aggregate amount of at least $15,000,000 and in integral multiples of
$5,000,000 in excess thereof. Any Incremental Facility Increase may be
denominated in Dollars.

(b) (i) Any Incremental ABL Term Loans (A) may not be guaranteed by any
Subsidiaries of the Parent Borrower other than the Guarantors and shall rank
pari passu (or, at the option of the Parent Borrower, junior) in right of (x)
priority with respect to the Collateral and (y) payment with respect to the
Obligations in respect of the Commitments and any existing Incremental ABL Term
Loans, (B) shall be part of, and count against, the Borrowing Base, (C) shall
not have a final maturity that is earlier than the Termination Date, (D) shall
not amortize at a rate greater than 1.0% per annum, (E) for purposes of
prepayments, shall be treated no more favorably than the Loans, (F) may not be
secured by any Collateral or other assets of any Loan Party that do not also
secure the Loans and (G) shall otherwise be on terms as are reasonably
satisfactory to the Administrative Agent.

(ii) Any Incremental Revolving Commitments (A) shall be guaranteed by the
Guarantors (and by no other Subsidiary) and shall rank pari passu in right of
(x) priority with respect to the

 

79



--------------------------------------------------------------------------------

Collateral and (y) payment with respect to the Obligations in respect of the
Commitments in effect prior to the Incremental Revolving Commitment Effective
Date and shall not be secured by any assets of any Loan Party that do not secure
Obligations in respect of the Commitments in effect prior to the Incremental
Revolving Commitment Effective Date and (B) shall be on terms and pursuant to
the documentation applicable to the existing Commitments; provided that the
Applicable Margin relating to the Incremental Revolving Commitments may exceed
the Applicable Margin relating to the Commitments in effect prior to the
Incremental Revolving Commitment Effective Date so long as the Applicable
Margins relating to all Revolving Credit Loans shall be adjusted to be equal to
the Applicable Margin payable to the Lenders providing such Incremental
Revolving Commitments.

(iii) The Incremental Facilities may be in the form of a separate “first-in,
last out” tranche (the “FILO Tranche”) with a separate borrowing base against
the ABL Priority Collateral and interest rate margins in each case to be agreed
upon (which, for the avoidance of doubt, shall not require any adjustment to the
Applicable Margin of other Loans pursuant to clause (ii) above) among the Parent
Borrower, the Administrative Agent and the Lenders providing the FILO Tranche so
long as (1) any loans under the FILO Tranche may not be guaranteed by any
Subsidiaries of the Parent Borrower other than the Guarantors and shall rank
pari passu (or, at the option of the Parent Borrower, junior) in right of
priority with respect to the Collateral; (2) if the FILO Tranche availability
exceeds $0, any Extension of Credit under the Revolving Credit Facility
thereafter requested shall be made under the FILO Tranche until the FILO Tranche
availability no longer exceeds $0; (3) as between (x) the Revolving Credit
Facility (other than the FILO Tranche), the Incremental ABL Term Loans (unless
otherwise agreed in writing between the Administrative Agent and any Additional
ABL Agent) and the Designated Hedging Agreements and Designated Cash Management
Agreements and (y) the FILO Tranche, all proceeds from the liquidation or other
realization of the Collateral (including ABL Priority Collateral) shall be
applied, first to obligations owing under, or with respect to, the Revolving
Credit Facility (other than the FILO Tranche), the Incremental ABL Term Loans
(unless otherwise agreed in writing between the Administrative Agent and any
Additional ABL Agent) and such Designated Hedging Agreements and Designated Cash
Management Agreements and second to the FILO Tranche; (4) no Borrower may prepay
Revolving Credit Loans under the FILO Tranche or terminate or reduce the
commitments in respect thereof at any time that other Loans and/or Reimbursement
Obligations (unless cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) or Incremental ABL Term
Loans (unless otherwise agreed in writing between the Administrative Agent and
any Additional ABL Agent) are outstanding; (5) the Required Lenders (calculated
as including Lenders under the Incremental Facilities and the FILO Tranche)
shall, subject to the terms of the ABL/Term Loan Intercreditor Agreement,
control exercise of remedies in respect of the Collateral and (6) no changes
affecting the priority status of the Revolving Credit Facility (other than the
FILO Tranche) or the Incremental ABL Term Loans (unless otherwise agreed in
writing between the Administrative Agent and any Additional ABL Agent) vis-à-vis
the FILO Tranche may be made without the consent of the Required Lenders under
the Revolving Credit Facility, other than such changes which affect only the
FILO Tranche, or only the Incremental ABL Term Loans, as the case may be.

(c) No Incremental Facility Increase shall become effective unless and until
each of the following conditions have been satisfied:

(i) The Borrowers, the Administrative Agent, and any Additional Lender shall
have executed and delivered a joinder to the Loan Documents (“Lender Joinder
Agreement”) in substantially the form of Exhibit L to the Original Credit
Agreement;

(ii) The Borrowers shall have paid such fees and other compensation to the
Additional Lenders and to the Administrative Agent as the applicable Borrowers,
the Administrative Agent and such Additional Lenders shall agree;

 

80



--------------------------------------------------------------------------------

(iii) The applicable Borrowers shall deliver to the Administrative Agent and the
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Administrative Agent from counsel to the applicable Borrowers reasonably
satisfactory to the Administrative Agent and dated such date;

(iv) A Revolving Credit Note (to the extent requested) will be issued at the
applicable Borrowers’ expense, to each such Additional Lender, to be in
conformity with requirements of Subsection 2.1(d) (with appropriate
modification) to the extent necessary to reflect the new Commitment of each
Additional Lender;

(v) The Parent Borrower shall deliver a certificate certifying that (A) the
representations and warranties made by the Parent Borrower and its Restricted
Subsidiaries contained herein and in the other Loan Documents are true and
correct in all material respects on and as of the Incremental Facility Closing
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and (B) no Specified Default has occurred and is continuing; and

(vi) The applicable Borrowers and Additional Lenders shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably have requested in order to effectuate the documentation of the
foregoing.

(d) (i) In the case of any Incremental Facility Increase constituting
Incremental Revolving Commitments, the Administrative Agent shall promptly
notify each Lender as to the effectiveness of such Incremental Facility Increase
(with each date of such effectiveness being referred to herein as an
“Incremental Revolving Commitment Effective Date”), and at such time (i) the
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Incremental Revolving Commitments, (ii) Schedule A
shall be deemed modified, without further action, to reflect the revised
Commitments and Commitment Percentages of the Lenders and (iii) this Agreement
shall be deemed amended, without further action, to the extent necessary to
reflect any such Incremental Revolving Commitments.

(ii) In the case of any Incremental Facility Increase, the Administrative Agent,
the Additional Lenders and the Borrowers agree to enter into any amendment
required to incorporate the addition of the Incremental Revolving Commitments
and the Incremental ABL Term Loans, the pricing of the Incremental Revolving
Commitments and the Incremental ABL Term Loans, the maturity date of the
Incremental Revolving Commitments and the Incremental ABL Term Loans and such
other amendments as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Borrowers in connection therewith. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into such
amendments.

(e) In connection with the Incremental Facility Increases hereunder, the Lenders
and the Borrowers agree that, notwithstanding anything to the contrary in this
Agreement, (i) the applicable Borrowers shall, in coordination with the
Administrative Agent, (x) repay applicable outstanding Revolving Credit Loans of
certain Lenders, and obtain applicable Revolving Credit Loans from certain other
Lenders (including the Additional Lenders), or (y) take such other actions as
reasonably may be required by the Administrative Agent to the extent necessary
so that the Lenders effectively participate in each of the outstanding Revolving
Credit Loans, as applicable, pro rata on the basis of their Commitment
Percentages (determined after giving effect to any increase in the Commitments
pursuant to this Subsection 2.6), and (ii) the applicable Borrowers shall pay to
the Lenders any costs of the type referred to in Subsection 4.12 in connection
with any repayment and/or Revolving Credit Loans required pursuant to the
preceding clause (i). Without limiting the obligations of the Borrowers provided
for in this Subsection 2.6,

 

81



--------------------------------------------------------------------------------

the Administrative Agent and the Lenders agree that they will use commercially
reasonable efforts to attempt to minimize the costs of the type referred to in
Subsection 4.12 which the Borrowers would otherwise incur in connection with the
implementation of an increase in the Commitments.

2.7 Refinancing Amendments.

(a) So long as no Specified Default exists or would arise therefrom, at any time
after the Third Amendment Effective Date, the Borrowers may obtain, from any
Lender, any Additional Lender or any other Person, Credit Agreement Refinancing
Indebtedness in respect of the Facility (which for purposes of this clause (a)
will be deemed to include any then outstanding (w) Other ABL Term Loans, (x)
Incremental ABL Term Loans, (y) Other Revolving Credit Loans and (z) Loans
provided against the Incremental Revolving Commitments, but will exclude the
commitments in respect of the FILO Tranche unless (1) the Loans comprising the
FILO Tranche are the only Loans outstanding and (2) the Commitments for the
Revolving Credit Facility (excluding the FILO Tranche) have been terminated) in
the form of (i) one or more Other ABL Term Loans or Other ABL Term Commitments,
(ii) one or more Other Revolving Credit Loans or Other Revolving Credit
Commitments, or (iii) in the case of the FILO Tranche, a new “first-in,
last-out” tranche, as the case may be, in each case pursuant to a Refinancing
Amendment. Each Tranche of Credit Agreement Refinancing Indebtedness incurred
under this Subsection 2.7 shall be in an aggregate principal amount that is (x)
not less than $15,000,000 in the case of Other ABL Term Loans or Other Revolving
Credit Loans and (y) an integral multiple of $5,000,000 in excess thereof.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Subsection 6.2(a) and 6.2(b) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions in
form and substance reasonably satisfactory to the Administrative Agent from
counsel to the applicable Borrowers reasonably satisfactory to the
Administrative Agent. Any Refinancing Amendment may provide for the issuance of
Letters of Credit for the account of the Borrowers, or the provision to the
Borrowers of Swingline Loans, pursuant to any Other Revolving Credit Commitments
established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit and Swingline Loans under the Commitments.

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other ABL Term Loans, Other Revolving Credit
Loans, Other Revolving Credit Commitments and/or Other ABL Term
Commitments). The Lenders hereby irrevocably authorize the Administrative Agent
to enter into any Refinancing Amendment to effect such amendments to this
Agreement and the other Loan Documents and such technical amendments as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower Representative, to effect the provisions of this Subsection
2.7. In addition, if so provided in the relevant Refinancing Amendment and with
the consent of each Issuing Lender, participations in Letters of Credit expiring
on or after the Termination Date shall be partially or entirely reallocated from
Lenders holding Commitments to Lenders holding extended revolving commitments in
accordance with the terms of such Refinancing Amendment; provided, however, that
such participation interests shall, upon receipt thereof by the relevant Lenders
holding Commitments, be deemed to be participation interests in respect of such
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

 

82



--------------------------------------------------------------------------------

2.8 Extension of Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Revolving Credit Lenders of Commitments, with a like maturity
date, or all lenders with ABL Term Loans, with a like maturity date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the applicable Commitments or ABL Term Loans, as applicable) and on the same
terms to each such Lender, the Borrowers are hereby permitted to consummate from
time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Commitments or ABL Term Loans, as applicable, and otherwise modify the
terms of such Commitments or ABL Term Loans pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Commitments (and related
outstandings) or ABL Term Loans) (each, an “Extension,” and each group of
Commitments or ABL Term Loans, as applicable, as so extended, as well as the
original Commitments or ABL Term Loans (not so extended), as applicable, being a
“tranche”; any Extended Revolving Commitments shall constitute a separate
tranche of Commitments from the tranche of Commitments from which they were
converted and any Extended ABL Term Loans shall constitute a separate tranche of
ABL Term Loans from the tranche of ABL Term Loans from which they were
converted), so long as the following terms are satisfied: (i) no Specified
Default shall have occurred and be continuing at the time the offering document
in respect of an Extension Offer is delivered to the Lenders, (ii) except as to
interest rates, fees and final maturity (which shall be determined by the
Borrowers and set forth in the relevant Extension Offer), (x) the Commitment of
any Revolving Credit Lender that agrees to an extension with respect to such
Commitment (an “Extending Revolving Credit Lender”) extended pursuant to an
Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Commitment (or related outstandings, as the case may be) with the
same terms as the original Commitments (and related outstandings) and (y) the
ABL Term Loans of any Lender that agrees to an extension with respect to such
ABL Term Loans (an “Extending ABL Term Lender” and together with any Extending
Revolving Credit Lender, if any, collectively, “Extending Lenders”) pursuant to
an Extension (“Extended ABL Term Loans”) shall have the same terms as the
original ABL Term Loans; provided that (x) subject to the provisions of Section
3 and Subsection 2.4 to the extent dealing with Letters of Credit and Swingline
Loans which mature or expire after a maturity date when there exist Extended
Revolving Commitments with a longer maturity date, all Letters of Credit and
Swingline Loans shall be participated in on a pro rata basis by all Lenders with
Commitments in accordance with their Commitment Percentage of the Commitments
and all borrowings under Commitments and repayments thereunder shall be made on
a pro rata basis (except for (A) payments of interest and fees at different
rates on Extended Revolving Commitments (and related outstandings) and (B)
repayments required upon the maturity date of the non-extending Commitments) and
(y) at no time shall there be Commitments hereunder (including Extended
Revolving Commitments and any original Commitments) which have more than two
different maturity dates, unless otherwise agreed by the Administrative Agent
and the Borrowers (including agreements as to additional administrative fees to
be paid by the Borrowers), and (iii) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrowers.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
Subsection 2.8, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Subsection 4.4 and (ii) no Extension
Offer is required to be in any minimum amount or any minimum increment, provided
that the Borrowers may at their election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrowers’ sole discretion and which may be waived by the Borrowers) of
Commitments or ABL Term Loans, as applicable, of any or all applicable tranches
be extended. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Subsection 2.8 (including, for the avoidance
of doubt, payment of any interest, fees or

 

83



--------------------------------------------------------------------------------

premium in respect of any Extended Revolving Commitments or Extended ABL Term
Loans, as applicable, on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Subsections 4.4 and 4.8) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Subsection 2.8.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to its Commitments or ABL Term Loans (or a portion
thereof) and (B) with respect to any Extension of the Commitments, the consent
of each Issuing Lender and the Swingline Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. All Extended Revolving
Commitments and Extended ABL Term Loans and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrowers as may be
necessary in order to establish new tranches or sub-tranches in respect of
Commitments or ABL Term Loans so extended, permit the repayment of non-extending
Loans on the Termination Date and such technical amendments as may be necessary
or appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection therewith, in each case on terms consistent with this
Subsection 2.8.

(d) In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Subsection 2.8. The Parent
Borrower may amend, revoke or replace an Extension Offer pursuant to procedures
reasonably acceptable to the Administrative Agent at any time prior to the date
(the “Extension Offer Deadline”) on which Lenders under the applicable tranche
or tranches are requested to respond to the Extension Offer. Any Lender may
revoke its offer to participate in the Extension (an “Extension Election”) at
any time prior to 5:00 p.m. on the date that is two (2) Business Days prior to
the Extension Offer Deadline, at which point the Extension Election becomes
irrevocable (unless otherwise agreed by the Borrower). The revocation of an
Extension Election prior to the Extension Offer Deadline shall not prejudice any
Lender’s right to submit a new Extension Election prior to the Extension Offer
Deadline.

(e) Following any Extension, with the consent of the Parent Borrower, any
Non-Extending Lender may elect to have all or a portion of its existing
Commitments or ABL Term Loans deemed to be an Extended Revolving Commitment or
Extended ABL Term Loan, as applicable under the applicable extended tranche on
any date (each date a “Designation Date”) prior to the maturity date or
termination date, as applicable, of such extended tranche; provided that (i)
such Lender shall have provided written notice to the Parent Borrower and the
Administrative Agent at least ten (10) Business Days prior to such Designation
Date (or such shorter period as the Administrative Agent may agree in its
reasonable discretion) and (ii) no more than three (3) Designation Dates may
occur in any one-year period without the written consent of the Administrative
Agent. Following a Designation Date, the existing Commitments or ABL Term Loans,
as applicable, held by such Lender so elected to be extended will be deemed to
be an Extended Revolving Commitment or Extended ABL Term Loan, as applicable,
and any existing Commitments or ABL Term Loans, as applicable, held by such
Lender not elected to be extended, if any, shall continue to be existing
Commitments or ABL Term Loans, as applicable.

 

84



--------------------------------------------------------------------------------

SECTION 3

Letters of Credit

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Credit Lenders set forth in Subsection
3.4(a), agrees to continue under this Agreement for the account of the Borrowers
the Existing Letters of Credit issued by it and to issue letters of credit (the
letters of credit issued on and after the Third Amendment Effective Date
pursuant to this Section 3, together with the Existing Letters of Credit,
collectively, the “Letters of Credit”) for the account of the applicable
Borrower or (if required by the applicable Issuing Lender, so long as the
Borrower Representative, on account of the Borrowers, is a co-applicant and
jointly and severally liable thereunder) any Subsidiary or any Related
Corporation on any Business Day during the Commitment Period but in no event
later than the fifth (5th) day prior to the Termination Date in such form as may
be approved from time to time by the Issuing Lender; provided that no Letter of
Credit shall be issued if, after giving effect to such issuance, (i) the
aggregate Extensions of Credit to the Borrowers would exceed the applicable
limitations set forth in Subsection 2.1, (ii) the L/C Obligations in respect of
Letters of Credit would exceed $300,000,000 or (iii) the Aggregate Outstanding
Credit of all the Revolving Credit Lenders would exceed the Commitments of all
the Revolving Credit Lenders then in effect; provided, further, that no Issuing
Lender shall be required to (but may, in its sole discretion) issue, renew,
amend or extend any Letter of Credit if (x) after giving effect thereto, the
aggregate L/C Obligations in respect of Letters of Credit issued by such Issuing
Lender would exceed such Issuing Lender’s Letter of Credit Sublimit or (y) in
the case of Barclays and Deutsche Bank AG New York Branch, such Letter of Credit
is a Commercial L/C.

(b) Each Letter of Credit shall be denominated in Dollars and shall be either
(i) a standby letter of credit issued to support obligations of the Parent
Borrower or any of its Restricted Subsidiaries, or any Related Corporation,
contingent or otherwise, which finance or otherwise arise in connection with the
working capital and business needs of the Parent Borrower, its Restricted
Subsidiaries or any Related Corporation, and for general corporate purposes, of
the Parent Borrower, any of its Restricted Subsidiaries or any Related
Corporation (a “Standby Letter of Credit”), or (ii) a commercial letter of
credit in respect of the purchase of goods or services by the Parent Borrower,
any of its Restricted Subsidiaries or any Related Corporation (a “Commercial
L/C”), and unless otherwise agreed by the applicable Issuing Lender and, in the
case of clause (B) below, the Administrative Agent, expire no later than the
earlier of (A) one year after its date of issuance and (B) the fifth (5th)
Business Day prior to the Termination Date; provided that, notwithstanding any
extension of the Termination Date pursuant to Subsection 2.8, unless otherwise
agreed, no Issuing Lender shall be obligated to issue a Letter of Credit that
expires beyond the non-extended Termination Date.

(c) Notwithstanding anything to the contrary in Subsection 3.1(b), if the
Borrower Representative so requests in any L/C Request, the applicable Issuing
Lender may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal L/C”);
provided that any such Auto-Renewal L/C must permit the applicable Issuing
Lender to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Lender, the applicable Borrower
shall not be required to make a specific request to such Issuing Lender for any
such renewal. Once an Auto-Renewal L/C has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Lender to
permit the renewal of such Letter of Credit at any time to an extended expiry
date not later than the earlier of (i)

 

85



--------------------------------------------------------------------------------

one year from the date of such renewal and (ii) the fifth (5th) Business Day
prior to the Termination Date; provided that such Issuing Lender shall not
permit any such renewal if (x) such Issuing Lender has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of Subsection 3.2(c) or
otherwise), or (y) it has received notice on or before the day that is two
Business Days before the date which has been agreed upon pursuant to the proviso
of the first sentence of this clause (c), (1) from the Administrative Agent that
any Lender directly affected thereby has elected not to permit such renewal or
(2) from the Administrative Agent, any Lender or Borrower that one or more of
the applicable conditions specified in Section 6 are not then satisfied, or that
the issuance of such Letter of Credit would violate Subsection 3.1.

(d) Each Letter of Credit issued by an Issuing Lender shall be deemed to
constitute a utilization of the Commitments, and shall be participated in (as
more fully described in the following Subsection 3.4) by the Lenders in
accordance with their respective Commitment Percentages. All Letters of Credit
issued hereunder shall be denominated in Dollars and shall be issued for the
account of the applicable Borrower or (if required by the applicable Issuing
Lender, so long as the Borrower Representative, on behalf of the Borrowers, is a
co-applicant and jointly and severally liable thereunder) any Subsidiary or any
Related Corporation.

(e) Unless otherwise agreed by the applicable Issuing Lender and the Parent
Borrower, each Letter of Credit shall be governed by, and shall be construed in
accordance with, the laws of the State of New York, and to the extent not
prohibited by such laws, the ISP shall apply to each standby Letter of Credit
and the Uniform Customs shall apply to each Commercial L/C. The ISP shall not in
any event apply to this Agreement.

3.2 Procedure for Issuance of Letters of Credit.

(a) The Borrower Representative may, from time to time during the Commitment
Period but in no event later than the 30th day prior to the Termination Date,
request that an Issuing Lender issue a Letter of Credit by delivering to such
Issuing Lender and the Administrative Agent at its address for notices specified
herein, an L/C Request therefor in the form of Exhibit J to the Original Credit
Agreement (completed to the reasonable satisfaction of such Issuing Lender), and
such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request. Upon receipt of any L/C Request, such
Issuing Lender will process such L/C Request and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall an Issuing Lender be required,
unless otherwise agreed to by such Issuing Lender, to issue any Letter of Credit
earlier than five (5) Business Days after its receipt of the L/C Request
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Lender
and the Borrower Representative. The applicable Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower Representative promptly following
the issuance thereof. No Issuing Lender shall amend, cancel or waive
presentation of any Letter of Credit, or replace any lost, mutilated or
destroyed Letter of Credit, without the prior written consent of the Borrower
Representative. Upon the issuance of any Letter of Credit or amendment, renewal,
extension or modification to a Letter of Credit, the applicable Issuing Lender
shall promptly notify the Administrative Agent, who shall promptly notify each
Lender, thereof, which notice shall be accompanied by a copy of such Letter of
Credit or amendment, renewal, extension or modification to a Letter of Credit
and the amount of such Lender’s respective participation in such Letter of
Credit pursuant to Subsection 3.4. If the applicable Issuing Lender is not the
same person as the Administrative Agent, on the first Business Day of each
calendar month, such Issuing Lender shall provide to the Administrative Agent a
report listing all outstanding Letters of Credit and the amounts and
beneficiaries thereof and the Administrative Agent shall promptly provide such
report to each Lender.

 

86



--------------------------------------------------------------------------------

(b) The making of each request for a Letter of Credit by the Borrower
Representative shall be deemed to be a representation and warranty by the
Borrower Representative that such Letter of Credit may be issued in accordance
with, and will not violate the requirements of, Subsection 3.1. Unless the
respective Issuing Lender has received notice from the Required Lenders before
it issues a Letter of Credit that one or more of the applicable conditions
specified in Section 6 are not then satisfied, or that the issuance of such
Letter of Credit would violate Subsection 3.1, then such Issuing Lender may
issue the requested Letter of Credit for the account of the applicable Borrower,
Subsidiary or Related Corporation in accordance with such Issuing Lender’s usual
and customary practices.

(c) No Issuing Lender shall be under any obligation to issue any Letter of
Credit if

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any banking regulatory authority with jurisdiction over such Issuing
Lender shall prohibit the issuance of letters of credit generally; or

(ii) the issuance of such Letter of Credit would violate one or more existing
(as of the Third Amendment Effective Date) policies of such Issuing Lender
consistently applied by such Issuing Lender to borrowers generally.

3.3 Fees, Commissions and Other Charges.

(a) Each Borrower agrees to pay to the Administrative Agent a letter of credit
commission with respect to each Letter of Credit issued by such Issuing Lender
on its behalf, computed for the period from and including the date of issuance
of such Letter of Credit through to the expiration date of such Letter of
Credit, computed at a rate per annum equal to the Applicable Margin then in
effect for Eurodollar Loans calculated based upon the actual number of days
elapsed over a 360-day year, of the aggregate amount available to be drawn under
such Letter of Credit, payable quarterly in arrears on each L/C Fee Payment Date
with respect to such Letter of Credit and on the Termination Date or such
earlier date as the Commitments shall terminate as provided herein. Such
commission shall be payable to the Administrative Agent for the account of the
applicable Revolving Credit Lenders to be shared ratably among them in
accordance with their respective Commitment Percentages. Each Borrower shall pay
to the relevant Issuing Lender with respect to each Letter of Credit a fee equal
to 1/8 of 1.0% per annum of the aggregate amount available to be drawn under
such Letter of Credit or such other amounts as may be agreed by such Borrower
and such Issuing Lender, payable quarterly in arrears on each L/C Fee Payment
Date with respect to such Letter of Credit and on the Termination Date or such
other date as the Commitments shall terminate calculated based upon the actual
number of days elapsed over a 360-day year. Such commissions and fees shall be
nonrefundable. Such fees and commissions shall be payable in Dollars.

(b) In addition to the foregoing commissions and fees, each Borrower agrees to
pay amounts necessary to reimburse the applicable Issuing Lender for such normal
and customary costs and expenses as are incurred or charged by such Issuing
Lender in issuing, effecting payment under, amending or otherwise administering
any Letter of Credit issued by such Issuing Lender within ten (10) days after
demand therefor.

(c) The Administrative Agent shall, promptly following any receipt thereof,
distribute to the applicable Issuing Lender and the applicable Lenders all
commissions and fees received by the Administrative Agent for their respective
accounts pursuant to this Subsection 3.3.

 

87



--------------------------------------------------------------------------------

3.4 L/C Participations.

(a) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
applicable Issuing Lender or the Lenders, each Issuing Lender hereby irrevocably
grants to each Lender, and each Lender hereby acquires from such Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Commitment
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or expiration, termination or cash
collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. All
calculations of the Lenders’ Commitment Percentages shall be made from time to
time by the Administrative Agent, which calculations shall be conclusive absent
manifest error.

(b) If the Borrowers fail to reimburse the applicable Issuing Lender on the due
date as provided in Subsection 3.5, such Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall notify each Lender of
the applicable L/C Disbursement, the payment then due from the Borrowers in
respect thereof and such Lender’s Commitment Percentage thereof. Each Lender
shall pay by wire transfer of immediately available funds to the Administrative
Agent not later than 2:00 P.M., New York City time, on such date (or, if such
Lender shall have received such notice later than 12:00 P.M., New York City
time, on any day, not later than 11:00 A.M., New York City time, on the next
succeeding Business Day), an amount equal to such Lender’s Commitment Percentage
of the unreimbursed L/C Disbursement in the same manner as provided in
Subsection 2.2 with respect to Loans made by such Lender, and the Administrative
Agent will promptly pay to the applicable Issuing Lender the amounts so received
by it from the Lenders. The Administrative Agent will promptly pay to the
applicable Issuing Lender any amounts received by it from the Borrowers pursuant
to the above clause (a) prior to the time that any Lender makes any payment
pursuant to the preceding sentence and any such amounts received by the
Administrative Agent from the Borrowers thereafter will be promptly remitted by
the Administrative Agent to the Lender that shall have made such payments and to
such Issuing Lender, as appropriate.

(c) If any Lender shall not have made its Commitment Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, each of
such Lender and the Borrowers severally agrees to pay interest on such amount,
for each day from and including the date such amount is required to be paid in
accordance with the foregoing to but excluding the date such amount is paid, to
the Administrative Agent for the account of the applicable Issuing Lender at (i)
in the case of Borrower, the rate per annum set forth in Subsection 3.5(b) and
(ii) in the case of such Lender, at a rate determined by the Administrative
Agent in accordance with banking industry rules or practices on interbank
compensation.

3.5 Reimbursement Obligation of the Borrowers.

(a) Each Issuing Lender shall promptly notify the Borrower Representative of any
presentation of a draft under any Letter of Credit. Each Borrower hereby agrees
to reimburse each Issuing Lender, upon receipt by the Borrower Representative of
notice from the applicable Issuing Lender of the date and amount of a draft
presented under any Letter of Credit issued on its behalf and paid by such
Issuing Lender (an “L/C Disbursement”), for the amount of such draft so paid and
any taxes, fees, charges or other costs or expenses reasonably incurred by such
Issuing Lender in connection with such payment. Each such payment shall be made
to the applicable Issuing Lender, at its address for notices specified herein,
in Dollars in immediately available funds, no later than 3:00 P.M., New York
City time, on the date which is

 

88



--------------------------------------------------------------------------------

one (1) Business Day (or, if the Facility is fully drawn on such date and the
applicable Borrower does not have sufficient cash on hand to make such payment,
two (2) Business Days) after the date on which the Borrower Representative
receives such notice, if received prior to 11:00 A.M., New York City Time, on a
Business Day and otherwise, no later than 3:00 P.M., New York City time, on the
next succeeding Business Day; provided that the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with Subsection
2.2 that such payment be financed with ABR Loans or Swingline Loans in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting ABR Loans or
Swingline Loans.

(b) Interest shall be payable on any and all amounts remaining unpaid by the
Borrowers under this Subsection 3.5(b) from the date the draft presented under
the affected Letter of Credit is paid to the date on which the applicable
Borrower is required to pay such amounts pursuant to clause (a) above at the
rate which would then be payable on any outstanding ABR Loans that are Revolving
Credit Loans and (ii) thereafter until payment in full at the rate which would
be payable on any outstanding ABR Loans that are Revolving Credit Loans which
were then overdue.

3.6 Obligations Absolute. The Reimbursement Obligations of Borrowers as provided
in Subsection 3.5 shall be absolute, unconditional and irrevocable, and shall be
paid and performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 3, constitute a legal or equitable discharge of, or provide a right
of setoff against, the obligations of any Borrower hereunder; (v) the fact that
a Default shall have occurred and be continuing; or (vi) any material adverse
change in the business, property, results of operations, prospects or condition,
financial or otherwise, of the Parent Borrower and its Restricted
Subsidiaries. None of the Agents, the Lenders, the Issuing Lenders or any of
their affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lenders; provided that the foregoing shall not be construed to excuse
any Issuing Lender from liability to the Borrowers to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable
Requirements of Law) suffered by the Borrowers that are caused by such Issuing
Lender’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the applicable Issuing Lender (as finally
determined by a court of competent jurisdiction), such Issuing Lender shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

89



--------------------------------------------------------------------------------

3.7 L/C Disbursements. The applicable Issuing Lender shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Lender shall promptly give
written notice to the Administrative Agent and the Borrower Representative of
such demand for payment and whether such Issuing Lender has made or will make an
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve Borrower of its Reimbursement Obligation to
such Issuing Lender and the Lenders with respect to any such L/C Disbursement
(other than with respect to the timing of such Reimbursement Obligation set
forth in Subsection 3.5).

3.8 L/C Request. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any L/C Request or
other application or agreement submitted by any Borrower, any Subsidiary or any
Related Corporation to, or entered into by any Borrower, any Subsidiary or any
Related Corporation with, any Issuing Lender relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.

3.9 Cash Collateralization. If the maturity of the Loans has been accelerated,
the Borrowers shall then deposit on terms and in accounts satisfactory to the
Security Agents, in the name of the Collateral Agent and for the benefit of the
Revolving Credit Lenders, an amount in cash equal to the L/C Obligations as of
such date plus any accrued and unpaid interest thereon. Funds so deposited shall
be applied by the Administrative Agent to reimburse the applicable Issuing
Lender for L/C Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be applied to satisfy other Obligations of the
Borrowers under this Agreement.

3.10 Additional Issuing Lenders. The Borrower Representative may, at any time
and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld, conditioned or delayed) and such
Lender, designate one or more additional Lenders to act as an issuing lender
under the terms of this Agreement. Any Lender designated as an issuing lender
pursuant to this Subsection 3.10 shall be deemed to be an “Issuing Lender” (in
addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other Issuing Lender or Issuing Lenders and such
Lender. The Administrative Agent shall notify the Lenders of any such additional
Issuing Lender. If at any time there is more than one Issuing Lender hereunder,
the Borrower Representative may, in its discretion, select which Issuing Lender
is to issue any particular Letter of Credit.

3.11 Resignation or Removal of the Issuing Lender. Any Issuing Lender may resign
as Issuing Lender hereunder at any time upon at least thirty (30) days’ prior
notice to the Lenders, the Administrative Agent and the Borrower
Representative. Any Issuing Lender may be replaced at any time by written
agreement among the Borrower Representative, each Agent, the replaced Issuing
Lender and the successor Issuing Lender. The Administrative Agent shall notify
the Lenders of any such resignation or replacement of an Issuing Lender. At the
time any such resignation of an Issuing Lender shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the retiring
Issuing Lender pursuant to Subsection 3.3. From and after the effective date of
any such resignation or replacement, (i) the successor Issuing Lender shall have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “Issuing Lender” shall be deemed to refer to such successor
or to any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require. After the resignation or replacement of
an Issuing Lender, the retiring or replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such resignation or replacement, but shall not be required to issue
additional Letters of Credit.

 

90



--------------------------------------------------------------------------------

SECTION 4

General Provisions Applicable to Loans and Letters of Credit

4.1 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Adjusted LIBOR Rate
determined for such day plus the Applicable Margin in effect for such day.

(b) Each ABR Loan shall bear interest for each day that it is outstanding at a
rate per annum equal to the Alternate Base Rate in effect for such day plus the
Applicable Margin in effect for such day.

(c) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any commitment fee, letter of credit
commission, letter of credit fee or other amount payable hereunder shall not be
paid when due (whether at the Stated Maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this Subsection 4.1 plus 2.00%,
(y) in the case of overdue interest, the rate that would be otherwise applicable
to principal of the related Loan pursuant to the relevant foregoing provisions
of this Subsection 4.1 (other than clause (x) above) plus 2.00% and (z) in the
case of, fees, commissions or other amounts, the rate described in clause (b) of
this Subsection 4.1 for ABR Loans that are Revolving Credit Loans accruing
interest at the Alternate Base Rate plus 2.00%, in each case from the date of
such nonpayment until such amount is paid in full (as well after as before any
judgment relating thereto).

(d) Interest shall be payable by in arrears on each Interest Payment Date,
provided that interest accruing pursuant to clause (c) of this Subsection 4.1
shall be payable from time to time on demand.

(e) It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.

4.2 Conversion and Continuation Options.

(a) Subject to its obligations pursuant to Subsection 4.12(c), the applicable
Borrowers may elect from time to time to convert outstanding Revolving Credit
Loans from Eurodollar Loans to ABR Loans by the Borrower Representative giving
the Administrative Agent irrevocable notice of such election prior to 1:00 P.M.,
New York City time two Business Days prior to such election (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion). The Borrowers may elect from time to time to convert outstanding
Revolving Credit Loans from ABR Loans to Eurodollar Loans by the Borrower
Representative giving the Administrative Agent irrevocable notice of such
election prior to 1:00 P.M., New York City time at least three (3) Business Days
prior to such election (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion). Any such notice of
conversion to Eurodollar Loans shall specify the length of the initial Interest
Period or Interest Periods therefor. Upon receipt of any such notice the
Administrative Agent shall promptly notify each affected Lender thereof. All or
any part of outstanding Eurodollar Loans or ABR Loans may be converted

 

91



--------------------------------------------------------------------------------

as provided herein, provided that (i) (unless the Required Lenders otherwise
consent) no Loan may be converted into a Eurodollar Loan when any Default or
Event of Default has occurred and is continuing and, in the case of any Default
(other than any Default under Subsection 9.1(f)), the Administrative Agent has
given notice to the Parent Borrower that no such conversions may be made and
(ii) no Loan may be converted into a Eurodollar Loan after the date that is one
month prior to the Termination Date.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower Representative
giving notice to the Administrative Agent of the length of the next Interest
Period to be applicable to such Loan, determined in accordance with the
applicable provisions of the term “Interest Period” set forth in Subsection 1.1,
provided that no Eurodollar Loan may be continued as such (i) (unless the
Required Lenders otherwise consent) when any Default or Event of Default has
occurred and is continuing and, in the case of any Default (other than any
Default under Subsection 9.1(f)), the Administrative Agent has given notice to
the Borrower Representative that no such continuations may be made or (ii) after
the date that is one month prior to the applicable Termination Date, and
provided, further, that if the Borrower Representative shall fail to give any
required notice as described above in this clause (b) or if such continuation is
not permitted pursuant to the preceding proviso such Eurodollar Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice of continuation pursuant to
this Subsection 4.2(b), the Administrative Agent shall promptly notify each
affected Lender thereof.

4.3 Minimum Amounts; Maximum Sets. All borrowings, conversions and continuations
of Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Set shall be equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof and so that there shall not be more than 15 Sets at any one time
outstanding.

4.4 Optional and Mandatory Prepayments.

(a) The Borrowers may at any time and from time to time prepay the Loans, in
whole or in part, subject to Subsection 4.12, without premium or penalty, upon
notice by the Borrower Representative to the Administrative Agent prior to 1:00
P.M., New York City time at least three (3) Business Days (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the date of prepayment (in the case of Eurodollar Loans),
prior to 12:00 P.M., New York City time at least one Business Day (or such
shorter period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the date of prepayment (in the case of ABR Loans other than
Swingline Loans) or same-day notice by the Borrower Representative to the
Administrative Agent (in the case of (x) Swingline Loans and (y) Reimbursement
Obligations outstanding in Dollars). Such notice shall be irrevocable except as
provided in Subsection 4.4(g). Such notice shall specify, in the case of any
prepayment of Loans, the date and amount of prepayment and whether the
prepayment is (i) of Revolving Credit Loans or Swingline Loans, or a combination
thereof, and (ii) of Eurodollar Loans or ABR Loans, or a combination thereof,
and, in each case if a combination thereof, the principal amount allocable to
each. Any such notice may state that such notice is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Upon
the receipt of any such notice the Administrative Agent shall promptly notify
each affected Lender thereof. If any such notice is given, the amount specified
in such notice shall (subject to Subsection 4.4(g)) be due and payable on the
date specified therein, together with (if a Eurodollar Loan is prepaid other
than at the end of the Interest Period applicable thereto) any amounts payable
pursuant to Subsection 4.12, the Revolving Credit Loans and the Reimbursement
Obligations pursuant to this Section shall (unless the Parent Borrower otherwise
directs) be applied, first, to payment of the Swingline Loans then outstanding,
and second, to payment of the Revolving

 

92



--------------------------------------------------------------------------------

Credit Loans then outstanding, and third, to payment of any Reimbursement
Obligations then outstanding. Partial prepayments pursuant to this Subsection
4.4(a) shall be in multiples of $1,000,000, as applicable, provided that,
notwithstanding the foregoing, any Loan may be prepaid in its entirety.

(b) On any day (other than during an Agent Advance Period) on which the
Aggregate Lender Exposure or the unpaid balance of Extensions of Credit to, or
for the account of, the Borrowers exceeds the Borrowing Base (based on the
Borrowing Base Certificate last delivered) or the total Commitments at such
time, the Borrowers shall prepay on such day the principal of outstanding
Revolving Credit Loans in an amount equal to such excess. If, after giving
effect to the prepayment of all outstanding Revolving Credit Loans, the
aggregate amount of the L/C Obligations exceeds the Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered), the Borrowers shall
pay to the Administrative Agent on such day an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
such L/C Obligations at such time), such cash and/or Cash Equivalents to be held
as security for all obligations of the Borrowers to the Issuing Lenders and the
Revolving Credit Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent.

(c) The Borrowers shall prepay all Swingline Loans then outstanding
simultaneously with each borrowing by them of Revolving Credit Loans.

(d) Prepayments pursuant to Subsection 4.4(b) shall be applied, first, to prepay
Swingline Loans then outstanding, second, to prepay Revolving Credit Loans then
outstanding, third, to pay any Reimbursement Obligations then outstanding and,
last, to cash collateralize all L/C Obligations on terms reasonably satisfactory
to the Administrative Agent.

(e) For avoidance of doubt, the Commitments shall not be correspondingly reduced
by the amount of any prepayments of Revolving Credit Loans, payments of
Reimbursement Obligations and cash collateralizations of L/C Obligations, in
each case, made under Subsections 4.4(b).

(f) Notwithstanding the foregoing provisions of this Subsection 4.4, if at any
time any prepayment of the Loans pursuant to Subsection 4.4(a) or 4.4(b) would
result, after giving effect to the procedures set forth in this Agreement, in
any Borrower incurring breakage costs under Subsection 4.12 as a result of
Eurodollar Loans being prepaid other than on the last day of an Interest Period
with respect thereto, then, the relevant Borrower may, so long as no Default or
Event of Default shall have occurred and be continuing, in its sole discretion,
initially (i) deposit a portion (up to 100.0%) of the amounts that otherwise
would have been paid in respect of such Eurodollar Loans with the Administrative
Agent (which deposit must be equal in amount to the amount of such Eurodollar
Loans not immediately prepaid), to be held as security for the obligations of
such Borrowers to make such prepayment pursuant to a cash collateral agreement
to be entered into on terms reasonably satisfactory to the Administrative Agent
with such cash collateral to be directly applied upon the first occurrence
thereafter of the last day of an Interest Period with respect to such Eurodollar
Loans (or such earlier date or dates as shall be requested by such Borrower) or
(ii) make a prepayment of the Revolving Credit Loans in accordance with
Subsection 4.4(a) with an amount equal to a portion (up to 100.0%) of the
amounts that otherwise would have been paid in respect of such Eurodollar Loans
(which prepayment, together with any deposits pursuant to clause (i) above, must
be equal in amount to the amount of such Eurodollar Loans not immediately
prepaid); provided that, notwithstanding anything in this Agreement to the
contrary, none of the Borrowers may request any Extension of Credit under the
Commitments that would reduce Excess Availability to an amount that is less than
the amount of such prepayment until the related portion of such Eurodollar Loans
have been prepaid upon the first occurrence thereafter of the last day of an
Interest Period with respect to such Eurodollar Loans; provided that, in the
case of either clause (i) or (ii) above, such unpaid Eurodollar Loans shall
continue to bear interest in accordance with Subsection 4.1 until such unpaid
Eurodollar Loans or the related portion of such Eurodollar Loans, as the case
may be, have or has been prepaid.

 

93



--------------------------------------------------------------------------------

(g) If a notice of prepayment in connection with a repayment of all outstanding
Loans is given in connection with a conditional notice of termination of
Commitments as contemplated by Subsection 2.3, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Subsection 2.3.

(h) Notwithstanding anything to the contrary herein, this Subsection 4.4 may be
amended (and the Lenders hereby irrevocably authorize the Administrative Agent
to enter into any such amendments) to the extent necessary to reflect differing
amounts payable, and priorities of payments, to Lenders participating in any new
classes or tranches of loans added pursuant to Subsections 2.6, 2.7 and 2.8, as
applicable.

4.5 Commitment Fees; Administrative Agent’s Fee; Other Fees.

(a) Each Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee for the period from and including the first day of
the Commitment Period to the Termination Date, computed at the Applicable
Commitment Fee Rate on the average daily amount of the Unutilized Commitment of
such Revolving Credit Lender during the period for which payment is made,
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Termination Date or such earlier date as the
Commitments shall terminate as provided herein, commencing on the first such
date to occur after the Third Amendment Effective Date.

(b) Each Borrower agrees to pay to the Administrative Agent the fees set forth
in the fourth paragraph under the heading “ABL Facilities Fees” of the Fee
Letter.

4.6 Computation of Interest and Fees.

(a) Interest (other than interest based on the Prime Rate) shall be calculated
on the basis of a 360-day year for the actual days elapsed; and commitment fees
and interest based on the Prime Rate shall be calculated on the basis of a 365
day year (or 366-day year, as the case may be) for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Parent Borrower and
the affected Lenders of each determination of an Adjusted LIBOR Rate. Any change
in the interest rate on a Loan resulting from a change in the Alternate Base
Rate or the Statutory Reserves shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Parent Borrower and the affected
Lenders of the effective date and the amount of each such change in interest
rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on each of
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower Representative or any
Lender, deliver to the Borrower Representative or such Lender a statement
showing in reasonable detail the calculations used by the Administrative Agent
in determining any interest rate pursuant to Subsection 4.1.

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon each of the Borrowers) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR Rate with
respect to any Eurodollar Loan for such Interest Period (the “Affected
Eurodollar Rate”), the Administrative Agent shall give telecopy

 

94



--------------------------------------------------------------------------------

or telephonic notice thereof to the Parent Borrower and the Lenders as soon as
practicable thereafter. If such notice is given (a) any Eurodollar Loans the
rate of interest applicable to which is based on the Affected Eurodollar Rate
requested to be made on the first day of such Interest Period shall be made as
ABR Loans and (b) any Loans that were to have been converted on the first day of
such Interest Period to or continued as Eurodollar Loans the rate of interest
applicable to which is based upon the Affected Eurodollar Rate shall be
converted to or continued as ABR Loans. Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans the rate of interest
applicable to which is based upon the Affected Eurodollar Rate shall be made or
continued as such, nor shall any of the Borrowers have the right to convert ABR
Loans to Eurodollar Loans the rate of interest applicable to which is based upon
the Affected Eurodollar Rate.

4.8 Pro Rata Treatment and Payments.

(a) Except as expressly otherwise provided herein, each borrowing of Revolving
Credit Loans (other than Swingline Loans) by any of the applicable Borrowers
from the Lenders hereunder shall be made, each payment by any of the Borrowers
on account of any commitment fee in respect of the Commitments hereunder shall
be allocated by the Administrative Agent and any reduction of the Commitments of
the Lenders, as applicable, shall be allocated by the Administrative Agent in
each case pro rata according to the Commitment Percentage of the Lenders. Except
as expressly otherwise provided herein, each payment (including each prepayment
(but excluding payments made pursuant to Subsection 2.6, 2.7, 2.8, 4.5(b), 4.9,
4.10, 4.11, 4.12, 4.13(d), 4.15(c), 8.6(b)(ii) (to the extent declined by a
Lender or the Administrative Agent) or 11.1(g))) by any of the applicable
Borrowers on account of principal of and interest on any Revolving Credit Loans
shall be allocated by the Administrative Agent pro rata according to the
respective outstanding principal amounts of such Revolving Credit Loans then
held by the relevant Revolving Credit Lenders, and each payment on account of
principal of and interest on any loans made pursuant to any Tranche established
after the date of this Agreement shall be allocated pro rata (or as may
otherwise be provided for in the applicable amendment to this Agreement relating
to such Tranche) among the Lenders with Incremental Revolving Commitments in
respect thereof or with participations in such Tranche (in each case subject to
any limitations on non-pro rata payments otherwise provided for in Subsection
2.6(b)(i)(E) or 2.6(b)(ii)). All payments (including prepayments) to be made by
any of the Borrowers hereunder, whether on account of principal, interest, fees,
Reimbursement Obligations or otherwise, shall be made without set-off or
counterclaim and shall be made on or prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 P.M., New York City time), on the due
date thereof to the Administrative Agent for the account of the Lenders holding
the relevant Loans, the Lenders, the Administrative Agent, or the Other
Representatives, as the case may be, at the Administrative Agent’s office
specified in Subsection 11.2, in Dollars, and in immediately available
funds. Payments received by the Administrative Agent after such time shall, at
the option of the Administrative Agent, be deemed to have been received on the
next Business Day. The Administrative Agent shall distribute such payments to
such Lenders or Other Representatives, as the case may be, if any such payment
is received prior to 2:00 P.M., New York City time, on a Business Day, in like
funds as received prior to the end of such Business Day and otherwise the
Administrative Agent shall distribute such payment to such Lenders or Other
Representatives, as the case may be, on the next succeeding Business Day. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day (and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension) unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. This Subsection 4.8(a) may be
amended

 

95



--------------------------------------------------------------------------------

in accordance with Subsection 11.1(d) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new classes or tranches of loans added pursuant to Subsections 2.6, 2.7
and 2.8, as applicable.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrowers in
respect of such borrowing a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Subsection
4.8(b) shall be conclusive in the absence of manifest error. If such Lender’s
share of such borrowing is not made available to the Administrative Agent by
such Lender within three Business Days of such Borrowing Date, (x) the
Administrative Agent shall notify the Parent Borrower of the failure of such
Lender to make such amount available to the Administrative Agent and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder on demand from
such Borrower and (y) then such Borrower may, without waiving or limiting any
rights or remedies it may have against such Lender hereunder or under applicable
law or otherwise, borrow a like amount on an unsecured basis from any commercial
bank for a period ending on the date upon which such Lender does in fact make
such borrowing available, provided that at the time such borrowing is made and
at all times while such amount is outstanding such Borrower would be permitted
to borrow such amount pursuant to Subsection 2.1.

4.9 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof occurring after the Third Amendment Effective Date shall make it
unlawful for any Lender to make or maintain any Eurodollar Loans as contemplated
by this Agreement (“Affected Loans”), (a) such Lender shall promptly give
written notice of such circumstances to the Borrower Representative and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan (or a
Swingline Loan) when an Affected Loan is requested and (c) such Lender’s Loans
then outstanding as Affected Loans, if any, shall be converted automatically to
ABR Loans on the respective last days of the then current Interest Periods with
respect to such Affected Loans or within such earlier period as required by
law. If any such conversion or prepayment of an Affected Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the applicable Borrower shall pay to such Lender such amounts, if any,
as may be required pursuant to Subsection 4.12.

4.10 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender or any Issuing
Lender, or compliance by any Lender or any Issuing Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Third
Amendment Effective Date (or, if later, the date on which such Lender becomes a
Lender or such Issuing Lender becomes an Issuing Lender):

(i) shall subject such Lender or such Issuing Lender to any Tax of any kind
whatsoever with respect to any Letter of Credit, any L/C Request or any
Eurodollar Loans made or maintained by it or its obligation to make or maintain
Eurodollar Loans, or change the basis of taxation of payments to such Lender in
respect thereof, in each case, except for Non-Excluded Taxes, Taxes imposed by
FATCA and Taxes measured by or imposed upon net income, or franchise Taxes, or
Taxes measured by or imposed upon overall capital or net worth, or branch Taxes
(in the case of such capital, net worth or branch Taxes, imposed in lieu of such
net income Tax), of such Lender, such Issuing Lender or its applicable lending
office, branch, or any affiliate thereof;

 

96



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

(iii) shall impose on such Lender or such Issuing Lender any other condition
(excluding any Tax of any kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender or
such Issuing Lender, by an amount which such Lender or such Issuing Lender deems
to be material, of making, converting into, continuing or maintaining Eurodollar
Loans, or issuing or participating in Letters of Credit or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, upon notice to
the Parent Borrower from such Lender, through the Administrative Agent in
accordance herewith, the applicable Borrower shall promptly pay such Lender or
such Issuing Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable with
respect to such Eurodollar Loans, or Letters of Credit, provided that, in any
such case, such Borrower may elect to convert the Eurodollar Loans made by such
Lender hereunder to ABR Loans by giving the Administrative Agent at least one
Business Days’ notice of such election (or such shorter period as may be agreed
by the Administrative Agent in its reasonable discretion), in which case such
Borrower shall promptly pay to such Lender, upon demand, without duplication,
amounts theretofore required to be paid to such Lender pursuant to this
Subsection 4.10(a) and such amounts, if any, as may be required pursuant to
Subsection 4.12. If any Lender becomes entitled to claim any additional amounts
pursuant to this Subsection 4.10(a), it shall provide prompt notice thereof to
the Parent Borrower, through the Administrative Agent, certifying (x) that one
of the events described in this clause (a) has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by such Lender and a reasonably detailed explanation of the calculation
thereof. Such a certificate as to any additional amounts payable pursuant to
this Subsection 4.10(a) submitted by such Lender, through the Administrative
Agent, to the Parent Borrower shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

(b) If any Lender or any Issuing Lender shall have determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or
liquidity or in the interpretation or application thereof or compliance by such
Lender or such Issuing Lender or any corporation controlling such Lender or such
Issuing Lender with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the Third Amendment Effective Date,
does or shall have the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of such Lender’s or such Issuing
Lender’s obligations hereunder or under or in respect of any Letter of Credit to
a level below that which such Lender or such corporation could have achieved but
for such change or compliance (taking into consideration

 

97



--------------------------------------------------------------------------------

such Lender’s or such Issuing Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender or
such Issuing Lender to be material, then from time to time, within ten Business
Days after submission by such Lender to the Parent Borrower (through the
Administrative Agent) of a written request therefor certifying (x) that one of
the events described in this clause (b) has occurred and describing in
reasonable detail the nature of such event, (y) as to the reduction of the rate
of return on capital resulting from such event and (z) as to the additional
amount or amounts demanded by such Lender or such Issuing Lender or corporation
and a reasonably detailed explanation of the calculation thereof, the applicable
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or corporation for such reduction. Such a certificate as
to any additional amounts payable pursuant to this Subsection 4.10(b) submitted
by such Lender, through the Administrative Agent, to the Parent Borrower shall
be conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith shall be deemed to have been enacted, adopted or issued, as
applicable, subsequent to the Third Amendment Effective Date for all purposes
herein and (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to have been enacted, adopted or issued, as applicable, subsequent to
the Third Amendment Effective Date for all purposes herein.

4.11 Taxes.

(a) Except as provided below in this Subsection 4.11 or as required by law, all
payments made by each of the Borrowers or the Agents under this Agreement and
any Notes shall be made free and clear of, and without deduction or withholding
for or on account of any Taxes; provided that if any Non-Excluded Taxes are
required to be withheld from any amounts payable by any Borrower to any Agent or
any Lender hereunder or under any Notes, the amounts so payable by such Borrower
shall be increased to the extent necessary to yield to such Agent or such Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that each of the Borrowers shall be entitled to deduct and
withhold, and the Borrowers shall not be required to indemnify for any
Non-Excluded Taxes, and any such amounts payable by any Borrower to or for the
account of any Agent or Lender, shall not be increased (x) if such Agent or
Lender fails to comply with the requirements of clauses (b), (c) or (d) of this
Subsection 4.11 or with the requirements of Subsection 4.13, or (y) with respect
to any Non-Excluded Taxes imposed in connection with the payment of any fees
paid under this Agreement unless such Non-Excluded Taxes are imposed as a result
of a Change in Law, or (z) with respect to any Non-Excluded Taxes imposed by the
United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed as a result of a change in treaty, law or
regulation that occurred after such Agent became an Agent hereunder or such
Lender became a Lender hereunder (or, if such Agent or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, after
the relevant beneficiary or member of such Agent or Lender became such a
beneficiary or member, if later) (any such change, at such time, a “Change in
Law”). Whenever any Non-Excluded Taxes are payable by any Borrower, as promptly
as possible thereafter such Borrower shall send to the Administrative Agent for
its own account or for the account of the respective Lender or Agent, as the
case may be, a certified copy of an original official receipt received by such
Borrower showing payment thereof. If any Borrower fails to pay any Non-Excluded
Taxes when due to the appropriate Governmental Authority in accordance with
applicable law or fails to remit to the Administrative Agent the required
receipts or other required

 

98



--------------------------------------------------------------------------------

documentary evidence, such Borrower shall indemnify the Administrative Agent,
the Lenders and the Agents for any incremental Taxes, interest or penalties that
may become payable by the Administrative Agent or any Lender as a result of any
such failure. The agreements in this Subsection 4.11 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

(b) Each Agent and each Lender that is not a United States Person shall:

(i) (1) on or before the date of any payment by any of the Borrowers under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrowers and the Administrative Agent (A) two duly completed copies of
Internal Revenue Service Form W-8BEN (certifying that it is a resident of the
applicable country within the meaning of the income tax treaty between the
United States and that country) or Form W-8ECI, or successor applicable form, as
the case may be, in each case certifying that it is entitled to receive all
payments under this Agreement and any Notes without deduction or withholding of
any United States federal income taxes, and (B) such other forms, documentation
or certifications, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes;

(2) deliver to the Borrowers and the Administrative Agent two further copies of
any such form or certification provided in Subsection 4.11(b)(i)(1) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form or
certificate previously delivered by it to the Borrowers;

(3) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by any Borrower or the
Administrative Agent; and

(4) deliver, to the extent legally entitled to do so, upon reasonable request by
the Parent Borrower, to the Parent Borrower and the Administrative Agent such
other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from withholding with respect to
payments under this Agreement and any Notes, provided that in determining the
reasonableness of a request under this clause (4) such Lender shall be entitled
to consider the cost (to the extent unreimbursed by any Loan Party) which would
be imposed on such Lender of complying with such request; or

(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption,”

(1) represent to the Borrowers and the Administrative Agent that it is not (A) a
bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;

(2) deliver to the Borrowers on or before the date of any payment by any of the
Borrowers with a copy to the Administrative Agent, (A) two certificates
substantially in the form of Exhibit D to the Original Credit Agreement (any
such certificate a “U.S. Tax Compliance Certificate”) and (B) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, or
successor applicable form, certifying to such Lender’s legal entitlement at the
date of such form to an exemption from U.S. withholding tax under the provisions
of Section 871(h) or Section 881(c) of the Code with respect to payments to be
made under this Agreement and any Notes and (C) such other forms, documentation
or certifications, as the case may be certifying that it is entitled to

 

99



--------------------------------------------------------------------------------

an exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes (and shall also deliver to the Borrowers and
the Administrative Agent two further copies of such form or certificate on or
before the date it expires or becomes obsolete and after the occurrence of any
event requiring a change in the most recently provided form or certificate and,
if necessary, obtain any extensions of time reasonably requested by any Borrower
or the Administrative Agent for filing and completing such forms or
certificates); and

(3) deliver, to the extent legally entitled to do so, upon reasonable request by
any Borrower, to the Borrowers and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from withholding with respect to payments under this
Agreement and any Notes, provided that in determining the reasonableness of a
request under this clause (3) such Lender shall be entitled to consider the cost
(to the extent unreimbursed by any of the Borrowers) which would be imposed on
such Lender of complying with such request; or

(iii) in the case of any such Agent or Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes,

(1) on or before the date of any payment by any of the Borrowers under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrowers and the Administrative Agent two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY and, if any beneficiary or
member of such Lender is claiming the so-called “portfolio interest exemption,”
(I) represent to the Borrowers and the Administrative Agent that such Lender is
not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (II) also deliver to the Borrowers and the
Administrative Agent two U.S. Tax Compliance Certificates certifying to such
Lender’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 881(c) of the Code with
respect to payments to be made under this Agreement and any Notes; and

(A) with respect to each beneficiary or member of such Agent or Lender that is
not claiming the so-called “portfolio interest exemption,” also deliver to the
Borrowers and the Administrative Agent (I) two duly completed copies of Internal
Revenue Service Form W-8BEN (certifying that such beneficiary or member is a
resident of the applicable country within the meaning of the income tax treaty
between the United States and that country), Form W-8ECI or Form W-9, or
successor applicable form, as the case may be, in each case so that each such
beneficiary or member is entitled to receive all payments under this Agreement
and any Notes without deduction or withholding of any United States federal
income taxes and (II) such other forms, documentation or certifications, as the
case may be, certifying that each such beneficiary or member is entitled to an
exemption from United States backup withholding tax with respect to all payments
under this Agreement and any Notes; and

(B) with respect to each beneficiary or member of such Lender that is claiming
the so-called “portfolio interest exemption,” (I) represent to the Borrowers and
the Administrative Agent that such beneficiary or member is not (1) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent

 

100



--------------------------------------------------------------------------------

shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (II) also deliver to the Borrowers and the
Administrative Agent two U.S. Tax Compliance Certificates from each beneficiary
or member and two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN, or successor applicable form, certifying to such
beneficiary’s or member’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes, and (III) also delivers to Borrowers and the
Administrative Agent such other forms, documentation or certifications, as the
case may be, certifying that it is entitled to an exemption from United States
backup withholding tax with respect to payments under this Agreement and any
Notes;

(2) deliver to the Borrowers and the Administrative Agent two further copies of
any such forms, certificates or certifications referred to above on or before
the date any such form, certificate or certification expires or becomes
obsolete, or any beneficiary or member changes, and after the occurrence of any
event requiring a change in the most recently provided form, certificate or
certification and obtain such extensions of time reasonably requested by any
Borrower or the Administrative Agent for filing and completing such forms,
certificates or certifications; and

(3) deliver, to the extent legally entitled to do so, upon reasonable request by
any Borrower, to the Borrowers and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Agent or Lender (or beneficiary or member) to an exemption from withholding with
respect to payments under this Agreement and any Notes, provided that in
determining the reasonableness of a request under this clause (iii) such Agent
or Lender shall be entitled to consider the cost (to the extent unreimbursed by
any of the Borrowers) which would be imposed on such Agent or Lender (or
beneficiary or member) of complying with such request;

unless in any such case there has been a Change in Law which renders all such
forms inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Parent Borrower and
the Administrative Agent.

(c) Each Lender and each Agent, in each case that is a United States Person,
shall on or before the date of any payment by any Borrower under this Agreement
or any Notes to such Lender or Agent, deliver to such Borrower and the
Administrative Agent two duly completed copies of Internal Revenue Service Form
W-9, or successor form, certifying that such Lender or Agent is a United States
Person and that such Lender or Agent is entitled to complete exemption from
United States backup withholding tax.

(d) Notwithstanding the foregoing, on or before the date of any payment by any
of the Borrowers under this Agreement or any Notes to the Administrative Agent,
the Administrative Agent shall:

(i) deliver to the Borrowers (A) two duly completed copies of Internal Revenue
Service Form W-8ECI, or successor applicable form, with respect to any amounts
payable to the Administrative Agent for its own account, (B) two duly completed
copies of Internal Revenue Service Form W-8IMY, or successor applicable form,
with respect to any amounts payable to the

 

101



--------------------------------------------------------------------------------

Administrative Agent for the account of others, certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrowers to be treated as a U.S. person with respect to such payments (and the
Borrowers and the Administrative Agent agree to so treat the Administrative
Agent as a U.S. person with respect to such payments as contemplated by U.S.
Treasury Regulation § 1.1441-1(b)(2)(iv)) or (C) such other forms or
certifications as may be sufficient under applicable law to establish that the
Administrative Agent is entitled to receive any payment by any of the Borrowers
under this Agreement or any Notes (whether for its own account or for the
account of others) without deduction or withholding of any United States federal
income taxes;

(ii) deliver to the Borrowers two further copies of any such form or
certification provided in Subsection 4.11(d)(i) on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form or certificate
previously delivered by it to the Borrowers; and

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by any Borrower or the
Administrative Agent.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Administrative Agent and the Borrowers, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrowers, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Administrative Agent or the Borrowers as may be necessary for the Administrative
Agent and the Borrowers to comply with their respective obligations (including
any applicable reporting requirements) under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment

4.12 Indemnity. Each Borrower agrees to indemnify each Lender in respect of
Extensions of Credit made, or requested to be made, to the Borrowers and to hold
each such Lender harmless from any loss or expense which such Lender may sustain
or incur (other than through such Lender’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
nonappealable decision) as a consequence of (a) default by such Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans,
after the Parent Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by such Borrower in making
any prepayment or conversion of Eurodollar Loans after the Borrower
Representative has given a notice thereof in accordance with the provisions of
this Agreement or (c) the making of a payment or prepayment of Eurodollar Loans
or the conversion of Eurodollar Loans on a day which is not the last day of an
Interest Period with respect thereto. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid, or converted, or not so borrowed, converted or
continued, for the period from the date of such prepayment or conversion or of
such failure to borrow, convert or continue to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) in
each case at the applicable rate of interest for such Eurodollar Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. If any Lender becomes entitled to claim any amounts under the indemnity
contained in this Subsection 4.12, it shall provide prompt notice thereof to the
Parent Borrower, through the Administrative

 

102



--------------------------------------------------------------------------------

Agent, certifying (x) that one of the events described in clause (a), (b) or (c)
has occurred and describing in reasonable detail the nature of such event, (y)
as to the loss or expense sustained or incurred by such Lender as a consequence
thereof and (z) as to the amount for which such Lender seeks indemnification
hereunder and a reasonably detailed explanation of the calculation thereof. Such
a certificate as to any indemnification pursuant to this Subsection 4.12
submitted by such Lender, through the Administrative Agent, to the Parent
Borrower shall be conclusive in the absence of manifest error. The Parent
Borrower shall pay (or cause the relevant Borrower to pay) such Lender the
amount shown as due on any such certificate within five Business Days after
receipt thereof. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

4.13 Certain Rules Relating to the Payment of Additional Amounts.

(a) Upon the request, and at the expense of the applicable Borrower, each Lender
to which any of the Borrowers is required to pay any additional amount pursuant
to Subsection 4.10 or 4.11, and any Participant in respect of whose
participation such payment is required, shall reasonably afford such Borrower
the opportunity to contest, and reasonably cooperate with such Borrower in
contesting, the imposition of any Non-Excluded Tax giving rise to such payment;
provided that (i) such Lender shall not be required to afford such Borrower the
opportunity to so contest unless such Borrower shall have confirmed in writing
to such Lender its obligation to pay such amounts pursuant to this Agreement and
(ii) such Borrower shall reimburse such Lender for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with such
Borrower in contesting the imposition of such Non-Excluded Tax; provided,
however, that notwithstanding the foregoing no Lender shall be required to
afford any Borrower the opportunity to contest, or cooperate with such Borrower
in contesting, the imposition of any Non-Excluded Taxes, if such Lender in its
sole discretion in good faith determines that to do so would have an adverse
effect on it.

(b) If a Lender changes its applicable lending office (other than (i) pursuant
to clause (c) below or (ii) after an Event of Default under Subsection 9.1(a) or
9.1(f) has occurred and is continuing) and the effect of such change, as of the
date of such change, would be to cause any of the Borrowers to become obligated
to pay any additional amount under Subsection 4.10 or 4.11, such Borrower shall
not be obligated to pay such additional amount.

(c) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender by any of the Borrowers pursuant to Subsection 4.10 or 4.11 or result in
Affected Loans or commitments to make Affected Loans being automatically
converted to ABR Loans or commitments to make ABR Loans, as the case may be,
pursuant to Subsection 4.9, such Lender shall promptly notify the Parent
Borrower and the Administrative Agent and shall take such steps as may
reasonably be available to it to mitigate the effects of such condition or event
(which shall include efforts to rebook the Loans held by such Lender at another
lending office, or through another branch or an affiliate, of such Lender);
provided that such Lender shall not be required to take any step that, in its
reasonable judgment, would be materially disadvantageous to its business or
operations or would require it to incur additional costs (unless the Parent
Borrower agrees to reimburse such Lender for the reasonable incremental
out-of-pocket costs thereof).

(d) If any of the Borrowers shall become obligated to pay additional amounts
pursuant to Subsection 4.10 or 4.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under Subsection
4.10 or 4.11 or if Affected Loans or commitments to make Affected Loans are
automatically converted to ABR Loans or commitments to make ABR Loans, as the
case may be, under Subsection 4.9 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for such conversion under
Subsection 4.9, the applicable Borrower shall have the right, for so long as
such obligation remains, (i) with the assistance of the Administrative Agent to
seek one or

 

103



--------------------------------------------------------------------------------

more substitute Lenders reasonably satisfactory to the Administrative Agent and
such Borrower to purchase the affected Loan, in whole or in part, at an
aggregate price no less than such Loan’s principal amount plus accrued interest,
and assume the affected obligations under this Agreement, or (ii) so long as no
Event of Default under Subsection 9.1(a) or 9.1(f) then exists or will exist
immediately after giving effect to the respective prepayment, upon notice to the
Administrative Agent to prepay the affected Loan, in whole or in part, subject
to Subsection 4.12, without premium or penalty and terminate the Commitments in
respect of the Revolving Credit Facility of such Lender. In the case of the
substitution of a Lender, then, the Parent Borrower, any other applicable
Borrower, the Administrative Agent, the affected Lender, and any substitute
Lender shall execute and deliver an appropriately completed Assignment and
Acceptance pursuant to Subsection 11.6(b) to effect the assignment of rights to,
and the assumption of obligations by, the substitute Lender; provided that any
fees required to be paid by Subsection 11.6(b) in connection with such
assignment shall be paid by the Parent Borrower or the substitute Lender. In the
case of a prepayment of an affected Loan, the amount specified in the notice
shall be due and payable on the date specified therein, together with any
accrued interest to such date on the amount prepaid. In the case of each of the
substitution of a Lender and of the prepayment of an affected Loan, the
applicable Borrower shall first pay the affected Lender any additional amounts
owing under Subsections 4.10 and 4.11 (as well as any commitment fees and other
amounts then due and owing to such Lender, including any amounts under this
Subsection 4.13) prior to such substitution or prepayment. In the case of the
substitution of a Lender pursuant to this Subsection 4.13(d) or Subsection
4.15(c)(i), if the Lender being replaced does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement by the later of (a) the date
on which the assignee Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrowers owing to such replaced Lender relating to the Loans
and participations so assigned shall be paid in full by the assignee Lender
and/or the Parent Borrower to such Lender being replaced, then the Lender being
replaced shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the applicable
Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Lender.

(e) If any Agent or any Lender receives a refund directly attributable to Taxes
for which any of the Borrowers has made additional payments pursuant to
Subsection 4.10(a) or 4.11(a), such Agent or such Lender, as the case may be,
shall promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to such Borrower; provided, however, that such
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

(f) The obligations of any Agent, Lender or Participant under this Subsection
4.13 shall survive the termination of this Agreement and the payment of the
Loans and all amounts payable hereunder.

4.14 Controls on Prepayment if Aggregate Outstanding Credit Exceeds Aggregate
Revolving Credit Loan Commitments.

(a) In addition to the provisions set forth in Subsection 4.4(b), the Parent
Borrower will implement and maintain internal controls to monitor the borrowings
and repayments of Loans by the Borrowers and the issuance of and drawings under
Letters of Credit, with the objective of preventing any request for an Extension
of Credit that would result in (i) the Aggregate Outstanding Credit with respect
to all of the Revolving Credit Lenders (including the Swingline Lender) being in
excess of the aggregate Commitments then in effect or (ii) any other
circumstance under which an Extension of Credit would not be permitted pursuant
to Subsection 2.1(a).

(b) The Administrative Agent will calculate the Aggregate Outstanding Credit
with respect to all of (A) the Revolving Credit Lenders and (B) the Lenders (in
each case, including the Swingline Lender) from time to time, and in any event
not less frequently than once during each calendar week. In making such
calculations, the Administrative Agent will rely on the information most
recently received by it from the Swingline Lender in respect of outstanding
Swingline Loans and from the Issuing Lenders in respect of outstanding L/C
Obligations.

 

104



--------------------------------------------------------------------------------

4.15 Defaulting Lenders. Notwithstanding anything contained in this Agreement to
the contrary, if any Revolving Credit Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Revolving Credit Lender
is a Defaulting Lender:

(a) no commitment fee shall accrue for the account of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender (except to the extent it is
payable to the Issuing Lender pursuant to clause (d)(v) below);

(b) in determining the Required Lenders or Supermajority Lenders, any Lender
that at the time is a Defaulting Lender (and the Revolving Credit Loans and/or
Commitment of such Defaulting Lender) shall be excluded and disregarded;

(c) the Parent Borrower shall have the right, at its sole expense and effort (i)
to seek one or more Persons reasonably satisfactory to the Administrative Agent
and the Parent Borrower to each become a substitute Revolving Credit Lender and
assume all or part of the Commitment of any Defaulting Lender and the Parent
Borrower, the Administrative Agent and any such substitute Revolving Credit
Lender shall execute and deliver, and such Defaulting Lender shall thereupon be
deemed to have executed and delivered, an appropriately completed Assignment and
Acceptance to effect such substitution or (ii) so long as no Event of Default
under Subsection 9.1(a) or 9.1(f) then exists or will exist immediately after
giving effect to the respective prepayment, upon notice to the Administrative
Agent, to prepay the Loans and, at the Parent Borrower’s option, terminate the
Commitments of such Defaulting Lender, in whole or in part, without premium or
penalty;

(d) if any Swingline Exposure exists or any L/C Obligations exist at the time a
Revolving Credit Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and L/C Obligations shall be
re-allocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages but only to the extent the sum of all
Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and L/C Obligations does not exceed the total of all
Non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, cash collateralize such Defaulting Lender’s
L/C Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) on terms reasonably satisfactory to the Administrative Agent
for so long as such L/C Obligations are outstanding;

 

105



--------------------------------------------------------------------------------

(iii) if any portion of such Defaulting Lender’s L/C Obligations is cash
collateralized pursuant to clause (ii) above, the Borrowers shall not be
required to pay the L/C Fee for participation with respect to such portion of
such Defaulting Lender’s L/C Exposure so long as it is cash collateralized;

(iv) if any portion of such Defaulting Lender’s L/C Obligations is reallocated
to the Non-Defaulting Lenders pursuant to clause (i) above, then the letter of
credit commission with respect to such portion shall be allocated among the
Non-Defaulting Lenders in accordance with their Commitment Percentages; or

(v) if any portion of such Defaulting Lender’s L/C Obligations is neither cash
collateralized nor reallocated pursuant to this Subsection 4.15(d), then,
without prejudice to any rights or remedies of the Issuing Lender or any
Revolving Credit Lender hereunder, the commitment fee that otherwise would have
been payable to such Defaulting Lender (with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Obligations) and
the letter of credit commission payable with respect to such Defaulting Lender’s
L/C Obligations shall be payable to the Issuing Lender until such L/C
Obligations are cash collateralized and/or reallocated;

(e) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless they are
respectively satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateralized on terms
reasonably satisfactory to the Administrative Agent, and participations in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (and Defaulting Lenders shall not participate
therein); and

(f) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Subsection 11.7) may,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any applicable Requirements of Law, be applied at such time or times as may
be determined by the Administrative Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Lender or Swingline Lender hereunder, (iii) third, to the
funding of any Loan or the funding or cash collateralization of any
participation in any Swingline Loan or Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Parent Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to the Borrowers or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by a Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of L/C Disbursements in respect of which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Subsection 6.2 are satisfied, such payment
shall be applied solely to prepay the Loans of, and Reimbursement Obligations
owed to, all Non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or Reimbursement Obligations owed to, any Defaulting
Lender.

 

106



--------------------------------------------------------------------------------

(g) In the event that the Administrative Agent, the Borrower Representative,
each applicable Issuing Lender or the Swingline Lender, as the case may be, each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Swingline Exposure and L/C
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Commitment Percentage. The rights and remedies against a Defaulting Lender under
this Subsection 4.15 are in addition to other rights and remedies that the
Borrowers, the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Non-Defaulting Lenders may have against such Defaulting Lender. The
arrangements permitted or required by this Subsection 4.15 shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.

4.16 Cash Management.

(a) Within 90 days after the date hereof (or such later date as may be agreed by
the Security Agents), the Borrowers shall deliver to the Security Agents a
Schedule 4.16, Parts 1 to 5 respectively (which may be modified from time to
time by notice to the Security Agents or in accordance with Subsection 4.16(i)),
which schedule shall provide a list of all Related Corporation DDAs, Related
Corporation Concentration Accounts, Loan Party DDAs, Loan Party Concentration
Accounts and Restricted Bank Accounts that are maintained by the Related
Corporations and the Loan Parties, as applicable, and which schedule shall
include (except for the schedules relating to Related Corporation DDAs and
Related Corporation Concentration Accounts), with respect to each depository (i)
the name and address of such depository; (ii) the account number(s) (and account
name(s) of such bank account(s)) maintained with such depository; and (iii) a
contact person at such depository.

(b) Except as otherwise agreed by the Security Agents, and subject to clauses
(c), (d) and (o) below, after the Third Amendment Effective Date the Parent
Borrower shall, and shall cause each Loan Party to, as applicable:

(i) at all times on and after the Third Amendment Effective Date, instruct
each Account Debtor of any Loan Party with respect to any Eligible Account that
remits payments thereon by ACH or wire transfer to cause (i) such payments to be
made to a Loan Party DDA or a Loan Party Concentration Account and (ii) payments
in respect of Restricted Government Accounts to be made to such Loan Party DDA
or Loan Party Concentration Account that is not a Blocked Account and instruct
each depository institution for each Loan Party DDA (other than Excluded Bank
Accounts) to sweep the entire available balance in excess of the Target Amount
at the end of each Business Day in such Loan Party DDA to one of the Loan Party
Concentration Accounts no less frequently than on a daily basis,

(ii) at all times on and after the Third Amendment Effective Date, use
commercially reasonable efforts to cause each Related Corporation to (w)
instruct each Account Debtor of such Related Corporation with respect to any
Eligible Account that remits payments thereon by ACH or wire transfer to cause
(i) such payments to be made to a Related Corporation DDA, Related Corporation
Concentration Account, Loan Party DDA or a Loan Party Concentration Account and
(ii) payments in respect of Restricted Government Accounts to be made to such
Related Corporation DDA, Related Corporation Concentration Account, Loan Party
DDA or Loan Party Concentration Account that is not a Blocked Account and (x)
instruct each depository institution for each Related Corporation DDA (other
than an Excluded Bank Account) to sweep the entire available balance in excess
of the Target Amount at the end of each Business Day in such Related Corporation
DDA to one of the Related Corporation Concentration Accounts or Loan Party
Concentration

 

107



--------------------------------------------------------------------------------

Accounts no less frequently than on a daily basis, or (y) transfer the entire
available balance in excess of the Target Amount at the end of each Business Day
in all Related Corporation DDAs not subject to instructions given in accordance
with clause (x) above to one of Related Corporation Concentration Accounts or
the Loan Party Concentration Accounts no less frequently than on a daily basis,

(iii) at all times on and after the Third Amendment Effective Date, use
commercially reasonable efforts to cause each Related Corporation with a Related
Corporation Concentration Account to (x) instruct each depository institution
for each Related Corporation Concentration Account (other than an Excluded Bank
Account) to sweep the entire available balance in excess of the Target Amount at
the end of each Business Day in such Related Corporation Concentration Account
to (directly, or through one or more of the Related Corporation Concentration
Accounts) Loan Party Concentration Accounts no less frequently than on a daily
basis, or (y) transfer the entire available balance in excess of the Target
Amount at the end of each Business Day in all Related Corporation Concentration
Account not subject to instructions given in accordance with clause (x) above to
(directly, or through one or more of the Related Corporation Concentration
Accounts) the Loan Party Concentration Accounts no less frequently than on a
daily basis,

(iv) enter, or cause the applicable Loan Party to enter, into a blocked account
agreement (each, a “Blocked Account Agreement”), in form reasonably satisfactory
to the Administrative Agent, with the Administrative Agent or the Collateral
Agent and any depositary with which such Loan Party maintains a Loan Party
Concentration Account (and, at the option of the Parent Borrower, a Loan Party
DDA) (each such account, a “Blocked Account”), covering each such Loan Party
Concentration Account (and, at the option of the Parent Borrower, one or more
Loan Party DDAs) maintained with such depositary,

(v) (A) instruct all Account Debtors of such Loan Party that remit payments of
Accounts regularly by check pursuant to arrangements with such Loan Party to
remit all such payments (other than (i) any Accounts (or any payment thereof)
that are to be deposited in Excluded Bank Accounts or (ii) any Accounts (or any
payment thereof) excluded from the Collateral pursuant to any Security Document,
including Excluded Assets), to the applicable “P.O. Boxes” or “Lockbox
Addresses” with respect to the applicable Loan Party DDA or any applicable Loan
Party Concentration Account, which remittances shall be collected by the
applicable depositary and deposited in the applicable Loan Party DDA or the
applicable Loan Party Concentration Account or (B) cause any checks relating to
any such Accounts to be deposited in the applicable Loan Party DDA or applicable
Loan Party Concentration Account within two (2) Business Days after such check
is received by such Loan Party; provided that the applicable Loan Party will
instruct the applicable depository or otherwise use commercially reasonable
efforts to cause such checks in respect of Restricted Government Accounts to not
be deposited into Blocked Accounts, and

(vi) Use commercially reasonable efforts to cause each Related Corporation with
Accounts intended to be included as Eligible Accounts to (A) instruct all
Account Debtors of such Related Corporation that remit payments of Accounts
regularly by check pursuant to arrangements with such Related Corporation to
remit all such payments (other than (i) any Accounts (or any payment thereof)
that are to be deposited in Excluded Bank Accounts or (ii) any Accounts (or any
payment thereof) excluded from the Collateral pursuant to any Security Document,
including Excluded Assets) to the applicable “P.O. Boxes” or “Lockbox Addresses”
with respect to the applicable Related Corporation DDA, which remittances shall
be collected by the applicable depositary and deposited in the applicable
Related Corporation DDA or (B) cause any checks relating to any such Accounts to
be deposited in the applicable Related Corporation DDA within two (2) Business
Days after such check is received by such Related Corporation or Loan Party, as
the case may be.

 

108



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of clause (b) above, (i) in relation to the
DDAs and Related Corporation Concentration Accounts, it will not be a breach of
the covenants contained in clause (b) above with respect to any DDA or Related
Corporation Concentration Account if the amount that is not transferred from
such DDA or Related Corporation Concentration Account to any Loan Party
Concentration Account, when aggregated with the amounts not transferred from all
other DDAs and Related Corporation Concentration Accounts to any Loan Party
Concentration Account (but excluding for this purpose any amounts permitted to
remain in any Restricted Bank Account and any amounts in any Loan Party DDAs
that are Blocked Accounts), does not at any time exceed the sum of the Target
Amount plus the Business Development Amount and (ii) arrangements entered into
with the Collateral Agent in connection with the Original Credit Agreement, to
the extent otherwise satisfying the requirements set forth above, shall be taken
into account in determining compliance with this covenant.

(d) Notwithstanding the provisions of clause (b) above, with respect to any DDA
or Concentration Account that has been designated as a Restricted Bank Account
in accordance with Subsection 4.16(k), the provisions of clause (b) shall not
apply to such Restricted Bank Account to the extent of any legal restriction or
requirement (including under applicable law, statute, ordinance, code, decree,
treaty, rule or regulation, pursuant to the determination or order of any court,
tribunal, administrative agency or other Governmental Authority or to the extent
otherwise requested or required by any Governmental Authority, each, for
purposes of this Subsection 4.16 a “legal requirement”), or any contractual
requirement applicable to such Person or its assets or to which such person or
its assets are bound or subject, which either prohibits the transfer of any
funds in such Restricted Bank Account or requires a minimum credit balance to be
maintained in such Restricted Bank Account, for so long as such legal
requirement or contractual requirement remains in effect, provided that the
amount in such Restricted Bank Account which may not be transferred, or the
minimum credit balance that must be maintained, in each case unless otherwise
further notified, shall not exceed the applicable affected amount notified by
the Parent Borrower to the Security Agents at the time of designation of such
bank account as a Restricted Bank Account.

(e) (i) The Parent Borrower shall not, and shall cause each Loan Party to not,
cause any proceeds of any Accounts that are to be deposited into any Loan Party
DDA or transferred to any Loan Party Concentration Account in accordance with
clause (b) above to be otherwise redirected and (ii) the Parent Borrower shall
not, and use commercially reasonable efforts to cause each Related Corporation
to not, cause any proceeds of any Accounts that are to be deposited into any
Related Corporation DDA or transferred to any Related Corporation Concentration
Account or Loan Party Concentration Account in accordance with clause (b) above
to be otherwise redirected.

(f) Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of a Dominion Event, the ACH or wire transfer no less
frequently than once per Business Day (unless the Commitments have been
terminated and the monetary obligations then due and owing hereunder and under
the other Loan Documents have been paid in full and all Letters of Credit have
either been terminated or expired (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent)),
of all available cash balances and cash receipts, including the then contents or
then entire available ledger balance of each Blocked Account net of such minimum
balance (not to exceed $2,500,000 per account or $7,500,000 in the aggregate),
if any, required by the bank at which such Blocked Account is maintained to a
bank account maintained by the Administrative Agent at Deutsche Bank AG New York
Branch (or another bank of recognized standing reasonably selected by the
Security Agents with the reasonable consent of the Parent Borrower) (the “Core
Concentration Account”). The Parent Borrower shall not, and shall cause each
Loan Party to not, cause the proceeds of any Blocked Account to be otherwise
redirected.

 

109



--------------------------------------------------------------------------------

(g) All collected amounts received in the Core Concentration Account shall be
distributed and applied on a daily basis in the following order (in each case,
to the extent the Administrative Agent has actual knowledge of the amounts owing
or outstanding as described below and after giving effect to the application of
any such amounts constituting proceeds from any Collateral otherwise required to
be applied pursuant to the terms of the respective Security Document or any
applicable intercreditor agreement): (1) first, to the payment (on a ratable
basis) of any outstanding expenses actually due and payable to the
Administrative Agent or the Security Agents under any of the Loan Documents and
to repay or prepay outstanding Revolving Credit Loans advanced by the
Administrative Agent; (2) second, to the extent all amounts referred to in
preceding clause (1) have been paid in full, to pay (on a ratable basis) all
outstanding expenses actually due and payable to each Issuing Lender under any
of the Loan Documents and to repay all outstanding Unpaid Drawings and all
interest thereon; (3) third, to the extent all amounts referred to in preceding
clauses (1) and (2) have been paid in full, to pay (on a ratable basis) all
accrued and unpaid interest actually due and payable on the Revolving Credit
Loans and all accrued and unpaid Fees actually due and payable to the
Administrative Agent, the Issuing Lenders and the Lenders under any of the Loan
Documents; (4) fourth, to the extent all amounts referred to in preceding
clauses (1) through (3), inclusive, have been paid in full, to repay (on a
ratable basis) the outstanding principal of Revolving Credit Loans (whether or
not then due and payable); (5) fifth, to the extent all amounts referred to in
preceding clauses (1) through (4), inclusive, have been paid in full, to pay (on
a ratable basis) all outstanding obligations of the Borrowers then due and
payable to the Administrative Agent, the Collateral Agent, the Co-Collateral
Agent, the Issuing Lenders and the Lenders under this Agreement; and (6) sixth,
to the extent all amounts referred to in preceding clauses (1) through (5),
inclusive, have been paid in full, to pay (on a ratable basis) all other
outstanding obligations of the Borrowers then due and payable to the
Administrative Agent, the Collateral Agent, the Co-Collateral Agent, the Issuing
Lenders and the Lenders under any of the Loan Documents. This Subsection 4.16(g)
may be amended (and the Lenders hereby irrevocably authorize the Administrative
Agent to enter into such amendments) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new classes or tranches of loans added pursuant to Subsections 2.6, 2.7
and 2.8, as applicable, in accordance with Subsection 11.1(d).

(h) If, at any time after the occurrence and during the continuance of a
Dominion Event as to which the Security Agents have notified the Borrower
Representative, any cash, Cash Equivalents or Temporary Cash Investments owned
by any Loan Party (other than (i) de minimis cash, Cash Equivalents and/or
Temporary Cash Investments from time to time inadvertently misapplied by any
Loan Party, (ii) cash, Cash Equivalents or Temporary Cash Investments deposited
or to be deposited in an Excluded Bank Account or a Restricted Bank Account in
accordance with this Subsection 4.16, (iii) cash, Cash Equivalents or Temporary
Cash Investments that are (or are in any bank account that is) excluded from the
Collateral pursuant to any Security Document, including Excluded Assets and (iv)
cash, Cash Equivalents or Temporary Cash Investments in the Asset Sales Proceeds
Account (as defined in the ABL/Term Loan Intercreditor Agreement, if any) are
deposited to any bank account, or held or invested in any manner, otherwise than
in a Blocked Account subject to a Blocked Account Agreement (or a Loan Party DDA
which is swept daily to such Blocked Account), the Security Agents shall be
entitled to require the applicable Loan Party to close such bank account and
have all funds therein transferred to a Blocked Account, and to cause all future
deposits that were previously made or required to be made to such bank account
to be made to a Blocked Account.

(i) (a) The Loan Parties and Related Corporations respectively may close DDAs or
Concentration Accounts and/or open new DDAs or new Concentration Accounts,
subject to, in the case of any new Loan Party Concentration Account, (i) the
contemporaneous execution and delivery to the Security

 

110



--------------------------------------------------------------------------------

Agents of a Blocked Account Agreement consistent with the provisions of this
Subsection 4.16 with respect to each such new Loan Party Concentration Account
or (ii) other arrangements reasonably satisfactory to the Security Agents and
(b) as part of the Compliance Certificate to be delivered concurrently with the
delivery of financial statements and reports referred to in Subsections 7.1(a)
and 7.1(b) the Parent Borrower will provide a list to the Security Agents of any
new opened or acquired Loan Party DDAs or Loan Party Concentration Accounts
during the preceding Fiscal Quarter.

(j) In the event that a Loan Party or a Related Corporation acquires new demand
deposit accounts or new concentration accounts in connection with an
acquisition, the Parent Borrower will procure that such Loan Party shall within
ninety (90) days of the date of such acquisition (or such longer period as may
be agreed by the Security Agents) cause such new demand deposit accounts or new
concentration accounts so acquired to comply with the applicable requirements of
Subsection 4.16(b) (including, with respect to any new Loan Party Concentration
Account, by entering into a Blocked Account Agreement) or shall enter into other
arrangements consistent with the provisions of this Subsection 4.16 and
otherwise reasonably satisfactory to the Security Agents with respect to any new
Loan Party Concentration Account or Loan Party DDA that, in either case, is to
become a Blocked Account.

(k) In order for any DDA or Concentration Account to be designated as a
Restricted Bank Account, the Parent Borrower shall notify the Security Agents in
writing of the account number(s) (and account name(s)) of the applicable DDA or
Concentration Account and any minimum credit balance that must be maintained or
any restriction on the amount of funds that may be transferred out of the
applicable DDA or Concentration Account, in each case pursuant to any
contractual requirement with a customer or because of a legal requirement,
including the reason for such minimum credit balance or restriction (it being
understood that any such minimum credit balance required to be maintained or any
restriction on the amount of funds that may be transferred out of the applicable
Restricted Bank Account may be increased or updated from time to time by further
notice to the Administrative Agent), and such DDA or Concentration Account (and
such related information) shall be deemed added to Part 5 of Schedule 4.16, and
such DDA or Concentration Account shall thereafter continue to be designated as
a Restricted Bank Account, for so long as the relevant legal requirement or
contractual requirement affecting such Restricted Bank Account remains in
effect.

(l) The Core Concentration Account shall at all times be under the sole dominion
and control of the Administrative Agent. The Parent Borrower, on behalf of each
Loan Party, hereby acknowledges and agrees that, except to the extent otherwise
provided in the Guarantee and Collateral Agreement, the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement, as applicable, (x) such Loan Party has no right of
withdrawal from the Core Concentration Account, (y) the funds on deposit in the
Core Concentration Account shall at all times continue to be collateral security
for all of the Obligations of the Loan Parties hereunder and under the other
Loan Documents, and (z) the funds on deposit in the Core Concentration Account
shall be applied as provided in this Agreement and the ABL/Term Loan
Intercreditor Agreement (and any other applicable intercreditor agreement). In
the event that, notwithstanding the provisions of this Subsection 4.16, any Loan
Party receives or otherwise has dominion and control of any proceeds or
collections required to be transferred to the Core Concentration Account
pursuant to Subsection 4.16(f), such proceeds and collections shall be held in
trust by such Loan Party for the Administrative Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any bank account of
such Loan Party (other than any bank account by which such Loan Party received
or acquired dominion or control over such proceeds and collections or with any
funds in such bank account) and shall promptly be deposited into the Core
Concentration Account or dealt with in such other fashion as such Loan Party may
be instructed by the Security Agents.

 

111



--------------------------------------------------------------------------------

(m) So long as no Dominion Event has occurred and is continuing, the Loan
Parties may direct, and shall have sole control over, the manner of disposition
of funds in the Blocked Accounts.

(n) Any amounts held or received in the Core Concentration Account (including
all interest and other earnings with respect hereto, if any) at any time
(x) when all of the monetary obligations due and owing hereunder and under the
other Loan Documents have been satisfied or (y) all Dominion Events have been
cured or waived, shall (subject in the case of clause (x) to the provisions of
the applicable intercreditor agreement), be remitted to the operating bank
account of the applicable Loan Party.

(o) Notwithstanding anything herein to the contrary, the Loan Parties shall be
deemed to be in compliance with the requirements set forth in this Subsection
4.16 during the initial 180 day period commencing on the Third Amendment
Effective Date to the extent that the arrangements described above are
established and effective not later than the date that is 180 days following the
Third Amendment Effective Date or such later date as the Security Agents, in
their sole discretion, may agree.

SECTION 5

Representations and Warranties

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Third Amendment Effective Date and on
each Borrowing Date thereafter, the Parent Borrower with respect to itself and
its Restricted Subsidiaries, hereby represents and warrants, on the Third
Amendment Effective Date, in each case after giving effect to the Transactions,
and on every Borrowing Date thereafter to the Administrative Agent and each
Lender that:

5.1 Financial Condition.

(a) (i) The audited consolidated balance sheets of the Parent Borrower as of
December 31, 2015, December 31, 2014 and December 31, 2013 and the related
consolidated related statements of operations, comprehensive income (loss) and
cash flows for the Fiscal Years ended December 31, 2015, December 31, 2014 and
December 31, 2013, reported on by and accompanied by unqualified reports from
Ernst & Young LLP; (ii) the unaudited consolidated balance sheets of the Parent
Borrower and the related statements of operations, comprehensive income (loss)
and cash flows for the fiscal quarter ended September 30, 2016, June 30, 2016
and March 31, 2016, (iii) audited consolidated balance sheets of AmSurg and its
Subsidiaries as of December 31, 2015, December 31, 2014 and December 31, 2013
and the related consolidated related statements of earnings and cash flows for
the Fiscal Years ended December 31, 2015, December 31, 2014 and December 31,
2013, reported on by and accompanied by unqualified reports from Deloitte &
Touche LLP and (iv) the unaudited consolidated balance sheets of AmSurg and its
Subsidiaries and the related statements of earnings and cash flows for the
fiscal quarter ended September 30, 2016, June 30, 2016 and March 31, 2016. The
financial statements referred to in clauses (i) and (ii) above present fairly,
in all material respects, the consolidated financial condition as at such dates,
and the consolidated statements of operations and consolidated cash flows for
the respective Fiscal Years then ended, of Envision Healthcare Holdings,
Inc. The financial statements referred to in clauses (iii) and (iv) above
present fairly, in all material respects, the consolidated financial condition
as at such dates, and the consolidated statements of operations and consolidated
cash flows for the respective Fiscal Years then ended, of AmSurg and its
Subsidiaries. All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby (except as approved by a Responsible
Officer, and disclosed in any such schedules and notes).

 

112



--------------------------------------------------------------------------------

(b) As of the Third Amendment Effective Date, except as set forth in the
financial statements referred to in Subsection 5.1(a), there are no liabilities
of any Loan Party of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which could reasonably be expected to
result in a Material Adverse Effect.

(c) The pro forma balance sheet and statements of operations of the Parent
Borrower, copies of which have heretofore been furnished to each Lender, are the
balance sheet and statements of operations of the Parent Borrower and its
Subsidiaries as of September 30, 2016, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of operations), which shall be prepared in all material respects in
compliance with Regulation S-X.

(d) The Projections have been prepared by management of the Parent Borrower in
good faith based upon assumptions believed by management to be reasonable at the
time of preparation thereof (it being understood that such Projections, and the
assumptions on which they were based, may or may not prove to be correct).

5.2 No Change; Solvent. Since the Third Amendment Effective Date, except as and
to the extent disclosed on Schedule 5.2, there has been no development or event
relating to or affecting any Loan Party which has had or would be reasonably
expected to have a Material Adverse Effect (after giving effect to (i) the
consummation of the Transactions, (ii) the making of the Extensions of Credit to
be made on the Third Amendment Effective Date and the application of the
proceeds thereof as contemplated hereby, and (iii) the payment of actual or
estimated fees, expenses, financing costs and tax payments related to the
Transactions contemplated hereby). As of the Third Amendment Effective Date,
after giving effect to the consummation of the transactions described in
preceding clauses (i) through (iii) of the preceding sentence, the Parent
Borrower, together with its Subsidiaries on a consolidated basis, is Solvent.

5.3 Corporate Existence; Compliance with Law. Each of the Loan Parties (a)
except as set forth on Schedule 5.3, is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation (to the extent applicable in the relevant jurisdiction) except (other
than with respect to the Borrowers or any Material Subsidiary), to the extent
that the failure to be in good standing would not reasonably be expected to have
a Material Adverse Effect, (b) has the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right would not be reasonably expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation or limited
liability company and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not be reasonably expected to have
a Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

5.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or other organizational power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of each of the Borrowers, to obtain Extensions of Credit hereunder, and
each such Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of each of the Borrowers, to
authorize the Extensions of Credit to it, if any, on the terms and conditions of
this Agreement, any Notes and the L/C Requests. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other

 

113



--------------------------------------------------------------------------------

Person is required to be obtained or made by or on behalf of any Loan Party in
connection with the execution, delivery, performance, validity or enforceability
of the Loan Documents to which it is a party or, in the case of each of the
Borrowers, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Third Amendment Effective Date,
(b) filings to perfect the Liens created by the Security Documents, (c) filings
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727
et seq.), in respect of Accounts of the Parent Borrower and its Restricted
Subsidiaries the Obligor in respect of which is the United States of America or
any department, agency or instrumentality thereof, (d) establishment of
assignment of Restricted Government Accounts by or pursuant to the order of a
court of competent jurisdiction and (e) consents, authorizations, notices and
filings which the failure to obtain or make would not reasonably be expected to
have a Material Adverse Effect. This Agreement has been duly executed and
delivered by the Parent Borrower and each of the Borrowers, and each other Loan
Document to which any Loan Party is a party will be duly executed and delivered
on behalf of such Loan Party. This Agreement constitutes a legal, valid and
binding obligation of each of the Borrowers and each other Loan Document to
which any Loan Party is a party when executed and delivered will constitute a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, in each case except as enforceability
may be limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Extensions of Credit hereunder and the use of
the proceeds thereof (a) will not violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect, (b) will not result in, or require the
creation or imposition of any Lien (other than Liens securing the Obligations)
on any of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation and (c) will not violate any provision of the
Organizational Documents of such Loan Party or any of the Restricted
Subsidiaries, except (other than with respect to the Parent Borrower or any
Material Subsidiary) as would not reasonably be expected to have a Material
Adverse Effect.

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Parent Borrower, threatened by or against the Parent Borrower or any of
its Restricted Subsidiaries or against any of their respective properties or
revenues, (a) except as described on Schedule 5.6, which is so pending or
threatened at any time on or prior to the Third Amendment Effective Date and
relates to any of the Loan Documents or any of the transactions contemplated
hereby or thereby or (b) which would be reasonably expected to have a Material
Adverse Effect.

5.7 No Default. Neither the Parent Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which would be reasonably expected to have a Material
Adverse Effect. Since the Third Amendment Effective Date, no Default or Event of
Default has occurred and is continuing.

5.8 Ownership of Property; Liens. Each of the Parent Borrower and its Restricted
Subsidiaries has good title in fee simple to, or a valid leasehold interest in,
all its material real property, and good title to, or a valid leasehold interest
in, all its other material property, except those for which the failure to have
such good title or have such leasehold interest in would not be reasonably
expected to have a Material Adverse Effect, and none of such real or other
property is subject to any Lien, except for Permitted Liens.

 

114



--------------------------------------------------------------------------------

5.9 Intellectual Property. The Parent Borrower and each of its Restricted
Subsidiaries owns, or has the legal right to use, all United States and foreign
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes necessary for each of them to
conduct its business as currently conducted (the “Intellectual Property”) except
for those the failure to own or have such legal right to use would not be
reasonably expected to have a Material Adverse Effect. Except as provided on
Schedule 5.9, no claim has been asserted and is pending by any Person against
the Parent Borrower or any of its Restricted Subsidiaries challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Parent Borrower
know of any such claim, and, to the knowledge of the Parent Borrower, the use of
such Intellectual Property by the Parent Borrower and its Restricted
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements which in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.

5.10 Taxes. To the knowledge of the Parent Borrower, (1) the Parent Borrower and
its Restricted Subsidiaries has filed or caused to be filed all material tax
returns which are required to be filed by it and has paid (a) all Taxes shown to
be due and payable on such returns and (b) all Taxes shown to be due and payable
on any assessments of which it has received notice made against it or any of its
property and all other Taxes imposed on it or any of its property by any
Governmental Authority and (2) no Tax Liens have been filed (except for Liens
for Taxes not yet due and payable), and no claim is being asserted in writing,
with respect to any such Taxes (in each case other than in respect of any such
(i) Taxes with respect to which the failure to pay, in the aggregate, would not
have a Material Adverse Effect or (ii) Taxes the amount or validity of which are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which reserves in conformity with GAAP have been
provided on the books of the Parent Borrower or its Restricted Subsidiaries, as
the case may be).

5.11 Federal Regulations. No part of the proceeds of any Extensions of Credit
will be used for any purpose which violates the provisions of the Regulations of
the Board, including without limitation, Regulation T, Regulation U or
Regulation X of the Board. If requested by any Lender or the Administrative
Agent, the Parent Borrower will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, referred to in said Regulation U.

5.12 ERISA.

(a) During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan, none of the
following events or conditions, either individually or in the aggregate, has
resulted or is reasonably likely to result in a Material Adverse Effect: (i) a
Reportable Event; (ii) a failure to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA); (iii) any
noncompliance with the applicable provisions of ERISA or the Code; (iv) a
termination of a Single Employer Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA); (v) a Lien on the property of the Parent
Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan; (vi) a
complete or partial withdrawal from any Multiemployer Plan by the Parent
Borrower or any Commonly Controlled Entity; (vii) the Reorganization or
Insolvency of any Multiemployer Plan; or (viii) any transactions that resulted
or could reasonably be expected to result in any liability to the Parent
Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA.

(b) With respect to any Foreign Plan, none of the following events or conditions
exists and is continuing that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect: (i) substantial
non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required,

 

115



--------------------------------------------------------------------------------

in good standing with applicable regulatory authorities; (iii) any obligation of
the Parent Borrower or its Restricted Subsidiaries in connection with the
termination or partial termination of, or withdrawal from, any Foreign Plan;
(iv) any Lien on the property of the Parent Borrower or its Restricted
Subsidiaries in favor of a Governmental Authority as a result of any action or
inaction regarding a Foreign Plan; (v) for each Foreign Plan which is a funded
or insured plan, failure to be funded or insured on an ongoing basis to the
extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (vi) any facts that, to the best knowledge
of the Parent Borrower or any of its Restricted Subsidiaries, exist that would
reasonably be expected to give rise to a dispute and any pending or threatened
disputes that, to the best knowledge of the Parent Borrower or any of its
Restricted Subsidiaries, would reasonably be expected to result in a material
liability to the Parent Borrower or any of its Restricted Subsidiaries
concerning the assets of any Foreign Plan (other than individual claims for the
payment of benefits); and (vii) failure to make all contributions in a timely
manner to the extent required by applicable non-U.S. law.

5.13 Collateral. The Guarantee and Collateral Agreement will be effective to
create (to the extent described therein) in favor of the Collateral Agent for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in or liens on the Collateral described therein, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing (and with respect to Restricted
Government Accounts, only after assignment thereof has been established by or
pursuant to the order of a court of competent jurisdiction). When (a) the
actions specified in Schedule 3 to the Guarantee and Collateral Agreement have
been duly taken, (b) all applicable Instruments, Chattel Paper and Documents
(each as described therein) a security interest in which is perfected by
possession have been delivered to, and/or are in the continued possession of,
the Collateral Agent and (c) all Deposit Accounts and Pledged Stock (each as
defined in the Guarantee and Collateral Agreement) a security interest in which
is required to be or is perfected by “control” (as described in the Uniform
Commercial Code as in effect in each applicable jurisdiction (in the case of
Deposit Accounts) and the State of New York (in the case of Pledged Stock) from
time to time) are under the “control” of the Collateral Agent or the
Administrative Agent, as agent for the Collateral Agent and as directed by the
Collateral Agent, the security interests and liens granted pursuant thereto
shall constitute (to the extent described therein), a perfected security
interest in (to the extent intended to be created thereby and required to be
perfected under the Loan Documents), all right, title and interest of each
pledgor or mortgagor (as applicable) party thereto in the Collateral described
therein (excluding Commercial Tort Claims, as defined in the Guarantee and
Collateral Agreement, other than such Commercial Tort Claims set forth on
Schedule 6 thereto (if any)) with respect to such pledgor or mortgagor (as
applicable). Notwithstanding any other provision of this Agreement, capitalized
terms that are used in this Subsection 5.13 and not defined in this Agreement
are so used as defined in the applicable Security Document.

5.14 Investment Company Act; Other Regulations. None of the Borrowers is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act. None of the Borrowers is
subject to regulation under any federal or state statute or regulation (other
than Regulation X of the Board) which limits its ability to incur Indebtedness
as contemplated hereby.

5.15 Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of the Parent
Borrower at the Third Amendment Effective Date (after giving pro forma effect to
the Transactions), the jurisdiction of their organization and the direct or
indirect ownership interest of the Parent Borrower therein.

 

116



--------------------------------------------------------------------------------

5.16 Purpose of Loans. The proceeds of Revolving Credit Loans and Swingline
Loans shall be used by the Borrowers (i) to effect, in part, the Transactions,
and to pay certain fees and expenses relating thereto and (ii) to finance the
working capital, capital expenditures, business requirements, acquisitions and
other general corporate purposes of the Parent Borrower and its Restricted
Subsidiaries.

5.17 Environmental Matters. Other than as disclosed on Schedule 5.17 or
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

(a) The Parent Borrower and its Restricted Subsidiaries: (i) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current operations
or for any property owned, leased, or otherwise operated by any of them and
reasonably expect to timely obtain without material expense all such
Environmental Permits required for planned operations; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) believe they will be able to
maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereto.

(b) Materials of Environmental Concern have not been transported, disposed of,
emitted, discharged, or otherwise released or threatened to be released, to or
at any real property presently or formerly owned, leased or operated by the
Parent Borrower or any of its Restricted Subsidiaries or at any other location,
which would reasonably be expected to (i) give rise to liability or other
Environmental Costs of the Parent Borrower or any of its Restricted Subsidiaries
under any applicable Environmental Law, or (ii) interfere with the planned or
continued operations of the Parent Borrower and its Restricted Subsidiaries, or
(iii) impair the fair saleable value of any real property owned by the Parent
Borrower or any of its Restricted Subsidiaries that is part of the Collateral.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Parent Borrower or any of its Restricted Subsidiaries is, or to the
knowledge of the Parent Borrower or any of its Restricted Subsidiaries is
reasonably likely to be, named as a party that is pending or, to the knowledge
of the Parent Borrower or any of its Restricted Subsidiaries, threatened.

(d) Neither the Parent Borrower nor any of its Restricted Subsidiaries has
received any written request for information, or been notified that it is a
potentially responsible party, under the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
received any other written request for information from any Governmental
Authority with respect to any Materials of Environmental Concern.

(e) Neither the Parent Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

5.18 No Material Misstatements. The written information (including the
Confidential Information Memorandum), reports, financial statements, exhibits
and schedules furnished by or on behalf of the Parent Borrower to the
Administrative Agent, the Other Representatives and the Lenders on or prior to
the Third Amendment Effective Date in connection with the negotiation of any
Loan Document

 

117



--------------------------------------------------------------------------------

or included therein or delivered pursuant thereto, taken as a whole, did not
contain as of the Third Amendment Effective Date any material misstatement of
fact and did not omit to state as of the Third Amendment Effective Date any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading in their
presentation of the Parent Borrower and its Restricted Subsidiaries taken as a
whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based or concerning any information of a general
economic nature or general information about Parent Borrower’s and its
Subsidiaries’ industry, contained in any such information, reports, financial
statements, exhibits or schedules, except that, in the case of such forecasts,
estimates, pro forma information, projections and statements, as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Parent Borrower and (ii) such assumptions were believed by
such management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.

5.19 Labor Matters. There are no strikes pending or, to the knowledge of the
Parent Borrower, reasonably expected to be commenced against the Parent Borrower
or any of its Restricted Subsidiaries which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. The hours worked
and payments made to employees of the Parent Borrower and each of its Restricted
Subsidiaries have not been in violation of any applicable laws, rules or
regulations, except where such violations would not reasonably be expected to
have a Material Adverse Effect.

5.20 Insurance. Schedule 5.20 sets forth a complete and correct listing of all
insurance that is (a) maintained by the Loan Parties and (b) material to the
business and operations of the Parent Borrower and its Restricted Subsidiaries,
in each case, taken as a whole as of the Third Amendment Effective Date, with
the amounts insured (and any deductibles) set forth therein.

5.21 Eligible Accounts. As of the date of any Borrowing Base Certificate, the
Accounts included in the calculation of Eligible Accounts on such Borrowing Base
Certificate satisfy in all material respects the requirements of an “Eligible
Account” hereunder.

5.22 Eligible Inventory. As of the date of any Borrowing Base Certificate, the
Inventory included in the calculation of Eligible Inventory on such Borrowing
Base Certificate satisfy in all material respects the requirements of an
“Eligible Inventory” hereunder.

5.23 Anti-Terrorism. To the extent applicable, each of the Borrowers and each
Restricted Subsidiary is in compliance, in all material respects, with (i) the
PATRIOT Act, (ii) the Trading with the Enemy Act, as amended and (iii) any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) and any other enabling legislation or executive
order relating thereto. Neither the Borrowers, nor any Restricted Subsidiary
nor, to the knowledge of the Borrowers, any director, officer or employee of any
Borrower or any Restricted Subsidiary, is the target of any U.S. sanctions
administered by OFAC or a person on the list of “Specially Designated Nationals
and Blocked Persons.” No proceeds of the Loans or Letters of Credit will
knowingly be used for the purpose of funding or financing any activities or
business of or with any Person that at the time of such funding or financing is
either the target of any U.S. sanctions administered by OFAC or a person on the
list of “Specially Designated Nationals and Blocked Persons” or in any country
or territory that is the target of any U.S. sanctions administered by
OFAC. Except as would not reasonably be expected to have a Material Adverse
Effect, each of the Borrowers, each Restricted Subsidiary and to the knowledge
of the Borrowers, their respective officers and directors, are in compliance
with Anti-Corruption Laws. No proceeds of the Loans or the Letters of Credit
will knowingly be used by the Borrowers or any Restricted Subsidiary in
violation of any Anti-Corruption Law.

 

118



--------------------------------------------------------------------------------

SECTION 6

Conditions Precedent

6.1 [Reserved].

6.2 Conditions to Each Extension of Credit After the Third Amendment Effective
Date. The agreement of each Lender to make any Extension of Credit requested to
be made by it on any date after the Third Amendment Effective Date (including
each Swingline Loan made after the Third Amendment Effective Date) is subject to
the satisfaction or waiver of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party pursuant to this Agreement or any other Loan Document (or
in any amendment, modification or supplement hereto or thereto) to which it is a
party, and each of the representations and warranties contained in any
certificate furnished at any time by or on behalf of any Loan Party pursuant to
this Agreement or any other Loan Document shall, except to the extent that they
relate to a particular date, be true and correct in all material respects on and
as of such date as if made on and as of such date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

(c) Borrowing Notice or L/C Request. With respect to any Borrowing, the
Administrative Agent shall have received a notice of such Borrowing as required
by Subsection 2.2 or 2.4, as applicable (or such notice shall have been deemed
given in accordance with Subsection 2.2 or 2.4, as applicable). With respect to
the issuance of any Letter of Credit, the applicable Issuing Lender shall have
received a L/C Request, completed to its satisfaction, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request.

Each borrowing of Loans by and each Letter of Credit issued on behalf of any of
the Borrowers hereunder shall constitute a representation and warranty by the
Parent Borrower as of the date of such borrowing or such issuance that the
conditions contained in this Subsection 6.2 have been satisfied (excluding, for
the avoidance of doubt, the initial Extensions of Credit hereunder).

 

119



--------------------------------------------------------------------------------

SECTION 7

Affirmative Covenants

The Parent Borrower hereby agrees that, from and after the Third Amendment
Effective Date and so long as the Commitments remain in effect, and thereafter
until payment in full of the Loans, all Reimbursement Obligations and all other
Obligations then due and owing to any Lender or any Agent hereunder and
termination or expiration of all Letters of Credit (unless cash collateralized
or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent), the Parent Borrower shall and (except in the case of
delivery of financial information, reports and notices) shall cause each of its
respective Restricted Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

(a) as soon as available, but in any event not later than the fifth (5th)
Business Day after the ninetieth (90th) day following the end of each Fiscal
Year of the Parent Borrower ending on or after the Third Amendment Effective
Date, a copy of the consolidated balance sheet of the Parent Borrower as at the
end of such year and the related consolidated statements of operations, changes
in common stockholders’ equity and cash flows for such year, setting forth in
each case, in comparative form, the figures for and as of the end of the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing not unacceptable to the Administrative Agent in its
reasonable judgment (it being agreed that the furnishing of the Parent
Borrower’s or any Parent Entity’s annual report on Form 10-K for such year, as
filed with the SEC or any successor or analogous Governmental Authority, will
satisfy the Parent Borrower’s obligation under this Subsection 7.1(a) with
respect to such year except with respect to the requirement that such financial
statements be reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit);

(b) as soon as available, but in any event not later than the fifth (5th)
Business Day after the forty-fifth (45th) day following the end of each of the
first three quarterly periods of each Fiscal Year of the Parent Borrower, the
unaudited consolidated balance sheet of the Parent Borrower as at the end of
such quarter and the related unaudited consolidated statements of operations and
cash flows of the Parent Borrower for such quarter and the portion of the Fiscal
Year through the end of such quarter, setting forth in each case in comparative
form, the figures for and as of the corresponding periods of the previous year,
certified by a Responsible Officer of the Parent Borrower as being fairly stated
in all material respects (subject to normal year-end audit and other
adjustments) (it being agreed that the furnishing of the Parent Borrower’s or
any Parent Entity’s quarterly report on Form 10-Q for such quarter, as filed
with the SEC or any successor or analogous Governmental Authority, will satisfy
the Parent Borrower’s obligations under this Subsection 7.1(b) with respect to
such quarter);

(c) all such financial statements delivered pursuant to Subsection 7.1(a) or (b)
(and, in the case of any financial statements delivered pursuant to Subsection
7.1(b) shall be certified by a Responsible Officer of the Parent Borrower to)
fairly present in all material respects the financial condition of the Parent
Borrower in conformity with GAAP and to be (and, in the case of any financial
statements delivered pursuant to Subsection 7.1(b) shall be certified by a
Responsible Officer of the Parent Borrower as being) in reasonable detail and
prepared in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods that began on or after the Third
Amendment Effective Date (except as disclosed therein, and except, in the case
of any financial statements delivered pursuant to Subsection 7.1(b), for the
absence of certain notes); and

(d) to the extent applicable, concurrently with any delivery of consolidated
financial statements referred to in Subsections 7.1(a) and (b) above, related
unaudited condensed consolidating financial statements and appropriate
reconciliations reflecting the material adjustments necessary (as determined by
the Parent Borrower in good faith) to eliminate the accounts of Unrestricted
Subsidiaries (if any) and, if applicable, any Parent Entity and its Subsidiaries
(other than the Parent Borrower and its Subsidiaries) from such consolidated
financial statements.

 

120



--------------------------------------------------------------------------------

7.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

(a) during the continuance of any Compliance Period, concurrently with the
delivery of the financial statements referred to in Subsection 7.1(a), a
certificate or report of the independent certified public accountants reporting
on such financial statements stating that in making the audit necessary therefor
no knowledge was obtained of any Default or Event of Default under
Subsection 8.1 insofar as the same relates to any financial accounting matters
covered by their audit, except as specified in such certificate or report (which
certificate or report may be limited in accordance with accounting rules or
guidelines or internal policy of the independent certified public accountant);

(b) concurrently with the delivery of the financial statements and reports
referred to in Subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of the Parent Borrower (a “Compliance Certificate”) (i) stating that, to
the best of such Responsible Officer’s knowledge, the Parent Borrower and its
Restricted Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate, and (ii) commencing with the Compliance Certificate
delivered for the Fiscal Quarter ended on March 31, 2017, setting forth a
reasonably detailed calculation of the Consolidated Fixed Charge Coverage Ratio
for the Most Recent Four Quarter Period (whether or not a Compliance Period is
in effect) and, if applicable, demonstrating compliance with Subsection 8.1 (in
the case of a certificate furnished with the financial statements referred to in
Subsections 7.1(a) and (b));

(c) as soon as available, but in any event not later than the fifth (5th)
Business Day following the ninetieth (90th) day after the beginning of each
Fiscal Year of the Parent Borrower, a copy of the annual business plan by the
Parent Borrower of the projected operating budget (including an annual
consolidated balance sheet, income statement and statement of cash flows of the
Parent Borrower for each Fiscal Quarter of such Fiscal Year prepared in
reasonable detail), each such business plan to be accompanied by a certificate
signed by a Responsible Officer of the Parent Borrower to the effect that such
Responsible Officer believes such projections to have been prepared on the basis
of reasonable assumptions at the time of preparation and delivery thereof;

(d) within five (5) Business Days after the same are filed, copies of all
financial statements and periodic reports which the Parent Borrower may file
with the SEC or any successor or analogous Governmental Authority;

(e) within five (5) Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which the
Parent Borrower may file with the SEC or any successor or analogous Governmental
Authority; and

(f) not later than 5:00 P.M., New York City time, on or before the fifteenth
(15th) Business Day of each Fiscal Period of the Parent Borrower (or (i) more
frequently as the Parent Borrower may elect, so long as the same frequency of
delivery is maintained by the Parent Borrower for the immediately following
ninety (90) day period or (ii) upon the occurrence and continuance of a Dominion
Event, not later than Wednesday of each week), a borrowing base certificate
setting forth the Borrowing Base (with supporting calculations) substantially in
the form of Exhibit K to the Original Credit Agreement (each, a “Borrowing Base
Certificate”), which shall

 

121



--------------------------------------------------------------------------------

be prepared as of the last Business Day of the preceding Fiscal Period of the
Parent Borrower (or (x) such other applicable date to be agreed by the Parent
Borrower and the Security Agents in the case of clause (i) above or (y) the
previous Friday in the case of clause (ii) above); provided that a revised
Borrowing Base Certificate based on the Borrowing Base Certificate most recently
delivered shall be delivered within five (5) Business Days after (1) the
consummation of a sale of ABL Priority Collateral not in the ordinary course of
business with an aggregate value in excess of $25,000,000 or (2) any merger,
consolidation or disposition pursuant to clause (3) or (4) of the last proviso
of each of Subsection 8.2(a)(y) or 8.2(b), as applicable, giving pro forma
effect to such sale or such merger, consolidation or disposition, unless, in the
case of the preceding clauses (1) and (2), the effect of such event was already
reflect on such Borrowing Base Certificate last delivered. Each such Borrowing
Base Certificate shall include such supporting information as may be reasonably
requested from time to time by the Security Agents;

(g) promptly, such additional financial and other information as any Agent or
Lender may from time to time reasonably request;

(h) promptly upon reasonable request from the Administrative Agent calculations
of EBITDA and other Fixed GAAP Terms as reasonably requested by the
Administrative Agent upon receipt of a written notice from the Parent Borrower
electing to change the Fixed GAAP Date, which calculations shall show the
calculations of the respective Fixed GAAP Terms after giving effect to the
change in the Fixed GAAP Date and identify the material change(s) in GAAP giving
rise to the change in such calculations;

(i) not later than 5:00 P.M., New York City time, on or before the fifteenth
(15th) Business Day after the end of the second Fiscal Period in each Fiscal
Quarter (or on such other date as the Parent Borrower and the Security Agents
shall agree) and in any event not less frequently than once every three months,
(i) an updated AMR Accounts Historical Collection Analysis showing, separately
historical percentage collection data for Self-Pay Accounts and Third Party
Payor Accounts, (ii) an updated EmCare Projected Collection Analysis for 0-180
Days and an EmCare Projected Collection Analysis for 180-360 Days showing
projected collection data for EmCare General Accounts and (iii) an updated Cash
Analysis, in form, substance and detail previously agreed with the
Administrative Agent, in each case as of such date; and

(j) during a Dominion Event, if requested by the Security Agents, no less
frequently than once per month, a consolidating balance sheet (including net
accounts receivable for the AMR Business and the EmCare Business) for the Parent
Borrower prepared as of the end of the relevant Fiscal Period, as soon as
available and in any event not later than the fifteenth (15th) day after the end
of such Fiscal Period or promptly following the commencement of such Dominion
Event and request for such consolidating balance sheet if the Dominion Event
commences on or after the fifteenth (15th) day of such Fiscal Period, commencing
with the Fiscal Period most recently ended prior to the date on which such
Dominion Event commenced for which such consolidating balance sheet is then
available and for each subsequent Fiscal Period ending during such Dominion
Event.

Documents required to be delivered pursuant to Subsection 7.1 or 7.2 may at the
Parent Borrower’s option be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent Borrower
posts such documents, or provides a link thereto on the Parent Borrower’s (or
any Parent Entity’s) website on the Internet at the website address listed on
Schedule 7.2 (or such other website address as the Parent Borrower may specify
by written notice to the Administrative Agent from time to time); or (ii) on
which such documents are posted on the Parent Borrower’s (or any Parent
Entity’s) behalf on an Internet or intranet website to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).

 

122



--------------------------------------------------------------------------------

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the Parent Borrower
or any of its Restricted Subsidiaries, as the case may be, and except in each
case to the extent that failure to do so, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

7.4 Conduct of Business and Maintenance of Existence; Compliance with
Contractual Obligations and Requirements of Law. Preserve, renew and keep in
full force and effect its existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of the business of the Parent Borrower and its Restricted Subsidiaries,
taken as a whole, except as otherwise permitted pursuant to Subsection 8.2, 8.4
or 8.5, provided that the Parent Borrower and its Restricted Subsidiaries shall
not be required to maintain any such rights, privileges or franchises and the
Parent Borrower’s Restricted Subsidiaries shall not be required to maintain such
existence, if the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith, in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

7.5 Maintenance of Property; Insurance.

(a) (i) Keep all property useful and necessary in the business of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, in good working
order and condition, except where failure to do so would not reasonably be
expected to have a Material Adverse Effect; (ii) maintain with financially sound
and reputable insurance companies (or any Captive Insurance Subsidiary)
insurance on, or self-insure, all property material to the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole, in at least
such amounts and against at least such risks (but including in any event public
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business;
(iii) furnish to the Security Agents, upon written request, information in
reasonable detail as to the insurance carried; (iv) use commercially reasonable
efforts to maintain property and liability policies that provide that in the
event of any cancellation thereof during the term of the policy, either by the
insured or by the insurance company, the insurance company shall provide to the
secured party at least thirty (30) days prior written notice thereof, or in the
case of cancellation for non-payment of premium, ten (10) days prior written
notice thereof; (v) in the event of any material change in any of the property
or liability policies referenced in the preceding clause (iv), use commercially
reasonable efforts to provide the Security Agents with at least thirty (30) days
prior written notice thereof, and (vi) use commercially reasonable efforts to
ensure that, subject to the ABL/Term Loan Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or any Other Intercreditor Agreement at all times
the Collateral Agent for the benefit of the Secured Parties, shall be named as
an additional insured with respect to liability policies and the Collateral
Agent for the benefit of the Secured Parties, shall be named as loss payee with
respect to the property insurance maintained by each Borrower and each
Subsidiary Guarantor; provided that, unless an Event of Default or a Dominion
Event shall have occurred and be continuing, (A) the Collateral Agent shall turn
over to the Parent Borrower any amounts received by it as loss payee under any
property insurance maintained by the Parent Borrower and its Restricted
Subsidiaries, (B) the Collateral Agent agrees that the Parent Borrower and/or
the applicable Subsidiary shall have the sole right to adjust or settle any
claims under such insurance and (C) all proceeds from a Recovery Event shall be
paid to the Parent Borrower.

 

123



--------------------------------------------------------------------------------

7.6 Inspection of Property; Books and Records; Discussions.

(a) (i) In the case of the Parent Borrower, keep proper books of records in a
manner to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all material financial transactions and
matters involving the material assets and business of the Parent Borrower and
its Restricted Subsidiaries, taken as a whole; and (ii) permit representatives
of the Security Agents to visit and inspect any of its properties and examine
and, to the extent reasonable, make abstracts from any of its books and records
and to discuss the business, operations, properties and financial and other
condition of the Parent Borrower and its Restricted Subsidiaries with officers
of the Parent Borrower and its Restricted Subsidiaries and with its independent
certified public accountants, in each case at any reasonable time, upon
reasonable notice, and as often as may reasonably be desired; provided that
representatives of the Parent Borrower may be present during any such visits,
discussions and inspections. Each Borrower shall keep records of its Inventory
in accordance with past practice and shall furnish the Security Agents on an
annual basis, upon request of the Security Agents, with a summary showing
inventory balance per site (and costing of inventory) or, if a Dominion Event
has occurred and is continuing, more frequently as reasonably requested by the
Security Agents, in form and substance substantially consistent with the Parent
Borrower’s past practice or in such other form and substance as the Security
Agents may otherwise consent (such consent not to be unreasonably withheld,
conditioned or delayed) together with such supporting information (including
count sheets) as the Security Agents shall reasonably request. Each Borrower
shall, at such Borrower’s expense, conduct a physical inventory and costing of
its Inventory on an annual basis substantially consistent with past practice or
in such other manner as the Security Agents may otherwise consent (such consent
not to be unreasonably withheld, conditioned or delayed). The summary referred
to in the second preceding sentence shall be based on such physical inventory
and costing.

(b) At reasonable times during normal business hours and upon reasonable prior
notice that the Security Agents request, independently of or in connection with
the visits and inspections provided for in clause (a) above, the Parent Borrower
and its Restricted Subsidiaries will grant access to the Security Agents
(including employees of the Security Agents or any consultants, accountants,
lawyers and appraisers retained by the Security Agents) to such Person’s
premises, books, records and accounts so that (i) the Security Agents or an
appraiser retained by the Security Agents may conduct (or engage third parties
to conduct) such field examinations, verifications and evaluations (including
environmental assessments) as the Security Agents may deem reasonably necessary
or appropriate, including evaluation of the Parent Borrower’s practices in the
computation of the Borrowing Base. Unless an Event of Default exists, or if
previously approved by the Parent Borrower, no environmental assessment by the
Security Agents may include any sampling or testing of the soil, surface water
or groundwater. The Security Agents may conduct one (1) field examination in
each calendar year in each case for all of the Loan Parties each at the Loan
Parties’ expense; provided that, the Security Agents may conduct up to two (2)
field examinations in a calendar year if Excess Availability falls below 30.0%
of Availability for five (5) consecutive Business Days at any time in such
calendar year, each at the Loan Parties’ expense. Notwithstanding anything to
the contrary contained herein, after the occurrence and during the continuance
of any Event of Default, the Security Agents may cause such additional field
examinations to be taken for each of the Loan Parties as the Security Agents in
their reasonable discretion determines are necessary or appropriate (each, at
the expense of the Loan Parties). All amounts chargeable to the applicable
Borrowers under this Subsection 7.6(b) shall constitute obligations that are
secured by all of the applicable Collateral and shall be payable to the Agents
hereunder.

(c) During the course of the above-described visits, inspections, examinations
and discussions, representatives of the Security Agents and the Lenders may
encounter individually identifiable healthcare information as defined under the
Administrative Simplification (including privacy and security) regulations
promulgated pursuant to the Health Insurance Portability and Accountability Act
of

 

124



--------------------------------------------------------------------------------

1996, as amended (collectively, “HIPAA”), or other confidential information
relating to healthcare patients whether protected under HIPAA or otherwise
(collectively, the “Confidential Healthcare Information”). The Parent Borrower
or any Restricted Subsidiary shall, consistent with HIPAA’s “minimum necessary”
provisions, permit such disclosure of Confidential Healthcare Information to
representatives of the Security Agents or the Lenders for their “healthcare
operations” purposes only to the extent permissible under applicable laws,
regulations or ordinances intended to protect the privacy rights of healthcare
patients, including, without limitation, HIPAA and its “minimum necessary”
provision. Unless otherwise required by law, the Security Agents, the Lenders
and their respective representatives shall not require or perform any act that
would cause the Parent Borrower or any of its Subsidiaries to violate any laws,
regulations or ordinances intended to protect the privacy rights of healthcare
patients, including, without limitation, HIPAA.

7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, the occurrence of any Default or Event of Default;

(b) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, any default or event of default under any Contractual Obligation of the
Parent Borrower or any of its Restricted Subsidiaries, other than as previously
disclosed in writing to the Lenders, which, if not cured, would reasonably be
expected to have a Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, the occurrence of (i) any default or event of default under the Term
Loan Credit Agreement or the Senior Notes Indenture (or any agreement or
indenture governing refinancing Indebtedness in respect of the Senior Notes, in
each case relating to Indebtedness in an aggregate principal amount equal to or
greater than $150,000,000) or (ii) any payment default under any Additional
Obligations Documents or under any agreement or document governing other
Indebtedness, in each case relating to Indebtedness in an aggregate principal
amount equal to or greater than $150,000,000;

(d) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, any litigation, investigation or proceeding affecting the Parent
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to have a Material Adverse Effect;

(e) the following events, as soon as possible and in any event within thirty
(30) days after a Responsible Officer of the Parent Borrower knows thereof: (i)
the occurrence or expected occurrence of any Reportable Event (or similar event)
with respect to any Single Employer Plan (or Foreign Plan), a failure to make
any required contribution to a Single Employer Plan, Multiemployer Plan or
Foreign Plan, the creation of any Lien on the property of the Parent Borrower or
its Restricted Subsidiaries in favor of the PBGC, a Plan or a Foreign Plan or
any withdrawal from, or the full or partial termination, Reorganization or
Insolvency of, any Multiemployer Plan or Foreign Plan; (ii) the institution of
proceedings or the taking of any other formal action by the PBGC or the Parent
Borrower or any of its Restricted Subsidiaries or any Commonly Controlled Entity
or any Multiemployer Plan which would reasonably be expected to result in the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan, Multiemployer Plan or Foreign Plan; provided, however, that no
such notice will be required under clause (i) or (ii) above unless the event
giving rise to such notice, when aggregated with all other such events under
clause (i) or (ii) above, would be reasonably expected to result in a Material
Adverse Effect; or (iii) the first occurrence after the Third Amendment
Effective Date of an Underfunding under a Single Employer Plan or Foreign Plan
that exceeds 10% of the value of the assets of such

 

125



--------------------------------------------------------------------------------

Single Employer Plan or Foreign Plan, in each case, determined as of the most
recent annual valuation date of such Single Employer Plan or Foreign Plan on the
basis of the actuarial assumptions used to determine the funding requirements of
such Single Employer Plan or Foreign Plan as of such date;

(f) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, (i) any release or discharge by the Parent Borrower or any of its
Restricted Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Parent Borrower reasonably determines that the total Environmental
Costs arising out of such release or discharge would not reasonably be expected
to have a Material Adverse Effect; (ii) any condition, circumstance, occurrence
or event not previously disclosed in writing to the Administrative Agent that
would reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Parent Borrower reasonably determines that the
total Environmental Costs arising out of such condition, circumstance,
occurrence or event would not reasonably be expected to have a Material Adverse
Effect, or would not reasonably be expected to result in the imposition of any
lien or other material restriction on the title, ownership or transferability of
any facilities and properties owned, leased or operated by the Parent Borrower
or any of its Restricted Subsidiaries that would reasonably be expected to
result in a Material Adverse Effect; and (iii) any proposed action to be taken
by the Parent Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to subject the Parent Borrower or any of its Restricted
Subsidiaries to any material additional or different requirements or liabilities
under Environmental Laws, unless the Parent Borrower reasonably determines that
the total Environmental Costs arising out of such proposed action would not
reasonably be expected to have a Material Adverse Effect;

(g) as soon as possible after a Responsible Officer of the Parent Borrower knows
thereof, any loss, damage, or destruction to a significant portion of the ABL
Priority Collateral, whether or not covered by insurance; and

(h) as soon as possible after a Responsible Officer of the Parent Borrower knows
of any notice thereof from a depositary or other financial institution, details
of any cancellation or suspension of any sweep or transfer from a Related
Corporation DDA or a Related Corporation Concentration Account that is
instructed by a physician bank account signatory and a reasonably detailed
explanation of the steps being taken as a result thereof.

Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Parent Borrower (and, if applicable, the
relevant Commonly Controlled Entity or Restricted Subsidiary) setting forth
details of the occurrence referred to therein and stating what action the Parent
Borrower (or, if applicable, the relevant Commonly Controlled Entity or
Restricted Subsidiary) proposes to take with respect thereto.

7.8 Environmental Laws.

(a) (i) Comply substantially with, and require substantial compliance by all
tenants, subtenants, contractors, and invitees with, all applicable
Environmental Laws; (ii) obtain, comply substantially with and maintain any and
all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Parent Borrower or its Restricted Subsidiaries. For purposes of this
Subsection 7.8(a), noncompliance shall not constitute a breach of this covenant;
provided, that upon learning of any actual or suspected noncompliance, the

 

126



--------------------------------------------------------------------------------

Parent Borrower and any such affected Restricted Subsidiary shall promptly
undertake and diligently pursue reasonable efforts, if any, to achieve
compliance; and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

(b) Promptly comply, in all material respects, with all orders and directives of
all Governmental Authorities regarding Environmental Laws, other than such
orders or directives (i) as to which the failure to comply would not reasonably
be expected to result in a Material Adverse Effect or (ii) as to which: (x)
appropriate reserves have been established in accordance with GAAP; (y) an
appeal or other appropriate contest is or has been timely and properly taken and
is being diligently pursued in good faith; and (z) if the effectiveness of such
order or directive has not been stayed, the failure to comply with such order or
directive during the pendency of such appeal or contest would not reasonably be
expected to have a Material Adverse Effect.

7.9 Subsidiaries.

(a) [Reserved].

(b) With respect to (i) any Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than (x) an Excluded Subsidiary and (y) a Subsidiary that will
be (and, unless the Security Agents shall otherwise agree in their sole
discretion, within 90 days following its creation or acquisition, is) converted
into a Related Professional Corporation in a manner consistent with past
practices on or prior to the Third Amendment Effective Date or in the ordinary
course of business) created or acquired (including by reason of any Foreign
Subsidiary Holdco ceasing to constitute same) subsequent to the Third Amendment
Effective Date by the Parent Borrower or any of its Domestic Subsidiaries that
are Wholly Owned Subsidiaries (other than an Excluded Subsidiary), (ii) any
Unrestricted Subsidiary that is a Wholly Owned Subsidiary being designated as a
Restricted Subsidiary (and not otherwise constituting an Excluded Subsidiary),
(iii) any Excluded Subsidiary that is a Wholly Owned Subsidiary ceasing to be an
“Excluded Subsidiary” as provided in the definition thereof after the expiry of
any applicable period referred to in such definition and (iv) any entity
becoming a Domestic Subsidiary that is a Wholly Owned Subsidiary as a result of
a transaction pursuant to, and permitted by, Subsection 8.2 or 8.4 (other than
an Excluded Subsidiary or a Subsidiary of the type described in sub-clause (y)
of the first parenthetical in the preceding clause (i)), promptly notify the
Security Agents of such occurrence and, if the Security Agents or the Required
Lenders so request, promptly (i) execute and deliver to the Collateral Agent for
the benefit of the Secured Parties such amendments to the Guarantee and
Collateral Agreement as the Collateral Agent shall reasonably deem necessary or
reasonably advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected second priority security interest in accordance
with the terms of the ABL/Term Loan Intercreditor Agreement (as and to the
extent provided in the Guarantee and Collateral Agreement) in the Capital Stock
of such new Domestic Subsidiary, (ii) deliver to the Collateral Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent of such new Domestic Subsidiary that is directly owned by any
Borrower or any Domestic Subsidiary that is a Wholly Owned Subsidiary (other
than any Excluded Subsidiary and other than a Subsidiary that will be (and,
unless the Security Agents shall otherwise agree in their sole discretion,
within 90 days following its creation or acquisition, is) converted into a
Related Professional Corporation in a manner consistent with past practices on
or prior to the Third Amendment Effective Date or in the ordinary course of
business) and (iii) cause such new Domestic Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement and (B) to take all actions reasonably
deemed by the Security Agents to be necessary or advisable to cause the Lien
created by the Guarantee and Collateral Agreement in such new Domestic
Subsidiary’s Collateral to be duly perfected in accordance with all applicable
Requirements of Law (as and to the extent provided in the Guarantee and
Collateral Agreement), including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Collateral Agent. In
addition, the Parent Borrower may cause any Domestic

 

127



--------------------------------------------------------------------------------

Subsidiary that is a Restricted Subsidiary that is not required to become a
Subsidiary Guarantor to become a Subsidiary Guarantor by taking the actions
provided above applicable to Domestic Subsidiaries that are required to become
Subsidiary Guarantors.

(c) With respect to any Foreign Subsidiary or Domestic Subsidiary that is not a
Wholly Owned Subsidiary created or acquired subsequent to the Third Amendment
Effective Date by the Parent Borrower or any of its Domestic Subsidiaries that
are Wholly Owned Subsidiaries (in each case, other than any Excluded Subsidiary
and other than a Subsidiary that will be (and, unless the Security Agents shall
otherwise agree in their sole discretion, within 90 days following its creation
or acquisition, is) converted into a Related Professional Corporation in a
manner consistent with past practices on or prior to the Third Amendment
Effective Date or in the ordinary course of business), the Capital Stock of
which is owned directly by the Parent Borrower or a Domestic Subsidiary that is
a Wholly Owned Subsidiary (other than an Excluded Subsidiary or a Subsidiary
referred to in the immediately preceding parenthetical), promptly notify the
Security Agents of such occurrence and if the Security Agents or the Required
Lenders so request, promptly (i) execute and deliver to the Collateral Agent a
new pledge agreement or such amendments to the Guarantee and Collateral
Agreement as the Collateral Agent shall reasonably deem necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected second priority security interest in accordance with the
terms of the ABL/Term Loan Intercreditor Agreement (as and to the extent
provided in the Guarantee and Collateral Agreement) in the Capital Stock of such
new Subsidiary that is directly owned by any Borrower or any Domestic Subsidiary
that is a Wholly Owned Subsidiary (other than an Excluded Subsidiary or a
Subsidiary referred to in the third preceding parenthetical) and (ii) to the
extent reasonably deemed advisable by the Security Agents, deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, executed and delivered in blank by a duly
authorized officer of the relevant parent of such new Subsidiary and take such
other action as may be reasonably deemed by the Security Agents to be necessary
or desirable to perfect the Collateral Agent’s security interest therein (in
each case as and to the extent required by the Guarantee and Collateral
Agreement); provided that in either case in no event shall more than 65.0% of
each series of Capital Stock of any new Foreign Subsidiary be required to be so
pledged and, provided, further, that in either case no such pledge or security
shall be required with respect to any Subsidiary that is not a Wholly Owned
Subsidiary and a Restricted Subsidiary to the extent that the grant of such
pledge or security interest would violate the terms of any agreements under
which the Investment by the Parent Borrower or any of its Restricted
Subsidiaries was made therein.

(d) At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Security Agents to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents (to the extent the Security Agents determine,
in their reasonable discretion, that such action is required to ensure the
perfection or the enforceability as against third parties of its security
interest in such Collateral) in each case in accordance with, and to the extent
required by, the Guarantee and Collateral Agreement.

(e) Notwithstanding anything to the contrary in this Agreement, (A) the
foregoing requirements shall be subject to the terms of the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement and, in the event of any conflict with such terms, the
terms of the ABL/Term Loan Intercreditor Agreement, any Junior Lien
Intercreditor Agreement and any Other Intercreditor Agreement, as applicable,
shall control, (B) no security interest is or will be granted pursuant to any
Loan Document or otherwise in any right, title or interest of any of the Parent
Borrower or any of its Subsidiaries in, and “Collateral” shall not include, any
Excluded Asset (as defined in the Guarantee and Collateral Agreement); (C) no
Loan Party or any Affiliate thereof shall be

 

128



--------------------------------------------------------------------------------

required to take any action in any non-U.S. jurisdiction or required by the laws
of any non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interests (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (D) nothing in this
Subsection 7.9 shall require that any Subsidiary grant a Lien with respect to
any property or assets in which such Subsidiary acquires ownership rights to the
extent that the Administrative Agent, in its reasonable judgment, determines
that the granting of such a Lien is impracticable.

7.10 Use of Proceeds. Use the proceeds of the Loans only for the purposes set
forth in Subsection 5.16 and request the issuance of Letters of Credit only for
the purposes set forth in Subsection 3.1(b).

7.11 Accounting Changes. The Parent Borrower will, for financial reporting
purposes, cause the Parent Borrower’s and each of its Subsidiaries’ Fiscal Years
to end on December 31st of each calendar year; provided that the Parent Borrower
may, upon written notice to the Administrative Agent, change the financial
reporting convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case the Parent
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting.

7.12 [Reserved].

7.13 [Reserved].

7.14 [Reserved].

SECTION 8

Negative Covenants

The Parent Borrower hereby agrees that, from and after the Third Amendment
Effective Date and so long as the Commitments remain in effect, and thereafter
until payment in full of the Loans, all Reimbursement Obligations and all other
Obligations then due and owing to any Lender or any Agent and termination or
expiration of all Letters of Credit (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent),
the Parent Borrower shall not and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

8.1 Financial Condition Covenant. During each Compliance Period, permit, for the
Most Recent Four Quarter Period, the Consolidated Fixed Charge Coverage Ratio as
at the last day of such period of four (4) consecutive Fiscal Quarters to be
less than 1.00 to 1.00.

8.2 Limitation on Fundamental Changes. Enter into any merger or consolidation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets, except:

(a) (x) any Borrower may be merged or consolidated with or into another Person
if a Borrower is the surviving Person or the Person (the “Successor Borrower”)
formed by or surviving such merger or consolidation (i) is organized or existing
under the laws of the United States, or any state, district or territory thereof
and (ii) expressly assumes all obligations of such Borrower under the Loan
Documents pursuant to documentation reasonably satisfactory to the
Administrative Agent after, solely with respect to a Successor Borrower that is
not a Loan Party as of the

 

129



--------------------------------------------------------------------------------

Third Amendment Effective Date, such Successor Borrower provides all information
at least 3 Business Days prior to the date of such merger or consolidation as
may be reasonably requested in writing by the Administrative Agent at least 10
days prior to such merger or consolidation in order to comply with applicable
“know your customer” requirements established by U.S. regulatory authorities);
provided that (i) immediately after giving effect to the transaction (and
treating any Indebtedness that becomes an Obligation of the Successor Borrower
as a result of such transaction as having been incurred by the Successor
Borrower at the time of such transaction), no Default will have occurred and be
continuing, (ii) each Subsidiary Guarantor (other than (x) any Subsidiary
Guarantor that will be released from its obligations under its Subsidiary
Guaranty in connection with such transaction and (y) any party to any such
consolidation or merger) shall have delivered a joinder or other document or
instrument in form reasonably satisfactory to the Security Agents, confirming
its Subsidiary Guaranty (other than any Subsidiary Guaranty that will be
discharged or terminated in connection with such transaction) and (iii) each
Subsidiary Guarantor (other than (x) any Subsidiary that will be released from
its grant or pledge of Collateral under the Guarantee and Collateral Agreement
in connection with such transaction and (y) any party to any such consolidation
or merger) shall have by a supplement to the Guarantee and Collateral Agreement
or another document or instrument affirmed that its obligations thereunder shall
apply to its Guarantee as reaffirmed pursuant to clause (ii) above; and (y) any
Restricted Subsidiary of the Parent Borrower other than any Borrower may be
merged or consolidated with or into the Parent Borrower (provided that the
Parent Borrower shall be the continuing or surviving entity) or with or into any
one or more Restricted Subsidiaries that are Wholly Owned Subsidiaries of the
Parent Borrower (provided that the Wholly Owned Subsidiary or Restricted
Subsidiaries of the Parent Borrower shall be the continuing or surviving
entity); provided that (x) in any case where the Subsidiary that is the
non-surviving entity is a Loan Party and such Subsidiary’s assets include real
property owned by such Loan Party or Voting Stock of any other Loan Party, or
(y) if such merger or consolidation constitutes (alone or together with any
related merger or consolidation by any Loan Party) a transfer of all or
substantially all of the assets of the Domestic Subsidiaries that are Loan
Parties, then in the case of either (x) or (y), (1) the continuing or surviving
entity shall be a Loan Party, or (2) such merger or consolidation shall be in
the ordinary course of business, or (3) if the continuing or surviving entity is
not a Loan Party, the Fair Market Value of all such assets transferred by a Loan
Party pursuant to this clause (3) does not exceed $35,000,000 in any Fiscal Year
or (4) at the time of such merger or consolidation, (A) the Payment Condition in
respect of merger or consolidation is satisfied and (B) no Specified Default or
other Event of Default known to the Parent Borrower has occurred and is
continuing or would result therefrom;

(b) any Restricted Subsidiary of the Parent Borrower may sell, lease, transfer
or otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Parent Borrower or any Restricted Subsidiary that is a Wholly
Owned Subsidiary of the Parent Borrower (and, in the case of a non-Wholly Owned
Subsidiary, may be liquidated to the extent the Parent Borrower or any Wholly
Owned Subsidiary which is a direct parent of such non-Wholly Owned Subsidiary
receives a pro rata distribution of the assets thereof); provided that if the
Subsidiary that disposes of any or all of its assets is a Loan Party and such
disposition includes real property owned by such Loan Party or Voting Stock of
any other Loan Party, or constitutes (alone or together with any related
disposition of assets by any Loan Party) all or substantially all of the assets
of the Domestic Subsidiaries that are Loan Parties, (1) the transferee of such
assets shall be a Loan Party, or (2) such disposition shall be in the ordinary
course of business, or (3) if the transferee of such assets is not a Loan Party,
the Fair Market Value of all such assets transferred by a Loan Party pursuant to
this clause (3) does not exceed $35,000,000 in any Fiscal Year or (4) at the
time of such sale, lease, transfer or other disposition, (A) the Payment
Condition in respect of asset sales is satisfied and (B) no Specified Default or
other Event of Default known to the Parent Borrower has occurred and is
continuing or would result therefrom;

 

130



--------------------------------------------------------------------------------

(c) to the extent such sale, lease, transfer or other disposition or transaction
is expressly excluded from the definition of “Asset Sale” or, if such sale,
lease transfer or other disposition or transaction constitutes an “Asset Sale,”
such Asset Sale is made in compliance with Subsection 8.5;

(d) the Parent Borrower or any Restricted Subsidiary may be merged or
consolidated with or into any other Person in order to effect any acquisition
permitted pursuant to Subsection 8.4;

(e) any Restricted Subsidiary acquired after the Third Amendment Effective Date
(whether by merger, consolidation, amalgamation, asset purchase or otherwise)
may be converted into a Related Corporation; or

(f) in connection with the Transactions.

For purposes of this Subsection 8.2, so long as at the time of any Minority
Business Disposition or any Minority Business Offering, (x) the Payment
Condition is satisfied and (y) no Specified Default or Event of Default known to
the Parent Borrower exists or would arise therefrom, the Minority Business
Assets shall not be deemed at any time to constitute all or substantially all of
the assets of the Company, and any sale or transfer of all or any part of the
Minority Business Assets (whether directly or indirectly, whether by sale or
transfer of any such assets, or of any Capital Stock or other interest in any
Person holding such assets, or any combination thereof, and whether in one or
more transactions, or otherwise, including any Minority Business Offering or any
Minority Business Disposition) shall not be prevented or otherwise restricted by
the terms of this Subsection 8.2.

8.3 Limitation on Restricted Payments. Declare or pay any Restricted Payment,
except that:

(a) the Parent Borrower may pay cash dividends, payments and distributions in an
amount sufficient to allow any Parent Entity to pay legal, accounting and other
maintenance and operational expenses (other than taxes) incurred in the ordinary
course of business, provided that, if any Parent Entity shall own any material
assets other than the Capital Stock of the Parent Borrower or another Parent
Entity or other assets, relating to the ownership interest of such Parent Entity
in another Parent Entity, the Parent Borrower or its Subsidiaries, such cash
dividends with respect to such Parent Entity shall be limited to the reasonable
and proportional share, as determined by the Parent Borrower in its reasonable
discretion, of such expenses incurred by such Parent Entity relating or
allocable to its ownership interest in the Parent Borrower or another Parent
Entity and such other related assets;

(b) the Parent Borrower may pay cash dividends, payments and distributions in an
amount sufficient to cover reasonable and necessary expenses (including
professional fees and expenses) (other than taxes) incurred by any Parent Entity
in connection with (i) registration, public offerings and exchange listing of
equity or debt securities and maintenance of the same, (ii) reporting
obligations under, or in connection with compliance with, applicable laws or
applicable rules of any governmental, regulatory or self-regulatory body or
stock exchange, this Agreement, the Term Loan Documents, the Senior Notes Debt
Documents or any other agreement or instrument relating to Indebtedness of any
Loan Party or any of the Restricted Subsidiaries and (iii) indemnification and
reimbursement of directors, officers and employees in respect of liabilities
relating

 

131



--------------------------------------------------------------------------------

to their serving in any such capacity, or obligations in respect of director and
officer insurance (including premiums therefor), provided that, in the case of
subclause (i) above, if any Parent Entity shall own any material assets other
than the Capital Stock of the Parent Borrower or another Parent Entity or other
assets relating to the ownership interest of such Parent Entity in another
Parent Entity, the Parent Borrower or its Subsidiaries, with respect to such
Parent Entity such cash dividends shall be limited to the reasonable and
proportional share, as determined by the Parent Borrower in its reasonable
discretion, of such expenses incurred by such Parent Entity relating or
allocable to its ownership interest in another Parent Entity, the Parent
Borrower and such other assets;

(c) the Parent Borrower may pay, without duplication, cash dividends, payments
and distributions (A) pursuant to any tax sharing agreement with any Parent
Entity; and (B) to pay or permit any Parent Entity to pay any Related Taxes;

(d) [reserved];

(e) the Parent Borrower may pay cash dividends, payments and distributions in an
amount sufficient to repurchase or to allow any Parent Entity to repurchase
shares of its Capital Stock or rights, options or units in respect thereof from
any Management Investors or former Management Investors (or any of their
respective heirs, successors, assigns, legal representatives or estates)
(including any repurchase or acquisition by reason of the Parent Borrower or any
Parent Entity retaining any Capital Stock, option, warrant or other right in
respect of any withholding obligations, and any related payment in respect of
any such obligations), or as otherwise contemplated by any Management
Subscription Agreements for an aggregate purchase price not to exceed in any
calendar year $50,000,000; provided that such amount shall be increased by (A)
an amount equal to the proceeds to the Parent Borrower or any Parent Entity of
any resales or new issuances of shares and options to any Management Investors,
at any time after the initial issuances to any Management Investors, together
with the aggregate amount of deferred compensation owed by any Parent Entity the
Parent Borrower or any of its Subsidiaries to any Management Investor that shall
thereafter have been cancelled, waived or exchanged at any time after the
initial issuances to any thereof in connection with the grant to such Management
Investor of the right to receive or acquire shares of the Parent Borrower’s or
any Parent Entity’s Capital Stock; provided, however, that, if applicable, any
amount actually received by any Parent Entity in accordance with this clause (A)
shall have been further contributed to the Parent Borrower or applied (i) to pay
expenses, taxes or other amounts (in respect of which the Parent Borrower is
permitted to make dividends, payments or distributions pursuant to this
Subsection 8.3) or (ii) in payment of Parent Entity Expenses; and (B) the cash
proceeds of key man life insurance policies received by the Parent Borrower or
any of its Subsidiaries (or by any Parent Entity and contributed to the Parent
Borrower);

(f) the Parent Borrower may pay dividends, payments and distributions to the
extent of Net Proceeds from any Excluded Contribution to the extent such
dividend, payment or distribution is made (regardless of whether any Default or
Event of Default has occurred and is continuing) within one hundred and eighty
(180) days of the date when such Excluded Contribution was received by the
Parent Borrower; provided that any payment pursuant to this Subsection 8.3(f)
shall be deemed to be a usage of the Available Excluded Contribution Amount
Basket;

(g) the Parent Borrower may pay dividends, payments and distributions in an
amount not to exceed the Available Excluded Contribution Amount Basket, (i) for
purposes permitted under Subsection 8.3(e) if at the time such dividend, payment
or distribution is made no Specified Default shall have occurred and be
continuing or would result therefrom or (ii) for any other purposes

 

132



--------------------------------------------------------------------------------

if at the time such dividend, payment or distribution is made no Specified
Default or Event of Default known to the Parent Borrower shall have occurred and
be continuing or would result therefrom;

(h) the Parent Borrower may pay cash dividends, payments and distributions, (i)
(x) for purposes permitted under Subsection 8.3(e) if at the time such dividend,
payment or distribution is declared no Specified Default shall have occurred and
be continuing or would if paid on the date of such declaration result therefrom
or (y) for any other purposes, if at the time such dividend, payment or
distribution is declared no Specified Default or Event of Default known to the
Parent Borrower shall have occurred and be continuing or would if paid on the
date of such declaration result therefrom (provided in each case that such
dividend, payment or distribution is paid within thirty (30) days of such
declaration) and (ii) the aggregate amount of such dividends, payments and
distributions pursuant to this clause (h), when aggregated with all optional
prepayments made pursuant to Subsection 8.6(e)(i), do not exceed $50,000,000 in
the aggregate;

(i) in addition to the foregoing dividends, the Parent Borrower may pay
additional dividends, payments and distributions, (x) for purposes permitted
under Subsection 8.3(e) if at the time such dividend, payment or distribution is
declared no Specified Default shall have occurred and be continuing or would if
paid on the date of such declaration result therefrom or (y) for any other
purposes, if at the time such dividend, payment or distribution is declared no
Specified Default or Event of Default known to the Parent Borrower shall have
occurred and be continuing or would if paid on the date of such declaration
result therefrom, provided that in each case the Payment Condition shall be
satisfied and provided further, that in each case such dividend, payment or
distribution is paid within thirty (30) days of such declaration; and

(j) on or prior to July 1, 2017, the Parent Borrower may declare and pay
dividends with respect to the Existing Mandatory Convertible Preferred in
accordance with the terms thereof as in effect on the Issue Date.

For purposes of determining compliance with Subsection 8.3, in the event that
any Restricted Payment meets the criteria of more than one of the types of
Restricted Payments described in one or more of the clauses of Subsection 8.3,
the Parent Borrower, in its sole discretion, shall classify such item of
Restricted Payment and may include the amount and type of such Restricted
Payment in one or more of such clauses (including in part under one such clause
and in part under another such clause).

8.4 Limitations on Certain Acquisitions. Acquire by purchase or otherwise all
the business or assets of, or stock or other evidences of beneficial ownership
of, any Person, except that the Parent Borrower and its Restricted Subsidiaries
shall be allowed to make any such acquisitions so long as:

(a) such acquisition is expressly permitted by Subsection 8.2 (other than clause
(d)); or

(b) such acquisition is a Permitted Acquisition;

provided that in the case of each such acquisition pursuant to clause (a) or (b)
after giving effect thereto, no Specified Default or other Event of Default
known to the Parent Borrower shall occur as a result of such acquisition and;
provided, further, that with respect to any acquisition that is consummated in a
single transaction or a series of related transactions, all or any of which
might constitute an Investment but not the acquisition of all of the business or
assets of, or stock or other evidences of beneficial ownership of, any Person,
the Parent Borrower at its option may classify such transactions in whole or in
part as an acquisition subject to this Subsection 8.4 (and for the avoidance of
doubt not as Investments subject to Subsection 8.12).

 

133



--------------------------------------------------------------------------------

8.5 Limitation on Dispositions of Collateral. Unless the Payment Condition shall
have been satisfied, engage in any Asset Sale with respect to any of the
Collateral, except that the Parent Borrower and its Restricted Subsidiaries
shall be allowed to engage in any Asset Sale, so long as the consideration
received (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) in connection with
such Asset Sale is for Fair Market Value, and if the consideration received is
greater than $100,000,000, at least 75.0% of such consideration received
(excluding, in the case of an Asset Sale (or series of related Asset Sales), any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) is in the form of cash. For the purposes of the foregoing, the
following are deemed to be cash: (1) Cash Equivalents and Temporary Cash
Investments, (2) the assumption of Indebtedness of the Parent Borrower (other
than Disqualified Capital Stock of the Parent Borrower) or any Restricted
Subsidiary and the release in writing of the Parent Borrower or such Restricted
Subsidiary from all liability on payment of the principal amount of such
Indebtedness in connection with such Asset Sale, (3) Indebtedness of any
Restricted Subsidiary that is no longer a Restricted Subsidiary as a result of
such Asset Sale, to the extent that the Parent Borrower and each other
Restricted Subsidiary are released in writing from any Guarantee Obligation of
payment of the principal amount of such Indebtedness in connection with such
Asset Sale, (4) securities received by the Parent Borrower or any Restricted
Subsidiary from the transferee that are converted by the Parent Borrower or such
Restricted Subsidiary into cash within 180 days, (5) consideration consisting of
Indebtedness of the Parent Borrower or any Restricted Subsidiary, (6) Additional
Assets and (7) any Designated Noncash Consideration received by the Parent
Borrower or any of its Restricted Subsidiaries in an Asset Sale having an
aggregate Fair Market Value, taken together with all other Designated Noncash
Consideration received pursuant to this clause, not to exceed an aggregate
amount at any time outstanding equal to the greater of $425,000,000 and 2.5% of
Consolidated Total Assets at the time of designation (with the Fair Market Value
of each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value).

In connection with any Asset Sale permitted under this Subsection 8.5 or a
Disposition that is excluded from the definition of “Asset Sale,” the
Administrative Agent shall, and the Lenders hereby authorize the Administrative
Agent to, execute such releases of Liens and take such other actions as the
Parent Borrower may reasonably request in connection with the foregoing.

8.6 Limitation on Optional Payments and Modifications of Restricted Indebtedness
and Other Documents.

(a) Make any optional payment or prepayment on or optional repurchase or
redemption of (i) the Senior Notes, (ii) the Term Loan Facility or (iii) any
Indebtedness that, in each case refinances, refunds, replaces, renews, repays,
restructures or extends the Indebtedness set forth in preceding clauses (i) and
(ii) or any refinancing thereof (in each case whether incurred under
Subsection 8.13(i)(ii) or with the proceeds of any Indebtedness incurred under
any other provision of Subsection 8.13) (including any Additional Obligations,
any Permitted Debt Exchange Notes or any Indebtedness that is by its terms
subordinated to the payment in cash of the Obligations, in each case that
refinances, refunds, replaces, renews, repays, restructures or extends the
Indebtedness set forth in preceding clauses (i) and (ii) or any refinancing
thereof) (collectively or individually, “Restricted Indebtedness”), including
any payments on account of clauses (i) through (iii), or for a sinking or other
analogous fund for, the repurchase, redemption, defeasance or other acquisition
thereof (it being understood that (x) payments of regularly scheduled interest
and (y) AHYDO Payments shall be permitted, provided that in the case of this
clause (y) in respect of Indebtedness other than the Senior Notes (or any
Indebtedness the proceeds of which are

 

134



--------------------------------------------------------------------------------

applied to refinance all or any part of the Senior Notes or any refinancing
thereof) after giving effect to such AHYDO Payments, the Total Leverage Ratio
would not be greater than 5.00:1.00), unless (i) the Payment Condition shall
have been satisfied or such payment or prepayment on or optional repurchase or
redemption of Restricted Indebtedness is financed with an amount not exceeding
the Available Excluded Contribution Amount Basket and (ii) no Specified Default
or other Event of Default known to the Parent Borrower has occurred and is
continuing or would result therefrom; provided that the Parent Borrower or any
of its Restricted Subsidiaries may consummate any redemption of Restricted
Indebtedness within sixty (60) days after the date of giving an irrevocable
notice of redemption if at such date of giving of such notice, such redemption
would have complied with this Subsection 8.6(a).

(b) In the event of the occurrence of a Change of Control, repurchase or repay
any Restricted Indebtedness then outstanding or any portion thereof, unless the
Borrowers shall have (i) made payment in full of the Loans, all Reimbursement
Obligations and any other Obligations then due and owing hereunder and under any
Note and cash collateralized the L/C Obligations on terms reasonably
satisfactory to the Administrative Agent or (ii) made an offer to pay the Loans,
all Reimbursement Obligations and any other Obligations then due and owing to
each Lender and the Administrative Agent hereunder and under any Note and to
cash collateralize the L/C Obligations on terms reasonably satisfactory to the
Administrative Agent in respect of each Lender and shall have made payment in
full thereof to each such Lender or the Administrative Agent which has accepted
such offer and cash collateralized the L/C Obligations in respect of each such
Lender which has accepted such offer. Upon the Borrowers having made all
payments of Loans and other Obligations then due and owing to any Lender
required by the preceding sentence, any Event of Default arising under
Subsection 9.1(k) by reason of such Change of Control shall be deemed not to
have occurred or be continuing.

(c) Amend, supplement, waive or otherwise modify any of the provisions of any
Restricted Indebtedness (excluding for this purpose any Restricted Indebtedness
the proceeds of which were used to refinance, refund, replace, renew, repay,
restructure or extend the Senior Notes or the Term Loan Facility or any
refinancing thereof, that was incurred under any provision of Subsection 8.13
other than Subsection 8.13(i)(ii)) in a manner that (A) shortens the maturity
date of the Indebtedness incurred thereunder to a date prior to the date that is
91 days after the Termination Date or (B) provides for a shorter weighted
average life to maturity, at the time of issuance or incurrence, than the
remaining weighted average life to maturity of the Indebtedness that is
refinanced, refunded, replaced, renewed, repaid, restructured or extended
(provided that compliance with this restriction shall be determined ignoring the
effect of any payment of customary upfront fees or any permanent prepayment of
such Indebtedness, in each case based on market conditions at the time of the
applicable amendment, supplement, waiver or other modification), or (C) only
with respect to Indebtedness under the Senior Notes Debt Documents increases the
rate or shortens the time for payment of interest or premium payable, whether at
maturity, at a date fixed for prepayment or by acceleration or otherwise
thereunder. Notwithstanding the foregoing, the provisions of this Subsection
8.6(c) shall not restrict or prohibit any refinancing of Indebtedness (in whole
or in part) with the proceeds of any Indebtedness otherwise permitted to be
incurred pursuant to Subsection 8.13.

(d) [Reserved].

(e) Notwithstanding the foregoing the Parent Borrower shall be permitted to make
the following optional payments, repurchases and redemptions (“Optional
Payments”) in respect of Restricted Indebtedness:

(i) Optional Payments pursuant to this clause (e)(i) in an aggregate amount
that, when aggregated with all cash dividends paid pursuant to Subsection
8.3(h), does not exceed $50,000,000;

 

135



--------------------------------------------------------------------------------

(ii) Optional Payments by exchange for, or out of the proceeds of, the issuance,
sale or other incurrence of Indebtedness of the Parent Borrower or any of its
Restricted Subsidiaries permitted under Subsection 8.13;

(iii) Optional Payments by conversion or exchange of Restricted Indebtedness to
Capital Stock (other than Disqualified Capital Stock) or Indebtedness of any
Parent Entity; and

(iv) Optional Payments in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of making such Optional Payment.

8.7 [Reserved].

8.8 Limitation on Negative Pledge Clauses. Enter into with any Person any
agreement which prohibits or limits the ability of the Parent Borrower or any of
its Restricted Subsidiaries that are Loan Parties to create, incur, assume or
suffer to exist any Lien in favor of the Lenders in respect of obligations and
liabilities under this Agreement or any other Loan Documents upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than:

(a) any agreement or instrument in effect at or entered into on the Third
Amendment Effective Date, this Agreement, the other Loan Documents and any
related documents, the Term Loan Documents, the Senior Notes Debt Documents and,
on and after the execution and delivery thereof, the Junior Lien Intercreditor
Agreement, any Other Intercreditor Agreement, any Intercreditor Agreement
Supplement, any Permitted Debt Exchange Notes (and any related documents) and
any Additional Obligations Documents;

(b) any agreement governing or relating to Indebtedness and/or other obligations
and liabilities, in each case secured by a Lien permitted by Subsection 8.14 (in
which case any restriction shall only be effective against the assets subject to
such Lien, except as may otherwise be permitted under this Subsection 8.8);

(c) any agreement or instrument of a Person, or relating to Indebtedness
(including any Guarantee Obligation in respect thereto) or Capital Stock of a
Person, which Person is acquired by or merged or consolidated with or into the
Parent Borrower or any Restricted Subsidiary, or which agreement or instrument
is assumed by the Parent Borrower, or any Restricted Subsidiary in connection
with an acquisition from such Person or any other transaction entered into in
connection with any such acquisition, merger or consolidation, as in effect at
the time of such acquisition, merger, consolidation or transaction (except to
the extent that such Indebtedness was incurred to finance, or otherwise in
connection with, such acquisition, merger, consolidation or transaction),
provided that for purposes of this Subsection 8.8(c), if a Person other than a
Borrower is the Successor Borrower with respect thereto, any Subsidiary thereof
or agreement or instrument of such Person or any such Subsidiary shall be deemed
acquired or assumed, as the case may be, by the Parent Borrower or a Restricted
Subsidiary, as the case may be, when such Person becomes such Successor
Borrower;

(d) any agreement or instrument (a “Refinancing Agreement”) effecting a
refinancing of Indebtedness incurred or outstanding pursuant or relating to, or
that otherwise extends, renews, refunds, refinances or replaces, any agreement
or instrument referred to in Subsections 8.8(a) or 8.8(c) or this Subsection
8.8(d) (an “Initial Agreement”) or that is, or is contained in, any amendment,
supplement or other modification to an Initial Agreement or Refinancing
Agreement (an “Amendment”); provided, however, that the encumbrances and
restrictions contained

 

136



--------------------------------------------------------------------------------

in any such Refinancing Agreement or Amendment taken as a whole are not
materially less favorable to the Lenders than encumbrances and restrictions
contained in the Initial Agreement or Initial Agreements to which such
Refinancing Agreement or Amendment relates (as determined in good faith by the
Parent Borrower);

(e) (i) any agreement or instrument that restricts in a customary manner (as
determined in good faith by the Parent Borrower) the assignment or transfer
thereof, or the subletting, assignment or transfer of any property or asset
subject thereto, (ii) any restriction by virtue of any transfer of, agreement to
transfer, option or right with respect to, or Lien on, any property or assets of
the Parent Borrower or any Restricted Subsidiary not otherwise prohibited by
this Agreement, (iii) mortgages, pledges or other security agreements securing
Indebtedness or other obligations of the Parent Borrower or a Restricted
Subsidiary to the extent restricting the transfer of the property or assets
subject thereto, (iv) customary provisions (as determined in good faith by the
Parent Borrower) restricting dispositions of real property interests set forth
in any reciprocal easement agreements of the Parent Borrower or any Restricted
Subsidiary, (v) Purchase Money Obligations that impose encumbrances or
restrictions on the property or assets so acquired, (vi) agreement with
customers or suppliers entered into in the ordinary course of business that
impose restrictions with respect to cash or other deposits or net worth, (vii)
pursuant to customary provisions (as determined in good faith by the Parent
Borrower) contained in agreements and instruments entered into in the ordinary
course of business (including but not limited to leases and licenses) or in
joint venture and other similar agreements, or in shareholder, partnership,
limited liability company and other similar agreements in respect of non-Wholly
Owned Restricted Subsidiaries, (viii) restrictions that arise or are agreed to
in the ordinary course of business and does not detract from the value of
property or assets of the Parent Borrower or any Restricted Subsidiary in any
manner material to the Parent Borrower or such Restricted Subsidiary, (ix)
Interest Rate Protection Agreements, Hedging Agreements or other Permitted
Hedging Arrangements or under Bank Products Agreements, or (x) Related
Corporation Contracts;

(f) any agreement or instrument (i) relating to any Indebtedness permitted to be
incurred subsequent to the Third Amendment Effective Date pursuant to Subsection
8.13, (x) if the encumbrances and restrictions contained in any such agreement
or instrument taken as a whole are not materially less favorable to the Lenders
than the encumbrances and restrictions contained in the Initial Agreements (as
determined in good faith by the Parent Borrower), or (y) if such encumbrance or
restriction is not materially more disadvantageous to the Lenders than is
customary in comparable financings (as determined in good faith by the Parent
Borrower) and either (1) the Parent Borrower determines in good faith that such
encumbrance or restriction will not materially affect the Parent Borrower’s
ability to create and maintain the Liens on the ABL Priority Collateral pursuant
to the Security Documents and make principal or interest payments on the Term
Loans or (2) such encumbrance or restriction applies only if a default occurs in
respect of a payment or financial covenant relating to such Indebtedness, or
(ii) relating to any sale of receivables by or Indebtedness of a Foreign
Subsidiary;

(g) any agreement relating to intercreditor arrangements and related rights and
obligations, to or by which the Lenders and/or the Administrative Agent, the
Collateral Agent or any other agent, trustee or representative on their behalf
may be party or bound at any time or from time to time, and any agreement
providing that in the event that a Lien is granted for the benefit of the
Lenders another Person shall also receive a Lien, which Lien is permitted by
Subsection 8.14;

 

137



--------------------------------------------------------------------------------

(h) any agreement for the direct or indirect disposition of Capital Stock of any
Person, property or assets, imposing restrictions with respect to such Person,
Capital Stock, property or assets pending the closing of such disposition; and

(i) by reason of any applicable law, rule, regulation or order, or required by
any regulatory authority having jurisdiction over the Parent Borrower or any
Restricted Subsidiary or any of their businesses, including any such law, rule,
regulation, order or requirement applicable in connection with such Restricted
Subsidiary’s status (or the status of any Subsidiary of such Restricted
Subsidiary) as a Captive Insurance Subsidiary.

8.9 Limitation on Lines of Business. Enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses of the same
general type as those in which the Parent Borrower and its Restricted
Subsidiaries are engaged in on the Third Amendment Effective Date or which are
reasonably related thereto and any business related thereto.

8.10 Limitations on Currency, Commodity and Other Hedging Transactions. Enter
into any Hedging Agreement, or purchase or otherwise acquire, or enter into
agreements or arrangements relating to, any currency or commodity (each a
“Hedging Arrangement”) except, to the extent and only to the extent, that such
Hedging Agreements or other agreements or arrangements are entered into with, or
such currency or commodity is purchased or otherwise acquired through, reputable
financial institutions or vendors other than for purposes of speculation (any
such Hedging Agreement, agreement or arrangement, or purchase or acquisition
permitted by this Subsection, a “Permitted Hedging Arrangement”).

8.11 Limitations on Transactions with Affiliates. Except as otherwise expressly
permitted in this Agreement, enter into any transaction, including any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliate unless such transaction is (A) not otherwise prohibited under this
Agreement, and (B) upon terms not materially less favorable to the Parent
Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained at the time in a transaction with a Person which is not an
Affiliate; provided that nothing contained in this Subsection 8.11 shall be
deemed to prohibit:

(a) (1) the Parent Borrower or any Restricted Subsidiary from entering into,
modifying, maintaining or performing any consulting, management, compensation,
collective bargaining, benefits or employment agreements, related trust
agreement or other compensation arrangements with a director, officer, employee,
consultant or former officer, director, employee or consultant of or to the
Parent Borrower or such Restricted Subsidiary or any Parent Entity in the
ordinary course of business, including vacation, health insurance, deferred
compensation, severance, retirement, savings, or other similar plans, programs
or arrangements, (2) payments, compensation, performance of indemnification or
contribution obligations, the making or cancellation of loans or any issuance,
grant or award of stock, options, other equity related interests or other
securities, to any such employees, officers, directors or consultants in the
ordinary course of business, (3) the payment of reasonable fees to directors of
the Parent Borrower or any of its Subsidiaries or any Parent Entity (as (i)
approved by the Board of Directors of the Parent Borrower or any Parent Entity
(including the compensation committee thereof), (ii) in an amount not in excess
of $10,000,000 for such director, or (iii) in the ordinary course of business),
or (4) Management Advances and payments in respect thereof (or in reimbursement
of any expenses referred to in the definition of such term);

(b) the payment of all amounts in connection with this Agreement or any of the
Transactions;

 

138



--------------------------------------------------------------------------------

(c) the Parent Borrower or any of its Restricted Subsidiaries from entering
into, making payments pursuant to and otherwise performing (i) the obligations
under the Transaction Documents and (ii) an indemnification and contribution
agreement in favor of each person who is or becomes a director, officer, agent,
consultant or employee of the Parent Borrower or any of its Subsidiaries or any
Parent Entity, in respect of liabilities (A) arising under the Securities Act,
the Exchange Act and any other applicable securities laws or otherwise, in
connection with any offering of securities by any Parent Entity (provided that,
if such Parent Entity shall own any material assets other than the Capital Stock
of the Parent Borrower or another Parent Entity, or other assets relating to the
ownership interest by such Parent Entity in the Parent Borrower or another
Parent Entity, such liabilities shall be limited to the reasonable and
proportional share, as determined by the Parent Borrower in its reasonable
discretion based on the benefit therefrom to the Parent Borrower and its
Subsidiaries, of such liabilities relating or allocable to the ownership
interest of such Parent Entity in the Parent Borrower or another Parent Entity
and such other related assets) or the Parent Borrower or any of its
Subsidiaries, (B) incurred to third parties for any action or failure to act of
the Parent Borrower or any of its Subsidiaries or any Parent Entity or any of
their predecessors or successors, (C) [reserved], (D) arising out of the fact
that any indemnitee was or is a director, officer, agent, consultant or employee
of the Parent Borrower or any of its Subsidiaries or any Parent Entity, or is or
was serving at the request of any such Person as a director, officer, agent,
consultant or employee of another corporation, partnership, joint venture,
trust, enterprise or other Person or (E) to the fullest extent permitted by
Delaware or other applicable state law, arising out of any breach or alleged
breach by such indemnitee of his or her fiduciary duty as a director or officer
of the Parent Borrower or any of its Subsidiaries or any Parent Entity;

(d) any issuance or sale of Capital Stock of the Parent Borrower or any Parent
Entity or capital contribution to the Parent Borrower or any Restricted
Subsidiary;

(e) the execution, delivery and performance of any tax sharing agreement and any
Transaction Document;

(f) the execution, delivery and performance of agreements or instruments (i)
under which the Parent Borrower or its Restricted Subsidiaries do not make
payments or provide consideration in excess of $12,500,000 per Fiscal Year or
(ii) set forth on Schedule 8.11;

(g) (i) any transaction among any of the Parent Borrower, one or more Restricted
Subsidiaries, and/or one or more Related Corporations (in the case of Related
Corporations only, pursuant to or in connection with a Related Corporation
Contract), (ii) any transaction permitted by clause (c), (d), (f), (g), (h),
(i), (j), (l), (m), (n)(ii), (w) or (z) of the definition of “Permitted
Investments” (provided that any transaction pursuant to clause (l) or (m) shall
be limited to guarantees of loans and advances by third parties), (iii) any
transaction permitted by Subsection 8.2 or 8.3 or specifically excluded from the
definition of “Restricted Payment” and (iv) any transaction permitted by
Subsection 8.13(f)(i), 8.13(f)(ii), 8.13(f)(iii), 8.13(f)(vii), 8.13(f)(viii),
or 8.13(j);

(h) the Transactions and all transactions in connection therewith (including but
not limited to the financing thereof), and all fees and expenses paid or payable
in connection with the Transactions; and

(i) any transaction in the ordinary course of business, or approved by a
majority of the Board of Directors of the Parent Borrower, between the Parent
Borrower or any Restricted Subsidiary and any Affiliate of the Parent Borrower
controlled by the Parent Borrower that is a joint venture or similar entity.

 

139



--------------------------------------------------------------------------------

For purposes of this Subsection 8.11, (i) any transaction with any Affiliate
shall be deemed to have satisfied the standard set forth in clause (B) of the
first sentence hereof if (x) such transaction is approved by a majority of the
Disinterested Directors of the Board of Directors of the Parent Borrower, or (y)
in the event that at the time of any such transaction, there are no
Disinterested Directors serving on the Board of Directors of the Parent
Borrower, a fairness opinion is provided by a nationally recognized appraisal or
investment banking firm with respect to such transaction and (ii) “Disinterested
Director” shall mean, with respect to any Person and transaction, a member of
the Board of Directors of such Person who does not have any material direct or
indirect financial interest in or with respect to such transaction; it being
understood that a member of any such Board of Directors shall not be deemed to
have such a financial interest by reason of such member holding Capital Stock of
the Parent Borrower or any Parent Entity or any options, warrants or other
rights in respect of such Capital Stock.

8.12 Limitations on Investments. Make, directly or indirectly, any Investment
except for Permitted Investments.

8.13 Limitations on Indebtedness. Directly or indirectly create, incur, assume
or otherwise become directly or indirectly liable with respect to any
Indebtedness except for the following (collectively, “Permitted Indebtedness”):

(a) Indebtedness (i) incurred by any Loan Party pursuant to the Term Loan
Facility and Indebtedness incurred by any Loan Party otherwise than pursuant to
the Term Loan Facility (including pursuant to any Additional Obligations
Documents, any Permitted Debt Exchange or any Rollover Indebtedness but not
pursuant to the Loan Documents) in an aggregate principal amount at any time
outstanding not to exceed (A) $3,495,000,000 plus (B) the Maximum Incremental
Facilities Amount and (ii) incurred pursuant to the Senior Notes Debt Documents
in an aggregate principal amount not to exceed $550,000,000;

(b) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
incurred pursuant to this Agreement and the other Loan Documents (including,
without limitation, any Incremental Facility, Extension or any Credit Agreement
Refinancing Indebtedness);

(c) Unsecured Ratio Indebtedness (including, subject to meeting the Total
Leverage Ratio requirement set forth in the definition of “Unsecured Ratio
Indebtedness,” Additional Obligations that are unsecured);

(d) Indebtedness (other than Indebtedness permitted by clauses (a) through (c)
above) existing on the Third Amendment Effective Date, and disclosed on Schedule
8.13(d) (“Third Amendment Effective Date Existing Indebtedness”), together with
any renewal, extension, refinancing or refunding pursuant to clause (i) below;

(e) Indebtedness of (i) the Parent Borrower or any Restricted Subsidiary to the
Parent Borrower or any other Restricted Subsidiary, or (ii) of the Parent
Borrower or any Restricted Subsidiary to any Related Corporation, incurred
consistent with past practices on or prior to the Third Amendment Effective Date
or in the ordinary course of business, pursuant to or in connection with Related
Corporation Contracts;

(f) Guarantee Obligations incurred by:

(i) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Indebtedness of a Loan Party that is permitted hereunder; provided that
Guarantee Obligations in respect of Indebtedness permitted pursuant to clauses
(a), (c) and (m) shall be

 

140



--------------------------------------------------------------------------------

permitted only to the extent that such Guarantee Obligations are incurred by
Guarantors (other than, in the case of clause (m), Guarantee Obligations
incurred by any Foreign Subsidiary that is not a Guarantor);

(ii) a Loan Party in respect of Indebtedness of (x) a Non-Loan Party or (y) a
Related Corporation, incurred consistent with past practices on or prior to the
Third Amendment Effective Date or in the ordinary course of business, pursuant
to or in connection with Related Corporation Contracts, provided that in the
event any such Guarantee Obligation guarantees any Indebtedness of a Related
Corporation incurred to finance an acquisition by such Related Corporation, at
the time of incurrence of such Guarantee Obligation the Payment Condition is
satisfied;

(iii) a Non-Loan Party in respect of Indebtedness of another Non-Loan Party that
is permitted hereunder;

(iv) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Indebtedness of any Person (other than the Parent Borrower or any of its
Restricted Subsidiaries or any Related Corporation), provided that the aggregate
amount at any time outstanding of such Guarantee Obligations incurred pursuant
to this clause (iv), when aggregated with the amount of all other Guarantee
Obligations incurred and outstanding pursuant to this clause (iv) and all
Indebtedness incurred and outstanding pursuant to clause (w) of this Subsection
8.13, shall not exceed (when incurred) the greater of (x) $775,000,000 and (y)
the amount equal to 4.75% of Consolidated Total Assets at the time of such
Guarantee Obligations being incurred;

(v) the Parent Borrower or any of its Restricted Subsidiaries in connection with
sales or other dispositions permitted under Subsection 8.5, including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(vi) the Parent Borrower or any of its Restricted Subsidiaries consisting of
accommodation guarantees for the benefit of trade creditors of the Parent
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(vii) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Investments expressly permitted pursuant to clauses (c), (j), (l), (m), (v) or
(w) of the definition of “Permitted Investments”;

(viii) the Parent Borrower or any of its Restricted Subsidiaries in respect of
(x) Management Guarantees and (y) third-party loans and advances to officers or
employees of any Parent Entity, the Parent Borrower or any of its Restricted
Subsidiaries or Related Physicians permitted pursuant to clauses (l) or (m) of
the definition of “Permitted Investments”;

(ix) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Reimbursement Obligations in respect of Letters of Credit or with respect to
reimbursement obligations in respect of any other letters or credit permitted
under this Agreement;

(x) the Parent Borrower or any of its Restricted Subsidiaries in respect of
performance, bid, appeal, surety, judgment, replevin and similar bonds, other
suretyship arrangements, other similar obligations and letters of credit,
bankers’ acceptances or similar instruments or obligations, all in, or relating
to liabilities or obligations incurred in, the ordinary course of business; and

(xi) the Parent Borrower or any of its Restricted Subsidiaries in respect of
Indebtedness or other obligations of a Person (other than the Parent Borrower or
any of its Restricted Subsidiaries) in connection with a joint venture or
similar arrangement in respect of which the aggregate outstanding amount of such
Indebtedness, together with the aggregate amount of Investments permitted
pursuant to clause (q) of the definition of “Permitted Investments,” does not
exceed $75,000,000;

 

141



--------------------------------------------------------------------------------

provided, however, that if any Indebtedness referred to in clauses (i) through
(iv) above is subordinated in right of payment to the Obligations or is secured
by Liens that are senior or subordinate to any Liens securing the Collateral,
then any corresponding Guarantee Obligations shall be subordinated and the Liens
securing the corresponding Guarantee Obligations shall be senior or subordinate
to substantially the same extent;

(g) Purchase Money Obligations, Financing Lease Obligations and other
Indebtedness incurred by the Parent Borrower or a Restricted Subsidiary of the
Parent Borrower to finance the acquisition, leasing, construction or improvement
of fixed assets; provided, however, that (i) the aggregate principal amount at
any time outstanding of Purchase Money Obligations, Financing Lease Obligations
and other Indebtedness incurred pursuant to this clause (g), when aggregated
with the principal amount of all other Purchase Money Obligations, Financing
Lease Obligations and other Indebtedness incurred and outstanding at such time
pursuant to this clause (g) (together with any renewal, extension, refinancing
or refunding pursuant to clause (i) below) shall not exceed an amount equal to
the greater of $325,000,000 million and 2.0% of Consolidated Total Assets, and
(ii) such Financing Lease Obligations and Indebtedness shall be incurred prior
to or within 180 days of such acquisition or leasing or completion of
construction or improvement of such assets;

(h) Indebtedness of Foreign Subsidiaries of the Parent Borrower that are
Restricted Subsidiaries in support of working capital needs up to an aggregate
outstanding principal amount, which shall not exceed $75,000,000 at any time
(provided that an additional $25,000,000 of such Indebtedness shall be permitted
to be outstanding at any time in connection with overdraft and similar
facilities);

(i) renewals, extensions, refinancings and refundings of Indebtedness (in whole
or in part) permitted by:

(i) clause (d) or (g) above or this clause (i)(i) provided, however, that (A)
any such renewal, extension, refinancing or refunding is in an aggregate
principal amount not greater than the principal amount (or accreted value, if
applicable) of such Indebtedness so renewed, extended, refinanced or refunded
(plus accrued interest, any premium and reasonable commission, fees,
underwriting discounts and other costs and expenses incurred in connection with
such refinanced Indebtedness) and (B) such Indebtedness has a weighted average
life to maturity no shorter than the remaining weighted average life to maturity
of the Indebtedness so renewed, extended, refinanced or refunded; and

(ii) clause (a), (c) or (m) hereof or this clause (i)(ii); provided, however,
that (A) any such renewal, extension, refinancing or refunding is in an
aggregate principal amount (or, if issued with original issue discount, the
accreted value) not greater than the principal amount (or accreted value, if
applicable) of such Indebtedness so renewed, extended,

 

142



--------------------------------------------------------------------------------

refinanced or refunded (plus accrued interest, any premium and reasonable
commission, fees, underwriting discounts and other costs and expenses incurred
in connection with such refinanced Indebtedness), (B) with respect to
Indebtedness incurred under Subsections 8.13(a), 8.13(c) or 8.13(m), such
Indebtedness has (x) a Stated Maturity date that is (i) at least 91 days after
the Termination Date or (ii) in respect of Indebtedness with a Stated Maturity
earlier than 91 days after the Termination Date, not earlier than the Stated
Maturity date of the Indebtedness that is renewed, extended, refinanced or
refunded and (y) (only with respect to Restricted Indebtedness (excluding for
this purpose any Restricted Indebtedness the proceeds of which were used to
refinance, refund, replace, renew, repay, restructure or extend the Senior Notes
or the Term Loan Facility or any refinancing thereof, that was incurred under
any provision of Subsection 8.13 other than this Subsection 8.13(i)(ii)), a
weighted average life to maturity, at the time of issuance or incurrence, of not
less than the remaining weighted average life to maturity of the Indebtedness
that is renewed, extended, refinanced or refunded (provided that compliance with
this restriction shall be determined ignoring the effect of any payment of
customary upfront fees or any permanent prepayment of such Indebtedness being
refinanced, in each case based on market conditions at the time of any such
refinancing), (C) if secured by any Collateral, such Indebtedness shall be
subject to the terms of the ABL/Term Loan Intercreditor Agreement, the Junior
Lien Intercreditor Agreement, or any Other Intercreditor Agreement, (D) to the
extent that the Indebtedness to be renewed, extended, refinanced or refunded is
unsecured and, at the time of such renewal, extension, refinancing or refunding,
such Indebtedness could not be incurred under Subsection 8.13(a)(i)(B) by
meeting the Consolidated First-Lien Net Leverage Ratio (as defined in the Term
Loan Credit Agreement), then such renewed, extended, refinanced or refunded
Indebtedness may not be secured by any Collateral and (E) such renewed,
extended, refinanced or refunded Indebtedness shall not include Indebtedness of
a Restricted Subsidiary that is not a Loan Party that refinances Indebtedness of
a Loan Party that could not have been initially incurred by such Restricted
Subsidiary pursuant to this Subsection 8.13;

(j) Indebtedness of the Parent Borrower or any Restricted Subsidiary to the
Parent Borrower or any of its Subsidiaries to the extent the Investment in such
Indebtedness is not restricted by Subsection 8.12;

(k) Indebtedness incurred under any agreement pursuant to which a Person
provides cash management services or similar financial accommodations to the
Parent Borrower or any of its Restricted Subsidiaries (including any Cash
Management Arrangements);

(l) Indebtedness constituting indemnities and adjustments (including pension
plan adjustments and contingent payments adjustments) under the 2016 Merger
Agreement;

(m) Indebtedness incurred or assumed in connection with, or as a result of, a
Permitted Acquisition so long as: (i) with respect to any newly incurred
Indebtedness, such Indebtedness is unsecured, (ii) the Parent Borrower would be
in compliance, on a Pro Forma Basis after giving effect to the consummation of
such acquisition and the incurrence or assumption of such Indebtedness, with
Subsection 8.1 recomputed as of the last day of the most recently ended Fiscal
Quarter of the Parent Borrower for which financial statements are available,
whether or not compliance with Subsection 8.1 is otherwise required at such time
(it being understood that, as a condition precedent to the effectiveness of any
such incurrence or assumption, the Parent Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer setting forth in
reasonable detail the calculations demonstrating such compliance), (iii) after
giving effect thereto, no Specified Default or Event of Default known to the
Parent Borrower has occurred and is continuing,

 

143



--------------------------------------------------------------------------------

and (iv) with respect to any newly incurred Indebtedness, such Indebtedness does
not have any maturity or amortization rate greater than 1.0% per annum prior to
the date that is 91 days after the Termination Date (other than (x) mandatory
prepayments with proceeds of and exchanges for refinancing Indebtedness in
respect thereof permitted hereunder or (y) an earlier maturity date and/or
higher amortization rate for customary bridge financings, which, subject to
customary conditions, would either be automatically converted into or required
to be exchanged for permanent financing which does not provide for an earlier
maturity date or an amortization rate greater than 1.0% per annum prior to the
date that is 91 days after the Termination Date and other mandatory prepayments
with proceeds of and exchanges for refinancing Indebtedness in respect thereof
permitted hereunder) and does not provide for redemption or repayment
requirements from asset sales, casualty or condemnation events or excess cash
flow on terms more favorable than those under the Term Loan Credit Agreement
(other than, in the case of any customary bridge financing, prepayments of such
bridge financing from the issuance of equity or other indebtedness permitted
hereunder which meets the requirements of this Subsection 8.13(m)); it being
understood that, in the event that any such Indebtedness incurred under this
Subsection 8.13(m) is incurred in good faith to finance the purchase price of
any such acquisition in advance of the closing of such acquisition, and such
closing shall thereafter not occur and such Indebtedness (or an equal principal
amount of other Indebtedness) is redeemed, repaid or otherwise retired promptly
after the Parent Borrower determines that such transaction has been abandoned,
such Indebtedness shall be deemed to comply with this Subsection 8.13(m);

(n) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
incurred to finance insurance premiums in the ordinary course of business;

(o) Indebtedness (A) arising from the honoring of a check, draft or similar
instrument against insufficient funds in the ordinary course of business; or (B)
consisting of indemnities, obligations in respect of earnouts or other purchase
price adjustments, or similar obligations, created, incurred or assumed in
connection with the acquisition or disposition of any business, assets or
Person;

(p) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of Financing Leases which have been funded solely by Investments of the
Parent Borrower and its Restricted Subsidiaries permitted under clause (r) of
the definition of “Permitted Investments”;

(q) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
arising in connection with industrial development or revenue bonds or similar
obligations secured by property or assets leased to and operated by the Parent
Borrower or such Restricted Subsidiary that were issued in connection with the
financing or refinancing of such property or assets, provided, that the
aggregate principal amount of such Indebtedness outstanding at any time shall
not exceed $60,000,000;

(r) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of obligations evidenced by bonds, debentures, notes or similar
instruments issued as payment-in-kind interest payments in respect of
Indebtedness otherwise permitted hereunder;

(s) accretion of the principal amount of Indebtedness of the Parent Borrower or
any of its Restricted Subsidiaries otherwise permitted hereunder issued at any
original issue discount;

 

144



--------------------------------------------------------------------------------

(t) Indebtedness of the Parent Borrower and its Restricted Subsidiaries under
Interest Rate Protection Agreements, Hedging Agreements and other Permitted
Hedging Arrangements;

(u) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries in
respect of any Sale and Leaseback Transaction;

(v) Indebtedness in respect of any letters of credit issued in favor of any
Issuing Lender or the Swingline Lender to support any Defaulting Lender’s
participation in Letters of Credit or Swingline Loans as provided for in
Subsection 3.4, in each case to the extent not exceeding the maximum amount of
such participations;

(w) other Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries; provided that the aggregate amount outstanding at any time of such
Indebtedness incurred or assumed pursuant to this clause (w), when aggregated
with all other Indebtedness incurred or assumed and outstanding pursuant to this
clause (w) and all Guarantee Obligations incurred and outstanding pursuant to
Subsection 8.13(f)(iv), shall not exceed (when incurred) the greater of (i)
$775,000,000 and (ii) the amount equal to 4.75% of the Consolidated Total Assets
at the time of incurrence of such Indebtedness; and

(x) Indebtedness in respect of performance, bid, appeal, surety, judgment,
replevin and similar bonds, other suretyship arrangements, other similar
obligations, letters of credit, bankers’ acceptances or similar instruments or
obligations, and take-or-pay obligations under supply arrangements, all provided
in, or relating to liabilities or obligations incurred in, the ordinary course
of business, including those issued (i) to government entities in connection
with self-insurance under applicable workers’ compensation statutes or (ii) on
behalf of any Related Corporation, incurred consistent with past practices on or
prior to the Third Amendment Effective Date or in the ordinary course of
business, pursuant to or in connection with Related Corporation Contracts.

For purposes of determining compliance with and the outstanding principal amount
of any particular Indebtedness (including Guarantee Obligations) incurred
pursuant to this Subsection 8.13, (i) in the event that any Indebtedness
(including Guarantee Obligations) meets the criteria of more than one of the
types of Indebtedness (including Guarantee Obligations) described in clauses (a)
through (x) above or any related subclauses, the Parent Borrower, in its sole
discretion, shall classify such item of Indebtedness and may include the amount
and type of such Indebtedness in one or more of such clauses or subclauses
(including in part under one such clause or subclause and in part under another
such clause or subclause), (ii) the amount of any Indebtedness denominated in
any currency other than Dollars shall be calculated based on customary currency
exchange rates in effect, in the case of such Indebtedness incurred (in respect
of term Indebtedness) or committed (in respect of revolving Indebtedness), on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (1) the
outstanding or committed principal amount or, if issued with original issued
discount, the aggregated accreted value (whichever is higher) of such
Indebtedness being refinanced plus (2) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing, (iii) if any Indebtedness is incurred to
refinance Indebtedness initially incurred in reliance on a basket measured by
reference to a percentage

 

145



--------------------------------------------------------------------------------

of Consolidated Total Assets at the time of incurrence, and such refinancing
would cause the percentage of Consolidated Total Assets restriction to be
exceeded if calculated based on the Consolidated Total Assets on the date of
such refinancing, such percentage of Consolidated Total Assets restriction shall
not be deemed to be exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced, plus accrued interest, any premium and reasonable commission, fees,
underwriting discounts and other costs and expenses incurred in connection with
such refinanced Indebtedness, (iv) the amount of Indebtedness issued at a price
that is less than the principal amount thereof shall be equal to the amount of
the liability in respect thereof determined in accordance with GAAP; (v) the
principal amount of Indebtedness outstanding under any subclause of Subsection
8.13, including for purposes of any determination of the “Maximum Incremental
Facilities Amount,” shall be determined after giving effect to the application
of proceeds of any such Indebtedness to refinance any such other Indebtedness
and (vi) in the event that the Parent Borrower shall classify Indebtedness
incurred on the date of determination as incurred in part pursuant to Subsection
8.13(a)(i)(B) and clause (ii) of the definition of “Maximum Incremental
Facilities Amount” and in part pursuant to one or more other clauses of
Subsection 8.13, as provided in clause (i) of this paragraph, any calculation of
the Consolidated First-Lien Net Leverage Ratio (as defined in the Term Loan
Credit Agreement), including in the definition of “Maximum Incremental
Facilities Amount,” on any date of determination shall not include any such
Indebtedness (and shall not give effect to any discharge of Indebtedness from
the proceeds thereof) to the extent incurred pursuant to any such other clause
of Subsection 8.13 on such date of determination.

8.14 Limitations on Liens. Create or suffer to exist, any Lien upon or with
respect to any of their respective properties or assets, whether now owned or
hereafter acquired, or assign, or permit any of their respective Restricted
Subsidiaries to assign, any right to receive income, except for the following
(collectively, “Permitted Liens”):

(a) Liens (i) created pursuant to the Loan Documents or otherwise securing,
directly or indirectly, the Obligations or other Indebtedness permitted by
Subsection 8.13(b), (ii) created pursuant to the Term Loan Documents, or (iii)
created pursuant to any Additional Obligations Documents or any documents
entered into in connection with any Permitted Debt Exchange or Rollover
Indebtedness or otherwise securing, directly or indirectly, Additional
Obligations, Permitted Debt Exchange Notes, Rollover Indebtedness or other
Indebtedness permitted by Subsection 8.13(a)(i), in the case of clauses (ii) and
(iii) above, (x) in respect of any such Indebtedness permitted to be secured,
including, in the case of Indebtedness incurred under Subsection 8.13(a)(i)(B),
to the extent such Indebtedness is permitted to be secured pursuant to clause
(ii) of the definition of “Maximum Incremental Facilities Amount” and (y)
provided that any such Indebtedness shall be secured on a junior basis with this
Facility with respect to ABL Priority Collateral and on a pari passu or junior
basis with the Term Loan Facility (or any refinancing Indebtedness in respect
thereof permitted by the terms of this Agreement) with respect to Term Loan
Priority Collateral;

(b) Liens existing on the Third Amendment Effective Date and disclosed on
Schedule 8.14(b);

(c) Customary Permitted Liens;

(d) Liens (including Purchase Money Obligations Liens) granted by the Parent
Borrower or any of its Restricted Subsidiaries (including the interest of a
lessor under a Financing Lease and Liens to which any property is subject at the
time, on or after the Third Amendment Effective Date, of the Parent Borrower’s
or such Restricted Subsidiary’s acquisition thereof) securing Indebtedness
permitted under Subsection 8.13(g) and limited in each case to the property
purchased with the proceeds of such Indebtedness or subject to such Lien or
Financing Lease;

 

146



--------------------------------------------------------------------------------

(e) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (a), (b) or (d) above,
clause (l) or (q) below, or this clause (e); provided that (i) (A) in the case
of any renewal, extension, refinancing or refunding of Indebtedness secured by
any Lien permitted by clause (a)(ii) above any such Indebtedness shall be
secured on a junior basis with this Facility with respect to ABL Priority
Collateral and on a pari passu or junior basis with the Term Loan Facility (or
any refinancing indebtedness in respect thereof permitted by the terms of this
Agreement) with respect to Term Loan Priority Collateral, (B) in the case of any
renewal, extension, refinancing or refunding of Indebtedness secured by any Lien
permitted by clause (b) or (d) above (or successive renewals, extensions,
refinancings or refundings thereof) such renewal, extension, refinancing or
refunding is made without any change in the class or category of assets or
property subject to such Lien and no such Lien is extended to cover any
additional class or category of assets or property, (C) in the case of any
renewal, extension, refinancing or refunding of Indebtedness secured by any Lien
permitted by clause (l) below (or successive renewals, extensions, refinancings
or refundings thereof), such Lien does not extend to cover any other assets or
property (other than the proceeds or products thereof and after-acquired
property subjected to a Lien pursuant to terms existing at the time of such
acquisition, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (D) in the case of any renewal, extension, refinancing or
refunding of Indebtedness secured by any Lien permitted by clause (q) below (or
successive renewals, extensions, refinancings or refundings thereof), such Liens
do not encumber any assets or property other than Collateral (with the priority
of such Liens in the ABL Priority Collateral and Term Loan Priority Collateral
or equivalent thereof being no less favorable to the Lenders than the priority
set forth in the ABL/Term Loan Intercreditor Agreement); and (E) in the case of
any renewal, extension, refinancing or refunding of Indebtedness of the Parent
Borrower and its Restricted Subsidiaries permitted by Subsection 8.13(i), that
the principal amount of such Indebtedness is not increased except as permitted
by Subsection 8.13(i).

(f) Liens on assets of any Foreign Subsidiary of the Parent Borrower securing
Indebtedness of such Foreign Subsidiary permitted under Subsection 8.13(h);

(g) Liens in favor of lessors securing operating leases permitted hereunder;

(h) statutory or common law Liens or rights of setoff of depository banks or
securities intermediaries with respect to deposit accounts, securities accounts
or other funds of the Parent Borrower or any Restricted Subsidiary maintained at
such banks or intermediaries, including to secure fees and charges in connection
with returned items or the standard fees and charges of such banks or
intermediaries in connection with the deposit accounts, securities accounts or
other funds maintained by the Parent Borrower or such Restricted Subsidiary at
such banks or intermediaries (excluding any Indebtedness for borrowed money
owing by the Parent Borrower or such Restricted Subsidiary to such banks or
intermediaries);

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Parent Borrower
or its Restricted Subsidiaries in the ordinary course of business;

(j) Liens securing Indebtedness of the Parent Borrower and its Restricted
Subsidiaries permitted by Subsection 8.13(p);

 

147



--------------------------------------------------------------------------------

(k) (i) Liens on the property or assets described in Subsection 8.13(q) in
respect of Indebtedness of the Parent Borrower and its Subsidiaries permitted by
Subsection 8.13(q), (ii) Liens on cash, Cash Equivalents and Temporary Cash
Investments in respect of Indebtedness permitted by Subsection 8.13(x), or (iii)
Liens securing Management Advances or Management Guarantees, in each case
including Liens securing any Guarantee of any thereof;

(l) Liens securing Indebtedness of the Parent Borrower and its Restricted
Subsidiaries permitted by Subsection 8.13(m) assumed in connection with any
Permitted Acquisition (other than Liens on the Capital Stock of any Person that
becomes a Restricted Subsidiary); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not extend to cover any other assets or property
(other than the proceeds or products thereof and after-acquired property
subjected to a Lien pursuant to terms existing at the time of such acquisition,
it being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (iii) such Lien shall be created no later than the later of the
date of such acquisition or the date of the assumption of such Indebtedness
(other than as permitted by clause (ii) above);

(m) any encumbrance or restriction (including put and call agreements) with
respect to the Capital Stock of any joint venture or similar arrangement
pursuant to the joint venture or similar agreement with respect to such joint
venture or similar arrangement;

(n) Liens on intellectual property, including any foreign patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
technology, know-how or processes; provided that such Liens result from the
granting of licenses in the ordinary course of business to any Person to use
such intellectual property or such foreign patents, patent applications,
trademarks, trademark applications, trade names, copyrights, technology,
know-how or processes, as the case may be;

(o) Liens in respect of Guarantee Obligations permitted under Subsection 8.13(f)
relating to Indebtedness otherwise permitted under Subsection 8.13, to the
extent Liens in respect of such Indebtedness are permitted under this Subsection
8.14;

(p) Liens on assets of the Parent Borrower or any of its Restricted Subsidiaries
not otherwise permitted by the foregoing clauses of this Subsection 8.14
securing obligations or other liabilities of the Parent Borrower or any of its
Restricted Subsidiaries; provided that the aggregate outstanding amount of
obligations and liabilities secured by such Liens (when created), when
aggregated with the amount of all other obligations and liabilities secured by
other Liens incurred and outstanding under this clause (p), shall not exceed the
greater of (i) $350,000,000 and (ii) the amount equal to 2.10% of Consolidated
Total Assets at the time such obligations are incurred; provided, further, that
any Lien securing Indebtedness created pursuant to this clause (p) on ABL
Priority Collateral shall be junior to the Lien on ABL Priority Collateral
securing the Obligations under this Facility and subject to the terms of the
ABL/Term Loan Intercreditor Agreement or otherwise be on terms reasonably
satisfactory to the Administrative Agent;

(q) Liens securing Indebtedness permitted by Subsections 8.13(k) and 8.13(t),
provided that to the extent that the Parent Borrower determines to secure such
Indebtedness with a Lien on any ABL Priority Collateral on a basis pari passu in
priority with the Liens securing the amounts due under the Facility and with a
higher payment priority pursuant to Subsection 10.14 than Interest Rate
Protection Agreements, Hedging Agreements, other Permitted Hedging Arrangements
or Cash Management Arrangements otherwise secured under the Security Documents,

 

148



--------------------------------------------------------------------------------

(x) only in respect of (i) any Bank Product Agreements constituting such
Indebtedness permitted by Subsection 8.13(k) that are designated as Designated
Cash Management Agreements and (ii) any Interest Rate Protection Agreements,
Hedging Agreements or other Permitted Hedging Arrangements constituting such
Indebtedness permitted by Subsection 8.13(t) that are designated as Designated
Hedging Agreements, in each case in accordance with the terms of Subsection
11.22 and (y) provided that either (1) the other party to such Bank Product
Agreement, Interest Rate Protection Agreement, Hedging Agreement or other
Permitted Hedging Arrangement, as the case may be, that is so designated, or an
agent, trustee or other representative therefor, shall enter into a joinder to
the ABL/Term Loan Intercreditor Agreement as contemplated thereby, or another
intercreditor agreement in form and substance reasonably satisfactory to the
Parent Borrower and the Administrative Agent or (2) the Parent Borrower shall
designate the other party to such Bank Product Agreement, Interest Rate
Protection Agreement, Hedging Agreement or other Permitted Hedging Arrangement,
as the case may be, as a Bank Products Affiliate or a Hedging Affiliate for the
purposes of the Guarantee and Collateral Agreement in accordance with the terms
of Subsection 11.22;

(r) Liens securing Indebtedness permitted by Subsection 8.13(u) or (v);

(s) Retained Rights;

(t) Municipal Contract Liens; and

(u) any other Lien on property or assets of Parent Borrower or any of its
Subsidiaries (other than ABL Priority Collateral) permitted under the Term
Loan Facility or any Additional Term Credit Facility.

For purposes of determining compliance with this Subsection 8.14, (i) a Lien
need not be incurred solely by reference to one category of Permitted Liens
described in this Subsection 8.14 but may be incurred under any combination of
such categories (including in part under one such category and in part under any
other such category), (ii) in the event that a Lien (or any portion thereof)
meets the criteria of one or more of such categories of Permitted Liens, the
Parent Borrower shall, in its sole discretion, classify or reclassify such Lien
(or any portion thereof) and may include the amount and type of such Lien in one
or more of the clauses of this Subsection 8.14, (iii) if any Liens securing
Indebtedness are incurred to refinance Liens securing Indebtedness initially
incurred in reliance on a basket measured by reference to a percentage of
Consolidated Total Assets at the time of incurrence, and such refinancing would
cause the percentage of Consolidated Total Assets restriction to be exceeded if
calculated based on the Consolidated Total Assets on the date of such
refinancing, such percentage of Consolidated Total Assets restriction shall not
be deemed to be exceeded so long as the principal amount of such Indebtedness
secured by such Liens does not exceed the principal amount of such Indebtedness
secured by such Liens being refinanced, plus accrued interest, any premium and
reasonable commission, fees, underwriting discounts and other costs and expenses
incurred in connection with such refinanced Indebtedness, (iv) it is understood
that a Lien securing Indebtedness that is permitted by the foregoing provisions
of this Subsection 8.14 may secure Obligations with respect to such
Indebtedness, and (v) in the event that the Parent Borrower shall classify
Indebtedness incurred on the date of determination as secured in part pursuant
to Subsection 8.14(a) in respect of Indebtedness Incurred pursuant to
Subsection 8.13(a)(i)(B) and clause (ii) of the definition of “Maximum
Incremental Facilities Amount” and in part pursuant to one or more other clauses
of Subsection 8.14, as provided in clause (ii) of this paragraph, any
calculation of the Consolidated First-Lien Net Leverage Ratio (as defined in the
Term Loan Credit Agreement), including in the definition of “Maximum Incremental
Facilities Amount,” on any date of determination shall not include any such
Indebtedness (and shall not give effect to any discharge of Indebtedness from
the proceeds thereof) to the extent secured pursuant to any such other clause of
Subsection 8.14 on such date of determination.

 

149



--------------------------------------------------------------------------------

SECTION 9

Events of Default

9.1 Events of Default. Any of the following from and after the Third Amendment
Effective Date shall constitute an event of default:

(a) Any of the Borrowers shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms hereof (whether
at Stated Maturity, by mandatory prepayment or otherwise); or any of the
Borrowers shall fail to pay any interest on any Loan, or any other amount
payable hereunder, within five (5) Business Days after any such interest or
other amount becomes due in accordance with the terms hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to this Agreement or any such
other Loan Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or

(c) Any Loan Party shall default in the payment, observance or performance of
any term, covenant or agreement contained in (i) Subsection 4.16 (provided that,
if any such failure with respect to Subsection 4.16 (other than Subsections
4.16(b)(ii) and 4.16(b)(iii)) is (x) of a type that can be cured within five (5)
Business Days and (y) such Default could not materially adversely impact the
Lenders’ Liens on the Collateral, such failure shall not constitute an Event of
Default for a five (5) Business Day period after the occurrence thereof so long
as the Loan Parties are diligently pursuing the cure of such failure and
provided, further, that if any such failure with respect to Subsections
4.16(b)(ii) and 4.16(b)(iii) is (x) of a type that can be cured within three (3)
Business Days and (y) such Default could not materially adversely impact the
Lenders’ Liens on the Collateral, such failure shall not constitute an Event of
Default for a three (3) Business Day period after the occurrence thereof so long
as the Loan Parties are diligently pursuing the cure of such failure), (ii)
Subsection 7.2(f) (after a grace period of five (5) Business Days or, if during
the continuance of a Dominion Event, a grace period of one (1) Business Day) or
(iii) Section 8; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in clauses (a) through (c) of this Subsection 9.1), and such default
shall continue unremedied for a period of thirty (30) days after the earlier of
(A) the date on which a Responsible Officer of the Parent Borrower becomes aware
of such failure and (B) the date on which written notice thereof shall have been
given to the Parent Borrower by the Administrative Agent or the Required
Lenders; or

(e) Any Loan Party or any of its Restricted Subsidiaries shall (i) default in
(x) any payment of principal of or interest on any Indebtedness (excluding the
Loans and the Reimbursement Obligations) in excess of $150,000,000 or (y) in the
payment of any Guarantee Obligation in excess of $150,000,000, beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness or Guarantee Obligation was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (excluding the Loans and the Reimbursement Obligations) or
Guarantee Obligation of Indebtedness referred to in clause (i) above or
contained in any instrument or agreement evidencing, securing or relating
thereto (other than a failure to provide notice of a default or an event of
default

 

150



--------------------------------------------------------------------------------

under such instrument or agreement), or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice or lapse of time if required, such Indebtedness to become due
prior to its Stated Maturity or such Guarantee Obligation to become payable (an
“Acceleration”; and the term “Accelerated” shall have a correlative meaning),
and such time shall have lapsed and, if any notice (a “Default Notice”) shall be
required to commence a grace period or declare the occurrence of an event of
default before notice of Acceleration may be delivered, such Default Notice
shall have been given and such default, event or condition shall not have been
remedied or waived by or on behalf of such holder or holders (provided that this
clause (ii) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder); or

(f) If (i) any Borrower or any Material Subsidiary of the Parent Borrower shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts (excluding, in each case, the solvent liquidation or reorganization of any
Foreign Subsidiary of the Parent Borrower that is not a Loan Party), or (B)
seeking appointment of a receiver, interim receiver, receivers, receiver and
manager, trustee, custodian, conservator or other similar official for it or for
all or any substantial part of its assets, or any Borrower or any Material
Subsidiary of the Parent Borrower shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Borrower
or any Material Subsidiary of the Parent Borrower any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged, unstayed or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against any Borrower or any
Material Subsidiary of the Parent Borrower any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Borrower or any Material Subsidiary of the Parent
Borrower shall take any corporate or other similar organizational action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Borrower or any Material Subsidiary of the Parent Borrower shall be generally
unable to, or shall admit in writing its general inability to, pay its debts as
they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to satisfy the minimum funding standard (within the meaning of Section
412 of the Code or Section 302 of ERISA), whether or not waived, shall exist
with respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise
on the assets of either of the Parent Borrower or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, (v) either of the Parent Borrower or any
Commonly Controlled Entity shall, or

 

151



--------------------------------------------------------------------------------

in the reasonable opinion of the Administrative Agent is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could be reasonably expected to result in a Material
Adverse Effect; or

(h) One or more judgments or decrees shall be entered against the Parent
Borrower or any of its Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within sixty (60) days from the entry thereof, or
to be received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $150,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or

(i) (i) Any material provision of any Security Document shall cease for any
reason to be in full force and effect (other than pursuant to the terms hereof
or thereof), or any Loan Party which is a party to any such Security Document
shall so assert in writing, or (ii) the Lien created by any of the Security
Documents shall cease to be perfected and enforceable in accordance with its
terms or of the same effect as to perfection and priority purported to be
created thereby with respect to any portion of the ABL Priority Collateral in
excess of $50,000,000 (other than in connection with any termination of such
Lien in respect of any Collateral as permitted hereby or by any Security
Document), and such failure of such Lien to be perfected and enforceable with
such priority shall have continued unremedied for a period of twenty (20) days;

(j) Any Loan Party shall assert in writing that any of the ABL/Term Loan
Intercreditor Agreement, the Junior Lien Intercreditor Agreement (after
execution and delivery thereof) or any Other Intercreditor Agreement (after
execution and delivery thereof) shall have ceased for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof) or shall
knowingly contest, or knowingly support any other Person in any action that
seeks to contest, the validity or effectiveness of any such intercreditor
agreement (other than pursuant to the terms hereof or thereof); or

(k) A Change of Control shall have occurred.

9.2 Remedies Upon an Event of Default.

(a) If any Event of Default occurs and is continuing, then, and in any such
event, (A) if such event is an Event of Default specified in clause (i) or (ii)
of Subsection 9.1(f) with respect to any Borrower, automatically the
Commitments, if any, shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders the Administrative Agent shall,
by notice to the Borrower Representative, declare the Commitments to be
terminated forthwith, whereupon the Commitments, if any, shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower Representative, declare the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.

(b) Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

152



--------------------------------------------------------------------------------

9.3 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary otherwise contained in Section 9,
in the event of any Event of Default under the covenant set forth in Subsection
8.1 and upon the receipt of a Specified Equity Contribution within the time
period specified, and subject to the satisfaction of the other conditions with
respect to Specified Equity Contribution set forth in the definition thereof,
EBITDA shall be increased with respect to such applicable Fiscal Quarter and any
four (4) Fiscal Quarter period that contains such Fiscal Quarter by the amount
of such Specified Equity Contribution (the “Cure Amount”), solely for the
purpose of measuring compliance with Subsection 8.1. If, after giving effect to
the foregoing pro forma adjustment (without giving effect to any repayment of
any Indebtedness with any portion of the Cure Amount or any portion of the Cure
Amount on the balance sheet of the Parent Borrower and its Restricted
Subsidiaries, in each case, with respect to such Fiscal Quarter only), the
Parent Borrower and its Restricted Subsidiaries shall then be in compliance with
the requirements of Subsection 8.1, they shall be deemed to have been in
compliance therewith as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default hereunder that had occurred shall be deemed
cured for the purposes of this Agreement.

(b) The parties hereby acknowledge that notwithstanding any other provision in
this Agreement to the contrary, (i) the Cure Amount received pursuant to the
occurrence of any Specified Equity Contribution shall be disregarded for
purposes of determining any financial ratio-based conditions (other than as
applicable to Subsection 8.1), pricing or any available basket under Section 8
and (ii) no Lender or Issuing Lender shall be required to make any extension of
credit hereunder, if an Event of Default under the covenant set forth in
Subsection 8.1 has occurred and is continuing, (x) during the ten (10) Business
Day period during which a Specified Equity Contribution may be made, or (y) on
the date on which a Borrowing Base Certificate is delivered and on which a
Specified Equity Contribution may be made (in each case as provided in the
definition of “Specified Equity Contribution”), unless and until the Cure Amount
is actually received.

 

153



--------------------------------------------------------------------------------

SECTION 10

The Agents and the Other Representatives

10.1 Appointment.

(a) Each Lender and each Issuing Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender or Issuing Lender under this
Agreement and the other Loan Documents, and each such Lender or Issuing Lender
irrevocably authorizes each Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to or
required of such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Agents and the Other Representatives shall not have any duties or
responsibilities, except, in the case of the Administrative Agent, the
Collateral Agent and the Issuing Lender, those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent or the
Other Representatives.

(b) Each of the Agents may perform any of their respective duties under this
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein by or through its respective officers, directors,
agents, employees or affiliates, or delegate any and all such rights and powers
to, any one or more sub-agents appointed by such Agent (it being understood and
agreed, for the avoidance of doubt and without limiting the generality of the
foregoing, that the Administrative Agent and the Collateral Agent may perform
any of their respective duties under the Security Documents by or through one or
more of their respective affiliates). Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as its activities as Agent.

(c) Except solely to the extent of the Parent Borrower’s rights to consent
pursuant to and subject to the conditions in Subsection 10.9 and except for
Subsections 10.8(a), (b), (c) and (e) and 10.13, the provisions of this Section
10 are solely for the benefit of the Agents, the Lenders and the Issuing
Lenders, and no Borrower or any other Loan Party shall have rights as a
third-party beneficiary of any of such provisions.

10.2 The Administrative Agent and Affiliates. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each person serving as an Agent
hereunder in its individual capacity. Such person and its affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

10.3 Action by an Agent. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
(including the Collateral Agent in the case of the Administrative Agent), and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. No Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact or counsel selected by it with reasonable care.

 

154



--------------------------------------------------------------------------------

10.4 Exculpatory Provisions.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the person serving as such Agent or any
of its affiliates in any capacity.

(b) No Agent shall be liable for any action taken or not taken by it (x) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Subsection 11.1) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by a Borrower, a
Lender or an Issuing Lender.

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(d) Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of the Borrowers and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by any such
service provider.

10.5 Acknowledgement and Representations by Lenders. Each Lender and each
Issuing Lender expressly acknowledges that none of the Agents or the Other
Representatives nor any of their

 

155



--------------------------------------------------------------------------------

officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by any Agent or any
Other Representative hereafter taken, including any review of the affairs of any
Borrowers or any other Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such Other Representative to any
Lender. Each Lender further represents and warrants that it has had the
opportunity to review the Confidential Information Memorandum and each other
document made available to it on the Platform in connection with this Agreement
and has acknowledged and accepted the terms and conditions applicable to the
recipients thereof. Each Lender and each Issuing Lender represents to the
Agents, the Other Representatives and each of the Loan Parties that,
independently and without reliance upon any Agent, the Other Representatives or
any other Lender, and based on such documents and information as it has deemed
appropriate, it has made and will make, its own appraisal of and investigation
into the business, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties, it has made its
own decision to make its Loans or issue Letters of Credit hereunder and enter
into this Agreement and it will make its own decisions in taking or not taking
any action under this Agreement and the other Loan Documents and, except as
expressly provided in this Agreement, neither the Agents nor any Other
Representative shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times
thereafter. Each Lender and each Issuing Lender represents to each other party
hereto that it is a bank, savings and loan association or other similar savings
institution, insurance company, investment fund or company or other financial
institution which makes or acquires commercial loans in the ordinary course of
its business, that it is participating hereunder as a Lender or Issuing Lender,
as applicable, for such commercial purposes, and that it has the knowledge and
experience to be and is capable of evaluating the merits and risks of being a
Lender hereunder. Each Lender and each Issuing Lender acknowledges and agrees to
comply with the provisions of Subsection 11.6 applicable to the Lenders and
Issuing Lenders hereunder.

10.6 Indemnity; Reimbursement by Lenders.

(a) To the extent that the Parent Borrower or any other Loan Party for any
reason fails to indefeasibly pay any amount required under Subsection 11.5 to be
paid by it to the Administrative Agent (or any sub-agent thereof), the
Collateral Agent (or any sub-agent thereof), the Co-Collateral Agent (or any
sub-agent thereof), the Issuing Lenders, the Swingline Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay ratably
according to their respective Commitment Percentages in effect on the date on
which the applicable unreimbursed expense or indemnity payment is sought under
this Subsection 10.6 (or, if the applicable unreimbursed expense or indemnity
payment is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their Commitment Percentages, immediately prior to such date) such unpaid
amount (such indemnity shall be effective whether or not the related losses,
claims, damages, liabilities and related expenses are incurred or asserted by
any party hereto or any third party); provided that (i) the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Collateral Agent (or any sub-agent thereof), the
Co-Collateral Agent (or any sub-agent thereof), the Swingline Lender or the
Issuing Lenders in their capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the Collateral Agent (or any sub-agent thereof), the Co-Collateral Agent (or any
sub-agent thereof), the Swingline Lender or Issuing Lenders in connection with
such capacity and (ii) such indemnity for the Swingline Lender or the Issuing
Lenders shall not include losses incurred by the Swingline Lender or the Issuing
Lenders due to one or more Lenders defaulting in their obligations to purchase
participations of Swingline Exposure under Subsections 2.4(c) and 2.4(d) or L/C
Obligations under Subsection 3.4 (it being understood that this proviso shall
not affect the Swingline Lender’s or any Issuing Lender’s rights against any
Defaulting Lender). The obligations of the Lenders under this Subsection 10.6
are subject to the provisions of Subsection 4.8.

 

156



--------------------------------------------------------------------------------

(b) Any Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document (except actions expressly required
to be taken by it hereunder or under the Loan Documents) unless it shall first
be indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

(c) All amounts due under this Subsection 10.6 shall be payable not later than 3
Business Days after demand therefor. The agreements in this Subsection 10.6
shall survive the payment of the Loans and all other amounts payable hereunder.

10.7 Right to Request and Act on Instructions; Reliance.

(a) Each Agent may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents an Agent is permitted or desires to take or to grant,
and if such instructions are promptly requested, the requesting Agent shall be
absolutely entitled as between itself and the Lenders to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Lender for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against any Agent as a result
of an Agent acting or refraining from acting under this Agreement or any of the
other Loan Documents in accordance with the instructions of Required Lenders or
Supermajority Lenders (or all or such other portion of the Lenders as shall be
prescribed by this Agreement) and, notwithstanding the instructions of Required
Lenders or Supermajority Lenders (or such other applicable portion of the
Lenders), an Agent shall have no obligation to any Lender to take any action if
it believes, in good faith, that such action would violate applicable law or
expose an Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Subsection 10.6.

(b) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
person. Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
be entitled to rely upon the advice of any such counsel, accountants or experts
and shall not be liable for any action taken or not taken by it in accordance
with such advice.

10.8 Collateral Matters.

(a) Each Lender authorizes and directs the Collateral Agent to enter into (x)
the Security Documents and the ABL/Term Loan Intercreditor Agreement, any Junior
Lien Intercreditor Agreement and any Other Intercreditor Agreement for the
benefit of the Lenders and the other Secured Parties, (y) any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to the Security Documents and the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement and any Other
Intercreditor Agreement or enter into other intercreditor

 

157



--------------------------------------------------------------------------------

agreements in connection with the incurrence by any Loan Party or any Subsidiary
thereof of Additional Indebtedness (each an “Intercreditor Agreement
Supplement”) to permit such Additional Indebtedness to be secured by a valid,
perfected lien (with such priority as may be designated by the Parent Borrower
or relevant Subsidiary, to the extent such priority is permitted by the Loan
Documents) and (z) any amendments provided for under Subsections 2.6, 2.7 and
2.8, respectively. Each Lender hereby agrees, and each holder of any Note or
participant in Letters of Credit by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Collateral Agent or the Required Lenders in accordance with the provisions of
this Agreement, the Security Documents, the ABL/Term Loan Intercreditor
Agreement, the Junior Lien Intercreditor Agreement, any Other Intercreditor
Agreement, any Intercreditor Agreement Supplement, or any agreement required in
connection with an Incremental Facility pursuant to Subsection 2.6, any
agreement required in connection with a Refinancing Amendment pursuant to
Subsection 2.7 and any agreement required in connection with an Extension Offer
pursuant to Subsection 2.8, and the exercise by the Agents or the Required
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders; provided that the Collateral Agent shall exercise its
rights under the Security Documents, the ABL/Term Loan Intercreditor Agreement,
the Junior Lien Intercreditor Agreement and any Other Intercreditor Agreement as
directed by the Security Agents. The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time, to take any action with respect to
any applicable Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents with the consent of the
Security Agents. Each Lender agrees that it will not have any right individually
to enforce or seek to enforce any Security Document or to realize upon any
Collateral for the Loans unless instructed to do so by the Collateral Agent, it
being understood and agreed that such rights and remedies may be exercised only
by the Collateral Agent. The Collateral Agent may grant extensions of time for
the creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any guarantee by any Subsidiary (including extensions
beyond the Third Amendment Effective Date or in connection with assets acquired,
or Subsidiaries formed or acquired, after the Third Amendment Effective Date)
where the Security Agents determine that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents. Each
Lender consents to the releases of Collateral for the Original Credit Agreement
contemplated by the Third Amendment.

(b) The Lenders hereby authorize each Agent, in each case at its option and in
its discretion, (A) to release any Lien granted to or held by such Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations under the Loan Documents at any time
arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby that are then due and unpaid, (ii)
constituting property being sold or otherwise disposed of (to Persons other than
a Loan Party) upon the sale or other disposition thereof, (iii) owned by any
Subsidiary Guarantor which becomes an Excluded Subsidiary (so long as Excess
Availability after excluding the assets of such Subsidiary from the Borrowing
Base would not be less than zero) or ceases to be a Restricted Subsidiary of the
Parent Borrower or constituting Capital Stock or other equity interests that are
Excluded Assets, (iv) if approved, authorized or ratified in writing by the
Required Lenders (or such greater amount, to the extent required by Subsection
11.1), (v) constituting Term Loan Priority Collateral upon the “Discharge of
Term Loan Collateral Obligations” (as defined in the ABL/Term Loan Intercreditor
Agreement) or (vi) as otherwise may be expressly provided in the relevant
Security Documents, (B) enter into any intercreditor agreement (including the
ABL/Term Loan Intercreditor Agreement, the Junior Lien Intercreditor Agreement,
any Other Intercreditor Agreement) on behalf of, and binding with respect to,
the Lenders and their interest in designated assets, including to clarify the
respective rights of all parties in and to designated assets, (C) to subordinate
any Lien (or confirm the absence

 

158



--------------------------------------------------------------------------------

of any Lien) on any Excluded Assets or any other property granted to or held by
such Agent, as the case may be under any Loan Document, to the holder of any
Lien on such property that is permitted by Subsection 8.14 and (D) to release
any Subsidiary Guarantor from its Obligations under any Loan Documents to which
it is a party if such Person ceases to be a Restricted Subsidiary of the Parent
Borrower or becomes an Excluded Subsidiary. Upon request by any Agent, at any
time, the Lenders will confirm in writing any Agent’s authority to release
particular types or items of Collateral pursuant to this Subsection 10.8.

(c) The Lenders hereby authorize the Administrative Agent and the Collateral
Agent, as the case may be, in each case at its option and in its discretion, to
enter into any amendment, amendment and restatement, restatement, waiver,
supplement or modification, and to make or consent to any filings or to take any
other actions, in each case as contemplated by Subsection 11.17. Upon request by
any Agent, at any time, the Lenders will confirm in writing the Administrative
Agent’s and the Collateral Agent’s authority under this Subsection 10.8(c).

(d) No Agent shall have any obligation whatsoever to the Lenders to assure that
the Collateral exists or is owned by the Parent Borrower or any of its
Restricted Subsidiaries or is cared for, protected or insured or that the Liens
granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
Subsection 10.8 or in any of the Security Documents, it being understood and
agreed by the Lenders that in respect of the Collateral, or any act, omission or
event related thereto, each Agent may act in any manner it may deem appropriate,
in its sole discretion, given such Agent’s own interest in the Collateral as a
Lender and that no Agent shall have any duty or liability whatsoever to the
Lenders, except for its bad faith, gross negligence or willful misconduct.

(e) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by and in accordance with either Subsection 11.1 or
11.17, as applicable, with the written consent of the Security Agents and the
Loan Party party thereto.

(f) The Collateral Agent may, and hereby does, appoint the Administrative Agent
as its agent for the purposes of holding any Collateral and/or perfecting the
Collateral Agent’s security interest therein and for the purpose of taking such
other action with respect to the collateral as such Agents may from time to time
agree.

10.9 Successor Agent. Subject to the appointment of a successor as set forth
herein, (i) the Administrative Agent, the Collateral Agent or the Co-Collateral
Agent may be removed by the Required Lenders if the Administrative Agent, the
Collateral Agent, the Co-Collateral Agent, or a controlling affiliate of the
Administrative Agent, the Collateral Agent or the Co-Collateral Agent is a
Defaulting Lender or, in the case of the Co-Collateral Agent, if the
Co-Collateral Agent ceases to be a Lender and (ii) the Administrative Agent and
the Collateral Agent may resign as Administrative Agent or Collateral Agent,
respectively, in each case upon 10 days’ notice to the Lenders, the Issuing
Lenders and the Parent Borrower. If the Administrative Agent, the Collateral
Agent or the Co-Collateral Agent shall be removed by the Required Lenders
pursuant to clause (i) above or if the Administrative Agent or the Collateral
Agent shall resign as Administrative Agent or Collateral Agent, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
such successor agent shall be subject to approval by the Parent Borrower;
provided that such approval by the Parent Borrower in connection with the
appointment of any successor Administrative Agent shall only be required so long
as no Event of Default under Subsection 9.1(a) or

 

159



--------------------------------------------------------------------------------

9.1(f) has occurred and is continuing; provided, further, that the Parent
Borrower shall not unreasonably withhold its approval of any successor
Administrative Agent if such successor is a commercial bank with a consolidated
combined capital and surplus of at least $5,000,000,000; provided, further, that
if no successor shall have been so appointed in accordance with the foregoing
requirements and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent, in consultation with the Parent Borrower, may appoint a
successor Administrative Agent which shall be a commercial bank with a
consolidated combined capital and surplus of at least $5.0 billion with an
office in New York, New York, or an Affiliate of any such bank. Upon the
successful appointment of a successor agent, such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, the Collateral
Agent or the Co-Collateral Agent, as applicable, and the term “Administrative
Agent,” “Collateral Agent” or “Co-Collateral Agent,” as applicable, shall mean
such successor agent effective upon such appointment and approval, and the
former Agent’s rights, powers and duties as Administrative Agent, Collateral
Agent or the Co-Collateral Agent, as applicable, shall be terminated, without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of the Loans or issuers of Letters of
Credit. After any retiring Agent’s resignation or removal as Agent, the
provisions of this Section 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents. Additionally, after such retiring Agent’s resignation as
such Agent, the provisions of this Subsection 10.9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was such Agent under
this Agreement and the other Loan Documents. After the resignation or removal of
any Administrative Agent pursuant to the preceding provisions of this Subsection
10.9, such resigning or removed Administrative Agent (x) shall not be required
to act as Issuing Lender for any Letters of Credit to be issued after the date
of such resignation or removal (and all unpaid fees accrued for the account of
the resigning Issuing Lender shall be paid in full upon its resignation or
removal) and (y) shall not be required to act as Swingline Lender with respect
to Swingline Loans to be made after the date of such resignation or removal (and
all outstanding Swingline Loans of such resigning or removed Administrative
Agent shall be required to be repaid in full upon its resignation or removal),
although the resigning or removed Administrative Agent shall retain all rights
hereunder as Issuing Lender and Swingline Lender with respect to all Letters of
Credit issued by it, and all Swingline Loans made by it, prior to the
effectiveness of its resignation or removal as Administrative Agent
hereunder. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.

10.10 Swingline Lender. The provisions of this Section 10 shall apply to the
Swingline Lender in its capacity as such to the same extent that such provisions
apply to the Administrative Agent.

10.11 Withholding Tax. To the extent required by any applicable law, each Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax, and in no event shall such Agent be required to be
responsible for or pay any additional amount with respect to any such
withholding. If the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, without
limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within thirty
(30) days after demand therefor. A certificate as to the amount of such payment
or liability delivered to any Lender or any Issuing Lender by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and each Issuing
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or such Issuing Lender under this
Agreement or any other Loan Document against any

 

160



--------------------------------------------------------------------------------

amount due the Administrative Agent under this Subsection 10.11. The agreements
in this Subsection 10.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For purposes of this Subsection 10.11, the
term “Lender” includes any Issuing Lender.

10.12 Other Representatives. None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such. Without
limiting the foregoing, no Other Representative shall have nor be deemed to have
a fiduciary relationship with any Lender. At any time that any Lender serving as
an Other Representative shall have transferred to any other Person (other than
any of its affiliates) all of its interests in the Loans and in the Commitments,
such Lender shall be deemed to have concurrently resigned as such Other
Representative.

10.13 Appointment of Borrower Representatives. Each Borrower hereby designates
the Parent Borrower as its Borrower Representative. The Borrower Representative
will be acting as agent on each of the Borrowers’ behalf for the purposes of
issuing notices of Borrowing and notices of conversion/continuation of any Loans
pursuant to Subsection 4.2 or similar notices, giving instructions with respect
to the disbursement of the proceeds of the Loans, selecting interest rate
options, requesting Letters of Credit, giving and receiving all other notices
and consents hereunder or under any of the other Loan Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
any Borrower or the Borrowers under the Loan Documents. The Borrower
Representative hereby accepts such appointment. Each Borrower agrees that each
notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Borrower Representative shall be deemed
for all purposes to have been made by such Borrower and shall be binding upon
and enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

10.14 Application of Proceeds. The Lenders and the Agents agree, as among such
parties, as follows: subject to the terms of the ABL/Term Loan Intercreditor
Agreement, the Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement or any Intercreditor Agreement Supplement, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Lender on account of amounts then due and outstanding under any of the Loan
Documents shall, except as otherwise expressly provided herein, be applied as
follows: first, to pay interest on and then principal of Agent Advances then
outstanding, second, to pay interest on and then principal of Swingline Loans
then outstanding, third, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided herein) due and
owing hereunder of the Administrative Agent and the Security Agents in
connection with enforcing the rights of the Agents, the Lenders and the Issuing
Lenders under the Loan Documents (including all expenses of sale or other
realization of or in respect of the Collateral and any sums advanced to the
Collateral Agent or to preserve its security interest in the Collateral),
fourth, to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees to the extent provided herein) due and owing
hereunder of each of the Lenders and each of the Issuing Lenders in connection
with enforcing such Lender’s or such Issuing Lender’s rights under the Loan
Documents, fifth, to pay (on a ratable basis) (A) interest on and then principal
of Revolving Credit Loans then outstanding and any Reimbursement Obligations
then outstanding, and to cash collateralize any outstanding L/C Obligations on
terms reasonably satisfactory to the Administrative Agent and (B) any
outstanding obligations payable under (i) Designated Cash Management Agreements,
up to the maximum amount of the Cash Management Reserves then in effect with
respect thereto and (ii) Designated Hedging Agreements up to the maximum amount
of the Designated Hedging Reserves then in effect with respect thereto in each
case which are secured under the Security Documents or otherwise, sixth, to pay
obligations under Cash Management Arrangements (other than pursuant to any
Designated Cash Management Agreements, but including any

 

161



--------------------------------------------------------------------------------

amounts not paid pursuant to clause “fifth”(B)(i) above) and Permitted Hedging
Arrangements (other than pursuant to any Designated Hedging Agreements, but
including any amounts not paid pursuant to clause “fifth”(B)(ii) above)
permitted hereunder and secured by the Guarantee and Collateral Agreement and
seventh, to pay the surplus, if any, to whomever may be lawfully entitled to
receive such surplus. To the extent that any amounts available for distribution
pursuant to clause “fifth” above are attributable to the issued but undrawn
amount of outstanding Letters of Credit which are then not yet required to be
reimbursed hereunder, such amounts shall be held by the Collateral Agent in a
cash collateral account and applied (x) first, to reimburse the applicable
Issuing Lender from time to time for any drawings under such Letters of Credit
and (y) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in such clause “fifth.” To the extent any
amounts available for distribution pursuant to clause “fifth” are insufficient
to pay all obligations described therein in full, such moneys shall be allocated
pro rata among the Lenders and Issuing Lenders based on their respective
Commitment Percentages. This Subsection 10.14 may be amended (and the Lenders
hereby irrevocably authorize the Administrative Agent to enter into any such
amendment) to the extent necessary to reflect differing amounts payable, and
priorities of payments, to Lenders participating in any new classes or tranches
of loans added pursuant to Subsections 2.6, 2.7 and 2.8, as applicable.

SECTION 11

Miscellaneous

11.1 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented, modified or waived except in accordance
with the provisions of this Subsection 11.1. The Required Lenders may, or, with
the written consent of the Required Lenders, the Administrative Agent may, from
time to time, (x) enter into with the respective Loan Parties hereto or thereto,
as the case may be, written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or to the other Loan Documents or changing, in any manner the rights
or obligations of the Lenders or the Loan Parties hereunder or thereunder or (y)
waive at any Loan Party’s request, on such terms and conditions as the Required
Lenders or the Administrative Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that amendments pursuant to Subsections 11.1(d) and 11.1(f) may be
effected without the consent of the Required Lenders to the extent provided
therein; provided, further, that no such waiver and no such amendment,
supplement or modification shall:

(i) (A) reduce or forgive the amount or extend the scheduled date of maturity of
any Loan or any Reimbursement Obligation or of any scheduled installment thereof
(including extending the Termination Date), (B) reduce the stated rate of any
interest, commission or fee payable hereunder (other than as a result of any
waiver of the applicability of any post-default increase in interest rates) or
postpone any date scheduled for any payment of any interest payable hereunder,
(C) (except as provided in Subsection 11.1(d)) increase the amount or extend the
expiration date of any Lender’s Commitment or extend the scheduled date of any
payment thereof or (D) change the currency in which any Loan or Reimbursement
Obligation is payable, in each case without the consent of each Lender directly
and adversely affected thereby (it being understood that amendments or
supplements to, or waivers or modifications of, any conditions precedent,
representations, warranties, covenants, Defaults or Events of Default or of a
mandatory repayment or mandatory reduction in the aggregate Commitments of all
Lenders shall not constitute an increase of the Commitment of, or an extension
of the scheduled date of maturity, any scheduled installment, or the scheduled
date of payment of the Loans of, any Lender, and that an increase in the
available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender)

 

162



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Subsection 11.1(a) or reduce
the percentage specified in the definition of “Required Lenders” or
“Supermajority Lenders,” or consent to the assignment or transfer by the Parent
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, in each case without the written consent of all the Lenders;
provided that, as further provided in Subsection 11.1(d), the definition of
“Required Lenders” and “Supermajority Lenders” may be amended in connection with
any amendment pursuant to Subsections 2.6, 2.7 or 2.8 to include appropriately
the Lenders participating in such incremental facility, refinancing, or
extension in any required vote or action of the Required Lenders or the
Supermajority Lenders, as applicable;

(iii) release all or substantially all of the Guarantors under any Security
Document, or, in the aggregate (in a single transaction or a series of related
transactions), all or substantially all of the Collateral without the consent of
all of the Lenders, except as expressly permitted hereby or by any Security
Document (as such documents are in effect on the Third Amendment Effective Date
or, if later, the date of execution and delivery thereof in accordance with the
terms hereof);

(iv) require any Lender to make Loans having an Interest Period of longer than
six months or shorter than one month without the consent of such Lender;

(v) amend, modify or waive any provision of Section 10 without the written
consent of the then Agents;

(vi) amend, modify or waive any provision of Subsections 10.1(a), 10.5 or 10.12
without the written consent of any Other Representative directly and adversely
affected thereby;

(vii) amend, modify or waive any provision of the Swingline Note (if any) or
Subsection 2.4 without the written consent of the Swingline Lender and each
other Lender, if any, which holds, or is required to purchase, a participation
in any Swingline Loan pursuant to Subsection 2.4(d);

(viii) amend, modify or waive the provisions of any Letter of Credit or any L/C
Obligation without the written consent of the Issuing Lender with respect
thereto and each directly and adversely affected Lender;

(ix) increase the advance rates set forth in the definition of “Borrowing Base,”
or make any change to the definitions of “Borrowing Base” (by adding additional
categories or components thereof), “AMR Service Eligible Accounts,” “EmCare
General Adjusted Eligible Accounts,” “EmCare General Eligible Accounts,”
“Eligible Accounts,” “Eligible Inventory” or “Other Eligible Accounts” that
would have the effect of increasing the amount of the Borrowing Base in each
case without the consent of the Supermajority Lenders; provided that the
Security Agents may increase or decrease the amount of, or otherwise modify or
eliminate, any Availability Reserves that it implements in their Permitted
Discretion in accordance with Subsection 2.1(b) or otherwise in accordance with
the terms of this Agreement, and in any such case, such change will not be
deemed to require any Supermajority Lender or other Lender consent; or

(x) amend, modify or waive the order of application of payments set forth in the
penultimate sentence of Subsection 4.4(a), or Subsections 4.4(d), 4.8(a),
4.16(g), 10.14 or 11.7 hereof, in each case without the consent of each Lender
directly and adversely affected thereby;

 

163



--------------------------------------------------------------------------------

provided that, as more fully set forth in Subsection 11.1(d), these sections may
be amended or modified in connection with any amendment, supplement or joinder
pursuant to Subsections 2.6, 2.7 or 2.8 to reflect the priorities as permitted
by, and contemplated by, such Subsections with the consent of the Administrative
Agent and the Lenders participating in such incremental facility, refinancing,
or extension,

provided, further, that notwithstanding and in addition to the foregoing, and in
addition to Liens the Collateral Agent is authorized to release pursuant to
Subsection 10.8(b), the Collateral Agent may, with the consent of the Security
Agents in their sole discretion, release the Lien on Collateral valued in the
aggregate not in excess of $30,000,000 in any Fiscal Year without the consent of
any Lender.

(b) Any waiver and any amendment, supplement or modification pursuant to this
Subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Agents and all future holders of the Loans. In
the case of any waiver, each of the Loan Parties, the Lenders and the Agents
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

(c) Notwithstanding any provision herein to the contrary, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except to the extent the consent of such Lender would be required
under clause (i) in the second proviso to the second sentence of Subsection
11.1(a).

(d) Notwithstanding any provision herein to the contrary, this Agreement and the
other Loan Documents may be amended (i) to cure any ambiguity, mistake,
omission, defect or inconsistency, (ii) in accordance with Subsection 2.6 to
incorporate the terms of any Incremental ABL Term Loans and Incremental
Revolving Commitments, (iii) by a Refinancing Amendment in accordance with
Subsection 2.7, (iv) in accordance with Subsection 2.8 to effectuate an
Extension and to provide for non-pro rata borrowings and payments of any amounts
hereunder as between the Loans and any Commitments in connection therewith, in
each case with the consent of the Administrative Agent but without the consent
of any Lender (except as expressly provided in Subsections 2.6, 2.7 or 2.8, as
applicable) required, including, without limitation, as provided in Subsections
4.4(h) and 4.16(g) and (v) in accordance with Subsection 7.11, to change the
financial reporting convention.

(e) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or deemed amended) or amended and restated with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility hereunder and (z) to provide
class protection for any additional credit facilities.

(f) Notwithstanding any provision herein to the contrary, any Security Document
may be amended (or amended and restated), restated, waived, supplemented or
modified as contemplated by Subsection 11.17 with the written consent of the
Agent party thereto and the Loan Party party thereto.

(g) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by Subsection 11.1(a),

 

164



--------------------------------------------------------------------------------

the consent of the Supermajority Lenders, each Lender or each affected Lender,
as applicable, is required and the consent of the Required Lenders at such time
is obtained but the consent of one or more of such other Lenders whose consent
is required is not obtained (each such other Lender, a “Non-Consenting Lender”)
then the Parent Borrower may, on notice to the Administrative Agent and the
Non-Consenting Lender, (A) replace such Non-Consenting Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to Subsection
11.6 (with the assignment fee and any other costs and expenses to be paid by the
Parent Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Parent Borrower to find a
replacement Lender; provided, further, that the applicable assignee shall have
agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrowers owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender (or, at the Parent Borrower’s option, by a Borrower) to such
Non-Consenting Lender concurrently with such Assignment and Acceptance or (B) so
long as no Event of Default under Subsection 9.1(a) or 9.1(f) then exists or
will exist immediately after giving effect to the respective prepayment, upon
notice to the Administrative Agent, prepay the Loans and, at the Parent
Borrower’s option, terminate the Commitments of such Non-Consenting Lender, in
whole or in part, subject to Subsection 4.12, without premium or penalty. In
connection with any such replacement under this Subsection 11.1(g), if the
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrowers owing to the Non-Consenting Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the applicable Borrower shall be entitled (but
not obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.

11.2 Notices.

(a) All notices, requests, and demands to or upon the respective parties hereto
to be effective shall be in writing (including telecopy or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered by hand, or three days after being deposited
in the mail, postage prepaid, or, in the case of telecopy or electronic mail
notice, when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day) or, in the case of delivery by a nationally recognized
overnight courier, when received, addressed as follows in the case of the
Borrowers, the Administrative Agent and the Collateral Agent, and as set forth
in Schedule A in the case of the other parties hereto, or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Loans:

 

The Parent Borrower (including in its capacity as Borrower Representative)   

Envision Healthcare Corporation

6363 S. Fiddlers Green Circle

14th Floor

Greenwood Village, Colorado 80111

Attention: General Counsel

Facsimile: (303) 495-1800

Telephone: (303) 495-1254

   and

 

165



--------------------------------------------------------------------------------

   Envision Healthcare Corporation    1 Burton Hills Blvd.    Nashville, TN
37215    Attention: Chief Financial Officer    Facsimile: (615) 234-1426   
Telephone: (615) 665-1283 With copies to:    Debevoise & Plimpton LLP    919
Third Avenue    New York, New York 10022    Attention: Jeffrey E. Ross, Esq.   
Facsimile: (212) 521-7465    Telephone: (212) 909-6000 The Administrative
Agent/the Collateral Agent:   

Deutsche Bank AG New York Branch

Agent: 60 Wall Street

   New York, New York 10005    Attention: Randall Mann    Telephone: (212)
250-5552    Email: randall.mann@db.com    and    Deutsche Bank Trust Company
Americas    5022 Gate Parkway, Suite 200    Jacksonville, Florida 32256   
Attention: Ryan Johnson    Telephone: (904) 645-1089   
Email: ryan.johnson@db.com With copies to:    White & Case LLP    1155 Avenue of
the Americas    New York, New York 10036    Attention: Eliza McDougall   
Facsimile: (212) 354-8113    Telephone: (212) 819-2590   
Email: emcdougall@whitecase.com The Co- Collateral Agent    JPMorgan Chase Bank,
N.A.    3424 Peachtree Road, NE, 23rd Floor    Atlanta, GA 30326   
Attention: Regional Portfolio Manager    Facsimile: 404-926-2655   
Telephone: 404- 926-2707

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 3.2, 4.2, 4.4 or 4.8 shall not be
effective until received.

(b) Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent, the Swingline Lender (in the case of a
Borrowing of Swingline Loans) or any Issuing Lender (in the case

 

166



--------------------------------------------------------------------------------

of the issuance of a Letter of Credit), as the case may be, may prior to receipt
of written confirmation act without liability upon the basis of such telephonic
notice, believed by the Administrative Agent, the Swingline Lender or such
Issuing Lender in good faith to be from a Responsible Officer of a Loan Party.

(c) Loan Documents may be transmitted and/or signed by facsimile or other
electronic means (i.e., a “pdf” or “tif”). The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic document or
signature.

(d) Notices and other communications to the Lenders and any Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
electronic mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent. Unless the Administrative Agent otherwise
prescribes (with the Parent Borrower’s consent), (i) notices and other
communications sent to an e-mail address shall be deemed to have been duly made
or given when delivered, provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
posting thereof.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent, any Lender or any Loan Party, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

11.5 Payment of Expenses and Taxes. The Parent Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
out-of-pocket costs and expenses incurred in connection with (i) the syndication
of the Facilities and the development, preparation, execution and delivery of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, (ii) the consummation and administration of the transactions
(including the syndication of the Commitments) contemplated hereby and thereby
and (iii) efforts to monitor the Loans and verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral, and (2) the reasonable fees and disbursements of White & Case LLP
and Cahill Gordon & Reindel LLP, and such other special or local counsel,
consultants, advisors, appraisers and auditors whose retention (other than
during the continuance of an Event of Default) is approved by the Parent
Borrower, (b) to pay or reimburse each Lender, each Lead Arranger and the Agents
for all their reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including the fees and disbursements of counsel to the Agents and the Lenders,
(c) to pay, indemnify, or reimburse each Lender, each Lead Arranger and the
Agents for, and hold each Lender, each Lead Arranger and the Agents harmless
from, any

 

167



--------------------------------------------------------------------------------

and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, any stamp, documentary, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution, delivery or enforcement of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify or reimburse each Lender, each Lead Arranger, each Agent (and
any sub-agent thereof), each Issuing Lender and each Related Party of any of the
foregoing Persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or Letters of Credit (including any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Parent Borrower
or any of its Restricted Subsidiaries or any of the property of the Parent
Borrower or any of its Restricted Subsidiaries, of any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Parent Borrower or any other Loan Party and regardless of
whether any Indemnitee is a party thereto (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided that the Parent Borrower
shall not have any obligation hereunder to the Administrative Agent, any Other
Representative, any other Agent, any Issuing Lender or any Lender (or any
Related Party of any of the foregoing Persons) with respect to Indemnified
Liabilities arising from (i) the gross negligence, bad faith or willful
misconduct of such Agent (and any sub-agent thereof), such Other Representative,
such Issuing Lender or any such Lender (or any Related Party of such Agent,
Other Representative, Issuing Lender or Lender), as the case may be, as
determined by a court of competent jurisdiction in a final and non-appealable
decision, (ii) a material breach of the Loan Documents by such Agent, Other
Representative, Issuing Lender or Lender (or any Related Party of such Agent,
Other Representative, Issuing Lender or Lender), as the case may be, as
determined by a court of competent jurisdiction in a final and non-appealable
decision, or (iii) claims against such Indemnitee or any Related Party brought
by any other Indemnitee that do not involve any Lead Arranger, any Agent in its
capacity as such and claims arising out of or in connection with or by reason of
any act or omission of any Loan Party or any of its Affiliates. No Indemnitee
shall be liable for any consequential or punitive damages in connection with the
Facilities. All amounts due under this Subsection 11.5 shall be payable not
later than thirty (30) days after written demand therefor. Statements reflecting
amounts payable by the Loan Parties pursuant to this Subsection 11.5 shall be
submitted to the address of the Parent Borrower set forth in Subsection 11.2, or
to such other Person or address as may be hereafter designated by the Parent
Borrower in a notice to the Administrative Agent. Notwithstanding the foregoing,
except as provided in Subsections 11.5(b) and (c) above, the Parent Borrower
shall have no obligation under this Subsection 11.5 to any Indemnitee with
respect to any tax, levy, impost, duty, charge, fee, deduction or withholding
imposed, levied, collected, withheld or assessed by any Governmental
Authority. The agreements in this Subsection 11.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

11.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the applicable Issuing Lender that
issues any Letter of Credit), except that (i) other than in accordance with
Subsection 8.2, none of the Loan Parties may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Loan Party without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Subsection 11.6.

 

168



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in Subsection 11.6(b)(ii) below, any
Lender other than a Conduit Lender may, in the ordinary course of business and
in accordance with applicable law, assign (other than to a Disqualified Lender,
to any natural person or to the Parent Borrower or any of its Subsidiaries) to
one or more assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including its Commitment and/or Loans,
pursuant to an Assignment and Acceptance) with the prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed) of:

(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment (x) to a Lender or (y) if an Event of Default
under Subsection 9.1(a) or 9.1(f) has occurred and is continuing, to any other
Person; and

(B) the Administrative Agent, each Issuing Lender and the Swingline Lender (each
such consent not to be unreasonably withheld, conditioned or delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Loans under any Facility, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless the Parent
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Parent Borrower shall be required if an Event of Default
under Subsection 9.1(a) or 9.1(f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case); provided that for concurrent assignments to two or more Lenders or
Affiliates of a Lender, such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of (and bound by
any related obligations under) Subsections 4.10, 4.11, 4.12, 4.13, 4.15 and
11.5, and bound by its continuing obligations under Subsection 11.16). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Subsection 11.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Subsection 11.6.

 

169



--------------------------------------------------------------------------------

(iv) The Borrowers hereby collectively designate the Administrative Agent, and
the Administrative Agent agrees, to serve as the Borrowers’ agent, solely for
purposes of this Subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Lender
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and a Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(vi) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender (unless such assignment is being made in accordance with
Subsection 4.13(d), Subsection 4.15(c), or Subsection 11.1(g), in which case the
effectiveness of such Assignment and Acceptance shall not require execution by
the assigning Lender) and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Subsection 11.6(b) and any
written consent to such assignment required by this Subsection 11.6(b), the
Administrative Agent shall accept such Assignment and Acceptance, record the
information contained therein in the Register and give prompt notice of such
assignment and recordation to the Parent Borrower. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this clause (vi).

(vii) On or prior to the effective date of any assignment pursuant to this
Subsection 11.6(b), the assigning Lender shall surrender any outstanding Notes
held by it all or a portion of which are being assigned. Any Notes surrendered
by the assigning Lender shall be returned by the Administrative Agent to the
Parent Borrower marked “cancelled.”

Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Parent Borrower shall have consented thereto
in writing in its sole discretion, the Administrative Agent shall have the
right, but not the obligation, to effectuate assignments of Loans and
Commitments via an electronic settlement system acceptable to Administrative
Agent and the

 

170



--------------------------------------------------------------------------------

Parent Borrower as designated in writing from time to time to the Lenders by
Administrative Agent (the “Settlement Service”). At any time when the
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Parent Borrower and shall be consistent with the other
provisions of this Subsection 11.6(b). Each assigning Lender and proposed
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Commitments pursuant to
the Settlement Service. Assignments and assumptions of the Loans and Commitments
shall be effected by the provisions otherwise set forth herein until the
Administrative Agent notifies Lenders of the Settlement Service as set forth
herein. The Parent Borrower may withdraw its consent to the use of the
Settlement Service at any time upon notice to the Administrative Agent, and
thereafter assignments and assumptions of the Loans and Commitments shall be
effected by the provisions otherwise set forth herein.

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11 or 11.5 than the assigning Lender would have been
entitled to receive as of such date under such Subsections with respect to the
rights assigned, shall, notwithstanding anything to the contrary in this
Agreement, be entitled to receive such greater payments unless the assignment
was made after an Event of Default under Subsection 9.1(a) or 9.1(f) has
occurred and is continuing or the Parent Borrower has expressly consented in
writing to waive the benefit of this provision at the time of such assignment.

(c) (i) Any Lender other than a Conduit Lender may, in the ordinary course of
its business and in accordance with applicable law, without the consent of the
Parent Borrower or the Administrative Agent, sell participations (other than to
any Disqualified Lender, or a natural person or the Parent Borrower or any of
the Parent Borrower’s Affiliates or its Subsidiaries) to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) such Lender shall remain the holder of any such Loan for all purposes under
this Agreement and the other Loan Documents and (D) the Parent Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the second proviso to the second
sentence of Subsection 11.1(a) and (2) directly affects such
Participant. Subject to Subsection 11.6(c)(ii), each Borrower agrees that each
Participant shall be entitled to the benefits of (and shall have the related
obligations under) Subsections 4.10, 4.11, 4.12, 4.13, 4.15 and 11.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Subsection 11.6(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Subsection 11.7(b) as though it were a
Lender, provided that such Participant shall be subject to Subsection 11.7(a) as
though it were a Lender. Notwithstanding the foregoing, no Lender shall be
permitted to sell participations under this Agreement to any Disqualified
Lender.

(ii) No Loan Party shall be obligated to make any greater payment under
Subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Parent Borrower and the Parent Borrower
expressly waives the benefit of this provision at the time of such
participation. Any Participant that is not incorporated under the laws of the
United States of America or a state thereof shall not be entitled to the
benefits of Subsection 4.11 unless such Participant complies with Subsection
4.11(b) and provides the forms and certificates referenced therein to the Lender
that granted such participation.

 

171



--------------------------------------------------------------------------------

(d) Any Lender, without the consent of the Parent Borrower or the Administrative
Agent, may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Subsection 11.6 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute (by foreclosure or otherwise) any such pledgee or Assignee for such
Lender as a party hereto.

(e) No assignment or participation made or purported to be made to any Assignee
or Participant shall be effective without the prior written consent of the
Parent Borrower if it would require the Parent Borrower to make any filing with
any Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Parent Borrower shall be entitled to request and receive
such information and assurances as it may reasonably request from any Lender or
any Assignee or Participant to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Parent Borrower or the Administrative Agent and without regard to
the limitations set forth in Subsection 11.6(b). Each Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. Each such indemnifying Lender shall
pay in full any claim received from the Parent Borrower pursuant to this
Subsection 11.6(f) within thirty (30) Business Days of receipt of a certificate
from a Responsible Officer of the Parent Borrower specifying in reasonable
detail the cause and amount of the loss, cost, damage or expense in respect of
which the claim is being asserted, which certificate shall be conclusive absent
manifest error. Without limiting the indemnification obligations of any
indemnifying Lender pursuant to this Subsection 11.6(f), in the event that the
indemnifying Lender fails timely to compensate the Parent Borrower for such
claim, any Loans held by the relevant Conduit Lender shall, if requested by the
Parent Borrower, be assigned promptly to the Lender that administers the Conduit
Lender and the designation of such Conduit Lender shall be void.

(g) If the Parent Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
(or such shorter period as agreed to by the Administrative Agent in its
reasonable discretion) advance notice to the Lenders under such Facility,
instead of prepaying the Loans or reducing or terminating the Commitments to be
replaced, to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Subsection 11.1. Pursuant to any such
assignment, (x) all Loans to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to Subsection 4.12 and
(y) all Commitments to be replaced shall be allocated among the Lenders under
such Facility in the same manner as would be required if such Commitments were
being optionally reduced or terminated by the

 

172



--------------------------------------------------------------------------------

Borrowers, accompanied by payment of any accrued fees thereon and any amounts
owing pursuant to Subsection 4.12. By receiving such purchase price (including
accrued interest, fees and indemnity payments), the Lenders under such Facility
shall automatically be deemed to have assigned the Loans or Commitments under
such Facility pursuant to the terms of the form of the Assignment and
Acceptance, and accordingly no other action by such Lenders shall be required in
connection therewith. The provisions of this clause (g) are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.

11.7 Adjustments; Set-off; Calculations; Computations.

(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Revolving Credit Loans or the Reimbursement Obligations
owing to it, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Subsection 9.1(f), or otherwise (except
pursuant to Subsection 2.6, 2.7, 2.8, 4.4, 4.5(b), 4.9, 4.10, 4.11, 4.12,
4.13(d), 8.6(b), 11.1(g) or 11.6)), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Revolving Credit Loans or the Reimbursement Obligations, as
the case may be, owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders an interest (by participation,
assignment or otherwise) in such portion of each such other Lender’s Revolving
Credit Loans or the Reimbursement Obligations, as the case may be, owing to it,
or shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set-off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by such Borrower any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of such Borrower. Each Lender agrees promptly to notify
the Parent Borrower and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application. Notwithstanding
anything to the contrary in any Loan Document, any Secured Party and its
Affiliates (and each Participant of any Lender or any of its Affiliates) that is
a Government Accounts Receivable Bank shall not have the right and hereby
expressly waives any rights it might otherwise have, to set-off or appropriate
and apply any or all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held by or owing to such Secured Party or its
Affiliates (and each Participant of any Lender or any of its Affiliates) or any
branch or agency thereof in a Government Receivables Deposit Account (but no
other deposit account or any subsequent deposit accounts to which the proceeds
of Restricted Government Accounts may be transferred) to or for the credit or
the account of any Borrower or any Guarantor, in each case to the extent
necessary for the Loan Parties to remain in compliance with Medicare, Medicaid,
TRICARE, CHAMPVA or any other similar or replacement laws, rules or regulations
of a Governmental Authority as amended or re-enacted from time to time.

 

173



--------------------------------------------------------------------------------

11.8 Judgment.

(a) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Subsection 11.8
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of any other jurisdiction that will give effect
to such conversion being made on such date, or the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Subsection 11.8 being hereinafter in this Subsection 11.8 referred to as the
“Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Subsection 11.8(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Loan Party shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date. Any amount due from any
Loan Party under this Subsection 11.8(b) shall be due as a separate debt and
shall not be affected by judgment being obtained for any other amounts due under
or in respect of any of the Loan Documents.

(c) The term “rate of exchange” in this Subsection 11.8 means the rate of
exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

11.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
and other electronic transmission), and all of such counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be delivered to the Parent
Borrower and the Administrative Agent.

11.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.11 Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties party hereto, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by any of the Loan
Parties party hereto, the Administrative Agent or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

11.12 Governing Law. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR

 

174



--------------------------------------------------------------------------------

RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

11.13 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court,” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) any Agent from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations (in which case any party
shall be entitled to assert any claim or defense, including any claim or defense
that this Subsection 11.13 would otherwise require to be asserted in a legal
action or proceeding in a New York Court), or to enforce a judgment or other
court order in favor of the Administrative Agent or the Collateral Agent, (ii)
any party from bringing any legal action or proceeding in any jurisdiction for
the recognition and enforcement of any judgment, (iii) if all such New York
Courts decline jurisdiction over any Person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction and (iv) in the event a legal
action or proceeding is brought against any party hereto or involving any of its
assets or property in another court (without any collusive assistance by such
party or any of its Subsidiaries or Affiliates), such party from asserting a
claim or defense (including any claim or defense that this Subsection 11.13(a)
would otherwise require to be asserted in a legal proceeding in a New York
Court) in any such action or proceeding.

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable
Borrower, the applicable Lender or the Administrative Agent, as the case may be,
at the address specified in Subsection 11.2 or at such other address of which
the Administrative Agent, any such Lender and any such Borrower shall have been
notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Subsection 11.13 any consequential or punitive damages.

 

175



--------------------------------------------------------------------------------

11.14 Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither any Agent nor any Other Representative or Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of creditor and
debtor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among any of the Borrowers and the Lenders.

11.15 Waiver of Jury Trial. EACH OF THE BORROWERS, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

11.16 Confidentiality.

(a) Each Agent and each Lender agrees to keep confidential any information (a)
provided to it by or on behalf of any of the Borrowers or any of their
respective Subsidiaries pursuant to or in connection with the Loan Documents or
(b) obtained by such Lender based on a review of the books and records of any of
the Borrowers or any of their respective Subsidiaries; provided that nothing
herein shall prevent any Lender from disclosing any such information (i) to any
Agent, any Other Representative or any other Lender, (ii) to any Transferee, or
prospective Transferee or any creditor or any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to any Borrower
and its obligations which agrees to comply with the provisions of this
Subsection 11.16 pursuant to a written instrument (or electronically recorded
agreement from any Person listed above in this clause (ii), in respect to any
electronic information (whether posted or otherwise distributed on any
Platform)) for the benefit of the Parent Borrower (it being understood that each
relevant Lender shall be solely responsible for obtaining such instrument (or
such electronically recorded agreement)), (iii) to its affiliates and the
employees, officers, partners, directors, agents, attorneys, accountants and
other professional advisors of it and its affiliates, provided that such Lender
shall inform each such Person of the agreement under this Subsection 11.16 and
take reasonable actions to cause compliance by any such Person referred to in
this clause (iii) with this agreement (including, where appropriate, to cause
any such Person to acknowledge its agreement to be bound by the agreement under
this Subsection 11.16), (iv) upon the request or demand of any Governmental
Authority having jurisdiction over such Lender or its affiliates or to the
extent required in response to any order of any court or other Governmental
Authority or as shall otherwise be required pursuant to any Requirement of Law,
provided that, other than with respect to any disclosure to any bank regulatory
authority, such Lender shall, unless prohibited by any Requirement of Law,
notify the Parent Borrower of any disclosure pursuant to this clause (iv) as far
in advance as is reasonably practicable under such circumstances, (v) which has
been publicly disclosed other than in breach of this Agreement, (vi) in
connection with the exercise of any remedy hereunder, under any Loan Document or
under any Interest Rate Protection Agreement, (vii) in connection with periodic
regulatory examinations and reviews conducted by the National Association of
Insurance Commissioners or any Governmental Authority having jurisdiction over
such Lender or its affiliates (to the extent applicable), (viii) in connection
with any litigation to which such Lender (or, with respect to any Interest Rate
Protection Agreement, any affiliate of any Lender party thereto) may be a party
subject to the proviso in clause (iv) above, and

 

176



--------------------------------------------------------------------------------

(ix) if, prior to such information having been so provided or obtained, such
information was already in an Agent’s or a Lender’s possession on a
non-confidential basis without a duty of confidentiality to any Borrower being
violated. Notwithstanding any other provision of this Agreement, any other Loan
Document or any Assignment and Acceptance, the provisions of this Subsection
11.16 shall survive with respect to each Agent and Lender until the second
anniversary of such Agent or Lender ceasing to be an Agent or a Lender,
respectively.

(b) Each Lender acknowledges that any such information referred to in Subsection
11.16(a), and any information (including requests for waivers and amendments)
furnished by the Borrowers or the Administrative Agent pursuant to or in
connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Borrowers, the other Loan Parties
and their respective Affiliates or their respective securities. Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material non-public information; that such Lender will
handle such material non-public information in accordance with those procedures
and applicable law, including United States federal and state securities laws;
and that such Lender has identified to the Administrative Agent a credit contact
who may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law.

11.17 Incremental Indebtedness; Additional Indebtedness. In connection with the
incurrence by any Loan Party or any Subsidiary thereof of any Incremental
Indebtedness or Additional Indebtedness, each of the Administrative Agent and
the Collateral Agent agree to execute and deliver the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement, or any Other
Intercreditor Agreement or any Intercreditor Agreement Supplement and
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Security Document, and to make or
consent to any filings or take any other actions in connection therewith, as may
be reasonably deemed by the Parent Borrower to be necessary or reasonably
desirable for any Lien on the assets of any Loan Party permitted to secure such
Incremental Facility or Additional Indebtedness to become a valid, perfected
lien (with such priority as may be designated by the relevant Loan Party or
Subsidiary, to the extent such priority is permitted by the Loan Documents)
pursuant to the Security Document being so amended, amended and restated,
restated, waived, supplemented or otherwise modified or otherwise. Additionally,
each of the Administrative Agent and the Collateral Agent agree to execute and
deliver any amendment to any Blocked Account Agreement as may be reasonably
requested by the Parent Borrower to reflect the Term Loan Agent as a party
thereto in place of its predecessor under such Blocked Account Agreement

11.18 USA PATRIOT Act Notice. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify, and record information that identifies each Borrower, which
information includes the name of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the PATRIOT Act,
and each Borrower agrees to provide such information from time to time to any
Lender.

11.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

177



--------------------------------------------------------------------------------

11.20 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Loan Party for liquidation or reorganization, should any Loan Party
become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the obligations of the Borrowers under
the Loan Documents, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the obligations, whether as a fraudulent preference, reviewable
transaction or otherwise, all as though such payment or performance had not been
made. In the event that any payment, or any part thereof, is rescinded, reduced,
restored or returned, the obligations of the Borrowers hereunder shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

11.21 Joint and Several Liability; Postponement of Subrogation.

(a) The obligations of the Borrowers hereunder and under the other Loan
Documents shall be joint and several and, as such, each Borrower shall be liable
for all of such obligations of the other Borrowers under this Agreement and the
other Loan Documents. To the fullest extent permitted by law the liability of
each Borrower for the obligations under this Agreement and the other Loan
Documents of the other applicable Borrowers with whom it has joint and several
liability shall be absolute, unconditional and irrevocable, without regard to
(i) the validity or enforceability of this Agreement or any other Loan Document,
any of the obligations hereunder or thereunder or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any applicable Secured Party, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance
hereunder; provided that no Borrower hereby waives any suit for breach of a
contractual provision of any of the Loan Documents) which may at any time be
available to or be asserted by such other applicable Borrower or any other
Person against any Secured Party or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of such other applicable Borrower or
such Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such other applicable Borrower for the
obligations hereunder or under any other Loan Document, or of such Borrower
under this Subsection 11.21, in bankruptcy or in any other instance.

(b) Each Borrower agrees that it will not exercise any rights which it may
acquire by way of rights of subrogation under this Agreement, by any payments
made hereunder or otherwise, until the prior payment in full in cash of all of
the obligations hereunder and under any other Loan Document, the termination or
expiration of all Letters of Credit and the permanent termination of all
Commitments. Any amount paid to any Borrower on account of any such subrogation
rights prior to the payment in full in cash of all of the obligations hereunder
and under any other Loan Document, the termination or expiration of all Letters
of Credit and the permanent termination of all Commitments shall be held in
trust for the benefit of the applicable Secured Parties and shall immediately be
paid to the Administrative Agent for the benefit of the applicable Secured
Parties and credited and applied against the obligations of the applicable
Borrowers, whether matured or unmatured, in such order as the Administrative
Agent shall elect. In furtherance of the foregoing, for so long as any
obligations of the Borrowers hereunder, any Letters of Credit or any Commitments
remain outstanding, each Borrower shall refrain from taking any action or
commencing any proceeding against any other Borrower (or any of its successors
or assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in respect of payments made in respect of the obligations
hereunder or under any other Loan Document of such other Borrower to any Secured
Party.

 

178



--------------------------------------------------------------------------------

11.22 Designated Cash Management Agreements and Designated Hedging Agreements.

(a) The Borrower Representative may from time to time elect by notice in writing
to the Security Agents that (x) a Cash Management Arrangement is to be a
“Designated Cash Management Agreement” and that the monetary obligations
thereunder be treated as pari passu with the Obligations with respect to the
priority of payment of proceeds of the Collateral in accordance with the
waterfall provisions set forth in Subsection 10.14 and may establish a Cash
Management Reserve with respect to any such Designated Cash Management Agreement
so long as, immediately after giving effect thereto, Availability would be not
less than zero, or (y) an Interest Rate Protection Agreement, Hedging Agreement
or other Permitted Hedging Arrangement is to be a “Designated Hedging Agreement”
and that the monetary obligations thereunder be treated as pari passu with the
Obligations with respect to the priority of payment of proceeds of the
Collateral in accordance with the waterfall provisions set forth in Subsection
10.14 and may establish a Designated Hedging Reserve with respect to any such
Designated Hedging Agreement so long as, immediately after giving effect
thereto, Availability would be not less than zero, provided that no Designated
Cash Management Agreement or Designated Hedging Agreement can be secured at the
same time on a first lien basis by the Term Loan Priority Collateral (and any
request under this Subsection 11.22 will be deemed to be a representation by the
Parent Borrower to such effect), and provided, further, that no monetary
obligations under any Designated Cash Management Agreement or Designated Hedging
Agreement shall receive any benefit of the designation under this Subsection
11.22 after the Discharge of ABL Obligations. The Borrower Representative may
from time to time (i) reduce or eliminate the amount of any Cash Management
Reserve or Designated Hedging Reserve by delivering to the Security Agents a
notice of such reduction or elimination or (ii) increase the amount of any Cash
Management Reserved by notice in writing to the Security Agents so long as in
the case of this clause (ii), immediately after giving effect to such increase,
Availability would be not less than zero.

(b) Notwithstanding any such designation of a Cash Management Arrangement as a
Designated Cash Management Agreement or an Interest Rate Protection Agreement,
Hedging Agreement or other Permitted Hedging Arrangement as a Designated Hedging
Agreement, no provider or holder of any such Designated Cash Management
Agreement or Designated Hedging Agreement shall have any voting or approval
rights hereunder (or be deemed a Lender) solely by virtue of its status as the
provider under such agreements, nor shall their consent be required (other than
in their capacities as a Lender to the extent applicable) for any matter
hereunder or under any of the other Loan Documents, including, without
limitation, as to any matter relating to the Collateral or the release of the
Collateral or any Subsidiary Guarantors.

(c) The Administrative Agent accepts no responsibility and shall have no
liability for the calculation of the exposure owing by the Loan Parties under
any such Designated Cash Management Arrangement or Designated Hedging Agreement,
and shall be entitled in all cases to rely on the applicable Cash Management
Party, Hedging Party or the Parent Borrower, as the case may be, in each case
party to such agreement for the calculation thereof.

11.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary herein or in any other
Loan Document, each party hereto acknowledges that any liability of any party
hereto that is an EEA Financial Institution arising hereunder or under any other
Loan Document, to the extent such liability is unsecured (all such liabilities,
other than any Excluded Liability, the “Covered Liabilities”), may be subject to
Write-down and Conversion Powers and agrees and consents to, and acknowledges
and agrees to be bound by:

(i) the application of Write-Down and Conversion Powers to any Covered Liability
arising hereunder or under any other Loan Document which may be payable to it by
any party hereto that is an EEA Financial Institution; and

 

179



--------------------------------------------------------------------------------

(ii) the effects of any Bail-in Action on any such Covered Liability, including,
if applicable:

(A) a reduction in full or in part or cancellation of any such Covered
Liability;

(B) a conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such Covered Liability
under this Agreement or any other Loan Document; or

(C) the variation of the terms of such Covered Liability in connection with the
exercise of Write-Down and Conversion Powers.

Notwithstanding anything to the contrary herein, nothing contained in this
Subsection 11.23 shall modify or otherwise alter the rights or obligations under
this Agreement or any other Loan Document with respect to any liability that is
not a Covered Liability.

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

180



--------------------------------------------------------------------------------

SCHEDULE A

Commitments and Addresses

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

3424 Peachtree Road, NE, 23rd Floor

Atlanta, GA 30326

   $ 122,750,000   

Barclays Bank PLC

745 7th Avenue

New York, NY 10019

   $ 122,750,000   

Bank of America, N.A.

150 N. College St., NC1-028-17-16

Charlotte, NC 28255

   $ 100,000,000   

SunTrust Bank

303 Peachtree Street, N.E.

Atlanta, GA 30308

   $ 100,000,000   

Wells Fargo Bank, N.A.

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

   $ 100,000,000   

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

   $ 50,000,000   

NYCB Specialty Finance Company, LLC

16 Chestnut Street

Foxboro, NY 02035

   $ 50,000,000   

BMO Harris Bank, N.A.

115 S. LaSalle St.

Chicago, IL 60603

   $ 40,000,000   

Royal Bank of Canada

200 Vesey Street

New York, NY 10281

   $ 40,000,000   

KeyBank National Association

127 Public Square

Cleveland, OH 44114-1306

   $ 37,500,000   

City National Bank, A National Banking Association

400 Park Avenue – 7th Floor

New York, NY 10022

   $ 35,000,000   

 

1



--------------------------------------------------------------------------------

SCHEDULE A

 

Healthcare Financial Solutions, LLC

77 W. Wacker Drive

Chicago, IL 60601

   $ 25,000,000   

Pinnacle Bank

150 3rd Avenue South

Nashville, TN 37201

   $ 15,000,000   

Whitney Bank

2510 14th Street

Gulfport, MS 39501

   $ 10,000,000   

CapStar Bank

PO Box 305065

Nashville, TN 37230-5065

   $ 2,000,000      

 

 

 

Total:

   $ 850,000,000      

 

 

 

 

2



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

Assumed Indebtedness

 

1. Credit Agreements

None.

 

2. Bonds

 

(a) Indenture, dated as of December 1, 2016, among the New Amethyst Corp. (to be
renamed Envision Healthcare Corporation), a Delaware corporation (the “Issuer”),
the Subsidiary Guarantors (as defined therein) from time to time parties thereto
and Wilmington Trust, National Association, as trustee (the “Trustee”), as
supplemented by the First Supplemental Indenture, dated as of December 1, 2016
and the Second Supplemental Indenture, dated as of December 1, 2016.

 

(b) Indenture, dated as of July 16, 2014, among AmSurg Escrow Corp., the
guarantors party thereto and U.S. Bank National Association, as trustee, as
supplemented by the First Supplemental Indenture, dated as of July 16, 2014, the
Second Supplemental Indenture, dated as of August 17, 2016, the Third
Supplemental Indenture, dated as of December 1, 2016 and the Fourth Supplemental
Indenture, dated as of December 1, 2016.

 

(c) Indenture, dated as of June 18, 2014, among Envision Healthcare Corporation,
a Delaware corporation (the “Issuer”), the Subsidiary Guarantors (as defined
therein) from time to time parties thereto and Wilmington Trust, National
Association, as trustee (the “Trustee”), as supplemented by the First
Supplemental Indenture, dated as of June 18, 2014, the Second Supplemental
Indenture, dated as of September 10, 2014, the Third Supplemental Indenture,
dated as of May 4, 2015, the Fourth Supplemental Indenture, dated as of November
23, 2015, the Fifth Supplemental Indenture, dated as of January 25, 2015, the
Sixth Supplemental Indenture, dated as of November 30, 2015, the Seventh
Supplemental Indenture, dated as of December 1, 2016, the Eighth Supplemental
Indenture, dated as of December 1, 2016 and the Ninth Supplemental Indenture,
dated as of December 1, 2016.

 

3. Swaps

 

(a) ISDA Master Agreement and Schedule between Barclays Bank PLC and Emergency
Medical Services Corporation, dated as of July 18, 2012.

 

4. Guarantees

Guarantee, dated 2012, by the Guarantors under the Credit Agreement of all
obligations and liabilities of EMS under the EMS ISDA Master Agreement.

 

3



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

5. Financing Leases

 

(a) Building Lease, with Sahuarita Rancho XX LLC.

 

(b) Equipment Lease, with Pima County, Arizona.

 

(c) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
39966).

 

(d) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
45583).

 

(e) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
48135).

 

(f) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
48275).

 

(g) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
48956).

 

(h) Equipment Lease, with Advantage Funding Commercial Capital (regarding Shop
60410).

 

(i) Equipment Lease, with Pitney Bowes (regarding Asset #68363).

 

(j) Equipment Lease, with Pitney Bowes (regarding Asset #68364)

 

(k) Master Lease, with Enterprise FM Trust (regarding Motor Vehicles).

 

ID

  

Common Name

 

Legal Name

  General
Partner
Guarantee
%    

Vendor

  Balance per
Ledger @
09/30/16    

Collateral Amount

2217   

Phoenix/NorthValley

 

North Valley Orthopedic Surgery Center, LLC

    55      Konica   $ 431.84      Individual Equipment 2266   

Norwich

 

Eastern Connecticut Endoscopy Center, LLC

    40      De Lage Landen     1,260.91      Individual Equipment 2130   

St George GI

 

St George Endoscopy Center, LLC

    51      De Lage Landen     1,495.58      Individual Equipment 2267   

Milburn NJ Multi

 

Short Hills Surgery Center, LLC

    55      De Lage Landen     1,696.89      Individual Equipment 2268   

Fort Lee NJ Multi

 

Hudson Crossing Surgery Center, LLC

    55      Stryker     3,143.18      Individual Equipment 2058   

Louisville GI

 

Louisville Endoscopy Center, PLLC

    51      Konica     3,155.17      Individual Equipment

 

4



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

  

Common Name

  

Legal Name

   General
Partner
Guarantee
%     

Vendor

   Balance per
Ledger @
09/30/16     

Collateral Amount

2267   

Milburn NJ Multi

  

Short Hills Surgery Center, LLC

     55       ProHealth Carl Zeiss      3,592.66       Individual Equipment 2268
  

Fort Lee NJ Multi

  

Hudson Crossing Surgery Center, LLC

     55       TCF-PDS      4,245.14       Individual Equipment 2307   

Pascagoula MS Multi

  

Mississippi Coast Endoscopy and Ambulatory Surgery Center, LLC

     51       Hancock Lease: Copier      5,000.78       Individual Equipment
2268   

Fort Lee NJ Multi

  

Hudson Crossing Surgery Center, LLC

     55       TCF-Medtronic      5,948.20       Individual Equipment 2267   

Milburn NJ Multi

  

Short Hills Surgery Center, LLC

     55       ProHealth Carl Zeiss      6,802.24       Individual Equipment 2301
  

Tualatin OR Multi

  

South Portland Surgical Center, LLC

     55       Stryker      7,513.19       Individual Equipment 2132   

Temecula

  

Temecula CA Endoscopy ASC, L.P.

     51       De Lage Landen      8,256.00       Individual Equipment 2306   

Ocean Springs MS Multi

  

Ocean Springs Surgical &amp; Endoscopy Center, LLC

     51       Hancock Leasing      8,328.05       Individual Equipment 2194   

Baltimore-Greene Tree MD GI

  

Pikesville MD Endoscopy ASC, LLC

     51       Olympus      8,962.50       Individual Equipment 2267   

Milburn NJ Multi

  

Short Hills Surgery Center, LLC

     55       ProHealth      10,017.83       Individual Equipment 2138   

Gainesville

  

The Gainesville FL Orthopaedic ASC, LLC

     51       GE Healthcare      10,070.70       Individual Equipment 2195   

Glen Burnie MD GI

  

Glen Burnie MD Endoscopy ASC, LLC

     51       Olympus      12,864.92       Individual Equipment 2268   

Fort Lee NJ Multi

  

Hudson Crossing Surgery Center, LLC

     55       ProHealth      15,192.66       Individual Equipment 2236   

Bend Urology

  

Doctors Park Surgery Center, LLC

     51       Boston Scientific      15,837.42       Individual Equipment 2116
  

Tulsa Eye

  

The Tulsa OK Ophthalmology ASC, LLC

     51       Alcon      15,922.44       Individual Equipment 2138   

Gainesville

  

The Gainesville FL Orthopaedic ASC, LLC

     51       Cisco      16,958.29       Individual Equipment 2194   

Baltimore-Greene Tree MD GI

  

Pikesville MD Endoscopy ASC, LLC

     51       Olympus      17,416.00       Individual Equipment 2285   

Allentown PA GI

  

College Heights Endoscopy Center, LLC

     51       Olympus      20,188.51       Individual Equipment 2185   

Mesquite GI

  

Mesquite TX Endoscopy ASC, LLC

     51       Mesquite GI Medivators      20,796.53       Individual Equipment
2232   

Pioneer Valley Multi

  

Pioneer Valley Surgicenter, LLC

     65       Karl Storz lease      21,466.72       Individual Equipment 2194   

Baltimore-Greene Tree MD GI

  

Pikesville MD Endoscopy ASC, LLC

     51       Olympus      24,415.71       Individual Equipment 2167   

Torrance

  

The Torrance CA Multi-Specialty ASC LLC

     51       Stryker      25,131.28       Individual Equipment

 

5



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

  

Common Name

  

Legal Name

   General
Partner
Guarantee
%     

Vendor

   Balance per
Ledger @
09/30/16     

Collateral Amount

2265   

Harvey LA Multi

  

WB Surgery Center, LLC

     57       DeLage/ Linvatec      27,720.16       Individual Equipment 2226   

Port ST Lucie FL Eye

  

Hillmoor Eye Surgery Center, LLC

     55       Alcon      30,053.17       Individual Equipment 2281   

Boca Raton FL Multi

  

South Palm Ambulatory Surgery Center, LLC

     49       Americorp      38,263.53       Individual Equipment 2069   

Burbank Eye

  

The Burbank Ophthalmology ASC, L.P.

     51       Alcon      44,183.29       Individual Equipment 2238   

Coral Springs Multi

  

Coral Springs Ambulatory Surgery Center, LLC

     64.51       Byline Financial      45,864.93       Individual Equipment 2303
  

Morehead City

  

Center of Morehead City, LLC

     60       GE Healthcare      46,724.82       Individual Equipment 2095   

Dover Multi

  

The Dover Ophthalmology ASC, LLC

     51       Alcon      49,989.56       Individual Equipment 2300   

Forty Fort PA Multi

  

Surgical Specialty Center of Northeastern Pennsylvania, LLC

     51       Alcon      53,985.13       Individual Equipment 2303   

Morehead City

  

Center of Morehead City, LLC

     60       Stryker      54,744.39       Individual Equipment 2167   

Torrance

  

The Torrance CA Multi-Specialty ASC LLC

     51       Alcon      59,418.94       Individual Equipment 2055   

Boca Raton

  

The Boca Raton Ophthalmology ASC, LLC

     51       Alcon      72,734.83       Individual Equipment 2238   

Coral Springs Multi

  

Coral Springs Ambulatory Surgery Center, LLC

     64.51       Baytree lease      79,041.42       Individual Equipment 2307   

Pascagoula MS Multi

  

Mississippi Coast Endoscopy and Ambulatory Surgery Center, LLC

     51       Hancock Lease      79,441.21       Individual Equipment 2294   

Millburn East Willow NJ Multi

  

Surgical Center at Millburn, LLC

     55       Stryker      98,350.55       Individual Equipment 2306   

Ocean Springs MS Multi

  

Ocean Springs Surgical &amp; Endoscopy Center, LLC

     51       Alcon Labs      103,272.65       Individual Equipment 2268   

Fort Lee NJ Multi

  

Hudson Crossing Surgery Center, LLC

     55       Arthrex      105,042.69       Individual Equipment 2151   

Puyallup GI - 003

  

Western Washington Endoscopy Centers, LLC

     51       Olympus      108,169.51       Individual Equipment 2080   

Clemson Multi

  

The Blue Ridge/Clemson Orthopaedic ASC, LLC

     51       Alcon      109,339.59       Individual Equipment 2268   

Fort Lee NJ Multi

  

Hudson Crossing Surgery Center, LLC

     55       Olympus      111,536.87       Individual Equipment 2276   

Charleston Eye

  

Physicians’ Eye Surgery Center, LLC

     56       First Citizens      111,647.80       Individual Equipment 2121   

Lewes GI

  

The Lewes DE Endoscopy ASC, LLC

     51       Olympus      116,185.93       Individual Equipment 2280   

Bend Multi

  

Bend Surgery Center, LLC

     51       Mindray      116,516.87       Individual Equipment

 

6



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

  

Common Name

  

Legal Name

   General
Partner
Guarantee
%     

Vendor

   Balance per
Ledger @
09/30/16     

Collateral Amount

2133   

Lakeland

  

The Lakeland FL Endoscopy ASC, LLC

     51       Olympus      125,138.31       Individual Equipment 2151   

Gig Harbor GI - 004

  

Western Washington Endoscopy Centers, LLC

     51       Olympus      130,387.06       Individual Equipment 2151   

Tacoma GI - 002

  

Western Washington Endoscopy Centers, LLC

     51       Olympus      158,960.30       Individual Equipment 2306   

Ocean Springs MS Multi

  

Ocean Springs Surgical &amp; Endoscopy Center, LLC

     51       Hancock Leasing      160,538.97       Individual Equipment 2291   

Elmwood Park NJ Eye

  

River Drive Surgery Center, LLC

     59       Abbott      167,286.46       Individual Equipment 2257   

Newark Mid Atlantic DE GI

  

Mid-Atlantic Endoscopy Center, LLC

     51       Olympus      170,054.31       Individual Equipment 2306   

Ocean Springs MS Multi

  

Ocean Springs Surgical &amp; Endoscopy Center, LLC

     51       Hancock Leasing      177,291.17       Individual Equipment 2291   

Elmwood Park NJ Eye

  

River Drive Surgery Center, LLC

     59       Alcon      179,378.57       Individual Equipment 2307   

Pascagoula MS Multi

  

Mississippi Coast Endoscopy and Ambulatory Surgery Center, LLC

     51       Hancock Leasing      179,433.31       Individual Equipment 2183   

Kissimme GI

  

The Kissimmee FL Endoscopy ASC, LLC

     51       Olympus      182,295.19       Individual Equipment N/A   

Sheridan

  

Sheridan

     N/A       Toshiba Software      50,024.49       Individual Equipment 2151
  

Waldron GI - 001

  

Western Washington Endoscopy Centers, LLC

     51       Olympus      273,775.11       Individual Equipment 2246   

Torrance Crenshaw CA Multi

  

Torrance Surgery Center, LP

     62.49       Alcon      173,884.07       Individual Equipment 2003   

Ocala GI

  

The Endoscopy Center of St. Thomas, L.P.

     60       K2 Capital Group      253,798.27       Individual Equipment

 

ID

  

Common Name

  

Legal Name

   General
Partner
Guarantee
%     

Vendor

   Balance per Ledger
@ 09/30/16   2306   

Ocean Springs MS Multi

  

Ocean Springs Surgical &amp; Endoscopy Center, LLC

     51       Building Capital Lease 8.16-7.31      5,085,017.91    2228   

Phoenix AZ GI

  

Arizona Endoscopy Center, LLC

     55       Building Lease      1,289,389.96    2282   

Bradenton FL Multi

  

Manatee Surgical Center, LLC

     49.9       Building Lease      4,249,202.85    2294   

Millburn East Willow NJ Multi

  

Surgical Center at Millburn, LLC

     55       Building Lease      3,049,364.83    2217   

Phoenix/NorthValley

  

North Valley Orthopedic Surgery Center, LLC

     55       Building Lease (2217NOR01)      5,679,302.77    2307   

Pascagoula MS Multi

  

Mississippi Coast Endoscopy and Ambulatory Surgery Center, LLC

     51       Building Lease: 8/16-7/2031      6,589,752.38   

 

7



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

6. Earn-out obligations under the following agreements:

 

(a) Agreement and Plan of Merger, dated as of August 6, 2015, by and among
Northwest Tucson Emergency Physicians, P.C., Arizona EM-I Medical Services,
P.C., Bear Down Merger, P.C., and Jim Hassen, MD.

 

(b) Asset Purchase Agreement dated November 1, 2014, among Southeast Perinatal
Associates, Inc., Sheridan Healthcorp, Inc., Laurie Scott, M.D. and Scott MFM,
LLC.

 

7. Letters of Credit

 

(a) Letter of Credit issued by Western Alliance Bank in favor of PPG MOB Fund
1A, LLC, in the amount of $912,216.06.

 

(b) Schedule 1.1(d) is incorporated herein by reference.

 

8. Other Indebtedness

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %    

Vendor

  AmSurg Master
Guarantor   Balance per Ledger @
09/30/16    

Collateral Amount

2197  

Orlando Mills FL

 

Orlando Mills FL Endoscopy ASC, LLC

    100      BBVA   Y   $ 16,484.36      Individual Equipment 2152  

Central FL GI - 001

 

The Orlando FL Endoscopy ASC LLC

    100      BBVA   Y     17,684.47      Individual Equipment 2152  

Citrus GI - 002

 

The Orlando FL Endoscopy ASC LLC

    100      BBVA   Y     17,684.47      Individual Equipment 2223  

Waltham

 

Boston Out-Patient Surgical Suites, LLC

    100      BBVA   Y     20,234.01      Individual Equipment 2250  

Weston

 

Weston Outpatient Surgical Center, LTD

    100      BBVA   Y     23,749.54      Individual Equipment 2291  

Elmwood Park NJ Eye

 

River Drive Surgery Center, LLC

    100      BBVA   Y     25,506.00      Individual Equipment 2122  

Rodgers Eye

 

The Rogers AR Ophthalmology ASC, LLC

    100      BBVA   Y     26,006.25      Individual Equipment 2250  

Weston

 

Weston Outpatient Surgical Center, LTD

    100      BBVA   Y     27,034.48      Individual Equipment 2236  

Bend OR Urology

 

Doctors Park Surgery Center, LLC

    100      BBVA   Y     28,007.80      Individual Equipment 2200  

Pomona CA Multi

 

Casa Colina Surgery Center, LLC

    100      BBVA   Y     31,433.34      Individual Equipment

 

8



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %    

Vendor

  AmSurg Master
Guarantor   Balance per Ledger @
09/30/16    

Collateral Amount

2167  

Torrance Multi

 

The Torrance CA Multi-Specialty ASC LLC

    100      BBVA   Y     36,595.71      Individual Equipment 2229  

ColumbusOH Eye

 

COA ASC of Franklin County, LLC

    100      BBVA   Y     38,468.33      Individual Equipment 2132  

Temecula

 

Temecula CA Endoscopy ASC, L.P.

    100      BBVA   Y     44,605.24      Individual Equipment 2229  

ColumbusOH Eye

 

COA ASC of Franklin County, LLC

    100      BBVA   Y     48,794.95      Individual Equipment 2229  

ColumbusOH Eye

 

COA ASC of Franklin County, LLC

    100      BBVA   Y     49,173.84      Individual Equipment 2205  

Silver Spring MD Eye

 

Eye Surgery Center, LLC

    100      BBVA   Y     51,712.61      Individual Equipment 2070  

Waldorf GI

 

The Waldorf Endoscopy ASC, LLC

    100      BBVA   Y     54,582.61      Individual Equipment 2223  

Waltham

 

Boston Out-Patient Surgical Suites, LLC

    100      BBVA   Y     63,105.87      Individual Equipment 2275  

Mountainside NJ Multi

 

Center for Ambulatory Surgery, LLC

    100      BBVA   Y     66,714.61      Individual Equipment 2223  

Waltham

 

Boston Out-Patient Surgical Suites, LLC

    100      BBVA   Y     70,956.34      Individual Equipment 2122  

Rodgers Eye

 

The Rogers AR Ophthalmology ASC, LLC

    100      BBVA   Y     88,682.26      Individual Equipment 2242  

Long Beach CA Multi

 

Long Beach Surgery Center, LP

    100      BBVA   Y     125,219.06      Individual Equipment 2186  

Conroe GI

 

The Conroe TX Endoscopy ASC, LLC

    100      BBVA   Y     130,725.96      Individual Equipment 2291  

Elmwood Park NJ Eye

 

River Drive Surgery Center, LLC

    100      BBVA   Y     615,723.13      Individual Equipment 2005  

Beaumont GI

 

The Endoscopy Center of Southeast Texas, L.P.

    100      BBVA   Y     27,255.77      Individual Equipment 2066  

Crestview Hills GI

 

AmSurg Northern Kentucky GI, LLC

    100      BBVA   Y     70,826.17      Individual Equipment 2113  

Paducah Eye

 

The Paducah Ophthalmology ASC, LLC

    100      BBVA   Y     47,185.99      Individual Equipment 2207  

Bryan TX GI

 

Central Texas Endoscopy Center, LLC

    100      BBVA   Y     231,378.50      Individual Equipment 2232  

Pioneer Valley MA Multi

 

Pioneer Valley Surgicenter, LLC

    100      BBVA   Y     30,798.06      Individual Equipment 2267  

Milburn NJ Multi

 

Short Hills Surgery Center, LLC

    100     

BBVA

  Y     243,753.26      Individual Equipment 2267  

Milburn NJ Multi

 

Short Hills Surgery Center, LLC

    100     

BBVA

  Y     48,883.71      Individual Equipment 2267  

Milburn NJ Multi

 

Short Hills Surgery Center, LLC

    100     

BBVA

  Y     75,989.61      Individual Equipment

 

9



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %    

Vendor

  AmSurg Master
Guarantor   Balance per Ledger @
09/30/16    

Collateral Amount

2093  

Columbia Multi

 

The Surgery Center of Middle Tennessee, LLC

    100      BBVA   Y     74,436.80      Individual Equipment 2093  

Columbia Multi

 

The Surgery Center of Middle Tennessee, LLC

    100      BBVA   Y     40,731.00      Individual Equipment 2093  

Columbia Multi

 

The Surgery Center of Middle Tennessee, LLC

    100      BBVA   Y     61,917.15      Individual Equipment 2093  

Columbia Multi

 

The Surgery Center of Middle Tennessee, LLC

    100      BBVA   Y     79,303.40      Individual Equipment 2062  

Indianapolis GI

 

Northside Gastroenterology Endoscopy Center, LLC

    100      BBVA   Y     931,152.31      Individual Equipment 2026  

Springfield GI

 

The Hillmont ASC, L.P.

    100      BBVA   Y     35,746.40      Individual Equipment 2196  

St Clair Shores MI Eye

 

St. Clair Shores MI Ophthalmology ASC, LLC

    100      Fifth Third   Y     23,500.00      Individual Equipment 2279  

Rancho Pueblo CA GI

 

Temecula CA United Surgery Center, L.P.

    100      Fifth Third   Y     23,552.93      Individual Equipment 2167  

Torrance Multi

 

The Torrance CA Multi-Specialty ASC LLC

    100      Fifth Third   Y     43,750.76      Individual Equipment 2271  

Colton CA Multispecialty

 

Colton CA Multi ASC, LP

    100      Fifth Third   Y     46,990.85      Individual Equipment 2279  

Rancho Pueblo CA GI

 

Temecula CA United Surgery Center, L.P.

    100      Fifth Third   Y     51,678.72      Individual Equipment 2068  

La Jolla GI

 

The La Jolla Endoscopy Center, L.P.

    100      Fifth Third   Y     54,400.04      Individual Equipment 2100  

Bloomfield Eye

 

Bloomfield Eye Surgery Center, LLC

    100      Fifth Third   Y     66,181.87      Individual Equipment 2093  

Columbia Multi

 

The Surgery Center of Middle Tennessee, LLC

    100      Fifth Third   Y     72,741.89      Individual Equipment 2202  

Akron

 

Digestive Health Center, LLC

    100      Fifth Third   Y     77,416.23      Individual Equipment 2203  

Redding

 

Gastroenterology Associates Endoscopy Center, LLC

    100      Fifth Third   Y     77,494.37      Individual Equipment 2242  

Long Beach CA Multi

 

Long Beach Surgery Center, LP

    100      Fifth Third   Y     105,663.90      Individual Equipment 2275  

Mountainside NJ Multi

 

Center for Ambulatory Surgery, LLC

    100      Fifth Third   Y     122,342.68      Individual Equipment 2231  

MDSine MA Multi

 

MDSine, LLC

    100      Fifth Third   Y     132,343.23      Individual Equipment 2081  

Las Vegas East

 

The Las Vegas East Ophthalmology ASC, LLC

    100      Fifth Third   Y     143,839.50      Individual Equipment 2279  

Rancho Pueblo CA GI

 

Temecula CA United Surgery Center, L.P.

    100      Fifth Third   Y     164,896.62      Individual Equipment 2191  

San Diego Ortho

 

San Diego CA Multi Specialty ASC, LLC

    100      Fifth Third   Y     165,840.00      Individual Equipment 2269  

Allentown PA Multi

 

Surgery Center of Allentown, LLC

    100      Fifth Third   Y     277,358.20      Individual Equipment 2172  

Main Line (002)

 

The Main Line PA Endoscopy ASC, LP

    100      Fifth Third   Y     84,304.21      Individual Equipment

 

10



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %    

Vendor

  AmSurg Master
Guarantor   Balance per Ledger @
09/30/16    

Collateral Amount

2172  

Main Line (001)

 

The Main Line PA Endoscopy ASC, LP

    100      Fifth Third   Y     27,613.80      Individual Equipment 2278  

Wichita KS Eye

 

Eye Surgery Center of Wichita, LLC

    100      Whitney Hancock   Y     21,534.88      Individual Equipment 2202  

Akron

 

Digestive Health Center, LLC

    100      Whitney Hancock   Y     25,064.97      Individual Equipment 2275  

Mountainside NJ Multi

 

Center for Ambulatory Surgery, LLC

    100      Whitney Hancock   Y     25,785.53      Individual Equipment 2283  

Rutherford NJ Multi

 

Meadows Surgery Center, LLC

    100      Whitney Hancock   Y     27,062.16      Individual Equipment 2191  

San Diego Ortho

 

San Diego CA Multi Specialty ASC, LLC

    100      Whitney Hancock   Y     37,935.26      Individual Equipment 2129  

Tampa GI

 

The Tampa FL Endoscopy ASC, LLC

    100      Whitney Hancock   Y     48,578.56      Individual Equipment 2136  

Reno GI

 

The Northern NV Endoscopy ASC, LLC

    100      Whitney Hancock   Y     88,879.75      Individual Equipment 2041  

Cincinnati GI

 

The Cincinnati ASC, LLC

    100      Whitney Hancock   Y     184,747.56      Individual Equipment 2280  

Bend Surgery Center

 

Bend Surgery Center, LLC

    100      Whitney Hancock   Y     374,485.03      Individual Equipment 2063  

Chattanooga GI

 

The Chattanooga Endoscopy ASC, LLC

    100      Whitney Hancock   Y     643,990.34      Individual Equipment 2107  

Alexandria

 

The Alexandria Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     46,067.19      Individual Equipment 2120  

Kingsport

 

The Kingsport TN Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     197,174.90      Individual Equipment 2288  

Texarkana TX

 

Surgery Center of Northeast Texas, LLC

    100      Whitney Hancock   Y     3,969.85      Individual Equipment 2001  

Knoxville West GI - 002

 

The Endoscopy Center of Knoxville, L.P.

    100      Whitney Hancock   Y     397,950.26      Individual Equipment 2006  

Santa Fe

 

The Endoscopy Center of Santa Fe, L.P.

    100      Whitney Hancock   Y     17,257.10      Individual Equipment 2009  

Washington D.C.

 

The Endoscopy Center of Washington, D.C., L.P.

    100      Whitney Hancock   Y     86,295.32      Individual Equipment 2013  

Abilene ASC, L.P.

 

The Abilene ASC, L.P.

    100      Whitney Hancock   Y     73,124.41      Individual Equipment 2015  

Shawnee GI

 

The Westglen Endoscopy Center, LLC

    100      Whitney Hancock   Y     11,452.91      Individual Equipment 2015  

Shawnee GI

 

The Westglen Endoscopy Center, LLC

    100      Whitney Hancock   Y     14,109.35      Individual Equipment 2015  

Shawnee GI

 

The Westglen Endoscopy Center, LLC

    100      Whitney Hancock   Y     66,268.62      Individual Equipment 2018  

Knoxville Eye

 

The Knoxville Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     17,440.51      Individual Equipment 2018  

Knoxville Eye

 

The Knoxville Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     22,033.78      Individual Equipment

 

11



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %    

Vendor

  AmSurg Master
Guarantor   Balance per Ledger @
09/30/16    

Collateral Amount

2024  

Melbourne GI

 

The Melbourne ASC, L.P.

    100      Whitney Hancock   Y     126,240.93      Individual Equipment 2028  

Panama City GI

 

The Northwest Florida ASC, L.P.

    100      Whitney Hancock   Y     36,877.85      Individual Equipment 2035  

Wichita

 

The Wichita Orthopaedic ASC, LLC

    100      Whitney Hancock   Y     10,361.20      Individual Equipment 2035  

Wichita

 

The Wichita Orthopaedic ASC, LLC

    100      Whitney Hancock   Y     29,558.44      Individual Equipment 2035  

Wichita

 

The Wichita Orthopaedic ASC, LLC

    100      Whitney Hancock   Y     23,633.35      Individual Equipment 2035  

Wichita

 

The Wichita Orthopaedic ASC, LLC

    100      Whitney Hancock   Y     20,386.44      Individual Equipment 2038  

Chevy Chase

 

The Chevy Chase ASC, LLC

    100      Whitney Hancock   Y     215,492.77      Individual Equipment 2043  

Crystal River GI

 

The Crystal River Endoscopy ASC, L.P.

    100      Whitney Hancock   Y     143,677.83      Individual Equipment 2046  

Independence GI -001

 

The Independence ASC, LLC

    100      Whitney Hancock   Y     206,741.90      Individual Equipment 2047  

Phoenix Eye

 

The Phoenix Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     25,170.68      Individual Equipment 2047  

Phoenix Eye

 

The Phoenix Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     24,864.60      Individual Equipment 2051  

Sun City Eye

 

The Sun City Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     15,462.98      Individual Equipment 2051  

Sun City Eye

 

The Sun City Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     98,380.36      Individual Equipment 2051  

Sun City Eye

 

The Sun City Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     212,744.13      Individual Equipment 2051  

Sun City Eye

 

The Sun City Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     13,809.47      Individual Equipment 2062  

Indianapolis GI

 

Northside Gastroenterology Endoscopy Center, LLC

    100      Whitney Hancock   Y     13,394.12      Individual Equipment 2064  

Mt Dora Eye

 

The Mount Dora Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     23,674.76      Individual Equipment 2064  

Mt Dora Eye

 

The Mount Dora Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     14,160.86      Individual Equipment 2068  

La Jolla GI

 

The La Jolla Endoscopy Center, L.P.

    100      Whitney Hancock   Y     22,115.54      Individual Equipment 2072  

Sarasota GI

 

The Sarasota Endoscopy ASC, LLC

    100      Whitney Hancock   Y     12,322.14      Individual Equipment 2081  

Las Vegas East

 

The Las Vegas East Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     101,387.99      Individual Equipment 2082  

Hutchinson Multi

 

The Hutchinson Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     9,809.35      Individual Equipment 2084  

Metairie Eye

 

The Metairie Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     20,794.34      Individual Equipment

 

12



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %    

Vendor

  AmSurg Master
Guarantor   Balance per Ledger @
09/30/16    

Collateral Amount

2089  

Inverness GI

 

The Suncoast Endoscopy ASC, L.P.

    100      Whitney Hancock   Y     11,075.19      Individual Equipment 2093  

Columbia Multi

 

The Surgery Center of Middle Tennessee, LLC

    100      Whitney Hancock   Y     11,460.30      Individual Equipment 2093  

Columbia Multi

 

The Surgery Center of Middle Tennessee, LLC

    100      Whitney Hancock   Y     13,105.88      Individual Equipment 2094  

Bel Air

 

The Bel Air Endoscopy ASC, LLC

    100      Whitney Hancock   Y     42,310.07      Individual Equipment 2105  

Newark

 

The Newark Endoscopy ASC, LLC

    100      Whitney Hancock   Y     25,058.42      Individual Equipment 2107  

Alexandria

 

The Alexandria Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     13,481.88      Individual Equipment 2110  

Troy GI

 

The Southfield Endoscopy ASC, LLC

    100      Whitney Hancock   Y     115,846.91      Individual Equipment 2113  

Paducah Eye

 

The Paducah Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     133,336.12      Individual Equipment 2132  

Temecula

 

Temecula CA Endoscopy ASC, L.P.

    100      Whitney Hancock   Y     11,947.85      Individual Equipment 2135  

Rockledge GI

 

The Rockledge FL Endoscopy ASC, LLC

    100      Whitney Hancock   Y     8,046.64      Individual Equipment 2135  

Rockledge GI

 

The Rockledge FL Endoscopy ASC, LLC

    100      Whitney Hancock   Y     39,383.42      Individual Equipment 2136  

Reno GI

 

The Northern NV Endoscopy ASC, LLC

    100      Whitney Hancock   Y     124,200.04      Individual Equipment 2138  

Gainesville

 

The Gainesville FL Orthopaedic ASC, LLC

    100      Whitney Hancock   Y     13,653.03      Individual Equipment 2138  

Gainesville

 

The Gainesville FL Orthopaedic ASC, LLC

    100      Whitney Hancock   Y     67,034.64      Individual Equipment 2140  

Raleigh GI

 

The Raleigh NC Endoscopy ASC, LLC

    100      Whitney Hancock   Y     28,847.14      Individual Equipment 2142  

Port Huron

 

Blue Water ASC LLC

    100      Whitney Hancock   Y     43,931.24      Individual Equipment 2146  

Rockville GI

 

The Rockville MD Endoscopy ASC, LLC

    100      Whitney Hancock   Y     100,144.32      Individual Equipment 2146  

Rockville GI

 

The Rockville MD Endoscopy ASC, LLC

    100      Whitney Hancock   Y     17,123.61      Individual Equipment 2147  

Overland Park GI

 

The Overland Park KS Endoscopy ASC, LLC

    100      Whitney Hancock   Y     142,433.07      Individual Equipment 2155  

Towson-West Road GI

 

Maryland Endoscopy Center LLC

    100      Whitney Hancock   Y     45,743.49      Individual Equipment 2159  

Salem Eye

 

The Salem OR Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     56,784.56      Individual Equipment 2159  

Salem Eye

 

The Salem OR Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     11,762.55      Individual Equipment 2163  

Laurel

 

The Laurel MD Endoscopy ASC, LLC

    100      Whitney Hancock   Y     514,145.92      Individual Equipment

 

13



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %    

Vendor

  AmSurg Master
Guarantor   Balance per Ledger @
09/30/16    

Collateral Amount

2164  

El Dorado

 

The El Dorado AR Multispecialty ASC, LLC

    100      Whitney Hancock   Y     9,210.85      Individual Equipment 2164  

El Dorado

 

The El Dorado AR Multispecialty ASC, LLC

    100      Whitney Hancock   Y     66,968.20      Individual Equipment 2167  

Torrance Multi

 

The Torrance CA Multi-Specialty ASC LLC

    100      Whitney Hancock   Y     31,370.82      Individual Equipment 2167  

Torrance Multi

 

The Torrance CA Multi-Specialty ASC LLC

    100      Whitney Hancock   Y     17,691.71      Individual Equipment 2169  

Arcadia

 

The Arcadia CA Endoscopy ASC, LP

    100      Whitney Hancock   Y     275,580.40      Individual Equipment 2172  

Main Line (003)

 

The Main Line PA Endoscopy ASC, LP

    100      Whitney Hancock   Y     49,695.66      Individual Equipment 2172  

Main Line (002)

 

The Main Line PA Endoscopy ASC, LP

    100      Whitney Hancock   Y     50,486.05      Individual Equipment 2172  

Main Line (001)

 

The Main Line PA Endoscopy ASC, LP

    100      Whitney Hancock   Y     72,958.11      Individual Equipment 2178  

New Orleans GI - 001

 

The New Orleans LA Uptown West Bank Endoscopy ASC, LLC

    100      Whitney Hancock   Y     26,743.56      Individual Equipment 2178  

New Orleans GI - 002

 

The New Orleans LA Uptown West Bank Endoscopy ASC, LLC

    100      Whitney Hancock   Y     22,848.21      Individual Equipment 2179  

Metairie GI

 

The Metairie LA Endoscopy ASC, LLC

    100      Whitney Hancock   Y     227,650.36      Individual Equipment 2186  

Conroe GI

 

The Conroe TX Endoscopy ASC, LLC

    100      Whitney Hancock   Y     71,950.63      Individual Equipment 2196  

St Clair Shores MI Eye

 

St. Clair Shores MI Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     35,609.38      Individual Equipment 2205  

Silver Spring MD Eye

 

Eye Surgery Center, LLC

    100      Whitney Hancock   Y     31,040.94      Individual Equipment 2207  

Bryan TX GI

 

Central Texas Endoscopy Center, LLC

    100      Whitney Hancock   Y     149,696.05      Individual Equipment 2211  

Dayton - 004

 

Digestive Endoscopy Center, LLC

    100      Whitney Hancock   Y     120,483.79      Individual Equipment 2219  

Dallas-Redbird Sq. TX GI

 

Redbird Square Endoscopy Center, LLC

    100      Whitney Hancock   Y     424,018.02      Individual Equipment 2224  

Boynton Beach

 

Bethesda Outpatient Surgery Center, LLC

    100      Whitney Hancock   Y     27,784.29      Individual Equipment 2226  

Port St Lucie FL Eye

 

Hillmoor Eye Surgery Center, LLC

    100      Whitney Hancock   Y     309,323.48      Individual Equipment 2227  

Port Orange Multi

 

Surgery Center of Volusia, LLC

    100      Whitney Hancock   Y     198,853.31      Individual Equipment 2228  

Phoenix McDowell AZ

 

Arizona Endoscopy Center, LLC

    100      Whitney Hancock   Y     17,249.17      Individual Equipment 2229  

ColumbusOH Eye

 

COA ASC of Franklin County, LLC

    100      Whitney Hancock   Y     86,267.31      Individual Equipment

 

14



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %    

Vendor

  AmSurg Master
Guarantor   Balance per Ledger @
09/30/16    

Collateral Amount

2235  

Meridian ID Eye

 

Eagle Eye Surgery and Laser Center, LLC

    100      Whitney Hancock   Y     37,284.39      Individual Equipment 2242  

Long Beach CA Multi

 

Long Beach Surgery Center, LP

    100      Whitney Hancock   Y     14,090.13      Individual Equipment 2244  

San Antonio

 

San Antonio ASC, LP

    100      Whitney Hancock   Y     16,513.62      Individual Equipment 2244  

San Antonio

 

San Antonio ASC, LP

    100      Whitney Hancock   Y     96,259.86      Individual Equipment 2244  

San Antonio

 

San Antonio ASC, LP

    100      Whitney Hancock   Y     13,415.68      Individual Equipment 2244  

San Antonio

 

San Antonio ASC, LP

    100      Whitney Hancock   Y     43,069.09      Individual Equipment 2248  

Twin Falls Multi

 

Southern Idaho Ambulatory Surgery Center, LLC

    100      Whitney Hancock   Y     95,816.82      Individual Equipment 2250  

Weston

 

Weston Outpatient Surgical Center, LTD

    100      Whitney Hancock   Y     82,948.62      Individual Equipment 2261  

Wellesley Hills MA GI

 

Boston Endoscopy Center, LLC

    100      Whitney Hancock   Y     23,891.60      Individual Equipment 2263  

Shreveport LA Multi

 

Red River Surgery Center, LLC

    100      Whitney Hancock   Y     36,322.66      Individual Equipment 2265  

Harvey LA Multi

 

WB Surgery Center, LLC

    100      Whitney Hancock   Y     11,726.89      Individual Equipment 2265  

Harvey LA Multi

 

WB Surgery Center, LLC

    100      Whitney Hancock   Y     68,085.04      Individual Equipment 2275  

Mountainside NJ Multi

 

Center for Ambulatory Surgery, LLC

    100      Whitney Hancock   Y     16,912.97      Individual Equipment 2275  

Mountainside NJ Multi

 

Center for Ambulatory Surgery, LLC

    100      Whitney Hancock   Y     48,187.72      Individual Equipment 2276  

Charleston Eye

 

Physicians’ Eye Surgery Center, LLC

    100      Whitney Hancock   Y     47,315.42      Individual Equipment 2276  

Charleston Eye

 

Physicians’ Eye Surgery Center, LLC

    100      Whitney Hancock   Y     20,216.36      Individual Equipment 2276  

Charleston Eye

 

Physicians’ Eye Surgery Center, LLC

    100      Whitney Hancock   Y     26,784.19      Individual Equipment 2276  

Charleston Eye

 

Physicians’ Eye Surgery Center, LLC

    100      Whitney Hancock   Y     32,624.38      Individual Equipment 2253  

Norwood Multi

 

Eastern Massachusetts Surgery Center, LLC

    100      Whitney Hancock   Y     18,872.46      Individual Equipment 2048  

Toledo GI

 

The Toledo Endoscopy ASC, LLC

    100      Whitney Hancock   Y     21,751.77      Individual Equipment 2022  

Evansville Eye

 

EyeCare Consultants Surgery Center, LLC

    100      Whitney Hancock   Y     43,157.34      Individual Equipment 2135  

Rockledge GI

 

The Rockledge FL Endoscopy ASC, LLC

    100      Whitney Hancock   Y     65,978.61      Individual Equipment 2047  

Phoenix Eye

 

The Phoenix Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     82,231.38      Individual Equipment

 

15



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %    

Vendor

  AmSurg Master
Guarantor   Balance per Ledger @
09/30/16    

Collateral Amount

2288  

Texarkana TX

 

Surgery Center of Northeast Texas, LLC

    100      Whitney Hancock   Y     91,198.74      Individual Equipment 2149  

San Luis Obispo GI - 001

 

The San Luis Obispo CA Endoscopy ASC, LP

    100      Whitney Hancock   Y     99,764.70      Individual Equipment 2120  

Kingsport

 

The Kingsport TN Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     104,199.00      Individual Equipment 2095  

Dover Multi

 

The Dover Ophthalmology ASC, LLC

    100      Whitney Hancock   Y     194,947.88      Individual Equipment 2045  

Fayetteville GI

 

The Fayetteville ASC, LLC

    100      Whitney Hancock   Y     417,127.84      Individual Equipment 2215  

Cannon City CO Multi

 

Canon City CO Multispecialty ASC, LLC

    51      Whitney Hancock   Y     24,252.72      Individual Equipment 2114  

Columbia TN GI

 

The Columbia TN Endoscopy ASC, LLC

    51      Community 1st Bank & Trust       328,054.31      Individual
Equipment 2248  

Twin Falls Multi

 

Southern Idaho Ambulatory Surgery Center, LLC

    54.78      DL Evans Bank       43,178.94      Individual Equipment 2161  

St. Cloud

 

The St. Cloud MN Ophthalmology ASC, LLC

    51      Everbank Commercial Finance       13,996.70      Individual
Equipment 2276  

Charleston Eye

 

Physicians’ Eye Surgery Center, LLC

    56      First Citizens       747,937.90      All Assets 2093  

Columbia Multi

 

The Surgery Center of Middle Tennessee, LLC

    51      First Farmers & Merchants Bank       1,267,400.36      All Assets
2268  

Fort Lee NJ Multi

 

Hudson Crossing Surgery Center, LLC

    55      GE Loan       43,193.26      Individual Equipment 2035  

Wichita

 

The Wichita Orthopaedic ASC, LLC

    51      InTrust Bank       67,385.51      All Assets 2211  

Dayton - 002

 

Digestive Endoscopy Center, LLC

    51      JP Morgan Chase       844,880.10      All Assets 2301  

Tualatin OR Multi

 

South Portland Surgical Center, LLC

    55      Key Bank       604,276.07      All Assets 2301  

Tualatin OR Multi

 

South Portland Surgical Center, LLC

    55      Key Bank       879,333.13      All Assets 2301  

Tualatin OR Multi

 

South Portland Surgical Center, LLC

    55      Key Bank       45,694.38      All Assets 2268  

Fort Lee NJ Multi

 

Hudson Crossing Surgery Center, LLC

    55      ProHealth       4,270.90      Individual Equipment 2268  

Fort Lee NJ Multi

 

Hudson Crossing Surgery Center, LLC

    55      ProHealth       29,392.94      Individual Equipment 2018  

Knoxville Eye

 

The Knoxville Ophthalmology ASC, LLC

    51      Suntrust       46,300.38      Individual Equipment 2268  

Fort Lee NJ Multi

 

Hudson Crossing Surgery Center, LLC

    55      GE Loan       1,918.07      Individual Equipment 2221  

Plano

 

Park Ventura Endoscopy Center, LLC

    57      Tenant Allowance Debt 4th       105,907.12      No Security Interest

 

16



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

ID

 

Common Name

 

Legal Name

  General Partner
Guarantee %    

Vendor

  AmSurg Master
Guarantor   Balance per Ledger @
09/30/16    

Collateral Amount

2086  

Kingston

 

The Kingston Ophthalmology ASC, LLC

    51      Wells Fargo       186,724.35      Individual Equipment            

 

 

     

Total

            20,401,552.33                 

 

 

   

 

17



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

Disposition of Certain Assets

Real Property:

None.

Other Assets:

None.

 

18



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

Existing Financing Leases

Item 5 on Schedule 1.1(a) is incorporated herein by reference.

 

19



--------------------------------------------------------------------------------

SCHEDULE 1.1(d)

Existing Letters of Credit

 

Beneficiary

   Date Issued    Date Renewed    Expiration Date    Current Amount ($)  

City of Arlington

   02/10/05    02/01/11    02/01/17      1,750,000.00   

Kaiser Foundation Health Plan

   03/10/05    02/01/11    02/01/17      268,528.57   

City of Akron

   03/10/05    02/01/11    02/01/17      500,000.00   

County of Sonoma

   03/10/05    02/01/11    02/01/17      1,500,000.00   

City of Spokane Fire Department

   03/10/05    02/01/11    02/01/17      2,000,000.00   

City of Seattle

   03/10/05    02/01/11    02/01/17      2,000,000.00   

Multnomah County Emergency

   09/23/05    09/01/10    09/01/17      2,750,000.00   

County of Clackamas, Oregon

   05/05/06    02/01/11    02/01/17      1,500,000.00   

Vista Insurance Plan, Inc.

   08/30/07    08/21/10    08/21/17      68,000.00   

El Paso County Emergency Services Agency

   12/24/08    12/24/10    12/24/16      3,000,000.00   

Laramie County EMS Joint Powers Board

   05/15/09    02/01/11    02/01/17      400,000.00   

City of Amarillo

   01/15/10    01/05/11    01/15/17      625,000.00   

Ambulance Service Boards, Representing Specified Municipalities in Spokane
County

   06/24/10    n/a    06/17/17      2,000,000.00   

Sentry Insurance

   10/04/11       09/28/17      1,350,000.00   

County of Monterey

   10/06/11    n/a    07/15/17      1,500,000.00   

Pacific Employers Insurance Co

   02/17/12    n/a    02/17/17      60,590,588.00   

FSP Galleria North Limited

   03/15/12    n/a    12/31/16      440,000.00   

Continental Casualty Company

   05/29/12    n/a    05/24/17      17,979,208.00   

CapitalSource Bank

   12/05/12    n/a    12/05/16      804,140.00   

Aetna Health Management, LLC

   02/28/13    n/a    02/26/17      250,000.00   

Emergency Medical Services Authority

   10/15/13    n/a    10/01/17      5,000,000.00   

Texas Dept of State Health Services – Milam County

   01/09/14    n/a    12/31/16      75,000.00   

Texas Dept of State Health Services – Farmers Branch

   01/09/14    n/a    12/31/16      50,000.00   

Texas Dept of State Health Services – Amarillo

   01/28/14    n/a    01/31/17      75,000.00   

Texas Dept of State Health Services – AASI

   06/04/14    n/a    06/12/17      25,000.00   

Texas Dept of Health Services – Collin County

   12/09/14    n/a    11/30/16      50,000.00   

Continental Casualty Company

   01/16/15    n/a    12/31/16      3,939,984.00   

Nero Equipment CO, Inc.

   06/17/15    n/a    12/01/16      120,000.00   

Reliance Insurance Company

   11/16/15    n/a    11/16/17      569,049.00   

County of Santa Clara

   11/16/15    n/a    11/16/17      5,000,000.00   

Ohio Bureau of Workers Comp

   11/16/15    n/a    11/16/17      330,000.00   

ACE American Insurance Company

   01/11/16    n/a    01/11/17      17,415,648.00               

 

 

     Subtotal            133,925,145.57               

 

 

 

 

20



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

Fiscal Periods

Monthly Fiscal Periods end on the last day of the applicable calendar month.

 

21



--------------------------------------------------------------------------------

SCHEDULE 1.1(f)

Existing Investments

1. Ownership interests in the following limited liability companies or limited
partnerships, as the case may be:

 

Legal Owner

  

Issuer

   Direct Percentage
Ownership     Indirect Percentage
Ownership of Borrower,
if applicable  

Evolution Health LLC

  

Vivify Health, Inc.

     14.29% Series B-1 Shares        N/A   

Evolution Health LLC

  

Vivify Health, Inc.

     14.29% Series B-2 Shares        N/A   

EMSC

  

Ziqitza Healthcare Limited

     0.3 %      N/A   

Evolution Health LLC

  

Ascension Health at Home, LLC

     50 %      N/A   

EmCare, Inc.

  

UHS-Evolution Homecare, LLC

     50 %      N/A   

EmCare, Inc.

  

HCA-EmCare Holdings, LLC

     50 %      N/A   

EmCare, Inc.

  

Integrated Health Ventures LLC

     50 %      N/A   

San Antonio NSC, LLC

  

SSPC Building, LP

     1 %      N/A   

Austin NSC, LP

  

Austin Endoscopy Center I, LP

     20 %      N/A   

Austin NSC, LP

  

Austin Endoscopy Center II, LP

     20 %      N/A   

AmSurg Holdings, Inc.

  

The Chattanooga Endoscopy ASC, LLC

     35 %      N/A   

The Chattanooga Endoscopy ASC, LLC

  

AmSurg Chattanooga Anesthesia, LLC

     35 %      35 % 

AmSurg Holdings, Inc.

  

Banner Arizona ASC, LLC

     49 %      N/A   

AmSurg Holdings, Inc.

  

Baycare Surgery Centers, LLC

     49 %      N/A   

Baycare Surgery Centers, LLC

  

Trinity Surgery Center, LLC

     56 %      28.46 % 

Baycare Surgery Centers, LLC

  

Bardmoor Surgery Center, LLC

     64 %      31.36 % 

AmSurg Holdings, Inc.

  

Jersey ASC Ventures, LLC

     49 %      N/A   

Jersey ASC Ventures, LLC

  

The Florham Park Endoscopy ASC, LLC

     51 %      24.99 % 

Jersey ASC Ventures, LLC

  

The Hanover NJ Endoscopy ASC, L.L.C.

     51 %      24.99 % 

Jersey ASC Ventures, LLC

  

Livingston ASC, LLC

     100 %      49 % 

Jersey ASC Ventures, LLC

  

May Street Surgi Center, L.L.C.

     51 %      24.99 % 

Jersey ASC Ventures, LLC

  

West Orange NJ Endoscopy ASC, LLC

     51 %      24.99 % 

Jersey ASC Ventures, LLC

  

West Orange ASC, LLC

     100 %      49 % 

AmSurg Holdings, Inc.

  

AmSurg Baptist Network Alliance, LLC

     49 %      N/A   

AmSurg Baptist Network Alliance, LLC

  

Baptist Surgery and Endoscopy Centers, L.L.C.

    
  52.7342% interest in a
division of the Series LLC   
       25.84 % 

AmSurg Holdings, Inc.

  

CHIC/AMSURG Surgery Centers, LLC

     49 %      N/A   

CHIC/AMSURG Surgery Centers, LLC

  

Canon City CO Multi-Speciality ASC, LLC

     51 %      24.99 % 

 

22



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

Legal Owner

  

Issuer

   Direct Percentage
Ownership     Indirect Percentage
Ownership of Borrower,
if applicable  

Torrance NSC, LLC

  

Torrance Memorial Surgical Center, LLC I

     49 %      49 % 

Torrance Memorial Surgical Center, LLC I

  

Torrance Surgery Center, LP

     51 %      36.16 % 

AmSurg Holdings, Inc.

  

Voorhees Endoscopy Holding Co., LLC

     49 %      N/A   

Voorhees Endoscopy Holding Co., LLC

  

The Voorhees NJ Endoscopy ASC, LLC

     51 %      24.99 % 

AmSurg Holdings, Inc.

  

Central California Healthcare Holdings, LLC

     26.89745 %      N/A   

Central California Healthcare Holdings, LLC

  

Sierra Pacific Surgery Center, LLC

     99.99 %      26.89 % 

AmSurg Holdings, Inc.

  

Sierra Pacific Surgery Center, LLC

     0.01 %      N/A   

Central California Healthcare Holdings, LLC

 

AmSurg Fresno CA, Inc.

  

Fresno CA Multi ASC, L.P.

    

 

 

47.24

 

52.76

% 

 

% 

    26.89745 % 

Central California Healthcare Holdings, LLC

  

AmSurg Fresno CA, Inc.

     100 %      26.89745 % 

Central California Healthcare Holdings, LLC

 

FSC Hospital, LLC

  

Fresno Surgery Center, L.P.

    

 

 

24.887788

 

75.102212

% 

 

% 

    26.89745 % 

Central California Healthcare Holdings, LLC

  

FSC Hospital, LLC

     100 %      26.89745 % 

AmSurg Holdings, Inc.

  

MASC Partners, L.L.C.

     20.69 %      N/A   

MASC Partners, L.L.C.

  

Manchester Ambulatory Surgery Center, LP

     100 %      20.69 % 

AmSurg Holdings, Inc.

  

Duke Triangle Endoscopy Center, LLC

     49 %      N/A   

Sheridan InvestCo, LLC

  

HCA-Sheridan Holdings, LLC

     51 %      N/A   

HCA-Sheridan Holdings, LLC

  

Anesthesia Physician Solutions of North Florida, LLC

     100 %      51 % 

HCA-Sheridan Holdings, LLC

  

Anesthesia Physician Solutions of South Florida, LLC

     100 %      51 % 

HCA-Sheridan Holdings, LLC

  

Anesthesia Physician Solutions of West Florida, LLC

     100 %      51 % 

HCA-Sheridan Holdings, LLC

  

Emergency Physician Solutions of South Florida, LLC

     100 %      51 % 

HCA-Sheridan Holdings, LLC

  

Emergency Physician Solutions of North Florida, LLC

     100 %      51 % 

HCA-Sheridan Holdings, LLC

  

Emergency Physician Solutions of South Florida Peds, LLC

     100 %      51 % 

HCA-Sheridan Holdings, LLC

  

Neonatology Physician Solutions of South Florida, LLC

     100 %      51 % 

HCA-Sheridan Holdings, LLC

  

Radiology Physician Solutions of Florida, LLC

     100 %      51 % 

HCA-Sheridan Holdings, LLC

  

Radiology Physician Solutions of North Florida, LLC

     100 %      51 % 

 

23



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

Legal Owner

  

Issuer

   Direct Percentage
Ownership     Indirect Percentage
Ownership of Borrower,
if applicable  

HCA-Sheridan Holdings, LLC

  

Radiology Physician Solutions of West Florida, LLC

     100 %      51 % 

Jupiter Healthcare, LLC

  

Jupiter Medical Specialists, LLC

     60 %      N/A   

Jupiter Medical Specialists, LLC

  

General Surgery of Jupiter Medical Specialists, LLC

     100 %      60 % 

Jupiter Medical Specialists, LLC

  

Nephrology Services of Jupiter Medical Specialists, LLC

     100 %      60 % 

Jupiter Medical Specialists, LLC

  

Primary Care Services of Jupiter Medical Specialists, LLC

     100 %      60 % 

Jupiter Medical Specialists, LLC

  

Radiology Services of Jupiter Medical Specialists, LLC (f/k/a Radiology Oncology
Services of Jupiter Medical Specialists, LLC)

     100 %      60 % 

Jupiter Medical Specialists, LLC

  

Women’s Health and Wellness of Jupiter Medical Specialists, LLC

     100 %      60 % 

Valley Anesthesia Consultants, Inc.

  

RBG – Risk Retention Interest

     <5 %      N/A   

Chandler Emergency Medical Group, L.L.C.

  

Applied Medico-Legal Solutions Risk Retention Group, Inc.

     <1 %      N/A   

Sheridan CADR Solutions, Inc.

  

Anesthesia Business Group, LLC

     20 %      N/A   

Global Surgical Partners of Sarasota, L.L.C.

  

Sarasota Physicians Surgical Center, LLC

     10 %      10 % 

Medical Information Management Solutions, LLC

  

VPC North Scottsdale, LLC

     24 %      N/A   

Medi-Bill of North Florida, Inc.

  

Surgicare of Orange Park, Ltd.

     1 %      N/A   

 

24



--------------------------------------------------------------------------------

SCHEDULE 4.16(b)

Blocked Accounts

 

Legal Entity Name

 

Depository

Account Name/

Business Entity

Name

 

Depository

Name and

Address

 

Account

Code

 

Account Number

 

Wire ABA

 

Account Type

EmCare, Inc.   Deutsche Bank AG New York Branch   Wells Fargo, National
Association   WB285736   2000045285736   121000248   Depository EmCare, Inc.  
Deutsche Bank AG New York Branch   Wells Fargo, National Association   WB261633
  2000049261633   121000248   Depository EmCare, Inc.   Deutsche Bank AG New
York Branch   Wells Fargo, National Association   WB038587   2000454038587  
121000248   Depository EMS Management, LLC   Deutsche Bank AG New York Branch  
Wells Fargo, National Association   WB714767   2000019714767   121000248  
Concentration Mission Care Services, LLC   Deutsche Bank AG New York Branch  
PNC Bank, National Association   PNC7715   4612917715   071921891   Depository
American Medical Response, Inc.   Deutsche Bank AG New York Branch   PNC Bank,
National Association   PNC4141   4643684141   071921891   Depository Pinnacle
Consultants Mid-Atlantic, L.L.C.   Deutsche Bank AG New York Branch   Bank of
Texas   BOT6678   8092196678   111014325   Depository EmCare Holdings, Inc.  
Deutsche Bank AG New York Branch   Old National Bank   ONB1440   109831440  
086300012   Depository EmCare Holdings, Inc.   Deutsche Bank AG New York Branch
  Bank of America, N.A.   BOA0279   3756580279   026009593   Depository American
Medical Response, Inc.   Deutsche Bank AG New York Branch   Bank of America,
N.A.   BOA1074   3756581074   026009593   Depository EMS Management LLC  
Deutsche Bank AG New York Branch   Bank of America, N.A.   BOA3412   3756583412
  026009593   Depository

 

25



--------------------------------------------------------------------------------

SCHEDULE 5.2

Material Adverse Effect Disclosure

None.

 

26



--------------------------------------------------------------------------------

SCHEDULE 5.3

Good Standing Disclosure

None.

 

27



--------------------------------------------------------------------------------

SCHEDULE 5.4

Consents Required

 

1. Under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended
(the “HSR Act”), the 2016 Mergers may not be completed until the Company and
Holdings each file a notification and report form under the HSR Act with the
Federal Trade Commission (the “FTC”), and the Antitrust Division of the
Department of Justice (the “DOJ”), and the applicable waiting period has expired
or been terminated. The notification and report forms under the HSR Act were
filed with the FTC and DOJ on June 29, 2016 and the HSR waiting period expired
on September 1, 2016.

 

2. The Federal Communications Commission must consent to the transfer of control
of AMR Holdco, Inc. and various of its Subsidiaries that hold Federal
Communications Commission licenses under Title III of the Communications Act of
1934, as amended, 47 U.S.C. Sec. 301, authorizing it to use radio spectrum.

 

3. The Mergers may require consents from, or notice to, Governmental Entities
with which Subsidiaries of Holdings do business or in connection with
certificates of need or licenses (or exemptions therefrom) issued or granted to
such Subsidiaries by Governmental Entities.

 

4. That certain Reaffirmation and Ratification of Continuing Guarantees by and
between Fifth Third Bank and AmSurg Corp. dated as of November 14, 2016,
consenting to revisions to seventeen (17) Master Loan and Security Agreements.

 

5. That certain Letter Agreement for AmSurg Corp. Mergers with New Amethyst
Corp. and Envision Healthcare Holdings, Inc. by and between Whitney Bank and
AmSurg Corp. dated as of September 27, 2016.

 

6. That certain Letter Agreement for AmSurg Corp. Mergers with New Amethyst
Corp. and Envision Healthcare Holdings, Inc. by and between BBVA Compass
Financial Corporation and AmSurg Corp. dated as of November 14, 2016.

 

28



--------------------------------------------------------------------------------

SCHEDULE 5.6

Litigation

Following the announcement of the 2016 Mergers, a purported stockholder of the
Envision Healthcare Holdings, Inc. (the “Company”) filed a putative stockholder
class action lawsuit against the members of the Company’s board of directors
(the “Board”) and Barclays PLC in the Court of Chancery of the state of Delaware
on July 15, 2016. The case is captioned Anderson v. Sanger et al., C.A.No.
12561-CB (Del. Ch.). On September 22, 2016, the plaintiff filed an amended
complaint, which alleges that the members of the Company’s Board violated their
fiduciary duties in connection with the 2016 Mergers and that Barclays PLC aided
and abetted those breaches. Among other remedies, the plaintiff seeks to enjoin
the 2016 Mergers from proceeding or, alternatively, damages in the event the
2016 Mergers are consummated. The time for defendants to respond to the motion
or to move or answer with respect to the complaint has not yet expired.

On August 31, 2016, a purported Company stockholder filed a putative stockholder
class action against the Company, the members of the Board, AmSurg and New
Amethyst Corp. in the United States District Court for the District of Colorado,
captioned Voth v. Envision Healthcare Holdings, Inc. et al., No. 1:16-cv-02213
(D. Colo.). On September 8, 2016, another purported Company stockholder filed a
similar putative stockholder class action against the Company, the members of
the Board, AmSurg and New Amethyst Corp. in the United States District Court for
the District of Colorado, captioned LeMay v. Envision Healthcare Holdings, Inc.
et al., No. 1:16-cv-02265 (D. Colo.). The complaint in each lawsuit (the
“Related Actions”) alleges that the Company and the members of the Board
violated Section 14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder
by disseminating a false and misleading registration statement in connection
with the 2016 Mergers and that the members of Envision Healthcare’s Board,
AmSurg and New Amethyst violated Section 20(a) of the Exchange Act by virtue of
their purported status as controlling persons of the Company. Among other
remedies, the plaintiffs seek to enjoin the 2016 Mergers from proceeding or,
alternatively, rescission of the 2016 Mergers or damages in the event the 2016
Mergers are consummated. On September 30, 2016, the plaintiff in the Voth action
filed a motion for expedited discovery. On October 20, 2016, the plaintiff filed
a notice of withdrawal of the motion for expedited discovery, and on October 21,
2016, the Court denied the motion as moot. On October 27, 2016, the plaintiff in
the Voth action filed an unopposed motion to consolidate the Related Actions,
which the court granted on November 15, 2016. The motion to consolidate stated
that the plaintiffs plan to dismiss the Related Actions as moot, but will
request that the Court retain continuing jurisdiction solely for purposes of
further proceedings related to the adjudication of plaintiffs’ anticipated
application for an award of attorneys’ fees and expenses based on supplemental
disclosure provided by the Company. On November 14, 2016, the court granted the
defendants’ unopposed motions in both of the Related Actions to extend
Defendants’ time to answer or otherwise respond to each complaint until January
10, 2017. The time for defendants to respond to the motion or to move or answer
with respect to the complaint therefore has not yet expired.

 

29



--------------------------------------------------------------------------------

SCHEDULE 5.9

Intellectual Property Claims

None.

 

30



--------------------------------------------------------------------------------

SCHEDULE 5.15

Subsidiaries

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

A1 Leasing, Inc.

  

Regional Emergency Services, L.P.

   Florida      100 % 

Abbott Ambulance, Inc.

  

Mission Care of Missouri, LLC

   Missouri      100 % 

Accent Home Health Care Inc.

  

Guardian Healthcare Holdings, Inc.

   Indiana      100 % 

Access 2 Care, LLC

  

Mission Care Services, LLC

   Missouri      100 % 

Acute Management, LLC

  

Hawkeye HoldCo, LLC

   Texas      100 % 

Adam Transportation Service, Inc.

  

American Medical Response, Inc.

   New York      100 % 

Affilion, Inc.

  

Sun Devil Acquisition LLC

   Delaware      100 % 

Agape Health Care Agency, LLC.

  

Guardian Healthcare Holdings, Inc.

   Ohio      100 % 

Air Ambulance Specialists, Inc.

  

American Medical Response, Inc.

   Colorado      100 % 

Alpha Physician Resources, L.L.C. (a/k/a Alpha Group I, LLC)

  

EmCare, Inc.

   New Jersey      100 % 

Ambulance Acquisition, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Emergency Physicians Management, Inc.

  

EmCare of California, Inc.

   California      100 % 

American Investment Enterprises, Inc.

  

Mercy, Inc.

   Nevada      100 % 

American Medical Pathways, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response Ambulance Service, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response Delaware Valley, LLC

  

American Medical Response Mid-Atlantic, Inc.

   Delaware      100 % 

American Medical Response Holdings, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response HPPP, LLC

  

American Medical Response, Inc. (Sole Member)

   Delaware      100 % 

American Medical Response Management, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response Mid-Atlantic, Inc.

  

American Medical Response, Inc.

   Pennsylvania      100 % 

American Medical Response Northwest, Inc.

  

American Medical Response, Inc.

   Oregon      100 % 

American Medical Response of Colorado, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response of Connecticut, Incorporated

  

American Medical Response, Inc.

   Connecticut      100 % 

American Medical Response of Georgia, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response of Illinois, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response of Inland Empire

  

American Medical Response, Inc.

   California      100 % 

American Medical Response of Maricopa, LLC

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response of Massachusetts, Inc.

  

American Medical Response, Inc.

   Massachusetts      100 % 

 

31



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

American Medical Response of New York, LLC

  

American Medical Response, Inc. (sole member)

   New York      100 % 

American Medical Response of North Carolina, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response of Oklahoma, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response of Pima, LLC

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response of South Carolina, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response of Southern California

  

American Medical Response Ambulance Service, Inc.

   California      100 % 

American Medical Response of Tennessee, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response of Texas, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

American Medical Response West

  

American Medical Response, Inc.

   California      100 % 

American Medical Response, Inc.

  

AMR HoldCo, Inc.

   Delaware      100 % 

AMR Bay State, LLC

  

American Medical Response, Inc. (Sole Member)

   Delaware      100 % 

AMR Brockton, L.L.C.

  

American Medical Response of Massachusetts, Inc.

   Delaware      100 % 

AMR HoldCo, Inc. (f/k/a EMSC Management, Inc.)

  

Emergency Medical Services L.P.

   Delaware      100 % 

AMR of Central Texas I, LLC

  

American Medical Response, Inc.

   Texas      100 % 

AMR of Central Texas II, LLC

  

AMR of Central Texas I, LLC

   Texas      100 % 

Apex Acquisition LLC

  

EmCare, Inc.

   Delaware      100 % 

APH Laboratory Services, Inc.

  

Evolution Health, LLC

   Texas      100 % 

Arizona EMS Holdings, Inc.

  

R/M Arizona Holdings, Inc.

   Arizona      100 % 

Associated Ambulance Service, Inc.

  

American Medical Response, Inc.

   New York      100 % 

Atlantic Ambulance Services Acquisition, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

Atlantic/Key West Ambulance, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

Atlantic/Palm Beach Ambulance, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

Beacon Transportation, Inc.

  

Rural/Metro of Rochester, Inc.

   New York      100 % 

BestPractices, Inc.

  

Holiday Acquisition Company, Inc.

   Virginia      100 % 

Blythe Ambulance Service

  

Springs Ambulance Service, Inc.

   California      100 % 

Bowers Companies, Inc.

  

Rural/Metro of Northern California, Inc.

   California      100 % 

Bravo Reimbursement Specialist, L.L.C. (a/k/a Bravo Associates, L.L.C.)

  

Alpha Physician Resources, L.L.C

   New Jersey      100 % 

Broward Ambulance, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

Care Connection of Cincinnati LLC

  

Guardian Healthcare Holdings, Inc.

   Ohio      100 % 

 

32



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Clinical Partners Management Company, LLC

  

EmCare, Inc.

   Texas      100 % 

CMORx, LLC

  

EmCare, Inc.

   Texas      100 % 

Community Auto and Fleet Services, L.L.C.

  

Gila HoldCo, LLC

   Delaware      100 % 

Community EMS, Inc.

  

AMR Bay State, LLC

   Massachusetts      100 % 

ComTrans Ambulance Service, Inc.

  

Arizona EMS Holdings, Inc.

   Arizona      100 % 

ComTrans, Inc.

  

Gila HoldCo, LLC

   Delaware      100 % 

Corning Ambulance Service Inc.

  

Rural/Metro of New York, Inc.

   New York      100 % 

Desert Valley Medical Transport, Inc.

  

American Medical Response of Inland Empire

   California      100 % 

Donlock, Ltd.

  

Rural/Metro Operating Company, LLC

   Pennsylvania      100 % 

E.M.S. Ventures, Inc.

  

Rural/Metro Corporation (AZ)

   Georgia      100 % 

Eastern Ambulance Service, Inc.

  

Rural/Metro Corporation (AZ)

   Nebraska      100 % 

Eastern Paramedics, Inc.

  

Rural/Metro of New York, Inc.

   Delaware      100 % 

ED Solutions, LLC

  

Alpha Physician Resources, L.L.C

   New Jersey      100 % 

EDIMS, L.L.C.

  

Alpha Physician Resources, L.L.C

   New Jersey      100 % 

EHR Management Co.

  

EmCare, Inc.

   Delaware      100 % 

EmCare Anesthesia Providers, Inc.

  

EmCare, Inc.

   Delaware      100 % 

EmCare HoldCo, Inc.

  

Emergency Medical Services L.P.

   Delaware      100 % 

EmCare Holdings Inc.

  

EmCare HoldCo, Inc.

   Delaware      100 % 

EmCare of California, Inc.

  

EmCare, Inc.

   California      100 % 

EmCare Physician Providers, Inc.

  

EmCare, Inc.

   Missouri      100 % 

EmCare Physician Services, Inc.

  

EmCare, Inc.

   Delaware      100 % 

EmCare, Inc.

  

EmCare Holdings Inc.

   Delaware      100 % 

Emergency Medical Services LP Corporation (f/k/a Emergency Medical Services
L.P.)

  

Emergency Medical Services Corporation / EMS Executive Investco LLC

   Delaware      97% / 3 % 

Emergency Medical Transport, Inc.

  

Arizona EMS Holdings, Inc.

   Arizona      100 % 

Emergency Medical Transportation, Inc.

  

AMR Bay State, LLC

   Massachusetts      100 % 

Emergency Medicine Education Systems, Inc.

  

EmCare, Inc.

   Texas      100 % 

EMS Management LLC

  

AMR HoldCo, Inc. / EmCare HoldCo, Inc.

   Delaware      50% / 50 % 

EMS Offshore Medical Services, LLC

  

American Medical Response, Inc.

   Delaware      100 % 

EMS Ventures of South Carolina, Inc.

  

Rural/Metro Corporation (AZ)

   South Carolina      100 % 

EMSC ServicesCo, LLC (f/k/a EMSC TransactionCo, LLC)

  

Envision Healthcare Corporation (sole member)

   Delaware      100 % 

Epsilon Management Group, Inc.

  

EmCare, Inc. (Majority Shareholder)

   Delaware      100 % 

 

33



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

ERgency Staffing and Recruiting, LLC

  

Epsilon Management Group, Inc.

   Michigan      100 % 

EverRad, LLC

  

Templeton Readings, LLC

   Florida      100 % 

Evolution Health LLC

  

Emergency Medical Services LP Corporation

   Delaware      100 % 

Evolution Mobile Imaging, LLC

  

Evolution Health, LLC (Sole Member)

   Delaware      100 % 

Five Counties Ambulance Service, Inc.

  

American Medical Response, Inc.

   New York      100 % 

Florida Emergency Partners, Inc.

  

American Medical Response, Inc.

   Texas      100 % 

Fountain Ambulance Service, Inc.

  

Hank’s Acquisition Corp.

   Alabama      100 % 

Gem City Home Care, LLC.

  

Guardian Healthcare Holdings, Inc.

   Ohio      100 % 

Gila Holdco LLC

  

American Medical Response, Inc.

   Delaware      100 % 

Gold Coast Ambulance Service

  

V.I.P. Professional Services, Inc.

   California      100 % 

Gold Cross Ambulance Service of Pa., Inc.

  

Gold Cross Ambulance Services, Inc.

   Ohio      100 % 

Gold Cross Ambulance Services, Inc.

  

Rural/Metro of Ohio, Inc.

   Delaware      100 % 

Grace Behavioral Health, L.L.C.

  

Gila HoldCo, LLC

   Delaware      100 % 

Greater Pinellas Transportation Management Services, Inc.

  

Transportation Management Services of Brevard, Inc.

   Florida      100 % 

Guardian Health Care, Inc.

  

Guardian Healthcare Holdings, Inc.

   Texas      100 % 

Guardian Healthcare Group, Inc.

  

Evolution Health, LLC

   Delaware      100 % 

Guardian Healthcare Holdings, Inc.

  

Guardian Healthcare Group, Inc.

   Delaware      100 % 

Guardian Ohio Newco, LLC

  

Guardian Healthcare Holdings, Inc.

   Ohio      100 % 

Hank’s Acquisition Corp.

  

American Medical Response, Inc.

   Alabama      100 % 

Hawkeye Holdco LLC

  

EmCare, Inc. is Sole Member

   Delaware      100 % 

Health Priority Home Care, Inc.

  

Guardian Health Care, Inc.

   Texas      100 % 

Healthcare Administrative Services, Inc.

  

EmCare, Inc.

   Delaware      100 % 

Hemet Valley Ambulance Service, Inc.

  

American Medical Response Ambulance Service, Inc.

   California      100 % 

Herren Enterprises, Inc.

  

American Medical Response Ambulance Service, Inc.

   California      100 % 

Holiday Acquisition Company, Inc.

  

EmCare, Inc.

   Colorado      100 % 

International Life Support, Inc.

  

American Medical Response of Colorado, Inc.

   Hawaii      100 % 

JLM Healthcare, Inc.

  

Guardian Healthcare Holdings, Inc.

   Texas      100 % 

KMAC, Inc.

  

Guardian Healthcare Holdings, Inc.

   Texas      100 % 

Kutz Ambulance Service, Inc.

  

American Medical Response, Inc.

   Wisconsin      100 % 

LaSalle Ambulance Inc.

  

Rural/Metro of New York, Inc.

   New York      100 % 

Life Line Ambulance Service, Inc.

  

American Medical Response, Inc.

   Arizona      100 % 

LifeCare Ambulance Service, Inc.

  

American Medical Response Ambulance Service, Inc.

   Illinois      100 % 

LifeFleet Southeast, Inc.

  

American Medical Response, Inc.

   Florida      100 % 

 

34



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Mainstay Solutions, LLC

  

R/M Management Co., Inc. & Rural/Metor Corporation

   Arizona      100 % 

Marlboro Hudson Ambulance & Wheelchair Service, Inc.

  

AMR Bay State, LLC

   Massachusetts      100 % 

MedAssociates, LLC

  

EmCare, Inc.

   Texas      100 % 

Medevac Medical Response, Inc.

  

American Medical Response, Inc.

   Missouri      100 % 

Medevac MidAmerica, Inc.

  

American Medical Response, Inc.

   Missouri      100 % 

Medic One Ambulance Services, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

Medic One of Cobb, Inc.

  

American Medical Response Ambulance Service, Inc.

   Georgia      100 % 

Medical Emergency Devices and Services (MEDS), Inc.

  

Rural/Metro Operating Company, LLC

   Arizona      100 % 

Medi-Car Ambulance Service, Inc.

  

Medi-Car Systems, Inc.

   Florida      100 % 

Medi-Car Systems, Inc.

  

American Medical Response, Inc.

   Florida      100 % 

Medics Ambulance Service (Dade), Inc.

  

American Medical Response, Inc.

   Florida      100 % 

Medics Ambulance Service, Inc.

  

American Medical Response, Inc.

   Florida      100 % 

Medics Ambulance, Inc.

  

American Medical Response, Inc.

   Florida      100 % 

Medics Emergency Services of Palm Beach County, Inc.

  

American Medical Response, Inc.

   Florida      100 % 

Medics Subscription Services, Inc.

  

American Medical Response, Inc.

   Florida      100 % 

Medics Transport Services, Inc.

  

American Medical Response, Inc.

   Florida      100 % 

MedicWest Ambulance, Inc.

  

MedicWest Holdings, Inc.

   Nevada      100 % 

MedicWest Holdings, Inc.

  

Nevada Red Rock Ambulance, Inc.

   Delaware      100 % 

MedLife Emergency Medical Service, Inc.

  

Hank’s Acquisition Corp.

   Alabama      100 % 

MedStat EMS, Inc.

  

American Medical Response, Inc.

   Mississippi      100 % 

Mercury Ambulance Service, Inc.

  

Rural/Metro Corporation (AZ)

   Kentucky      100 % 

Mercy Ambulance of Evansville, Inc.

  

Paramed, Inc.

   Indiana      100 % 

Mercy Life Care

  

American Medical Response Ambulance Service, Inc.

   California      100 % 

Mercy, Inc.

  

American Medical Response Ambulance Service, Inc.

   Nevada      100 % 

Metro Ambulance Service (Rural), Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

Metro Ambulance Service, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

Metro Ambulance Services, Inc.

  

American Medical Response, Inc.

   Georgia      100 % 

Metro Care Corp.

  

Rural/Metro Operating Company, LLC

   Ohio      100 % 

MetroCare Services – Abilene, L.P.

  

AMR of Central Texas I, LLC

   Texas      100 % 

Metropolitan Ambulance Service

  

American Medical Response West

   California      100 % 

Midwest Ambulance Management Company

  

American Medical Response, Inc.

   Delaware      100 % 

Mission Care of Illinois, LLC

  

Mission Care Services, LLC

   Illinois      100 % 

 

35



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Mission Care of Missouri, LLC

  

Mission Care Services, LLC

   Missouri      100 % 

Mission Care Services, LLC

  

American Medical Response, Inc.

   Missouri      100 % 

Mobile Medic Ambulance Service, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

MSO Newco, LLC

  

Apex Acquisition LLC

   Delaware      100 % 

National Ambulance & Oxygen Service, Inc.

  

Rural/Metro of Rochester, Inc.

   New York      100 % 

Nevada Red Rock Ambulance, Inc.

  

Nevada Red Rock Holdings, Inc.

   Delaware      100 % 

Nevada Red Rock Holdings, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

North Miss. Ambulance Service, Inc.

  

Rural/Metro Operating Company, LLC

   Mississippi      100 % 

Northwood Anesthesia Associates, L.L.C.

  

EmCare, Inc.

   Florida      100 % 

Oherbst, Inc.

  

Guardian Healthcare Holdings, Inc.

   Texas      100 % 

Pacific Ambulance, Inc.

  

Rural/Metro of Northern California, Inc.

   California      100 % 

Paramed, Inc.

  

American Medical Response, Inc.

   Michigan      100 % 

Park Ambulance Service Inc.

  

American Medical Response, Inc.

   New York      100 % 

Patient Advocacy Group, LLC

  

AMR Holdco, Inc.

   Delaware      100 % 

Phoenix Physicians, LLC

  

EmCare, Inc. (sole Member)

   Florida      100 % 

Physician Account Management, Inc.

  

EmCare Physician Providers, Inc.

   Florida      100 % 

Physicians & Surgeons Ambulance Service, Inc.

  

American Medical Response, Inc.

   Ohio      100 % 

Pinnacle Consultants Mid-Atlantic, L.L.C.

  

Apex Acquisition LLC

   Delaware      100 % 

Professional Medical Transport, Inc.

  

Arizona EMS Holdings, Inc.

   Arizona      100 % 

Proven Healthcare Solutions of New Jersey, LLC (a/k/a Proven Healthcare
Solutions)

  

Alpha Physician Resources, L.L.C

   New Jersey      100 % 

ProvidaCare, L.L.C.

  

American Medical Pathways, Inc.

   Texas      100 % 

Provider Account Management, Inc.

  

EmCare Physician Services, Inc.

   Delaware      100 % 

Puckett Ambulance Service, Inc.

  

American Medical Response Ambulance Service, Inc.

   Georgia      100 % 

QRx Medical Management, LLC

  

EmCare, Inc. (sole Member)

   Delaware      100 % 

R/M Arizona Holdings, Inc.

  

Rural/Metro Corporation (AZ)

   Arizona      100 % 

R/M Management Co., Inc.

  

Rural/Metro Corporation (AZ)

   Arizona      100 % 

R/M of Tennessee G.P., Inc.

  

Rural/Metro Corporation of Tennessee

   Delaware      100 % 

R/M of Tennessee L.P., Inc.

  

Rural/Metro Corporation of Tennessee

   Delaware      100 % 

Radiology Staffing Solutions, Inc.

  

EmCare, Inc.

   Delaware      100 % 

Radstaffing Management Solutions, Inc.

  

EmCare, Inc.

   Delaware      100 % 

Randle Eastern Ambulance Service, Inc.

  

American Medical Response, Inc.

   Florida      100 % 

 

36



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Regional Emergency Services, L.P.

  

Florida Emergency Partners, Inc. / American Medical Response Management, Inc.

   Delaware      1% / 99 % 

Reimbursement Technologies, Inc.

  

EmCare, Inc.

   Pennsylvania      100 % 

River Medical Incorporated

  

Arizona Oasis Acquisition, Inc.

   Arizona      100 % 

RMC Corporate Center, L.L.C.

  

Rural/Metro Corporation

   Arizona      100 % 

Rose Radiology, LLC

  

Spotlight HoldCo, LLC

   Texas      100 % 

Rural/Metro (Delaware) Inc.

  

Rural/Metro Operating Company, LLC

   Delaware      100 % 

Rural/Metro Corporation

  

WP Rocket Holdings, Inc.

   Delaware      100 % 

Rural/Metro Corporation

  

Rural/Metro Operating Company, LLC

   Arizona      100 % 

Rural/Metro Corporation of Florida

  

Rural/Metro Corporation (AZ)

   Florida      100 % 

Rural/Metro Corporation of Tennessee

  

Rural/Metro Corporation (AZ)

   Tennessee      100 % 

Rural/Metro Fire Dept., Inc.

  

Rural/Metro Corporation (AZ)

   Arizona      100 % 

Rural/Metro Mid-South, L.P.

  

North Miss. Ambulance Service, Inc. / R/M of Tennesseee, G.P., Inc.

   Delaware      99% / 1 % 

Rural/Metro of Brewerton, Inc.

  

Eastern Paramedics, Inc.

   New York      100 % 

Rural/Metro of California, Inc.

  

Rural/Metro Corporation (AZ)

   Delaware      100 % 

Rural/Metro of Central Alabama, Inc.

  

Rural/Metro Corporation (AZ)

   Delaware      100 % 

Rural/Metro of Central Colorado, Inc.

  

Rural/Metro Operating Company, LLC

   Delaware      100 % 

Rural/Metro of Central Ohio, Inc.

  

Rural/Metro of Ohio, Inc.

   Delaware      100 % 

Rural/Metro of Greater Seattle, Inc.

  

Rural/Metro Operating Company, LLC

   Washington      100 % 

Rural/Metro of Indiana, L.P.

  

The Aid Ambulance Company, Inc. / The Aid Company, Inc.

   Delaware      100 % 

Rural/Metro of New York, Inc.

  

Rural/Metro Corporation (AZ)

   Delaware      100 % 

Rural/Metro of Northern California, Inc.

  

Rual/Metro of California, Inc.

   Delaware      100 % 

Rural/Metro of Northern Ohio, Inc.

  

Rural/Metro of Ohio, Inc.

   Delaware      100 % 

Rural/Metro of Ohio, Inc.

  

Rural/Metro Corporation (AZ)

   Delaware      100 % 

Rural/Metro of Oregon, Inc.

  

Rural/Metro Corporation (AZ)

   Delaware      100 % 

Rural/Metro of Rochester, Inc.

  

Rural/Metro of New York, Inc.

   New York      100 % 

Rural/Metro of San Diego, Inc.

  

Rural/Metro of California, Inc.

   California      100 % 

Rural/Metro of Southern California, Inc.

  

Rural/Metro of California, Inc.

   Delaware      100 % 

Rural/Metro of Southern Ohio, Inc.

  

Rural/Metro Operating Company, LLC

   Ohio      100 % 

Rural/Metro of Tennessee, L.P.

  

R/M of Tennessee, L.P., Inc. / R/M of Tennessee, G.P., Inc.

   Delaware      99% / 1 % 

Rural/Metro Operating Company, LLC

  

Rural/Metro Corporation (DE)

   Delaware      100 % 

S. Fisher & S. Thomas Inc.

  

Guardian Healthcare Holdings, Inc.

   Texas      100 % 

 

37



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

San Diego Medical Services Enterprise, LLC

  

Rural/Metro of Southern California, Inc. & Rural/Metro of San Diego, Inc.

   California      100 % 

Seawall Acquisition, LLC

  

American Medical Response, Inc.

   Delaware      100 % 

Seminole County Ambulance, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

Sioux Falls Ambulance, Inc.

  

Rural.Metro Corporation (AZ)

   South Dakota      100 % 

Southwest Ambulance and Rescue of Arizona, Inc.

  

Southwest Ambulance of Casa Grande, Inc.

   Arizona      100 % 

Southwest Ambulance of Casa Grande, Inc.

  

Rural/Metro Operating Company, LLC

   Arizona      100 % 

Southwest Ambulance of New Mexico, Inc.

  

Rural/Metro Operating Company, LLC

   New Mexico      100 % 

Southwest Ambulance of Southeastern Arizona, Inc.

  

Southwest Ambulance of Casa Grande, Inc.

   Arizona      100 % 

Southwest Ambulance of Tucson, Inc.

  

Rural/Metro Operating Company, LLC

   Arizona      100 % 

Southwest General Services, Inc.

  

Rural/Metro Operating Company, LLC

   Arizona      100 % 

Spotlight Holdco LLC

  

EmCare, Inc.

   Delaware      100 % 

Springs Ambulance Service, Inc.

  

American Medical Response, Inc.

   California      100 % 

SSAG, LLC

  

Gila HoldCo, LLC

   Delaware   

STAT Healthcare, Inc.

  

American Medical Response, Inc.

   Delaware      100 % 

Streamlined Medical Solutions LLC

  

EmCare, Inc. (sole member)

   Texas      100 % 

Sun Devil Acquisition LLC

  

EmCare, Inc.

   Delaware      100 % 

Sunrise Handicap Transport Corp.

  

American Medical Response, Inc.

   New York      100 % 

SW General, Inc.

  

Rural/Metro Operating Company, LLC

   Arizona      100 % 

T.M.S. Management Group, Inc.

  

Access2Care, LLC

   Florida      100 % 

TEK Ambulance, Inc.

  

American Medical Response Ambulance Service, Inc.

   Illinois      100 % 

Templeton Readings, LLC

  

EmCare, Inc.

   Maryland      100 % 

The Aid Ambulance Company, Inc.

  

Rural/Metro Corporation (AZ)

   Delaware      100 % 

The Aid Company, Inc.

  

Rural/Metro Operating Company, LLC

   Indiana      100 % 

Tidewater Ambulance Service, Inc.

  

Paramed, Inc.

   Virginia      100 % 

TKG, Inc.

  

Guardian Healthcare Holdings, Inc.

   Oklahoma      100 % 

Towns Ambulance Service, Inc.

  

Rural/Metro of New York, Inc.

   New York      100 % 

Transportation Management Services of Brevard, Inc.

  

Access2Care, LLC

   Florida      100 % 

Troup County Emergency Medical Services, Inc.

  

American Medical Response of Georgia, Inc.

   Georgia      100 % 

V.I.P. Professional Services, Inc.

  

Seawall Acquisition, LLC

   California      100 % 

Valley Fire Service, Inc.

  

Rural/Metro of Oregon, Inc.

   Delaware      100 % 

Velita Smith Home Health, Inc.

  

Guardian Health Care, Inc.

   Texas      100 % 

Vista Staffing Solutions, Inc.

  

EmCare, Inc.

   Delaware      100 % 

 

38



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Vital Enterprises, Inc.

  

AMR Bay State, LLC

   Massachusetts      100 % 

W & W Leasing Company, Inc.

  

Rural/Metro Corporation (AZ)

   Arizona      100 % 

Whitaker Physicians Services, L.L.C.

  

Vista Staffing Solutions, Inc.

   Texas      100 % 

WP Rocket Holdings Inc.

  

AMR HoldCo, Inc.

   Delaware      100 % 

AmSurg KEC, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg EC Topeka, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg EC St. Thomas, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg EC Beaumont, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg EC Santa Fe, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg EC Washington, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Finance, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Torrance, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Abilene, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Maryville, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Melbourne, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Hillmont, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Northwest Florida, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Palmetto, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Ocala, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Crystal River, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Abilene Eye, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg El Paso, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg La Jolla, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Burbank, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Inglewood, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Suncoast, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg San Antonio TX, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Temecula CA, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Escondido CA, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg San Luis Obispo CA, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Scranton PA, Inc.

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

AmSurg Arcadia CA, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Main Line PA, LLC

  

ASDH I, LLC

   Tennessee      100 % 

AmSurg Oakland CA, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Lancaster PA, LLC

  

ASDH I, LLC

   Tennessee      100 % 

AmSurg Pottsville PA, LLC

  

ASDH I, LLC

   Tennessee      100 % 

AmSurg Glendora CA, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Holdings, Inc.

  

Envision Healthcare Corporation

   Delaware      100 % 

AmSurg Anesthesia Management Services, LLC

  

Envision Healthcare Corporation

   Tennessee      100 % 

ASDH I, LLC

  

Sheridan Healthcare, Inc.

Envision Healthcare Corporation

   Tennessee     


 

5


95

% 


% 

Long Beach NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

Torrance NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

Davis NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

 

39



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Fullerton NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

San Antonio NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

Austin NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

Austin NSC, LP

  

AmSurg Holdings, Inc.

Austin NSC, LLC

   Texas     


 

99


1

% 


% 

Twin Falls NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

Kenwood NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

Towson NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

Wilton NSC, LLC

  

AmSurg Holdings, Inc.

   Connecticut      100 % 

NSC West Palm, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

Tampa Bay NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

Coral Springs NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

Weston NSC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

SHI II, LLC

  

Sheridan Holdings, Inc.

   Tennessee      100 % 

NSC RBO East, LLC

  

AmSurg Holdings, Inc.

   Tennessee      100 % 

AmSurg Colton CA, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Fresno Endoscopy, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Temecula II, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Kissimmee FL, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

AmSurg Altamonte Springs FL, Inc.

  

Envision Healthcare Corporation

   Tennessee      100 % 

All Women’s Healthcare Holdings, Inc.

  

Sheridan Holdings, Inc.

   Delaware      100 % 

All Women’s Healthcare, Inc.

  

All Women’s Healthcare Holdings, Inc.

   Florida      100 % 

All Women’s Healthcare of Dade, Inc.

  

All Women’s Healthcare Holdings, Inc.

   Florida      100 % 

All Women’s Healthcare of Sawgrass, Inc.

  

All Women’s Healthcare Holdings, Inc.

   Florida      100 % 

All Women’s Healthcare of West Broward, Inc.

  

All Women’s Healthcare Holdings, Inc.

   Florida      100 % 

All Women’s Healthcare Services, Inc.

  

All Women’s Healthcare Holdings, Inc.

   Florida      100 % 

AllegiantMD, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Anesthesiologists of Greater Orlando, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Arizona Perinatal Care Centers, LLC

  

Sheridan Healthcorp, Inc.

   Arizona      100 % 

Anesthesiology Associates of Tallahassee, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Bay Area Anesthesia, L.L.C.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Bethesda Anesthesia Associates, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Boca Anesthesia Service, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Broad Midwest Anesthesia, LLC

  

Sheridan Healthcorp, Inc.

   Missouri      100 % 

Coastal Anesthesia Staffing, LLC

  

Coastal Anesthesiology Consultants, LLC

   Florida      100 % 

 

40



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Coastal Anesthesiology Consultants, LLC

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Chandler Emergency Medical Group, L.L.C. d/b/a Premier Emergency
Medical Specialists

  

Sheridan Emergency Physician Services, Inc.

   Arizona      100 % 

Discovery Clinical Research, Inc.

  

All Women’s Healthcare Holdings, Inc.

   Florida      100 % 

Doctors Billing Service, Inc.

  

Partners in Medical Billing, Inc.

   California      100 % 

Drs. Ellis, Rojas, Ross & Debs, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Flamingo Anesthesia Associates, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

FM Healthcare Services, Inc.

  

FMO Healthcare Holdings, Inc.

   Florida      100 % 

FO Investments, Inc.

  

FMO Healthcare Holdings, Inc.

   Florida      100 % 

FO Investments II, Inc.

  

FMO Healthcare Holdings, Inc.

   Florida      100 % 

FO Investments III, Inc.

  

FMO Healthcare Holdings, Inc.

   Florida      100 % 

FMO Healthcare Holdings, Inc.

  

Sheridan Holdings, Inc.

   Delaware      100 % 

Global Surgical Partners, Inc.

  

FM Healthcare Services, Inc.

   Florida      100 % 

Greater Florida Anesthesiologists, LLC

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Gynecologic Oncology Associates, Inc.

  

Sheridan Healthcare, Inc.

   Florida      100 % 

Jacksonville Beaches Anesthesia Associates, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Jupiter Anesthesia Associates, L.L.C.

  

Sunbeam Asset, LLC

   Florida      100 % 

Jupiter Healthcare, LLC

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Medi-Bill of North Florida, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Medical Information Management Solutions, LLC

  

Sheridan Healthcorp, Inc.

   Arizona      100 % 

NAC Properties, LLC

  

Sheridan Healthcorp, Inc.

   Georgia      100 % 

New Generations Babee Bag, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

North Florida Anesthesia Consultants, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

North Florida Perinatal Associates, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Parity Healthcare, Inc.

  

Sheridan Healthcare, Inc.

   Florida      100 % 

Partners in Medical Billing, Inc.

  

Sheridan Holdings, Inc.

   Florida      100 % 

Physician Office Partners, Inc.

  

Partners in Medical Billing, Inc.

   Kansas      100 % 

Sentinel Healthcare Services, LLC

  

Sheridan Healthcorp, Inc.

   Georgia      100 % 

Sheridan Anesthesia Services of Alabama, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Sheridan Anesthesia Services of Louisiana, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Sheridan Anesthesia Services of Virginia, Inc.


  

Sheridan Healthcare of Virginia, Inc.

   Florida      100 % 

Sheridan CADR Solutions, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

 

41



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Sheridan Children’s Healthcare Services, Inc.

  

Sheridan Healthcare, Inc.

   Florida      100 % 

Sheridan Children’s Healthcare Services of Arizona, Inc.

  

Sheridan Children’s Healthcare Services, Inc.

   Florida      100 % 

Sheridan Children’s Healthcare Services of Louisiana, Inc.

  

Sheridan Children’s Healthcare Services, Inc.

   Florida      100 % 

Sheridan Children’s Healthcare Services of New Mexico, Inc.

  

Sheridan Children’s Healthcare Services, Inc.

   Florida      100 % 

Sheridan Children’s Healthcare Services of Kentucky, Inc.

  

Sheridan Children’s Healthcare Services, Inc.

   Florida      100 % 

Sheridan Children’s Healthcare Services of Ohio, Inc.

  

Sheridan Children’s Healthcare Services, Inc.

   Florida      100 % 

Sheridan Children’s Healthcare Services of Virginia, Inc.

  

Sheridan Children’s Healthcare Services, Inc.

   Florida      100 % 

Sheridan Clinical Research, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Sheridan Emergency Physician Services, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Sheridan Emergency Physician Services of North Missouri, Inc.

  

Sheridan Emergency Physician Services, Inc.

   Florida      100 % 

Sheridan Emergency Physician Services of Missouri, Inc.

  

Sheridan Emergency Physician Services, Inc.

   Florida      100 % 

Sheridan Emergency Physician Services of South Florida, Inc.

  

Sheridan Emergency Physician Services, Inc.

   Florida      100 % 

Sheridan Healthcare, Inc.

  

Sheridan Holdings, Inc.

   Delaware      100 % 

Sheridan Healthcare of Louisiana, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Sheridan Healthcare of Missouri, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Sheridan Healthcare of Vermont, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Sheridan Healthcare of Virginia, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Sheridan Healthcare of West Virginia, Inc.

  

Sheridan Healthcorp, Inc.

   West Virginia      100 % 

Sheridan Healthcorp, Inc.

  

Sheridan Healthcare, Inc.

   Florida      100 % 

Sheridan Healthcorp of California, Inc.

  

Sheridan Healthcorp, Inc.

   California      100 % 

Sheridan Healthy Hearing Services, Inc.

  

Sheridan Children’s Healthcare Services, Inc.

   Florida      100 % 

Sheridan Holdings, Inc.

  

Envision Healthcare Corporation

   Delaware      100 % 

Sheridan Hospitalist Services of Florida, Inc.

  

Sheridan Emergency Physician Services, Inc.

   Florida      100 % 

Sheridan InvestCo, LLC

  

Sheridan Healthcorp, Inc.

Sheridan Emergency Physician Services, Inc.

Florida United Radiology, L.C.

   Delaware     


 

 

33.333


33.333

33.333

% 


% 

% 

Sheridan Leadership Academy, Inc.

  

Sheridan Holdings, Inc.

   Florida      100 % 

 

42



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Sheridan Radiology Services, Inc.

  

Sheridan Holdings, Inc.

   Delaware      100 % 

Sheridan Radiology Management Services, Inc.

  

Sheridan Radiology Services, Inc.

   Delaware      100 % 

Sheridan ROP Services of Florida, Inc.

  

Sheridan Children’s Healthcare Services, Inc.

   Florida      100 % 

Sheridan ROP Services of Virginia, Inc.

  

Sheridan Children’s Healthcare Services, Inc.

   Florida      100 % 

Sheridan Scientific Intelligence, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Southeast Perinatal Associates, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Sunbeam Asset LLC

  

Sheridan Healthcorp, Inc.

   Delaware      100 % 

Tennessee Valley Neonatology, Inc.

  

Sheridan Children’s Healthcare Services, Inc.

   Florida      100 % 

Tiva Healthcare, Inc.

  

Sheridan Healthcare, Inc.

   Florida      100 % 

Valley Anesthesiology Consultants, Inc.

  

Sheridan Healthcorp, Inc.

   Arizona      100 % 

Valley Clinical Research, Inc.

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

St. Lucie Anesthesia Associates, LLC

  

Sheridan Healthcorp, Inc.

   Florida      100 % 

Sheridan Children’s Services of Alabama, Inc.

  

Sheridan Children’s Healthcare Services, Inc.

   Florida      100 % 

The Kissimmee FL Endoscopy ASC, LLC

  

AmSurg Kissimmee FL, Inc.

   Tennessee      51 % 

The Altamonte Springs FL Endoscopy ASC, LLC

  

AmSurg Altamonte Springs FL, Inc.

   Tennessee      51 % 

Southern Idaho Ambulatory Surgery Center, LLC

  

Twin Falls NSC, LLC

   Idaho      54.78 % 

Kenwood ASC, LLC

  

Kenwood NSC, LLC

   Ohio      75.94 % 

Towson Surgical Center, LLC

  

Towson NSC, LLC

   Maryland      66.18 % 

Coral Springs Ambulatory Surgery Center, LLC

  

Coral Springs NSC, LLC

   Florida      63.72 % 

Stamford/NSC Management, LLC

  

Wilton NSC, LLC

   Connecticut      50.0 % 

Wilton Surgery Center, LLC

  

Stamford/NSC Management, LLC

   Connecticut      54.92 % 

Center of Morehead City, LLC

  

AmSurg Holdings, Inc.

   Tennessee      60 % 

Eastern Shore Endoscopy, LLC

  

AmSurg Holdings, Inc.

   Tennessee      55 % 

Central Massachusetts Ambulatory Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      55 % 

The Knoxville Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Montgomery Eye Surgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

EyeCare Consultants Surgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Columbia ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Wichita Orthopaedic ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Willoughby ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

 

43



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

The Westglen Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Chevy Chase ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Oklahoma City ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Cincinnati ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Fayetteville ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Independence ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

AmSurg Northern Kentucky GI, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

AmSurg Louisville GI, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

AmSurg Kentucky Ophthalmology, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Phoenix Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Toledo Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Sun City Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Cape Coral/Ft. Myers Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Baltimore Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      60 % 

The Boca Raton Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Minneapolis Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Northside Gastroenterology Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Mount Dora Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      54 % 

The Oakhurst Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Waldorf Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Sarasota Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Middletown Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Dover Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Surgery Center of Middle Tennessee, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Kingston Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Las Vegas East Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Nevada      51 % 

The Blue Ridge/Clemson Orthopaedic ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Hutchinson Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

 

44



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

The Metairie Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      69.2 % 

College Heights Endoscopy Center, L.L.C.

  

AmSurg Holdings, Inc.

   Tennessee      56 % 

Ocala FL Orthopaedic ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Bel Air Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Bloomfield Eye Surgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Newark Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Southfield Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Alexandria Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Columbia ASC Northwest, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

St. George Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Paducah Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Greenville ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Columbia TN Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Rogers AR Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Tulsa OK Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Kingsport TN Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Lewes DE Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Winter Haven/Sebring FL Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Rockledge FL Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Tampa FL Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Pueblo CO Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Western Washington Endoscopy Centers, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Lakeland FL Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      60.31 % 

The Northern NV Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Edina MN Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The West Palm Beach FL Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

 

45



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Gainesville FL Orthopaedic ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Raleigh NC Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Lake Bluff IL Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Sun City AZ Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Overland Park KS Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Casper WY Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Rockville MD Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Blue Water ASC, LLC

  

AmSurg Holdings, Inc.

   Michigan      51 % 

Greenspring Station Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Maryland      51 % 

Maryland Endoscopy Center Limited Liability Company

  

AmSurg Holdings, Inc.

   Maryland      51 % 

The Scranton PA GP, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Orlando FL Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The St. Louis MO Orthopaedic ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Yuma AZ Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Greensboro NC Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Tulsa OK Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The St. Cloud MN Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Salem OR Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The El Dorado Multi- Specialty ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Nashville TN Ophthalmology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Laurel MD Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Torrance CA Muti-Specialty ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Shenandoah TX Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The New Orleans LA Uptown/West Bank Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Metairie LA Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

 

46



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

The Rockville, ESC-North MD Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Silver Spring MD Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Ocean Endosurgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The South Bend IN Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Mesquite TX Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Conroe TX Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Glendale AZ Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Poway CA Multi-Specialty ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51.57 % 

The San Diego CA Multi-Specialty ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      52.21 % 

The Baton Rouge LA Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Pikesville MD Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Glen Burnie MD Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

West Bridgewater MA Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

The Orlando/Mills FL Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Miami Kendall FL Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

St. Clair Shores MI Opthamology ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Marin Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Blaine MN Multi-Specialty ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      53 % 

Casa Colina Surgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Digestive Health Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Digestive Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Phoenix Orthopaedic Ambulatory Center, L.L.C.

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Gastroenterology Associates Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Phoenix Endoscopy, L.L.C.

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Central Texas Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Eye Surgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Carroll County Digestive Disease Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

 

47



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Elms Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

TEC North, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Hermitage TN Endoscopy ASC, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Central Park Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      55 % 

North Richland Hills Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      57 % 

Old Town Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      56.3648 % 

Park Ventura Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      54.6363 % 

Redbird Square Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      57 % 

North Valley Orthopedic Surgery Center, L.L.C.

  

AmSurg Holdings, Inc.

   Tennessee      55 % 

Boston Out-Patient Surgical Suites, L.L.C.

  

AmSurg Holdings, Inc.

   Tennessee      58.25 % 

Waco Gastroenterology Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Bethesda Outpatient Surgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      55.42 % 

Hillmoor Eye Surgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      55 % 

Surgery Center of Volusia, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Arizona Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      55 % 

COA ASC of Franklin County, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

North Valley Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

MDSINE, LLC

  

AmSurg Holdings, Inc.

   Tennessee      52.17 % 

Pioneer Valley Surgicenter, LLC

  

AmSurg Holdings, Inc.

   Tennessee      63 % 

East Valley Endoscopy, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Eagle Eye Surgery and Laser Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Doctors Park Surgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Eastern Massachusetts Surgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      61.36428 % 

Sierra Pacific Surgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      0.01 % 

Northeast Surgical Care of Newington, LLC

  

AmSurg Holdings, Inc.

   Tennessee      53.50 % 

AmSurg Tampa Bay Anesthesia, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Middlesex Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      65 % 

Mid Atlantic Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

Glen Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      51 % 

32nd Street Surgery Center, LLC

  

AmSurg Holdings, Inc.

   Tennessee      57.43 % 

 

48



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

WB Surgery Center, LLC

   AmSurg Holdings, Inc.    Tennessee      55.196 % 

Red River Surgery Center, LLC

   AmSurg Holdings, Inc.    Tennessee      52.75 % 

Eastern Connecticut Endoscopy Center, LLC

   AmSurg Holdings, Inc.    Connecticut      51 % 

Boston Endoscopy Center, LLC

   AmSurg Holdings, Inc.    Tennessee      60 % 

Connecticut Eye Surgery Center South, LLC

   AmSurg Holdings, Inc.    Connecticut      51 % 

Hudson Crossing Surgery Center, LLC

   AmSurg Holdings, Inc.    Tennessee      51.8407 % 

Short Hills Surgery Center, LLC

   AmSurg Holdings, Inc.    Tennessee      51.2069 % 

Surgery Center of Allentown, LLC

   AmSurg Holdings, Inc.    Tennessee      62. % 

Cascade Endoscopy Center, LLC

   AmSurg Holdings, Inc.    Tennessee      51 % 

Diagnostic Endoscopy Center, LLC

   AmSurg Holdings, Inc.    Tennessee      62 % 

Oak Lawn IL Endoscopy ASC, LLC

   AmSurg Holdings, Inc.    Tennessee      51 % 

Physicians’ Eye Surgery Center, LLC

   AmSurg Holdings, Inc.    Tennessee      54.32 % 

Center for Ambulatory Surgery, LLC

   AmSurg Holdings, Inc.    Tennessee      53.5 % 

St. Charles-AmSurg ASC Partners, LLC

   AmSurg Holdings, Inc.    Delaware      51 % 

AmSurg Rockledge FL Anesthesia, LLC

   AmSurg Holdings, Inc.    Tennessee      51 % 

Bend Surgery Center, LLC

   AmSurg Holdings, Inc.    Tennessee      51 % 

Eye Surgery Center of Wichita, LLC.

   AmSurg Holdings, Inc.    Tennessee      51 % 

River Drive Surgery Center, LLC

   AmSurg Holdings, Inc.    Tennessee      58.71540 % 

South Portland Surgical Center, LLC

   AmSurg Holdings, Inc.    Tennessee      55 % 

Eye Surgery Center of Western Ohio, LLC

   AmSurg Holdings, Inc.    Tennessee      51 % 

Surgical Speciality Center of Northeastern Pennsylvania, LLC

   AmSurg Holdings, Inc.    Tennessee      1 % 

Sunrise Ambulatory Surgical Center, LLC

   AmSurg Holdings, Inc.    Tennessee      51 % 

AmSurg Columbia Anesthesia, LLC

   AmSurg Holdings, Inc.    Tennessee      51 % 

Surgical Center of Millburn, LLC

   AmSurg Holdings, Inc.    Tennessee      55 % 

Associated Eye Surgical Center, LLC

   AmSurg Holdings, Inc.    Tennessee      53 % 

Campus Surgery Center, LLC

   AmSurg Holdings, Inc.    Tennessee      56.4103 % 

Waverly Surgery Center, LLC

   AmSurg Holdings, Inc.    Tennessee      55 % 

Surgery Center of Northeast Texas, LLC

   AmSurg Holdings, Inc.    Tennessee      53 % 

Nashville Gastrointestinal Specialists, LLC

   AmSurg Holdings, Inc.    Tennessee      51 % 

Connecticut Eye Anesthesia, LLC

   AmSurg Holdings, Inc.    Tennessee      51 % 

 

49



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

Mississippi Coast Endoscopy and Ambulatory Surgery Center, LLC

  

AmSurg Holdings, Inc.

  

Tennessee

     51 % 

Ocean Springs Surgical and Endoscopy Center, LLC

  

AmSurg Holdings, Inc.

  

Tennessee

     51 % 

The Endoscopy Center of Knoxville, L.P.

  

AmSurg KEC, Inc.

  

Tennessee

     51 % 

The Endoscopy Center of Topeka, L.P.

  

AmSurg EC Topeka, Inc.

  

Tennessee

     51 % 

The Endoscopy Center of St. Thomas, L.P.

  

AmSurg EC St. Thomas, Inc.

  

Tennessee

     60 % 

The Endoscopy Center of Southeast Texas, L.P.

  

AmSurg EC Beaumont, Inc.

  

Tennessee

     51 % 

AmSurg South Bay Anesthesia, L.P.

  

AmSurg Torrance, Inc.

  

Tennessee

     51 % 

Long Beach Surgery Center, L.P.

  

Long Beach NSC, LLC

  

California

     51.77 % 

Davis Surgery Center, L.P.

  

Davis NSC, LLC

  

California

     69.47 % 

Fullerton Surgical Center, L.P.

  

Fullerton NSC, LLC

  

California

     62.37 % 

San Antonio ASC, LP

  

San Antonio NSC, LLC

  

Texas

     52.76 % 

South Austin Holdings, L.L.P.

  

Austin NSC, LLC

  

Tennessee

     56.97517 % 

West Palm Outpatient Surgery & Laser Center, Ltd.

  

NSC West Palm, LLC

  

Florida

     52.74 % 

Weston Outpatient Surgical Center, Ltd.

  

Weston NSC, LLC

  

Florida

     55.791 % 

Fresno CA Endoscopy ASC, L.P.

  

AmSurg Fresno Endoscopy, Inc.

  

Tennessee

     51 % 

AmSurg Fresno CA Anesthesia, LP

  

AmSurg Fresno Endoscopy, Inc.

  

Tennessee

     51 % 

AmSurg Arcadia Anesthesia, LP

  

AmSurg Arcadia CA, Inc.

  

Tennessee

     51 % 

AmSurg Oakland Anesthesia, LP

  

AmSurg Oakland CA, Inc.

  

Tennessee

     51 % 

Amsurg Marin Anesthesia, L.P.

  

AmSurg Holdings, Inc.

  

Tennessee

     51 % 

AmSurg Stamford Anesthesia, LLC

  

AmSurg Holdings, Inc.

  

TN

     62 % 

The Endoscopy Center of Santa Fe, L.P.

  

AmSurg EC Santa Fe, Inc.

  

Tennessee

     51 % 

The Endoscopy Center of Washington D.C., L.P.

  

AmSurg EC Washington, Inc.

  

Tennessee

     51 % 

Endoscopy Center of the South Bay, L.P.

  

AmSurg Torrance, Inc.

  

Tennessee

     51 % 

The Abilene ASC, L.P.

  

AmSurg Abilene, Inc.

  

Tennessee

     60 % 

The Maryville ASC, L.P.

  

AmSurg Maryville, Inc.

  

Tennessee

     53 % 

The Melbourne ASC, L.P.

  

AmSurg Melbourne, Inc.

  

Tennessee

     51 % 

The Hillmont ASC, L.P.

  

AmSurg Hillmont, Inc.

  

Tennessee

     51 % 

The Northwest Florida ASC, L.P.

  

AmSurg Northwest Florida, Inc.

  

Tennessee

     51 % 

The Palmetto ASC, L.P.

  

AmSurg Palmetto, Inc.

  

Tennessee

     51 % 

The Ocala Endoscopy ASC, L.P.

  

AmSurg Ocala, Inc.

  

Tennessee

     51 % 

The Crystal River Endoscopy ASC, L.P.

  

AmSurg Crystal River, Inc.

  

Tennessee

     51 % 

The Abilene Eye ASC, L.P.

  

AmSurg Abilene Eye, Inc.

  

Tennessee

     51 % 

 

50



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

The El Paso ASC, L.P.

  

AmSurg El Paso, Inc.

  

Tennessee

     51 % 

The La Jolla Endoscopy Center, L.P.

  

AmSurg La Jolla, Inc.

  

Tennessee

     51 % 

The Burbank Ophthalmology ASC, L.P.

  

AmSurg Burbank, Inc.

  

Tennessee

     51 % 

Los Angeles/Inglewood Endoscopy ASC, L.P.

  

AmSurg Inglewood, Inc.

  

Tennessee

     51 % 

The Suncoast Endoscopy ASC, L.P.

  

AmSurg Suncoast, Inc.

  

Tennessee

     51 % 

The San Antonio TX Endoscopy ASC, L.P.

  

AmSurg San Antonio TX, Inc.

  

Tennessee

     51 % 

The Temecula CA Endoscopy ASC, L.P.

  

AmSurg Temecula CA, Inc.

  

Tennessee

     51 % 

The Escondido CA Endoscopy ASC, LP

  

AmSurg Escondido CA, Inc.

  

Tennessee

     51 % 

The San Luis Obispo CA Endoscopy ASC, L.P.

  

AmSurg San Luis Obispo CA, Inc.

  

Tennessee

     51 % 

The Scranton PA Endoscopy ASC, L.P.

  

AmSurg Scranton PA, Inc.

  

Tennessee

     51 % 

The Arcadia CA Endoscopy ASC, L.P.

  

AmSurg Arcadia CA, Inc.

  

Tennessee

     51 % 

The Main Line PA Endoscopy ASC, L.P.

  

AmSurg Main Line PA, LLC

  

Tennessee

     51 % 

The Oakland CA Endoscopy ASC, L.P.

  

AmSurg Oakland CA, Inc.

  

Tennessee

     51 % 

The Pottsville PA Endoscopy ASC, L.P.

  

AmSurg Pottsville PA, LLC

  

Tennessee

     51 % 

Glendora CA Endoscopy ASC, L.P.

  

AmSurg Glendora CA, Inc.

  

Tennessee

     51 % 

The Lancaster PA Endoscopy ASC, L.P.

  

AmSurg Lancaster PA, LLC

  

Tennessee

     51 % 

Manatee Surgical Center, LLC

  

FO Investments II, Inc.

  

Florida

     50.1 % 

South Palm Ambulatory Surgery Center, LLC

  

FO Investments, Inc.

  

Florida

     51 % 

Meadows Surgery Center, LLC

  

FO Investments III, Inc.

  

New Jersey

     50.1 % 

Anesthesia Associates of Joplin, LLC

  

32nd Street Surgery Center, LLC

  

Tennessee

     57.43 % 

AmSurg Westminster Anesthesia, LLC

  

Carroll County Digestive Disease Center, LLC

  

Tennessee

     51 % 

Anesthesia Associates of Bryan, LLC

  

Central Texas Endoscopy Center, LLC

  

Tennessee

     51 % 

Easton Anesthesia Associates, LLC

  

Eastern Shore Endoscopy, LLC

  

Tennessee

     55 % 

Redding Anesthesia Associates LP

  

Gastroenterology Associates Endsocopy Center, LLC

  

Tennessee

     51 % 

AmSurg Hermitage Anesthesia, LLC

  

Hermitage TN Endoscopy ASC, LLC

  

Tennessee

     51 % 

Maryland Endoscopy Anesthesia, LLC

  

Maryland Endsocopy Center, LLC

  

Tennessee

     51 % 

AmSurg MDSine Anesthesia, LLC

  

MDSINE, LLC

  

Tennessee

     54.17 % 

 

51



--------------------------------------------------------------------------------

SCHEDULE 5.15

 

Name of Entity

  

Legal Ownership

  

Jurisdiction of
Organization

   Ownership
Interest  

AmSurg North Valley Anesthesia, LLC

  

North Valley Endsocopy Center, LLC

  

Tennessee

     51 % 

AmSurg Oak Lawn IL Anesthesia, LLC

  

Oak Lawn IL Endoscopy ASC, LLC

  

Tennessee

     51 % 

AmSurg Citrus Anesthesia, LLC

  

Orland FL Endsocopy ASC, LLC

  

Tennessee

     51 % 

AmSurg St. George Anesthesia, LLC

  

St. George Endoscopy Center, LLC

  

Tennessee

     51 % 

AmSurg Port Orange Anesthesia, LLC

  

Surgery Center of Volusia, LLC

  

Tennessee

     51 % 

Forty Fort Anesthesia Associates, LLC

  

Surgical Specialty Center of Northeastern Pennsylvania, Inc.

  

Tennessee

     51 % 

AmSurg Abilene Anesthesia, LLC

  

The Abilene ASC, L.P.

  

Tennessee

     60 % 

AmSurg Altamonte Springs Anesthesia, LLC

  

The Altamonte Springs FL Endsocopy ASC, LLC

  

Tennessee

     51 % 

AmSurg Chattanooga Anesthesia, LLC

  

The Chatanooga Endoscopy ASC, LLC

  

Tennessee

     35 % 

AmSurg Cincinnati Anesthesia, LLC

  

The Cincinnati ASC, LLC

  

Tennessee

     51 % 

Anesthesia Associates of Columbia TN, LLC

  

The Columbia TN Endsocopy ASC, LLC

  

Tennessee

     51 % 

AmSurg Greensboro Anesthesia, LLC

  

The Greensboro NC Endsocopy ASC, LLC

  

Tennessee

     51 % 

AmSurg Greenville Anesthesia, LLC

  

The Greenville ASC, LLC

  

Tennessee

     51 % 

Knoxville Eye Anesthesia, LLC

  

The Knoxville Ophthalmology ASC, LLC

  

Tennessee

     51 % 

AmSurg Lewes Anesthesia, LLC

  

The Lewes DE Endoscopy ASC, LLC

  

Tennessee

     51 % 

AmSurg Melbourne Anesthesia, LLC

  

The Melbourne ASC, L.P.

  

Tennessee

     51 % 

AmSurg Indianapolis Anesthesia, LLC

  

The Northside Gastroenterology Endoscopy Center, LLC

  

Tennessee

     51 % 

Anesthesia Associates of Ocala, LLC

  

The Ocala Endoscopy ASC, L.P.

  

Tennessee

     51 % 

AmSurg San Luis Obispo Anesthesia, LLC

  

The San Luis Obispo CA Endoscopy ASC, L.P.

  

Tennessee

     51 % 

AmSurg Toledo Anesthesia, LLC

  

The Toledo Endoscopy ASC, LLC

  

Tennessee

     51 % 

AmSurg Willoughby Anesthesia, LLC

  

Willoughby ASC, LLC

  

Tennessee

     51 % 

MSC Anesthesia, Inc.

  

Manatee Surgical Center, LLC

  

Florida

     50.10 % 

Marblehead Surety & Reinsurance Company, Ltd.

  

Sheridan Healthcare, Inc.

  

Cayman Islands

     100 % 

 

52



--------------------------------------------------------------------------------

SCHEDULE 5.17

Environmental Matters

None.

 

53



--------------------------------------------------------------------------------

SCHEDULE 5.20

Insurance

 

Coverage

  

Insured

  

Policy Number

  

Term

  

Insurer

  

Deductibles

/ SIR

  

Limits

Casualty

                 

General Liability

   Envision    HAZ40320740893    03/31/16 – 03/31/17    Continental Casualty   

$2,750,000 deductible xs

$250,000 SIR

  

$2,750,000 per occurrence / $5,000,000 general aggregate

$100,000 damage to rented premises

$10,000 medical expense

Automobile Liability
All States

   Envision    ISA H09041114    03/31/16 – 03/31/17    ACE American Ins. Co   
$2,000,000   

$10,000,000 CSL

$10,000 medical payments

Automobile Liability Oklahoma

   Envision    ISA H09041874    03/31/16 – 03/31/17    ACE American Ins. Co   
$2,000,000   

$10,000,000 CSL

$10,000 medical payments UM/UIM

Automobile Liability Texas

   Envision    ISA H09041886    03/31/16 – 03/31/17    ACE American Ins. Co   
$2,000,000   

$10,000,000 CSL

$10,000 medical payments

UM/UIM $1,000,000

Excess Automobile Liability

   Envision    AEC019233700    03/31/16 – 03/31/17    American Guarantee &
Liability Insurance Co. (Zurich)    N/A    $20,000,000 xs $10M

Workers Compensation
All Other States

   Envision    WLRC48602356    03/31/16 – 03/31/17    Indemnity Insurance Co. of
N.A. (ACE)    $1,000,000    Statutory / $1,000,000

Workers Compensation
Wisconsin

   Envision    SCFC48602368    03/31/16 – 03/31/17    ACE Fire Underwriters   
$1,000,000    Statutory / $1,000,000

Workers Compensation
AR, AZ, CA, MA

   Envision    WLRC48602344    03/31/16 – 03/31/17    ACE American Ins. Co   
$1,000,000    Statutory / $1,000,000

Workers Compensation Excess
OH & WA

   Envision    WCU C4860237A    03/31/16 – 03/31/17    ACE American Ins. Co   
$1,000,000 SIR    Statutory / $1,000,000

Healthcare Professional Liability
(AMR) / Excess Umbrella Liability

   Envision    6796605    03/31/16 – 03/31/17    Lexington Ins. Co.    N/A   
$10,000,000 Healthcare PL / $14,000,000 Umbrella

Healthcare Professional Liability
(AMR) / Excess Umbrella Liability

   Envision    W1B173160101    03/31/16 – 03/31/17    Syndicates 2623/623 at
Lloyd’s    N/A   

$10,000,000 Healthcare PL / $11,000,000 Umbrella

xs $10M/$14M

Excess Liability 1st Excess

   Envision    EXC4223941    03/31/16 – 03/31/17    Great American Insurance
Company of NY    N/A    $25,000,000 xs u/l

Excess Liability 2nd Excess

   Envision    93642351    03/31/16 – 03/31/17    Federal Insurance Company   
N/A    $25,000,000 xs $25M

 

54



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

  

Insured

  

Policy Number

  

Term

  

Insurer

  

Deductibles

/ SIR

  

Limits

Excess Liability 3rd Excess

   Envision    100003600306    03/31/16 – 03/31/17    Liberty Insurance
Underwriters    N/A    $25,000,000 xs $50M

FINPRO

Fiduciary Liability

   Envision    8223-8478    12/01/15 – 12/01/16    Federal Insurance Company   
$75,000    $5,000,000

Excess Fiduciary 10M xs 5M

   Envision    14-MGU-15-A36440    12/01/15 – 12/01/16    US. Specialty
Insurance Company    N/A    $10,000,000 xs $5M

Excess Fiduciary 5M xs 15M

   Envision    106209925    12/01/15 – 12/01/16    Travelers Casualty & Surety
Co. of America    N/A    $5,000,000 xs $15M

Fiduciary Liability

   Texas EM-1    8241-8192    12/01/15 – 12/01/16    Federal Insurance Company
   $75,000    $5,000,000

Excess Fiduciary 10M xs 5M

   Texas EM-1    14-MGU-15-A36438    12/01/15 – 12/01/16    US. Specialty
Insurance Company    N/A    $10,000,000 xs $5M

Excess Fiduciary 5M xs 15M

   Texas EM-1    106209918    12/01/15 – 12/01/16    Travelers Casualty & Surety
Co. of America    N/A    $5,000,000 xs $15M

Crime Insurance

   Envision    025856185    12/01/15 – 12/01/16    National Union Fire Insurance
Co of Pittsburgh, PA (Chartis)    $100,000    $10,000,000

Excess Crime Insurance 10M xs 10M

   Envision    IPR0379236500    03/31/16 - 03/31/17    Steadfast Insurance
Company    $100,000    $10,000,000

Special Risk

   Envision    34-215-756    12/01/14 – 12/01/17    National Union Fire
Insurance Co of Pittsburgh, PA (Chartis)    $0    $5,000,000

Errors & Omissions – Medical Billing

   Envision    6802-7537    12/01/15 – 12/01/16    Executive Risk Indemnity Inc.
(Chubb)    $100,000    $10,000,000

Cyber Liability

   Envision    W180C1160201    03/20/16 – 03/20/17    Lloyds of London – Beazley
   $250,000    $10,000,000

Excess Cyber Liability

   Envision    E05SAA4MH2002    03/20/16 – 03/20/17    Liberty Surplus Insurance
Company    N/A    $10,000,000 xs $10M

 

55



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

  

Insured

  

Policy Number

  

Term

  

Insurer

  

Deductibles

/ SIR

  

Limits

Excess Cyber Liability

   Envision    USUCS269875216    03/20/16 – 03/20/17    Lloyds of London -
Hiscox    N/A    $10,000,000 xs $20M

International

Foreign Policy – Commercial Package

   Envision    PHFD37999313003    03/31/16 – 03/31/17    ACE American Ins. Co   
N/A    $1,000,000/$2,000,000 agg

Public and Products Liability

   GMRTT    B0509PA011910    09/30/15 – 09/30/16    QBE Syndicates    N/A   

$5,000,000 Public Liability

$5,000,000 Pollution Liability

$5,000,000 Products Liability

Aviation & Pollution

Non-Owned Aviation

   Envision    AV04505440603    06/03/16 - 06/03/17    AIG Specialty    N/A   
$10,000,000

Excess Aviation

   Envision    AX01166476904    06/03/16 - 06/03/17    AIG Aviation Insurance   
N/A    $50,000,000 xs $10,000,000

Pollution Legal Liability & Remediation Legal Liability

   Envision    PEC001843810    05/01/16- 05/01/17    Greenwich Insurance Co (XL)
   $50,000    $4,500,000 (Aggregate) / $1,250,000 (each)

EmCare

EmCare Medical Professional Liability AOS

   EmCare    HAZ104002538114    03/31/16 – 03/31/17    Continental Casualty   
N/A   

$1,000,000 shared by physicians and allied health professionals - each medical
incident

$3,000,000 per physician or allied health professional - annual agg

$1,000,000 shared by corporate entities - each medical incident

$5,000,000 shared by all corporate entities - annual aggregate

EmCare Medical Professional Liability Florida

   EmCare    HAZ106438754112    03/31/16 - 03/31/17    Continental Casualty   
$250,000    $250,000 Each Medical Incident per Physician $750,000 Annual Agg -
per Physician

EmCare Medical Professional Liability Indiana

   EmCare    HAZ104002542815    03/31/16 - 03/31/17    Continental Casualty   
$250,000    $250,000 Each Medical Incident per Physician $750,000 Annual Agg -
per Physician

EmCare Medical Professional Liability Kansas

   EmCare    HAZ106437784911    03/31/16 - 03/31/17    Continental Casualty   
$200,000    $200,000 each claim $600,000 Aggregate

EmCare Professional Liability Louisiana

   EmCare    HAZ104002540015    03/31/16 - 03/31/17    Continental Casualty   
$100,000    $100,000 each Medical Incident per Physician $300,000 Aggregate per
Physician

EmCare Professional Liability New York

   EmCare    HAZ106440138715    03/31/16 - 03/31/17    Continental Casualty   
$1,300,000    $1,300,000 each Medical Incident per Physician $3,900,000
Aggregate per Physician

EmCare Professional Liability Pennsylvania

   EmCare    HAZ104002539515    03/31/16 - 03/31/17    Continental Casualty   
$500,000    $500,000 Per Physician $1,500,000 Aggregate Per Physician

 

56



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

  

Insured

  

Policy Number

  

Term

  

Insurer

  

Deductibles

/ SIR

  

Limits

EmCare Professional Liability Wisconsin

   EmCare    HAZ104002541415    03/31/16 - 03/31/17    Continental Casualty   
$1,000,000    $1,000,000 each Medical Incident per Physician $3,000,000
Aggregate per Physician

EmCare Work Comp

EmCare Workers Compensation/Employers Liability

   EmCare    90-16943 (plus various suffixes)    09/01/16 - 09/01/17    Sentry
Insurance    $500,000    Statutory / $1,000,000

Ascension Health At Home

Professional / General Liability

   Ascension    MFL0045000216    02/01/16 – 02/01/17    OneBeacon (Homeland
Insurance Company of NY)    $1,000 Employee Benefit Deductible per claim   

Healthcare Professional: Claims Made Retro 2/1/2012

$1,000,000 Each Claim

$3,000,000 Aggregate Sexual Misconduct Sublimit; (Included in PL)

$1,000,000 Per claim /agg General Liability: Occurrence

$1,000,000 Each Claim $3,000,000 Aggregate for all claims

$100,000 Damage to Premises Rented

Excess Liability

   Ascension    MFX0021100216    02/01/16 – 02/01/17    OneBeacon (Homeland
Insurance Company of NY)    N/A    $10,000,000

Workers Compensation – AL

   Ascension    PLAL129001    02/01/16 – 02/01/17    AL State Fund    N/A   
Statutory/$1,000,000

Workers Compensation – WI, IL, OH, MI, IN, TX, OK, KS

   Ascension    WC 5573428    02/01/16 – 02/01/17    AIG (Commerce and Industry
Insurance Company)    N/A    Statutory/$1,000,000

Auto Liability

   Ascension    ISAH09041746    03/31/16 – 03/31/17    ACE American Insurance
Company    $150,000   

$1,000,000 CSL

$5,000 Medical Payment

Directors & Officers and Employment Practices Liability

   Ascension    8242-1893    03/01/16 - 02/01/17    Chubb (Federal Insurance
Company)    $50,000    $5,000,000

Crime Insurance

   Ascension    8242-1893    03/01/16 - 02/01/17    Chubb (Federal Insurance
Company)    $25,000    $5,000,000

Special Risk

   Ascension    8242-1893    03/01/16 - 02/01/17    Chubb (Federal Insurance
Company)    $0    $1,000,000

 

57



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

  

Insured

  

Policy Number

  

Term

  

Insurer

  

Deductibles

/ SIR

  

Limits

Cyber Liability

   Ascension    0309-4184    03/01/16 – 02/01/17    AWAC    $25,000   
$5,000,000

UHS

General Liability/PL

   UHS    MFL0049240416    4/24/16 - 4/24/17    Homeland Insurance Company of
New York    $0    $1,000,000 Each Claim/ $3,000,000 Aggregate

Cyber Liability

   UHS    03101056    4/24/16 - 4/24/17    Allied World Assurance Company (U.S.)
Inc.    $10,000    $1,000,000 Aggregate

D&O

   UHS    03101062    4/24/16 - 4/24/17    Allied World Assurance Company (U.S.)
Inc.    $10,000    $1,000,000 Aggregate

EMX

Directors & Officers Runoff

   EMX    8243-7044    09/15/15 – 09/15/21    Chubb (Federal Insurance Company)
  

$50,000

$100,000 (Anti-Trust)

   $5,000,000

Directors & Officers Excess Runoff

   EMX    SISIXFL21234315    09/15/15 – 09/15/21    Starr Indemnity    N/A   
$5,000,000

Directors & Officers Go-Forward

   EMX    8243-7043    09/15/15 – 09/15/17    Chubb (Federal Insurance Company)
  

$50,000

$100,000 (Anti-Trust)

   $1,000,000

Rural/Metro

Contractors Pollution Liability

   Rural/Metro    37313484    12/31/14 - 12/31/16    Chubb (Chubb Custom
Insurance Company)    $100,000 Each Pollution Incident   

$10,000,000 Each Pollution Incident

$10,000,000 Agg Limit

Auto – NY

   Rural/Metro    ISAH08867410    1/1/16 - 1/1/17    ACE American Insurance
Company    N/A    $50,000

Property

Primary Property $50mm

   EVHC    25032476    10/28/16-10/28/17    Lexington Insurance Company    25000
   $50,000,000

D&O

Directors & Officers Runnoff - 01 - Rural Metro

   EVHC    01-144-29-89    10/28/15 - 10/28/21    National Untion Fire Insurance
CO      

Directors & Officers Runnoff - 02 - Rural Metro

   EVHC    8237-8577    10/28/15 - 10/28/21    Chubb Custom Ins      

 

58



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

  

Insured

  

Policy Number

  

Term

  

Insurer

   Deductibles
/ SIR   

Limits

Directors & Officers Runnoff - 03 - Rural Metro

   EVHC    ELU18381-15    10/28/15 - 10/28/21    XL Specialty Insurance Company
     

Directors & Officers Runnoff - 04 - Rural Metro

   EVHC    G23678950 002    10/28/15 - 10/28/21    ACE American Insurance
Company                        

Directors & Officers Primary

   EVHC    ELU141341-15    10/14/15 - 12/31/16    XL Specialty Insurance Company
   2500000   

Directors & Officers - 1st Shared Excess

   EVHC    01-932-84-93    10/14/15 – 12/31/16    National Union Fire Insurance
Company      

Directors & Officers - 2nd Shared Excess

   EVHC    G27164183 003    10/14/15 - 12/31/16    ACE American Insurance
Company      

Directors & Officers - 3rd Shared Excess

   EVHC    DOX10007978800    10/14/15 - 12/31/16    Endurance American Insurance
Company      

Directors & Officers - 4th Shared Excess

   EVHC    106392688    10/14/15 – 12/31/16    Travelers Casualty & Surety Comp
     

Directors & Officers - 5th Shared Excess

   EVHC    MAXA6EL0002271    10/14/15 - 12/31/16    Markel Insurance Company   
  

Directors & Officers - 6th Shared Excess

   EVHC    01-932-94-17    10/14/15 - 12/31/16    National Union Fire Insurance
Company      

Directors & Officers - 7th Shared Excess

   EVHC    01-932-94-20    10/14/15 - 12/31/16    National Union Fire Insurance
Company      

Directors & Officers - 8th Shared Excess

   EVHC    MLA65N115A0Q    10/14/15 - 12/31/16    Aspen Bermuda Limited      
$10,000,000 xs $90,000,000

Directors & Officers - 9th Shared Excess

   EVHC    ELU141343-15    10/14/15 - 12/31/16    XL Specialty Insurance Company
     

Directors & Officers - 10th Shared Excess

   EVHC    18015754    10/14/15 - 12/31/16    Berkley Professional Liability LLC
     

 

59



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Coverage

  

Insured

  

Policy Number

  

Term

  

Insurer

  

Deductibles
/ SIR

  

Limits

State Workers’ Compensation Policies

Alabama WC

   Care First Hospice LLC    100-1000128    01/01/16 - 01/01/17    Alabama
Self-Insured Workers’ Compensation Fund       Statutory

Alabama WC

   St. Vincent’s Home Health, LLC    100-1000127    01/01/16 - 01/01/17   
Alabama Self-Insured Workers’ Compensation Fund       Statutory

Nevada WC

   UHS JV    NRN4903-2016-04       Nevada Retail Network       Statutory

North Dakota

   Rural Metro    1271960            

Ohio BWC

   Guardain Healthcare Holdings Inc    20005742    01/01/16 - 01/01/17    Ohio
Bureau of Workers’ Compensation       Statutory

Ohio BWC

   Ohio EM-I Medical Services, PC    1447675    01/01/16 - 01/01/17    Ohio
Bureau of Workers’ Compensation       Statutory

Ohio BWC

   Phoenix Physicians    1593854    01/01/16 - 01/01/17    Ohio Bureau of
Workers’ Compensation       Statutory

Ohio BWC

   Physicians & Surgeons Ambulance Service, Inc.    20005293    01/01/16 -
01/01/17    Ohio Bureau of Workers’ Compensation       Statutory

Ohio BWC

   Rural/Metro of Ohio, Inc.    20005020    01/01/16 - 01/01/17    Ohio Bureau
of Workers’ Compensation       Statutory

Washington WC

   Envision Healthcare Corporation    602587788 / 890,424-02    01/01/16 -
01/01/17    Washington State Department of Labor & Industries       Statutory

Washington WC

   Inpatient Services of Washington, PC    602479324 / 036,076-01    01/01/16 -
01/01/17    Washington State Department of Labor & Industries       Statutory

Washington WC

   Washington EM-I Medical Services, PC    601913783 / 036,076-00    01/01/16 -
01/01/17    Washington State Department of Labor & Industries       Statutory

See also Annex A and Annex B attached hereto.

 

60



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex A

 

Policy
Effective
Date

  

Policy
Expiration
Date

  

Carrier Name

   Policy Number   

Coverage Type

   Limits of Insurance      Deductible/
Retention  

10/1/2015

   12/31/2016    Federal Insurance Company    82227077   

Directors & Officers Liab

($10M)

     $10,000,000        
 
 
 
 
 
 
 
 
 
  $250,000 Non-
Securities
Claims
$1,500,000
Securities
Claims
$2,500,000
Merger
Objection
Securities
Claims  
  
  
  
  
  
  
  
  
  
  

10/1/2015

   12/31/2016    Axis Insurance Co.    MNN710029012015    Excess Director &
Officer ($10M x $10M)      $10,000,000         Nil   

10/1/2015

   12/31/2016    ACE American Insurance Company    DOX G26810425 002    Excess
Director & Officer ($10M x $20M)      $10,000,000         Nil   

10/1/2015

   12/31/2016    RLI Insurance Company    EPG0013963    Excess Director &
Officer ($10M x $30M)      $10,000,000         Nil   

10/1/2015

   12/31/2016    National Union Fire Company of Pittsburgh, Pa.    01-823-80-79
   Excess Director & Officer ($10M x $40M)      $10,000,000         Nil   

10/1/2015

   12/31/2016    Argonaut Insurance Company    MLX 7601000-01    Excess Director
& Officer 8th ($10x $50M)      $10,000,000         Nil   

10/1/2015

   12/31/2016    Ironshore Indemnity Inc.    2099101    Excess Director &
Officer 9th ($10x $60M)      $10,000,000         Nil   

10/1/2015

   12/31/2016    RLI Insurance Company    EPG0013964    Excess Director &
Officer 10th ($10M x $70) xs Side A      $10,000,000         Nil   

10/1/2015

   12/31/2016    XL Specialty Insurance Company    ELU140961-15    Excess
Director & Officer 11th ($5M x $80M) xs Side A      $5,000,000         Nil   

10/1/2015

   12/31/2016    Endurance Risk Solutions Assurance Co.    ADX10005272501   
Excess Director & Officer 12th ($10 x $85M) xs Side A      $10,000,000        
Nil   

10/1/2015

   12/31/2016    National Union Fire Ins. Co. of PA    01-823-80-82    Excess
Director & Officer 13th (5M xs $95M) xs Side A      $5,000,000         Nil   

 

61



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex A

 

Policy
Effective
Date

  

Policy
Expiration
Date

  

Carrier Name

   Policy Number   

Coverage Type

   Limits of Insurance      Deductible/
Retention  

10/1/2015

   12/31/2016    Underwriters at Lloyds (Beazley Syndicate)    B0146ERUSA1500306
   Employment Practices Liability      $10,000,000        
 
 
  $100,000
(AmSurg)
$250,000
(Sheridan)   
 
  
  

10/1/2015

   12/31/2016    Federal Insurance Company    82227075    Fiduciary Liability
($10M)      $10,000,000         $25,000   

10/1/2015

   12/31/2016    RLI Insurance Company    EPG0013961    Excess Fiduciary
Liability ($10M xs $10M)      $10,000,000         Nil   

10/1/2015

   12/31/2016    AXIS Insurance Company    MNN769441012015    Crime ($5M)     
$5,000,000         $100,000   

10/1/2015

   12/31/2016    RLI Insurance Company    BND0101311    Excess Crime ($5M xs
$5M)      $5,000,000         Nil   

10/1/2015

   12/31/2016    Federal Insurance Company    8241-2473    Employed Lawers
Professional Liability      $1,000,000         $25,000   

1/1/2015 until cancelled

   Travelers Casualty & Surety Co. of Amer    106169161   

ERISA Bond - Center

#2063-001

     $25,000         Nil   

4/1/2008 until cancelled

   Travelers Casualty & Surety Co. of Amer    105101282   

ERISA Bond - Center

#2155-001

     $100,000         Nil   

4/1/2008 until cancelled

   Travelers Casualty & Surety Co. of Amer    105101288   

ERISA Bond - Center

#2150-001

     $50,000         Nil   

7/1/2008 until cancelled

   Travelers Casualty & Surety Co. of Amer    105150268   

ERISA Bond - Center

#2177-001

     $40,000         Nil   

12/31/2009 until cancelled

   Travelers Casualty & Surety Co. of Amer    105389246   

ERISA Bond - Center

#2211-001

     $200,000         Nil   

10/18/2015 until cancelled

   Travelers Casualty & Surety Co. of Amer    106335504   

ERISA Bond - Center

#2206-001

     $150,000         Nil   

8/14/2016

   8/13/2019    Great American Insurance Company    E062917    ERISA Bond     
$84,000         Nil   

7/29/2016

   7/28/2019    Great American Insurance Company    1534103   

ERISA Bond - Center

#2034-001

     $150,000         Nil   

7/29/2016

   7/28/2019    Great American Insurance Company    1534113   

ERISA Bond - Center

#2106-001

     $100,000         Nil   

11/1/2016

   11/1/2017    Columbia Casualty Company    NSN4015780009    Medical
Professional Liability (Anesthesologist/CRNA)      $1M/$3M         Nil   

 

62



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex A

 

Policy
Effective
Date

  

Policy
Expiration
Date

  

Carrier Name

   Policy Number   

Coverage Type

   Limits of Insurance      Deductible/
Retention  

10/1/2016

   10/1/2017    Zurich American Insurance Company    HPC387160215   
Professional/General Liability (Kansas)     
 


 

$200K/$600K; $1M/$3M -
PL


$1M/$3M - GL

  
  


  

     $25,000   

10/1/2016

   10/1/2017    Zurich-American Insurance Company of Illinois    HPC587239614   
Professional/General Liability (Delaware)     
  $1M/$3M - PL
$1M/$3M - GL   
        $25,000   

10/1/2016

   10/1/2017    Steadfast Insurance Company    HPC378263816   
Professional/General Liability (All Other States)     
 


 

$100K/$300K; $1M/$3M -
PL


$1M/$3M - GL

  
  


  

     $25,000   

10/1/2016

   10/1/2017    Steadfast Insurance Company    HPC913954010    Umbrella     
$10,000,000         $100,000   

10/1/2016

   10/1/2017    National Fire & Marine Insurance Company    42-XHC-170048-03   
Excess Liability ($10M x $10M)      $10,000,000         Nil   

10/1/2016

   10/1/2017    Illinois Union Insurance Company    XFL G27114118 004    Excess
Liability ($5M x $5M)      $5,000,000         Nil   

10/1/2016

   10/1/2017    American Zurich Insurance Company    BAP4353384-04    Commercial
Automobile      $1,000,000         $1,000   

10/1/2016

   10/1/2017    Zurich American Insurance Company    WC435338304    Workers
Compensation      $1,000,000         Nil   

10/1/2016

   10/1/2017    Zurich American Insurance Company    WC435338504    Workers
Compensation - Wilton      $1,000,000         Nil                Workers
Compensation - Colton      

6/30/2016

   6/30/2017    XL Insurance America, Inc.    US00067448PR16A    Commercial
Property      $200,000,000        
 
 
  $100K Per
occurrence
$300K
Aggregate   
  
  
  

6/30/2016

   6/30/2017    QBE Specialty Insurance Company (75%) General Security Indemnity
Co. of Arizona (25%)    ESE1358100
TR00014860050515    Earthquake      $30,000,000        
 
 
  5%, subject to
$100,000
minimum per
occurrence   
  
  
  

4/30/2016

   4/30/2017    Wright National Flood Insurance Company    17115032419206   
Flood - Center #2084-001     
  $0 Building
$500,000 Contents   
       
  $0 Building
$1,000 Contents   
  

9/6/2016

   9/6/2017    Wright National Flood Insurance Company    9115006801407    Flood
- Center #2028-001     
  $0 Building
$500,000 Contents   
       
  $0 Building
$1,000 Contents   
  

 

63



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex A

 

Policy
Effective
Date

  

Policy
Expiration
Date

  

Carrier Name

   Policy Number   

Coverage Type

   Limits of Insurance      Deductible/
Retention  

3/16/2016

   3/16/2017    Wright National Flood Insurance Company    9115025756106   
Flood - Center #2250-001     
  $0 Building
$500,000 Contents   
       
  $0 Building
$1,000 Contents   
  

6/13/2016

   6/13/2017    Wright National Flood Insurance Company    9115043864906   
Flood - Center #2056-001     
  $0 Building
$500,000 Contents   
       
  $0 Building
$1,000 Contents   
  

6/13/2016

   6/13/2017    Wright National Flood Insurance Company    9115043865006   
Flood - Center #2031-001     
  $0 Building
$500,000 Contents   
       
  $0 Building
$1,000 Contents   
  

6/17/2016

   6/17/2017    Wright National Flood Insurance Company    17115044798706   
Flood - Center #2179-001     
  $0 Building
$500,000 Contents   
       
  $0 Building
$1,000 Contents   
  

3/21/2016

   3/21/2017    American Bankers Ins. Co. of FL    60029455972015    Flood -
Center #2249-001     
  $500,000 Building
$500,000 Contents   
       
  $1,250 Building
$1,250 Contents   
  

8/16/2016

   8/16/2017    Standard Fire Insurance Company    60101835052015    Flood -
Center #2265-001     
  $500,000 Building
$500,000 Contents   
       
  $1,250 Building
$1,250 Contents   
  

1/18/2016

   1/18/2017    Wright National Flood Insurance Company    17115088641103   
Flood - Center #2178-001     
  $0 Building
$500,000 Contents   
       
 
  $0 Building
$50,000
Contents   
  
  

3/30/2016

   3/30/2017    Wright National Flood Insurance Company    9115088625802   
Flood - Center #2198-001     
  $0 Building
$500,000 Contents   
       
  $0 Building
$1,000 Contents   
  

1/8/2016

   1/8/2017    Wright National Flood Insurance Company    39115105862002   
Flood - Center #2276-001     
  $0 Building
$500,000 Contents   
       
  $0 Building
$1,000 Contents   
  

11/6/2008

   11/6/1959    ReliaStar Life Insurance Company    AD20066900    Key Man Life
Insurance - Dr. William Mayoral      $2,000,000         Nil   

11/3/2008

   11/3/1945    ReliaStar Life Insurance Company    AD20064402    Key Man Life
Insurance - Dr. William B. Ruderman      $2,000,000         Nil   

8/13/2013

   8/13/1964    ReliaStar Life Insurance Company    AD20586653    Key Man Life
Insurance - Dr. Matthew Boyer      $2,000,000         Nil   

10/1/2015

   12/31/2016    Beazley Insurance Company    PH1500223    Breach Response
Liability      $10,000,000         $25,000   

12/9/2016

   12/9/2017    Columbia Casualty Company    NSD6014620695    Professional
Liability      $1M / $3M         Nil   

 

64



--------------------------------------------------------------------------------

SCHEDULE 5.20

 

Annex B

 

Policy Effective
Date

  Policy Expiration
Date  

Named Insured

  Policy Number  

Coverage

Type

 

Carrier

  Premium*   Limits of Insurance   Deductible/
Retention

2/14/2014

  2/14/2015  

Manatee Surgery Center, LLC

  1259099   Directors & Officers   Carolina Casualty Insurance Company   $8,575
  $1M D&O/EPL   $15,000

9/1/2013

  9/1/2014  

Manatee Surgery Center, LLC

  CA00143165   Commercial Auto   FCCI Insurance Company   $285   $1M   NIL

9/1/2013

  9/1/2014  

Manatee Surgery Center, LLC

  GL 00091415   General Liability   Federal Insurance Company   $3,829   $1M/$2M
  $10,000

12/9/2013

  12/9/2014  

Manatee Surgery Center, LLC

  IJG418010   Professional Liability   General Star Indemnity   $175,767  
$1M/$3M   NIL

9/1/2013

  9/1/2014  

Manatee Surgery Center, LLC

  UMB00094455   Umbrella   FCCI Insurance Company   $3,865   $3M   $10,000

1/1/2014

  1/1/2015  

Manatee Surgery Center, LLC

  001-WC14A-67700   Workers Compensation   FCCI Insurance Company   $42,638  
$500K/$500K/
$500K   NIL

9/1/2013

  9/1/2014  

Manatee Surgery Center, LLC

  CP00058905   Property   FCCI Insurance Company   $32,963   $3,043,589 Building


$1,862,715 BPP

$1,800,000
Business Income

  $5,000

12/11/2013

  12/11/2014  

Manatee Surgery Center, LLC

  0305-1104   Professional Liab/ General Liab   Darwin Insurance Company  
$16,011   $1M/$3M   NIL

4/7/2014

  4/7/2015  

Meadows Surgery Center, LLC

  13 SBA R02274   Property/GL/Auto /UMB   Sentinel Insurance Company   $12,823  
$1M/$2M;


BPP $3,526,900;
M&S $10k/$5k; BI
on ALS basis;

EPL $10k;
HNOA $1M;
EBL $1M;

$3M UMB (which
includes WC
13WBCZP1999)

  NIL

 

65



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex B

 

Policy Effective
Date

  Policy Expiration
Date  

Named Insured

  Policy Number  

Coverage

Type

 

Carrier

  Premium*   Limits of Insurance   Deductible/
Retention

1/31/2011

  Until
Cancelled  

Meadows Surgery Center, LLC

  13BDDFY1148   Crime Bond   Sentinel Insurance Company   $388   500000   NIL

4/7/2014

  4/7/2015  

Meadows Surgery Center, LLC

  13WBCZP1999   Workers Comp   Sentinel Insurance Company   $9,752   $1M/$1M/$1M
  NIL

10/30/2013

  10/30/2014  

Meadows Surgery Center, LLC

  EKO3114814   Directors & Officers   National Casualty Company   $10,882   $2M
D&O, $2M EPLI,
$1M FID   $15,000 EPL

8/15/2013

  8/15/2014  

South Palm Ambulatory Surgery Center

  87048406532013   Flood   Hartford Fire Insurance Company   $3,428   $500K
limit   NIL

7/2/2013

  7/2/2014  

South Palm Ambulatory Surgery Center

  G24299326002   Directors & Officers   Westchester Fire Insurance Company  
$3,663   $1m/$2m   NIL

8/24/13

  8/24/2014  

South Palm Ambulatory Surgery Center

  LHC740819   Professional Liab/ General Liab   Landmark American Ins Co (RSUI)
  $36,625   $1M/$3M   NIL

3/21/2014

  3/21/2015  

South Palm Ambulatory Surgery Center

  MXI-93057167
(COP)   Property   AGCS Marine Insurance Company   $34,197     $5,000

6/1/2013

  6/1/2014  

Melbourne Surgery Center - Excess Policy

  HPE40320940520   Professional Liab/ General Liab Excess   CNA   $23,223  
$1M/$1M   NIL

2/2/2015

  2/2/2016  

Western Pennsylvania Anesthesia Associates, Ltd.

  1-GLCM001012   Professional Liability   Healthcare Providers Insurance
Exchange   $34,721
MCARE Billed
Separately   $500K/$1.5M Physicians


$500K/$1.5M Entity

$500K/$1.5M MCARE

  NIl

2/2/2015

  2/2/2016  

Western Pennsylvania Anesthesia Associates, Ltd.

  1-GLCM001013   Professional Liability   Healthcare Providers Insurance
Exchange   $6,806   $500K/$1.5M
Designated Medical
Employee   NIL

2/2/2015 Cancellation Date

   

Leena P Shete, MD
Western Pennsylvania Anesthesia Associates, Ltd.

  1-CMP0000387   Professional Liability - Reporting Endorsement   Healthcare
Providers Insurance Exchange   $0   $500K/$1.5M
Physicians   NIL

 

66



--------------------------------------------------------------------------------

SCHEDULE 5.20

Annex B

 

Policy Effective
Date

  Policy Expiration
Date  

Named Insured

  Policy Number  

Coverage

Type

 

Carrier

  Premium*   Limits of Insurance   Deductible/
Retention

8/1/2015

  8/1/2016  

Tennessee Valley Neonatology, Inc

  MP77837   Professional Liability   ProAssurnace Indemnity Company, Inc.  
$38,971   $1M/$3M   NIL

8/15/2015

  8/15/2016  

Physicians Office Partners

  37 SBA
UX3412
SA   BOP   Hartford Fire Insurance Company   $5,433   $1M/$2M GL
Various by Location - BPP   $500 Property

1/1/2015

  1/1/2016  

Physicians Office Partners

  8242-0642   EPL/Fiduciary/Miscellaneous Professional/Cyber/Crime   Federal
Insurance Company   $23,374   $1M EPL


$1M Fiduciary

$1M Maximum

Aggregate

$1M Cyber

$1M Crime

  $10,000 EPL
NIL Fiduciary
$10,000 MP
$25K Cyber
$1K Crime

3/6/2015

  3/6/2016  

Radiology Associates of Hollywood, PA

  Unknown   Professional Liability   Physicians Professional Liability Risk
Retention Group   Unknown   $250K/$750K   NIL

4/1/2015

  4/1/2016  

Halifax Anesthesiology Associates, PA

  Unknown   Professional Liability   Halifax Insurance Plan, Inc.   Unknown  
$500K/$1M
$1M Group Agg   NIL

 

67



--------------------------------------------------------------------------------

SCHEDULE 7.2

Website Address for Electronic Financial Reporting

 

1. investor.evhc.net

or

 

2. ir.emsc.net

 

68



--------------------------------------------------------------------------------

SCHEDULE 8.11

Affiliate Transactions

None.

 

69



--------------------------------------------------------------------------------

SCHEDULE 8.13(d)

Third Amendment Effective Date Existing Indebtedness

General

 

1. Schedule 1.1(a) is incorporated herein by reference.

 

2. Surety Bonds listed on Annex A hereto.

 

70



--------------------------------------------------------------------------------

SCHEDULE 8.13(d)

Annex A

[See attachment]

 

71



--------------------------------------------------------------------------------

Surety Report (by Client/Surety)

 

   

Bond No.

 

State

 

Eff Date

Exp Date

 

Renewal Type

 

Cancellation
Provision

     

Bond
Amount

  Premium     Replacing
Bond No.     Replaced By
Bond No.  

AmSurg Corp.

                   

Active Bonds

                     

Western Surety Company

                 

62564367

  FL   11/2/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          11/2/2017      
Requested By:   Monique Crawford       

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 814 S. Washington Avenue, Titusville,
FL 32780-2406      

62829917

  FL   6/29/2016   Continuous Until Cancelled/Released   60 Days NOC    
$50,000.00   $ 375.00        N/A        N/A          6/29/2017       Requested
By:   Thadius Sankey       

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1900 Don Wickman Road, Clermont, FL
34711-1979      

62829920

  FL   6/29/2016   Continuous Until Cancelled/Released   60 Days NOC    
$50,000.00   $ 375.00        N/A        N/A          6/29/2017       Requested
By:   Thadius Sankey       

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1800 Oakley Seaver Drive, Clermont,
FL 34711-1916      

62829923

  FL   6/29/2016   Continuous Until Cancelled/Released   60 Days NOC    
$50,000.00   $ 375.00        N/A        N/A          6/29/2017       Requested
By:   Thadius Sankey       

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 2040 Oakley Seaver Drive, Suite 100,
Clermont, FL 34711-1962     

 

 

Tuesday, November 15, 2016    Page 1 of 8

 

LOGO [g288696ex102logo.jpg]



--------------------------------------------------------------------------------

   

Bond No.

 

State

 

Eff Date

Exp Date

 

Renewal Type

 

Cancellation
Provision

     

Bond
Amount

  Premium     Replacing
Bond No.     Replaced By
Bond No.    

62865556

  FL   8/2/2016   Continuous Until Cancelled/Released   60 Days NOC    
$50,000.00   $ 375.00        N/A        N/A          8/2/2017      
Requested By:   Thadius Sankey       

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1600 Southeast 17th Street, Ocala, FL
34471-4606      

62879191

  FL   8/22/2016   Continuous Until Cancelled/Released   60 Days NOC    
$50,000.00   $ 375.00        N/A        N/A          8/22/2016       Requested
By:   Thadius Sankey       

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 2550 S Douglas Road, Coral Gables, FL
33134-6104      

62904899

  FL   9/9/2016   Continuous Until Cancelled/Released   60 Days NOC    
$50,000.00   $ 375.00        N/A        N/A          9/9/2017       Requested
By:   Thadius Sankey       

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1309 N Flagler Dr. , West Palm Beach,
FL 33401-3406      

69717160

  FL   5/22/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          5/22/2017       Requested
By:            

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 60 Memorial Medical Pkwy Palm Coast,
FL 32164      

70273067

  FL   3/26/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          3/26/2017       Requested
By:            

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 10101 Forest Hill Blvd, Wellington,
FL 33414    

 

 

Tuesday, November 15, 2016    Page 2 of 8

 

LOGO [g288696ex102logo.jpg]



--------------------------------------------------------------------------------

   

Bond No.

 

State

 

Eff Date

Exp Date

 

Renewal Type

 

Cancellation
Provision

     

Bond
Amount

  Premium     Replacing
Bond No.     Replaced By
Bond No.    

70289838

  FL   5/1/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          5/1/2017      
Requested By:            

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 13001 Southern Blvd, Loxahatchee, FL
33470      

70293106

  FL   5/7/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          5/7/2017       Requested
By:            

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 12961 Palms West Dr., Loxahatchee, FL
33470      

70685144

  FL   3/18/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          3/18/2017       Requested
By:            

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1150 N 35th Ave #445, Hollywood, FL
33021-5430      

70776204

  FL   8/14/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          8/14/2017       Requested
By:            

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 9100 SW 87th Avenue, Miami, FL 33176
     

70825184

  FL   11/2/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          11/2/2017       Requested
By:            

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 21 Hospital Drive, Suite 220, Palm
Coast, FL 32164    

 

 

Tuesday, November 15, 2016    Page 3 of 8

 

LOGO [g288696ex102logo.jpg]



--------------------------------------------------------------------------------

   

Bond No.

 

State

 

Eff Date

Exp Date

 

Renewal Type

 

Cancellation
Provision

     

Bond
Amount

  Premium     Replacing
Bond No.     Replaced By
Bond No.    

70881265

  FL   3/15/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          3/15/2017      
Requested By:            

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1395 S State Rd 7 #100, Wellington,
FL 33414      

71124273

  FL   7/1/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          7/1/2017       Requested
By:            

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1005 Joe DiMaggio Dr., Hollywood, FL
33021      

71158325

  FL   9/30/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          9/30/2017       Requested
By:            

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 502 West Highland Blvd, Inverness, FL
34952      

71430157

  FL   6/20/2016   Continuous Until Cancelled/Released   60 days NOC    
$50,000.00   $ 375.00        N/A        N/A          6/20/2017       Requested
By:            

Principal

         

Obligee

         

Description

                       

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA) Filed with:
Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1613 N Harrison Pkwy, #200, Sunrise,
FL 33323    

 

RIDERS

   Effective
Date    Sign/Seal
Date   

Rider Description

   Increased-Decreased By     

Return-Addl

Premium

   11/14/2014    10/8/2014    Bond cancelled per Monique Crawford    $ 0.00   
  

Add’l/Return Premium, if any, included above

   6/20/2014    11/10/2014    Bond reinstated per Monique Crawford    $ 0.00   
  

Add’l/Return Premium, if any, included above

 

 

Tuesday, November 15, 2016    Page 4 of 8

 

LOGO [g288696ex102logo.jpg]



--------------------------------------------------------------------------------

   

Bond No.

 

State

 

Eff Date

Exp Date

 

Renewal Type

 

Cancellation
Provision

      Bond
Amount     Premium     Replacing
Bond No.   Replaced By
Bond No.  

71438883

  FL   7/25/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A       7/25/2017       Requested By:      
     

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 8383 N. Davis Hwy. Pensacola, FL
32514  

71438889

  FL   7/25/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A       7/25/2017       Requested By:      
     

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1431 S. W.1st Avenue, Ocala, FL 34471
 

71438892

  FL   7/25/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A       7/25/2017       Requested By:      
     

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp. Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 4600 S. W. 46th Ct., Ocala, FL 34474
 

71439894

  FL   7/25/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A       7/25/2017       Requested By:      
     

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1000 Mar-Walt Dr., Fort Walton Beach,
FL 32547  

71467292

  FL   10/11/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A       10/11/2017       Requested By:    
       

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 95 Bulldog Blvd., Ste. 104,
Melbourne, FL 32901

 

 

Tuesday, November 15, 2016    Page 5 of 8

 

LOGO [g288696ex102logo.jpg]



--------------------------------------------------------------------------------

   

Bond No.

 

State

 

Eff Date

Exp Date

 

Renewal Type

 

Cancellation
Provision

      Bond
Amount     Premium     Replacing
Bond No.   Replaced By
Bond No.  

71473854

  FL   11/1/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A       11/1/2017       Requested By:    

Principal

         

Obligee

         

Description

                     

Sheridan Heatlhcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 3201 South Tamiami Trail, Sarasota,
FL 34239  

71492069

  FL   1/1/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A       1/1/2017       Requested By:    

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 701 6th Street South Saint
Petersburg, FL 33701  

71492097

  FL   1/1/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00      N/A   N/A       1/1/2017       Requested By:    

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 603 7th Street South Saint
Petersburg, FL 33701  

71588213

  FL   10/1/2016   Continuous Until Cancelled/Released   60 Days NOC     $
50,000.00      $ 375.00      N/A   N/A       10/1/2017       Requested By:
Monique Crawford    

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1401 West Seminole Blvd., Sanford, FL
32771 Seminole County  

71590690

  FL   11/1/2016   Continuous Until Cancelled/Released   60 Days NOC     $
50,000.00      $ 375.00      N/A   N/A       11/1/2017       Requested By:
Monique Crawford    

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

   

Medicaid Provider Surety Bond Address: 1041 Dunlawton Avenue, Port Orange, FL
32127

Volusia County

 

 

Tuesday, November 15, 2016    Page 6 of 8

 

LOGO [g288696ex102logo.jpg]



--------------------------------------------------------------------------------

   

Bond No.

 

State

 

Eff Date

Exp Date

 

Renewal Type

 

Cancellation
Provision

      Bond
Amount     Premium     Replacing
Bond No.   Replaced By
Bond No.  

71590694

  FL   11/1/2016   Continuous Until Cancelled/Released   60 Days NOC     $
50,000.00      $ 375.00      N/A   N/A       11/1/2017       Requested By:
Monique Crawford    

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 303 N. Clyde Morris Blvd., Daytona
Beach, FL 32114 Volusia County  

71623140

  FL   2/1/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 0.00      N/A   N/A       2/1/2017       Requested By: Monique
Crawford    

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 449 W 23rd Street, Panama City, FL
32405  

71663111

  FL   5/1/2016   Continuous Until Cancelled/Released   60 days NOC     $
50,000.00      $ 375.00              5/1/2017       Requested By: Monique
Crawford    

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 6110 SW 70th Street, South Miami, FL
33143  

71676654

  FL   6/29/2016   Continuous Until Cancelled/Released   60 Days NOC     $
50,000.00      $ 375.00              6/29/2017       Requested By: Monique
Crawford    

Principal

         

Obligee

         

Description

                     

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 4500 Newberry Road, Gainesville, FL
32607  

71683071

  FL   7/1/2016   Continuous Until Cancelled/Released   60 Days NOC     $
50,000.00      $ 375.00              7/1/2017       Requested By: Monique
Crawford

 

 

Tuesday, November 15, 2016    Page 7 of 8

 

LOGO [g288696ex102logo.jpg]



--------------------------------------------------------------------------------

   

Bond No.

 

State

 

Eff Date

Exp Date

 

Renewal Type

 

Cancellation
Provision

      Bond
Amount     Premium     Replacing
Bond No.     Replaced By
Bond No.      

Principal

         

Obligee

         

Description

                         

Sheridan Healthcorp, Inc.

     

State of Florida, Agency for Health Care Administration (AHCA)

Filed with: Florida Agency for Healthcare Administration

Long Term Care Unit

2727 Mahan Dr., Mail Stop MS 33

Tallahassee, FL 32308-

    Medicaid Provider Surety Bond Address: 1200 37th Street, Vero Beach, FL
32960      

Total for Western Surety Company

            $ 1,650,000.00      $ 12,000.00       

Total for Active Bonds

              $ 1,650,000.00      $ 12,000.00       

Total for AmSurg Corp.

              $ 1,650,000.00      $ 12,000.00       

 

 

Tuesday, November 15, 2016    Page 8 of 8

 

LOGO [g288696ex102logo.jpg]



--------------------------------------------------------------------------------

SCHEDULE 8.14(b)

Existing Liens

 

Debtor

  

Jurisdiction

  

Secured Party /

Other Obligee

  

Collateral /

Amount

  

File Date

  

File Number

Air Ambulance Specialists, Inc.    Colorado    CapitalSource Bank    Equipment
  

12/7/12

1/11/13

  

20122075348

20132004029

American Medical Response Ambulance Service, Inc.    Delaware    Var Resources,
LLC.    Equipment    12/6/13    2013 4951852 American Medical Response of
Southern California    US District Court    National Emergency Medical Services
Association    Judgment    8/1/11    Case No. 2:10-cv-09672-JHN-MANx American
Medical Response West    US District Court    National Emergency Medical
Services Association    Judgment    1/31/12    Case No. 1:11-CV-00077-AWI-GSA
Bowers Companies, Inc.    California    Timepayment Corporation    Equipment   
10/15/12    12-7333728329 Gem City Home Care, LLC.    Ohio    U.S. Bank
Equipment Finance, A Division of U.S. Bank National Association    Equipment   
2/13/13    OH00164820671 Gem City Home Care, LLC.    Ohio    U.S. Bank Equipment
Finance, A Division of U.S. Bank National Association    Equipment    2/22/13   
OH00164996389 Guardian Healthcare Holdings, Inc.    Delaware    Ricoh USA Inc   
Equipment    1/18/13    2013 0253105 Guardian Health Care, Inc.    Travis County
District Court    Texas State Board of Nurse Examiners    Judgment    4/5/07   
Cause No. D-1-GN-06-003773 Medstat Ems, Inc.    Mississippi    Dell Financial
Services L.L.C.    Equipment   

12/30/08

9/17/13

  

20080282957E

20131141453B

Medstat Ems, Inc.    Mississippi    Dell Financial Services L.L.C.    Equipment
  

2/1/11

1/13/16

  

20110309857A

20161870135B

Physicians & Surgeons Ambulance Service, Inc.    Summit County Recorder, OH   
Ohio Department of Job and Family Services    Tax    6/6/15    UC130106
Professional Medical Transport, Inc.    Maricopa County Superior Court, AZ   
Virgil Nephew    Judgment    8/7/15    TJ2015-005165 Randle Eastern Ambulance
Service, Inc.    Florida    State of Florida, Department of Revenue    Judgment
   10/5/16    J16000658694

 

72



--------------------------------------------------------------------------------

SCHEDULE 8.14(b)

 

Debtor

  

Jurisdiction

  

Secured Party /

Other Obligee

  

Collateral /

Amount

  

File Date

  

File Number

Rose Radiology, LLC    US District Court    Lisa Corbett and Avant & Mitchell,
P.C.    Judgment    10/26/11    Case No. 1:10-cv-00773-SS Rural/Metro
Corporation    Delaware    CCA Financial, LLC    All personal property subject
to the Master Lease Agreement dated 12/14/05   

12/15/05

10/29/15

  

5389321 2

20155217186

Rural/Metro Corporation    Delaware    CCA Financial, LLC    All personal
property subject to the Master Lease Agreement dated 1/14/10   

1/25/10

12/1/14

  

2010 0255665

2014 4821732

Rural/Metro Corporation    Delaware    Qwest Communications Company, LLC   
Equipment    12/15/11    2011 4828433 Rural/Metro Corporation    Delaware   
Team Financial Group, Inc.    Equipment    6/11/14    2014 2264208 Rural/Metro
of Northern California, Inc.    Delaware    BMO Harris Bank National Association
   Lease   

6/10/13

7/29/13

  

2013 2290295

2013 3034619

Rural/Metro Operating Company, LLC    Delaware    Northwest Savings Bank   
Equipment   

6/6/12

12/10/12

  

2012 2160838

2012 4778314

Rural/Metro Operating Company, LLC    Delaware    U.S. Bank Equipment Finance, A
Division of U.S. Bank National Association    Equipment    3/1/13    2013
0813353 Rural/Metro Operating Company, LLC    Delaware    U.S. Bank Equipment
Finance, A Division of U.S. Bank National Association    Equipment    3/1/13   
2013 0814989 SW General, Inc.    Maricopa County Recorder, AZ    Steve M.
Tidmore, Tidmore Law Offices, L.L.P. and Daniel S. Ho, Law Offices of Ho &
Greene, P.L.L.C.    Judgment    12/5/13    20131038640 T.M.S. Management Group,
Inc.    Florida    Dell Financial Services L.L.C.    Equipment    1/18/13   
201308276670 Troup County Emergency Medical Services, Inc.    Georgia    Bank of
America, N.A.    Equipment    2/14/05    033-2005-001450 North Florida Perinatal
Associates, Inc.    Florida Secretary of State    General Electric Capital
Corporation    Equipment    3/26/14    201401000175

 

73



--------------------------------------------------------------------------------

SCHEDULE 8.14(b)

 

Debtor

  

Jurisdiction

  

Secured Party /

Other Obligee

  

Collateral /

Amount

  

File Date

  

File Number

Physician Office Partners, Inc.    Kansas Secretary of State    Sumner Group,
Inc.    Equipment   

5/13/13

6/5/13

8/10/15

2/16/16

4/11/16

9/20/16

  

100368953

100456071

104411964

106478102

107364566

109241481

Physician Office Partners, Inc.    Kansas Secretary of State    Toshiba
Financial Services    Equipment    1/4/16    72119220 Sheridan Healthcorp, Inc.
   Florida Secured Transaction Registry    Xerox Financial Services    Equipment
  

7/25/14

2/26/15

11/17/15

12/21/15

4/29/16

9/23/16

  

201401881147

201503157804

20150573888X

201506038032

20160746455X

201608948429

Sheridan Healthcorp, Inc.    Florida Secured Transaction Registry    General
Electric Capital Corporation    Equipment   

6/29/15

6/29/15

6/29/15

6/29/15

6/29/15

6/30/15

6/30/15

6/30/15

6/30/15

8/19/15

9/29/15

11/5/15

11/16/15

  

201504257144

201504257438

201504257489

201504257527

201504266119

20150427572X

201504275738

201504276076

201504273581

201504754156

201505166053

201505643293

201505724811

Sheridan Healthcorp, Inc.    Florida Secured Transaction Registry    GE HFS, LLC
   Equipment    8/5/16    201608377731 Valley Anesthesiology Consultants, Ltd.
   Arizona Secretary of State    CIT Finance, LLC    Equipment    7/10/12   
201216984418 Valley Anesthesiology Consultants, Ltd.    Arizona Secretary of
State    Cisco Systems Capital CRP    Equipment    12/14/12    201217201232
Valley Anesthesiology Consultants, Ltd.    Arizona Secretary of State    GE HFS,
LLC    Equipment   

5/30/13

5/30/13

11/24/14

  

201317413236

201317413329

201400364850

Valley Anesthesiology Consultants, Ltd.    Arizona Secretary of State   
Everbank Commercial Finance, Inc.    Equipment    5/12/15    201500164137

 

74



--------------------------------------------------------------------------------

SCHEDULE 8.14(b)

 

Debtor

  

Jurisdiction

  

Secured Party /

Other Obligee

  

Collateral /

Amount

  

File Date

  

File Number

AmSurg Corp. (predecessor by merger to Envision Healthcare Corporation)   
Tennessee Secretary of State    Kingsbridge Holdings, LLC    Equipment   
10/4/13    420535029

Liens securing debt listed on Schedule 1.1(a).

Pledge, Collateral Assignment and Control Agreement dated November 30, 2016,
among AmSurg Corp., Citibank, N.A., as Secured Party, and Citibank, N.A., as
Collateral Agent, which collateralizes continuing letter of credit obligations.

 

75